Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20   Page 1 of 130 PageID 81




                            APPENDIX
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20   Page 2 of 130 PageID 82




                                                                          1
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20   Page 3 of 130 PageID 83




                                                                          2
       Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                         Page 4 of 130 PageID 84
                                 Alexander v. Greenwood Hall, Inc.
                  United States District Court for the Southern District of Texas, Houston Division
                                 July 8, 2019, Decided; July 8, 2019, Filed, Entered
                                         CIVIL ACTION NO. 4:18-CV-04540

Reporter
2019 U.S. Dist. LEXIS 113956 *; 2019 WL 2913953


CYNTHIA ALEXANDER, et al, Plaintiffs, VS.
GREENWOOD HALL, INC., et al, Defendants.
                                                            Judges: ANDREW S. HANEN, UNITED STATES
                                                            DISTRICT JUDGE.


Counsel: [*1] For Cynthia Alexander, Carmen
Anderson, Connie Bernal, Gloria Bernal, Michelda
                                                            Opinion by: ANDREW S. HANEN
Burns, Savannah Caldera, Vanessa Carballo, Tejus
Collins, Brittney Covey, Terry Dalton, Takela Davis,
Aquanita Hemphill, Desiree Hinojosa, Joanna Jimenez,
Lorraine Juarez, Danielle Kirkpatrick, Teddy Kirkpatrick,
Cora Klinkerfuss, Danielle Knipe, Rebecca Kopf,             Opinion
Cynthia Lampkin, Sherry Maxey, Andrea E Moore,
Angela Ocon, Shane Ogden, Robbie Reece, Candice
Rice, April Richardson, Linda Sanders, Raven Sanders,
Kiara Shepard, Kandia Smart, LeDeidra Stonum,               ORDER
Phylicia Taylor, Suzan Timmins, Brittney Towell, Cecily
                                                            This Court has before it Defendant Timothy Boris' First
Valdez, Haven Wallace, Jasmine White, Carol Wiede,
                                                            Motion to Dismiss (Doc. No. 5), Defendant Bill
Estella Wilson, Sharnita Woods, Plaintiffs: Matthew
                                                            Bradfield's Motion to Dismiss (Doc. No. 10), Defendant
Darrell Sharpe, LEAD ATTORNEY, Bryan, TX.
                                                            AnswerNet, Inc.'s Motion to Dismiss (Doc. No. 22), and
                                                            Defendant AnswerNet Education Services, Inc.'s Motion
For Bill Bradfield, Defendant: Giles M Schanen, Jr.,        to Dismiss (Doc. No. 23). After considering the motions,
LEAD ATTORNEY, Nelson Mullins Riley Scarborough,            responses, and applicable law, for the reasons detailed
LLP, Greenville, SC; Benjamin Witten Allen, Feldman &       below the Court grants the motions to dismiss.
Feldman, PC, Houston, TX.

                                                            I. Factual Background
For Timothy Boris, Defendant: Arvin Tseng, Christopher
A Lily, LEAD ATTORNEYS, TroyGould PC, Los                   This case involves a large number of Plaintiffs1 who
Angeles, CA; Daniel Joshua Israel Goldberg, The
Goldberg Law Office PLLC, Houston, TX; David A
Shields, Shields Legal Group, Addison, TX.                  1 The Plaintiffs in this case include Cynthia Alexander, Carmen
                                                            Anderson, Connie Bernal, Gloria Bernal, Michelda Burns,
                                                            Savannah Caldera, Vanessa Carballo, Tejus Collins, Brittney
For Lyle Green, Defendant: David C Kent, LEAD               Covey, Terry Dalton, Takela Davis, Aquanita Hemphill,
ATTORNEY, [*2] Drinker Biddle Reath LLP, Dallas, TX;        Desiree Hinojosa, Joanna Jimenez, Lorraine Juarez, Danielle
Kristopher Davis, LEAD ATTORNEY, Drinker Biddle et          Kirkpatrick, Teddy Kirkpatrick, Cora Klinkerfuss, Danielle
al, Los Angeles, CA.                                        Knipe, Rebecca Kopf, Cynthia Lampkin, Sherry Maxey,
                                                            Andrea Moore, Angela Ocon, Shane Ogden, Robbie Reece,
                                                            Candice Rice, April Richardson, Linda Sanders, Raven
For AnswerNet, Inc., AnswerNet Education Services,          Sanders, Kiara Shepard, Kandia Smart, LeDeidra Stonum,
Inc., Defendants: David Matthew Murdza, AnswerNet,          Phylicia Taylor, Suzan Timmins, Brittney Towell, Cecily
Willow Grove, PA.                                           Valdez, Haven Wallace, Jasmine White, Carol Wiede, Estella

                                                   Patricia O'Neill
                                                                                                                     3
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                     Page 5 of 130 PageID 85
                                                                                                                 Page 2 of 13
                                               2019 U.S. Dist. LEXIS 113956, *2

allege that they were not paid overtime wages in                     they did not receive the sixty days of pay and benefits
accordance with the Fair Labor Standards Act ("FLSA"),               that they should have received under the WARN Act.
29 U.S.C. § 201 et seq., and that they were not provided             (Id. ¶ 5.5).
adequate notice before a mass layoff, as required under
the Worker Adjustment and Retraining Notification Act                Shortly before Greenwood Hall's employees were
("WARN Act"), 29 U.S.C. § 2101 et seq. Plaintiffs filed              terminated, the company was in the middle of financial
their Complaint against seventeen Defendants:                        difficulty, as it was facing an asset foreclosure by its
Greenwood Hall, Inc. ("Greenwood Hall"), PCS Link,                   secured lender. Eventually Greenwood Hall's senior
Inc., Bill Bradfield, Timothy [*3] Boris, Tina J. Gentile,           secured lender foreclosed on the company's assets and
Josh Cage, Dave Ruderman, Shane Cobb, Kelly                          sold those assets to third parties. According to Plaintiffs,
Agpawa, Bryan Hale, Michael Poutre, Anastasia Banks,                 AnswerNet purchased Greenwood Hall's assets,
Lianne Corbiere, Jonathan Newcomb, Lyle Green,                       allegedly to save at least part of the company and focus
AnswerNet, Inc. ("AnswerNet"), and AnswerNet                         its efforts on a smaller geographical region of call
Education Services, Inc. ("AES") (hereinafter collectively           centers and clients. (See Doc. No. 33). AnswerNet then
referred to as "Defendants"). (Doc. No. 1 ¶¶ 1.1-1.2).2              created AES allegedly to continue the business and
                                                                     operations of Greenwood Hall. (Doc. No. 1 ¶ 4.58).4
Greenwood Hall, according to Plaintiffs' Complaint, is a
corporation incorporated in Nevada with its principal
place of business in California. (Id. ¶ 4.44). The                   II. Jurisdictional Allegations
corporation acted as a call center for universities around
the nation, which provided its customers with                        As part of the allegations concerning the actual basis of
outsourced solutions for generating new students and/or              dispute between the Parties, [*5] Plaintiffs include
helping students with financial aid for traditional and              factual allegations presumably intended to support its
non-traditional online educational programs. Plaintiffs              claim that this Court has personal jurisdiction over the
were employed by Greenwood Hall at its Bryan, Texas                  Defendants. In their Complaint and Response to
facility. Plaintiffs allege that on December 1, 2017,                Defendants' Motions to Dismiss, Plaintiffs made no
Greenwood Hall announced that it would close its entire              specific legal arguments in support of this Court's
location immediately and terminated all employees of                 jurisdiction over the four Defendants at issue, only
that location. (Id. ¶ 5.1-5.3).                                      factual allegations. While those alleged contacts are
                                                                     discussed in more detail in the following section, the
As a result of the sudden closing, Plaintiffs allege that            broad summary is that, according to Plaintiffs, the
they were not paid at least minimum wage by                          individual Defendants were allegedly employed as
Greenwood Hall in order to compensate them for the                   executives of Greenwood Hall at the time the company
last two paychecks3 they should have received [*4] as                was shuttered, and therefore must have been involved
employees if the location had remained open. Plaintiffs              in the decision to close the Bryan plant, and therefore
further allege that they were missing overtime wages                 must be liable under the causes of action described
from the previous three years under the FLSA. (Id. ¶                 above. With regard to the entity Defendants, Plaintiffs
5.4). Plaintiffs also allege that Defendants did not                 argue that the Defendants conducted business within
provide adequate notice under the WARN Act and failed                Texas, that AnswerNet and AES purchased Greenwood
to remedy the lack of notice. Plaintiffs finally claim that          Hall's assets, and were aware or should have been
                                                                     aware of the closure of the Bryan plant. The Court will
                                                                     describe each Defendants' alleged contacts in more
Wilson, and Sharnita Woods. The Court will hereinafter refer
to these Parties collectively as "Plaintiffs."
                                                                     detail below.
2 The  Court notes that Plaintiffs requested leave to file a First
Amended Complaint (Doc. No. 32), which would have dropped            III. A Breakdown of Defendants' Alleged Contacts
some Defendants and added others. This motion was denied
                                                                     with Texas
for failure to comply with local rules' conferral requirements.
(Doc. No. 40).
3 Plaintiffs' Complaint describes the missing wages as pay "for      4 The  Court notes that Defendants AnswerNet and AES
the time encompassing the last two paychecks that were               dispute these facts. AnswerNet alleges that a related entity,
meant to be issued by Greenwood Hall, Inc in order to                AES, purchased Greenwood Hall's assets. AnswerNet
compensate them for work as employees if the location had            maintains that it has no involvement with Greenwood Hall, the
remained open." (Doc. No. 1 ¶ 5.4).                                  AES purchase, or Plaintiffs. (See Doc. 22 p. 4).

                                                          Patricia O'Neill
                                                                                                                                4
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                        Page 6 of 130 PageID 86
                                                                                                                      Page 3 of 13
                                                   2019 U.S. Dist. LEXIS 113956, *5

Prior to discussing the precedents guiding this                             that the Bryan, Texas office was closing down and
Court's [*6] decision and an application of that law to                     that they no longer had a job." (Id.).
the facts herein, the Court finds that the most efficient
way to address these issues is to set out the Texas
contacts, if any, of each Defendant as taken from the                  AnswerNet's Texas Contacts7
Plaintiffs' Complaint (Doc No. 1), as well as from their
Response (Doc. No. 33) to Defendants' various motions
to dismiss.                                                                 •    "Defendant     AnswerNet,     Inc.   purchased
                                                                            Greenwood Hall, Inc. and at the time it knew or
Plaintiffs' Complaint and/or Response allege:                               should have known that Plaintiffs had not been paid
                                                                            the proper wages for the time Plaintiffs worked and
                                                                            that Plaintiffs were not provided proper notice prior
Timothy Boris's Texas Contacts5                                             to termination." (Doc. No. 1 ¶ 4.58).

                                                                            • "Defendant AnswerNet, Inc. then created
     • "Defendant Timothy Boris has conducted business                      AnswerNet Education Services, Inc. to continue the
     within this judicial district." (Doc. No. 1 ¶ 4.47).                   business and operations of Greenwood Hall." (Id.).

     • "Defendant Timothy Boris was an officer and/or                       • "Defendant AnswerNet, Inc. and/or its agents
     director of Greenwood Hall at times relevant to                        and/or predecessor(s) has conducted business
     Plaintiffs [sic] claims and was involved in the                        within this judicial district." (Id.).
     decision to close the Bryan, Texas office without
     providing the proper notice to Plaintiffs and in the                   • "At the time the AnswerNet [*8] Defendants
     decision not to pay Plaintiffs wages earned." (Id.).                   purchased     those      assets,    the    AnswerNet
     • "On December 1, 2017 Plaintiffs received an email                    Defendants were aware that Plaintiffs had been
     from Greenwood Hall that the Bryan, Texas office                       terminated, that the Bryan, Texas office had been
     was going to be closed. . . . The Chief Operating                      closed, and that Plaintiffs had not received a WARN
     Officer on that date was Timothy Boris." (Doc. No.                     Act notice or wages for the time that they had
     33).                                                                   worked." (Doc. No. 33).



Bill Bradfield's Texas Contacts6                                       AES's Texas Contacts8



     • "Defendant Bill Bradfield has conducted business
                                                                            • "Defendant AnswerNet, Inc. and/or its agents
     within this judicial district." (Doc. No. 1 ¶ 4.46).
                                                                            and/or predecessor(s) has conducted business
     • "Defendant Bill Bradfield was an officer and/or                      within this judicial district." (Id. ¶ 4.59.).
     director [*7] of Greenwood Hall at times relevant to                   • "At the time the AnswerNet Defendants purchased
     Plaintiffs [sic] claims and was involved in the                        those assets, the AnswerNet Defendants were
     decision to close the Bryan, Texas office without                      aware that Plaintiffs had been terminated, that the
     providing the proper notice to Plaintiffs and in the                   Bryan, Texas office had been closed, and that
     decision not to pay Plaintiffs wages earned." (Id.).                   Plaintiffs had not received a WARN Act notice or
     • "On December 1, 2017 Plaintiffs received an email                    wages for the time that they had worked." (Doc. No.
     from Greenwood Hall that the Bryan, Texas office                       33).
     was going to be closed. The CEO on that date for
                                                                       Defendants not only contest many of these factual
     Greenwood Hall was Defendant Bill Bradfield."
     (Doc. No. 33).

     • "Bill Bradfield was the one that informed Plaintiffs            7 AnswerNet, Inc. is a corporation incorporated in the State of
                                                                       Delaware with its principal place of business in Pennsylvania.
                                                                       8 AnswerNet Education Services, Inc. is a corporation
5 Boris   is an individual with his domicile in California.
                                                                       incorporated in the State of Delaware with its principal place of
6 Bradfield   is an individual with his domicile in South Carolina.    business in Pennsylvania.

                                                              Patricia O'Neill
                                                                                                                                     5
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 7 of 130 PageID 87
                                                                                                       Page 4 of 13
                                          2019 U.S. Dist. LEXIS 113956, *8

allegations but also whether the actual facts give rise to       Their discussion did not involve the Bryan location
jurisdiction.                                                    or its employees. (Id. ¶ 8).

Defendants add for consideration the following facts             • Bradfield sent one email to the entire company,
(supported by sworn declarations):                               which would include the Bryan location, announcing
                                                                 his role as interim CEO position. (Id. ¶ 7).

Timothy Boris's Additional Jurisdictional Testimony
                                                             AnswerNet's Additional Jurisdictional Testimony


    • Timothy Boris served as the Chief Operating                • AnswerNet is a Delaware corporation,
    Officer and General Counsel of Greenwood Hall                incorporated under Delaware laws in 1998, with its
    from April 2017 to December 2017. In that capacity,          principal place of business in Pennsylvania. (Doc.
    he worked for Greenwood Hall in its Los Angeles              No. 22-1 (Pudles Decl.) ¶¶ 3-5).
    headquarters. (Doc. No. 5-1 [*9] (Boris Decl.) ¶ 2).
                                                                 • AnswerNet has never been incorporated in Texas
    • Boris occasionally conversed with the Bryan                and is not registered to conduct business there. (Id.
    location via telephone and email. Boris estimated            ¶¶ 6-7).
    that he participated in fewer than ten phone calls to
    Texas to discuss operational matters and sent                • AnswerNet does not own or lease any real
    approximately the same number of emails. None of             property in Texas. It does not maintain any office,
    those communications involved the location closure           facilities, or assets in Texas, nor does it have any
    or employee wages. (Id. ¶ 3)                                 employees in Texas. (Id. ¶¶ 8-10).

    • Boris never traveled to Texas for Greenwood Hall           • AnswerNet does not conduct business operations
    matters and has not traveled to Texas at all within          in Texas, nor has it ever conducted business in
    the past ten years. (Id. ¶ 2).                               Texas. (Id. ¶¶ 11, 13).

    • Boris did not make the decision to close the Texas         • AnswerNet's related entity, AES, purchased
    office or participate in the closure. (Id. ¶¶ 3-4).          assets in foreclosure from Greenwood Hall's lender
                                                                 on December 15, 2017. (Id. ¶¶ 16, 18).

Bill Bradfield's Additional Jurisdictional Testimony
                                                             AES's Additional Jurisdictional Testimony

    • Bill Bradfield served as interim CEO of
    Greenwood Hall from August 2017 to December
    2017. (Doc. No. 10-1 (Bradfield Decl.) ¶ 2).                 • AES is a corporation [*11] incorporated in
                                                                 Pennsylvania with its principal place of business in
    • As an employee of Greenwood Hall, Bradfield                Pennsylvania. (Doc. No. 23-1 (Pudles Decl.) ¶¶ 3-
    worked from his home office in South Carolina.               4).
    Bradfield never traveled to Texas for business and
    had not visited the Bryan location. (Id. ¶¶ 3-4).            • AES has never been incorporated in Texas and is
                                                                 not registered to conduct business there. (Id. ¶¶ 6-
    • Bradfield did not participate in the decision to           7).
    close the Bryan location. That decision was made
    by the Company's Board of Directors on November              • AES does not own or lease any real property in
    30, 2017, and was subsequently communicated to               Texas. It does not maintain any office, facilities, or
    him. (Id. ¶ 5).                                              assets in Texas,9 nor does it have any employees

    • In 2017, Bradfield talked to a Greenwood [*10]
    Hall manager who had traveled to South Carolina          9 The Asset Purchase Agreement attached to the Pudles
    for the opening of a new facility in South Carolina.     Declaration raises some confusion as to whether AES might
    That manager was based at the Bryan location.            own physical assets in Texas, as the description of assets

                                                   Patricia O'Neill
                                                                                                                      6
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                   Page 8 of 130 PageID 88
                                                                                                                Page 5 of 13
                                            2019 U.S. Dist. LEXIS 113956, *11

     in Texas. (Id. ¶¶ 9-11).                                    that it can only consider the non-conclusory factual
                                                                 allegations raised in the Plaintiffs' pleadings and
     • AES's employees have never visited the Bryan              information submitted under oath, such as an affidavit.
     location nor have they conducted business at the            Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990)
     Bryan location. AES has never employed or                   (quoting D.J. Invs., Inc., 754 F.2d at 546). Plaintiffs
     supervised individuals at the Bryan location. (Id. ¶¶       asserted no further arguments or factual bases for
     12-14).                                                     jurisdiction over the Defendants.

     • AES purchased assets in foreclosure from
     Greenwood Hall's lender in a Uniform Commercial
                                                                 IV. Jurisdictional Considerations under Rule 12(b)(2)
     Code sale after the lender foreclosed on
     Greenwood Hall due to its default. (Id. ¶ 16).              Given these "facts," the Court must decide if the
     • The lender from which AES purchased                       Defendants' contacts with Texas are of such a nature
     Greenwood Hall's assets was Moriah Education                and extent to justify one or [*13] more of these foreign
     Management, LLC, a Delaware limited liability               individuals and entities being sued in Texas. Phrased
     company. (Doc. No. 23-1, Ex. D (Asset Purchase              differently, the legal question before the Court is
     Agreement)).                                                straightforward: Does this Court have personal
                                                                 jurisdiction over one or more of the Defendants who
     • AES was not yet formed at the time of the Bryan
                                                                 have moved for dismissal? That question breaks down
     office closing and never had an employment
                                                                 into two different categorical analyses: whether this
     relationship with Plaintiffs. (Doc. No. 23 p.2).
                                                                 Court may exercise general or specific jurisdiction over
     Greenwood Hall closed its doors to the Bryan office
                                                                 any Defendant.
     on December 1, 2017 (Doc. No. 1 ¶ 1.3), [*12]
     while AES was created on December 4, 2017 (Doc.
     No. 23-1, Ex. A ¶ 4).
                                                                 A. The Law Governing Jurisdictional Challenges
Plaintiffs' reply to Defendants' factual contentions was
                                                                 The plaintiff bears the burden of establishing a district
brief, and all of their factual allegations are included in
                                                                 court's jurisdiction over a non resident, but it need only
the first list above. Attached to their reply, Plaintiffs
                                                                 make a prima facie case if the district court rules without
included three exhibits: a copy of Timothy Boris'
                                                                 an evidentiary hearing. Wilson v. Belin, 20 F.3d 644,
declaration, which he had submitted along with his
                                                                 648 (5th Cir. 1994) (citations omitted). Proof by a
motion to dismiss; an unidentified letter—which neither
                                                                 preponderance of the evidence is not required. Bullion,
identified the sender nor recipients—discussing the
                                                                 895 F.2d at 217 (citing D.J. Invs., Inc., 754 F.2d at 545-
circumstances of Greenwood Hall's closure and
                                                                 46). Moreover, on a motion to dismiss for lack of
AnswerNet's purchase of its assets; and an
                                                                 jurisdiction, uncontroverted, non-conclusory allegations
unauthenticated asset purchase agreement involving
                                                                 in the plaintiff's complaint must be taken as true, and
the sale of Greenwood Hall and PCS Link, Inc.'s assets
                                                                 conflicts between the facts contained in the parties'
by Moriah Education Management LLC, the lender, to
                                                                 affidavits must be resolved in the plaintiff's favor for
AES, the purchaser (Id., Exs. 1-3).10 The Court notes
                                                                 purposes of determining whether a prima facie case for
                                                                 personal jurisdiction exists. Id. (quoting D.J. Invs., Inc.,
purchased (described in Exhibit A to the Asset Purchase          754 F.2d at 546); see also Central Freight Lines Inc. v.
Agreement) includes, inter alia, equipment, fixtures, goods,     APA Transp. Corp., 322 F.3d 376, 380 (5th Cir. 2003)
instruments, and inventory. Although it appears from the         ("The court shall accept as true [the party seeking to
record that Greenwood Hall had offices outside of Texas, such    assert jurisdiction's] [*14] uncontroverted allegations
as in California and South Carolina, from the context it seems   (so long as the allegations are not merely conclusory) . .
possible that this asset purchase could have included physical
                                                                 . ."). In reviewing a motion to dismiss, the court "may
assets located at the Bryan, Texas office.
                                                                 determine the jurisdictional issue by receiving affidavits,
10 The  unauthenticated Asset Purchase Agreement filed as        interrogatories, depositions, oral testimony, or any
Exhibit 3 to Plaintiffs' Response to Defendants' various
motions is an identical copy of the authenticated Asset
Purchase Agreement filed by AnswerNet and AES as exhibits        Purchase Agreement is the only document indicating that PCS
to their respective motions to dismiss. The Court therefore      Link, Inc. was jointly and severally a borrower with Greenwood
considers this document's authenticated versions as properly     Hall, and that PCS Link, Inc.'s assets were also sold as part of
before the Court. Further, the Court notes that the Asset        the agreement.

                                                       Patricia O'Neill
                                                                                                                               7
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 9 of 130 PageID 89
                                                                                                             Page 6 of 13
                                            2019 U.S. Dist. LEXIS 113956, *14

combination of the recognized methods of discovery."             and the exercise of jurisdiction "does not offend
Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir.                'traditional notions of fair play and substantial justice.'"
1998).                                                           Johnston, 523 F.3d at 609 (quoting Wilson v. Belin, 20
                                                                 F.3d 644, 647 (5th Cir. 1994)).
Notwithstanding this, the Fifth Circuit has explained "that
the prima-facie-case does not require the court to credit        "Minimum contacts" can give rise to either specific
conclusory allegations, even if uncontroverted." Panda           personal jurisdiction or general personal jurisdiction.
Brandywine Corp. v. Potomac Elec. Power Co., 253                 Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001).
F.3d 865, 869 (5th Cir. 2001) (citing Felch v.                   Specific jurisdiction exists if the asserted claims arise
Transportes Lar-Mex SA DE CV, 92 F.3d 320, 326 (5th              out of or relate to the defendant's contacts with the
Cir. 1996)); Mass. Sch. of Law at Andover, Inc. v. Am.           forum. Cent. Freight Lines Inc., 322 F.3d at 381. The
Bar Ass'n, 142 F.3d 26, 34 (1st Cir.1998) ("[T]he law            contacts must indicate that the nonresident defendant
does not require us to struthiously to credit conclusory         "purposefully availed himself of the benefits of the forum
[jurisdictional]   allegations   or     draw     farfetched      state." See Hanson v. Denckla, 357 U.S. 235, 253, 78
inferences.") (citation and internal quotation marks             S. Ct. 1228, 2 L. Ed. 2d 1283 (1958); [*16] Brown v.
omitted)). Accordingly, where sworn affidavit testimony          Flowers Indus. Inc., 688 F.2d 328, 333 (5th Cir. 1982).
controverts conclusory jurisdictional allegations, the           In contrast, general jurisdiction exists for any cause of
Court is not required to resolve conflicts in favor of the       action if the nonresident defendant's contacts with the
party relying on those allegations.                              forum are so substantial, continuous and systematic that
                                                                 the defendant is essentially "at home" in the forum. See
A federal court sitting in diversity may assert jurisdiction     Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432
if (1) the state's long-arm statute applies, as interpreted      (5th Cir. 2014). While the courts accept well-pleaded
by the state's courts; and (2) if due process is satisfied       facts, they do not accept as true all conclusions and
under the fourteenth amendment to the United States              inferences made in the pleadings.
Constitution. Cycles, Ltd. v. W.J. Digby, Inc., 889 F.2d
612, 616 (5th Cir. 1989). A district court must determine            Although jurisdictional allegations must be accepted
whether both the forum state's long-arm statute and                  as true, such acceptance does not automatically
federal due process permit the court to exercise                     mean that a prima facie case for specific jurisdiction
personal jurisdiction. [*15] Ruston Gas Turbines, Inc. v.            has been presented. Establishing a prima facie
Donaldson Co., 9 F.3d 415, 418 (5th Cir. 1993)                       case still requires the plaintiff to show the
(citations omitted). Since the Texas long-arm statute                nonresident defendant's purposeful availment of the
extends to the limits of federal due process, the two-               benefits and protections of and minimum contacts
step inquiry collapses into one federal due process                  with the forum state. See Burger King, 471 U.S. at
analysis. See Wilson, 20 F.3d at 647 (citations omitted).            474, 105 S.Ct. 2174 ("[T]he constitutional
Federal due process requires a plaintiff to prove: (1) that          touchstone remains whether the defendant
the non-resident purposefully availed himself of the                 purposefully established 'minimum contacts' in the
benefits and protections of the forum state by                       forum State."); Far West Capital, Inc. v. Towne, 46
establishing "minimum contacts" with the state; and (2)              F.3d 1071, 1079 (10th Cir. 1995) ("[T]he mere
that the exercise of jurisdiction does not offend                    allegation that an out-of-state defendant has
"traditional notions of fair play and substantial justice."          tortuously interfered with contractual rights or has
Id. at 647 (quotations and citations omitted).11                     committed other business torts that have allegedly
                                                                     injured a forum resident does not necessarily
Personal jurisdiction over a nonresident defendant is                establish that the defendant possesses the
consistent with due process when the defendant has                   constitutionally required minimum contacts."); IMO
established "minimum contacts" with the forum state                  Indus., Inc. v. Kiekert, A.G., 155 F.3d 254, 263 (3d
                                                                     Cir. 1998); ESAB Group, Inc. v. Centricut, Inc., 126
                                                                     F.3d 617, 625-26 (4th Cir. 1997), cert. denied, 523
                                                                     U.S. 1048, 118 S. Ct. 1364, 140 L. Ed. 2d 513
11 This synopsis of the law is taken almost verbatim from            (1998). . . . ("[T]he law [*17] does not require us to
Johnston v. Multidata Sys. Int'l Corp., 523 F.3d 602, 609 (5th       struthiously to credit conclusory [jurisdictional]
Cir. 2008). This Court utilizes this opinion because it finds
                                                                     allegations or draw farfetched inferences.") (citation
Judge King's summary to be one of the best and most succinct
                                                                     and internal quotation marks omitted). Appellants'
descriptions available. To avoid confusion and for ease of
                                                                     sole evidence is their state court petition, which
reading the Court has omitted the quotation marks.

                                                       Patricia O'Neill
                                                                                                                            8
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 10 of 130 PageID 90
                                                                                                         Page 7 of 13
                                         2019 U.S. Dist. LEXIS 113956, *17

    alleges "on information and belief" that Appellee        general proposition, but felt that the case law supported
    knew Appellants are Texas residents and knew its         the conclusion that a corporation, for example, could be
    actions would intentionally cause harm to                sued in any jurisdiction [*19] in which it engaged in a
    Appellants in Texas. Appellants present no other         substantial continuous and systematic course of
    evidence of Appellee's contacts with Texas relating      dealing. Daimler can only be interpreted as severely
    to Appellants' claims, and thus the district court       undermining this school of thought. In fact, the Fifth
    properly concluded that the allegations are merely       Circuit has, based upon Daimler, specifically agreed that
    conclusory.                                              Daimler has narrowed the application of general
                                                             jurisdiction. Monkton Ins. Servs. Ltd., 768 F.3d at 429;
Panda Brandywine, 253 F.3d at 868-69 (emphasis               Patterson v. Aker Solutions, Inc., 826 F.3d 231 (5th Cir.
added).                                                      2016). It has instructed both district courts and
                                                             practitioners alike that finding general jurisdiction based
                                                             upon any factors not described in Daimler is virtually
B. General Jurisdiction                                      impossible absent exceptional circumstances.

Many consider the concept of general jurisdiction to be          The [Supreme] Court has held that for a corporation
the area of jurisdictional law that has experienced the          the place of incorporation and principal place of
most radical changes over the past five years. Although          business are where it is at home and are thus the
Plaintiffs do not explicitly state their argument, their         paradigm bases for jurisdiction. [citing Daimler]. It is
briefing suggests that Plaintiffs believe that they have         therefore incredibly difficult to establish general
alleged enough facts to establish that Defendants are            jurisdiction in a forum other than the place of
essentially "at home" in Texas, while Defendants                 incorporation or principal place of business. See id.
strongly disagree. Some Defendants cited Daimler A.G.            [Daimler]; Helicopteros Nacionales de Colombia,
v. Bauman, 571 U.S. 117, 134 S. Ct. 746, 187 L. Ed. 2d           S.A. v. Hall, 466 U.S. 408, 104 S. Ct. 1868, 80 L.
624 (2014), in support of their positions.                       Ed. 2d 404 (1984).

It is not surprising to this Court that the Defendants       Monkton Ins. Servs. Ltd., 768 F.3d at 432.
might seek to align themselves with the Supreme
Court's opinion [*18] in Daimler, which is widely            According to Daimler an individual is at home in his or
considered to be a landmark case currently inspiring (or     her domicile—which in this case is South Carolina for
inciting) most legal commentators to analyze its effects     Bradfield and California for Boris. AnswerNet is
and most judges to adjust their approach to weighing         incorporated in Delaware, AES is incorporated in
general jurisdiction arguments.                              Pennsylvania, and both have their principal place of
                                                             business in Pennsylvania. Thus, absent extraordinary
In Daimler the Supreme Court held that despite any           circumstances, [*20] Bradfield is "at home" in South
number of contacts with California, Daimler could not be     Carolina, Boris is "at home" in California, AnswerNet is
sued there in connection with claims that arose in South     "at home" either in Pennsylvania or Delaware, and AES
America. Despite prior jurisprudence dealing with            is "at home" in Pennsylvania. Obviously, this is a "sea-
general jurisdiction, the Court found that a non-resident    change" in the way district courts judge jurisdictional
forum court could only find a defendant subject to           claims, especially for business entities.
general jurisdiction in states where it was "at home."
    [O]nly a limited set of affiliations with a forum will   Thus, while made more difficult by the Supreme Court,
    render a defendant amenable to all-purpose               this Court will still consider the pleadings in effect using
    [general] jurisdiction. For an individual, the           the traditional factors to determine if this is a case in
    paradigm forum for the exercise of general               which exceptions to the general "at home" rule should
    jurisdiction is the individual's domicile[—]for a        apply. Although Plaintiffs make few if any arguments,
    corporation, the place of incorporation and principal    their filing of claims against the Defendants suggest that
    place of business are paradigm bases for general         Plaintiffs believe Defendants have continuous and
    jurisdiction.                                            systematic contacts in Texas sufficient to subject
                                                             Defendants to this Court's jurisdiction. Therefore,
Id. at 137.                                                  assuming arguendo that there remains some vitality in
                                                             the concept that a substantial continuous and
Prior to Daimler, most lawyers, commentators, and            systematic presence in a state gives rise to general
jurists alike agreed with the above statement as a

                                                   Patricia O'Neill
                                                                                                                        9
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                   Page 11 of 130 PageID 91
                                                                                                                Page 8 of 13
                                            2019 U.S. Dist. LEXIS 113956, *20

jurisdiction, regardless of an entity's residency, the            Given the pleaded "facts," the most favorable
Court will analyze that concept in view of the relevant           interpretation for the Plaintiffs shows that AES or one of
pleadings.                                                        its predecessor or affiliates purchased the assets of
                                                                  Greenwood Hall, the company whose Texas office
     Where a defendant 'has continuous and systematic             closed while Plaintiffs were employed at that location,
     general business contacts' with the forum state, the         and that AES conducted business within this judicial
     court may exercise 'general jurisdiction' [*21] over         district.
     any action brought against the defendant.
                                                                  As stated above, for general jurisdiction to attach to the
McFadin v. Gerber, 587 F.3d 753, 759 (5th Cir. 2009).             Defendants, Daimler dictates that they must be "at
In order for these systematic contacts to establish               home." Clearly neither of the Defendant entities are
general jurisdiction they must demonstrate that these             incorporated in Texas, nor is Texas their principal [*23]
defendants are "at home" in Texas. That being the case,           place of business. Neither Bradfield nor Boris are
this Court will analyze each of the Plaintiffs' claims of         domiciled in Texas. Some commentators have theorized
general jurisdiction and rule accordingly as to each              that Daimler has, as a practical matter, essentially
Defendant.                                                        limited general jurisdiction to these factors. Whether
1. Boris                                                          practical or not, the Daimler opinion specifically makes a
                                                                  point of holding that there may be an exceptional case
Given the pleaded "facts," the most favorable                     where a foreign corporation (or citizen) has so many
interpretation for the Plaintiffs shows that Boris was an         contacts either significant in number or nature (or both)
executive officer of Greenwood Hall, the company                  with a jurisdiction that it may be "at home" in a non-
whose Texas office closed while Plaintiffs were                   resident state. The Supreme Court cited Perkins v.
employed at that location, and that Boris conducted               Benguet Consol. Mining Co., 342 U.S. 437, 72 S. Ct.
business within this judicial district. Including facts           413, 96 L. Ed. 485, 63 Ohio Law Abs. 146 (1952), as
supplied by Boris, Boris participated in approximately            just such a case.
ten calls and ten emails sent to Texas regarding
Greenwood Hall operational matters.                               The Supreme Court did not delineate a test for courts to
                                                                  utilize to make this determination in a post-Daimler
2. Bradfield                                                      world. Since it did not outline a test, this Court will utilize
                                                                  the pre-Daimler factors to determine if the Defendants
Given the pleaded "facts," the most favorable
                                                                  here are at home in Texas. Prior to Daimler, courts
interpretation for the Plaintiffs shows that Bradfield was
                                                                  traditionally used the general jurisdiction test that
the CEO of Greenwood Hall, the company whose Texas
                                                                  evolved after the Supreme Court's decisions in Perkins
office closed while Plaintiffs were employed there, at the
                                                                  and Helicopteros Nacionales de Colombia, S.A. v. Hall,
time when the company closed without providing notice
                                                                  466 U.S. 408, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984).
or final paychecks, and has conducted business within
                                                                  As previously stated, courts analyzed a person's or
this judicial district. According to Plaintiffs, Bradfield sent
                                                                  entity's contacts, both in terms of quality and quantity,
a communication [*22] to the Bryan location to inform
                                                                  with a state to determine if they were so substantial,
employees that the office was closing. Including facts
                                                                  continuous, and systematic that (to borrow Daimler's
from Bradfield, Bradfield spoke on one occasion with a
                                                                  language) it was or they were, in effect, "at [*24] home."
Greenwood Hall manager who was based at the Bryan
                                                                  This Court finds that regardless of whether one uses the
location—although their conversation occurred out of
                                                                  pre-Daimler standards or "heightened" post-Daimler
Texas. Bradfield also sent an email firmwide that
                                                                  standards,12 there is no general jurisdiction as to any
included the Bryan office employees as recipients.
                                                                  Defendant in this case.
3. AnswerNet
                                                                  The only factors cited by Plaintiffs and provided in their
Given the pleaded "facts," the most favorable                     pleadings (as opposed to provided by the Defendants)
interpretation for the Plaintiffs shows that AnswerNet            that might support the argument that the Defendants
alleged purchased the assets of Greenwood Hall, the
company whose Texas office closed while Plaintiffs
were employed at that location, and that AnswerNet
                                                                  12 It goes without saying that it was the intent of the Supreme
conducted business within this judicial district.
                                                                  Court in Daimler to narrow the reach of general jurisdiction as
4. AES                                                            courts were interpreting it in the post-Helicopteros days.

                                                        Patricia O'Neill
                                                                                                                             10
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 12 of 130 PageID 92
                                                                                                          Page 9 of 13
                                          2019 U.S. Dist. LEXIS 113956, *24

directed contact toward Texas are the following:              be the basis of jurisdiction over the related corporation.
                                                              Dickson Marine, Inc. v. Panalpina, Inc., 179 F.3d 331,
   Go to table1                                               338 (5th Cir. 1999). It is well established in the Fifth
                                                              Circuit that when "a wholly owned subsidiary is operated
These are the totality of the alleged Texas contacts for      as a distinct corporation, its contacts with the forum
each individual/entity. As Defendants have explained,         cannot be imputed to the parent." Southmark Corp. v.
Boris [*25]    and Bradfield each participated in             Life Investors, Inc., 851 F.2d 763, 773-74 (5th Cir.
occasional communications with Texas. While                   1988). To fuse two companies for jurisdictional
Greenwood Hall, the company whose assets were sold            purposes, [*27] there must be "proof of control by the
to the entity Defendants, did conduct business in Texas       parent over the internal business operations and affairs
and operated the Bryan office, Defendants AnswerNet           of the subsidiary." Hargrave v. Fibreboard Corp., 710
and AES have no offices in Texas, no employees in             F.2d 1154, 1160 (5th Cir. 1983). The theory is that
Texas, and provide no services in Texas. Plaintiffs offer     because—in that instance—the two companies are the
no further theories for why these scant contacts with         same entity, "the jurisdictional contacts of one are the
Texas, even if true, are sufficient to establish the          jurisdictional contacts of the other for purposes of
Defendants as "at home" in Texas.                             International Shoe due process analysis." Patin v.
                                                              Thoroughbred Power Boats, Inc., 294 F.3d 640, 653
Nevertheless, one could attempt to discern the legal          (5th Cir. 2002).
theories upon which Plaintiffs seek to establish
jurisdiction. Most likely Plaintiffs claim jurisdiction       No such facts are at work here between AnswetNet or
because they experienced damage in Texas, that                AES and Greenwood Hall. Unlike a parent corporation
Defendants communicated occasionally with entities or         and a subsidiary, Greenwood Hall was an unrelated
individuals in Texas, and that one or both of the entity      corporation who did not directly interact in any manner
Defendants purchased Greenwood Hall's assets.                 with AES. AES purchased Greenwood Hall's assets
                                                              from a third party, the secured lender. Once AES
Out of state phone calls, emails, and/or texts do not         purchased the assets, it did not begin to operate offices
establish one is "at home" in the recipient's jurisdiction.   or have employees in Texas. Further, there is no
Communications to Texas have been held to be merely           relationship between Greenwood Hall and AES. They
fortuitous and insufficient to constitute purposeful          are separate and distinct entities, with no element of
availment of the jurisdiction. Monkton Ins. Servs., Ltd.,     control between them. The Court notes that the
768 F.3d at 433; Holt Oil & Gas Corp. v. Harvey, 801          relationship between AnswerNet and AES appears to be
F.2d 773, 778 (5th Cir. 1986); Patterson v. Dietze, Inc.,     much more of the kind anticipated by the Fifth Circuit for
764 F.2d 1145, 1147 (5th Cir. 1985). Further, the out-of-     purposes of imputing jurisdiction. The AES's purchase
state receipt of bank funds or assets, regardless of          of Greenwood Hall's assets cannot subject it or
whether completed by check [*26] or wire transfer or          AnswerNet to jurisdiction in a forum state in which they
some other means, does not establish "residency" by           would not otherwise be [*28] subject to jurisdiction.
the out-of-state Defendant in the home of the
transferring financial institution.                           Moreover, as the Court has already detailed above, the
                                                              transfer of funds or payments to and from Texas does
The next apparent justification for jurisdiction is that      not make a defendant "at home" in Texas. Johnston,
Defendants AnswerNet and AES purchased the assets             523 F.3d at 610. The facts here are even less indicative
of Greenwood Hall, which conducted business in Texas          of Texas contacts as those considered in Johnston.
and previously employed the Plaintiffs. As the Court          Greenwood Hall was not a Texas corporation and did
noted in footnote 3, AnswerNet argues that only AES           not have its principal place of business in Texas, albeit it
was involved in the asset purchase. Further, the assets       did have a location in Bryan, Texas. When its assets
were not purchased from Greenwood Hall directly but           were foreclosed upon, the secured lender which did the
rather from a company in Delaware. Plaintiffs' argument       foreclosure was Moriah Education Management LLC—a
would require the Court to impute jurisdiction of one         third party—which was a Delaware limited liability
entity to its purchaser simply by virtue of an out-of-state   company. That LLC then sold and transferred the
transaction with a third party. Courts presume the            purchased assets to AES, as shown in the Asset
institutional independence of even related corporations,      Purchase Agreement, which is a Pennsylvania
such as a parent and its subsidiary, when they                corporation with its principal place of business in
determine if one corporation's contacts with a forum can      Pennsylvania. No part of this chain of transactions

                                                    Patricia O'Neill
                                                                                                                      11
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 13 of 130 PageID 93
                                                                                                         Page 10 of 13
                                          2019 U.S. Dist. LEXIS 113956, *28

involved Texas, except to the extent that Greenwood                its efforts toward the forum State residents. Id. at
Hall owned some assets in Texas prior to its                       475, 476, 105 S.Ct. 2174.
foreclosure. These facts are insufficient to establish
availment of Texas, much less purposeful availment of          Panda Brandywine, 253 F.3d at 869; see also McFadin,
the forum state.                                               587 F.3d at 762; Southmark Corp., 851 F.2d at 773
                                                               ("Nothing in the record indicates that USLICO expressly
Furthermore, that fact that Plaintiffs were injured in         aimed its allegedly tortious activities at Texas, or that
Texas because of alleged actions of Defendants does            Texas is even the focal point of USLICO's tortious
not make the Defendants "at home" in Texas. [*29]              conduct"). Similarly no Defendant herein aimed any
Even assuming arguendo that violations of the WARN             activity towards Texas.
Act or FLSA could be considered tortious actions toward
the Plaintiffs, the record as pled does not necessarily        Finally, even if Defendants had some business contact
show that these Defendants were involved in the                with entities in Texas—which has not been established
allegedly harmful acts or that these Defendants                through the record—occasional business contact is not
intended those acts to be directed toward Texas.               enough. In Johnston v. Multidata Sys. Int'l Corp., 523
Although Calder v. Jones, 465 U.S. 783, 104 S. Ct.             F.3d 602, 614 (5th Cir. 2008), the defendant actually
1482, 79 L. Ed. 2d 804 (1984), and Guidry v. U.S.              worked in Texas for 37 days out of a 3-year period (far
Tobacco, 188 F.3d 619 (5th Cir. 1999), stand for the           more contact with the state than any of the Defendants
proposition that a tortfeasor who commits a tort in one        in a 17-year period). The Fifth [*31] Circuit described
state can be sued in another if an individual in that state    this level of contact as "lacking the substance and
is damaged, that proposition is true only if the action is     regularity to establish general jurisdiction." Id. at 611;
directed toward the forum state:                               see also Patterson v. Aker Solutions Incorporated, 826
                                                               F.3d 231, 236-37 (5th Cir. 2016) (finding no general
    However, Calder's "effects" test "is not a substitute      jurisdiction where defendant had six employees in
    for a nonresident's minimum contacts that                  Texas, other employees trained in Texas, employees
    demonstrate purposeful availment of the benefits of        were processed in Texas, and defendant paid
    the forum state." Allred v. Moore & Peterson, 117          unemployment and franchise taxes in Texas).
    F.3d 278, 286 (5th Cir. 1997), cert. denied, 522
    U.S. 1048, 118 S. Ct. 691, 139 L. Ed. 2d 637               As pleaded, Plaintiffs' jurisdictional allegations premised
    (1998). "'[T]he key to Calder is that the effects of an    on Defendants conducting business in Texas and
    alleged intentional tort are to be assessed as part of     having ties to Greenwood Hall are conclusory, provide
    the analysis of the defendant's relevant contacts          no specific claims upon which to attach jurisdiction, and
    with the forum.'" Id. (quoting Wallace, 778 F.2d at        are unreliable. Accordingly, the Court considers the
    395). Appellants' allegations, even if true, only          sworn declarations from Defendants when they
    relate to the foreseeability of causing injury in          contradict these conclusory allegations. This Court finds
    Texas, which is not a "sufficient benchmark" for           no exceptional circumstances to distinguish this case
    specific jurisdiction. Burger King, 471 U.S. at 474,       from Daimler or Hall or any of myriad number of Fifth
    105 S.Ct. 2174; Wien Air Alaska, Inc. v. Brandt, 195       Circuit cases finding no general jurisdiction. Even if
    F.3d 208, 212 (5th Cir. 1999) ("Foreseeable injury         these allegations are accurate, none indicate the
    alone is not sufficient to confer specific jurisdiction,   Defendants were at home in Texas. Their activities are
    absent the direction of specific acts [*30] toward         not regular and very few have substance. They are not
    the forum."). The "foreseeability that is critical to      continuous and certainly not systematic. In this case,
    due process analysis. . . that the defendant's             there is no general jurisdiction over any of the
    conduct and connection with the forum State are            Defendants.
    such that he should reasonably anticipate being
    haled into court there." Burger King, 471 U.S. at
    474, 105 S.Ct. 2174 (emphasis added). To                   C. Specific Jurisdiction
    conclude that a defendant should "reasonably
                                                               Again, while Plaintiffs have [*32] not explained the
    anticipate" being haled into the forum State requires
                                                               reasoning for their assumption that the Court has
    "some act by which the defendant purposefully
                                                               personal jurisdiction over the Defendants, the Court
    avails itself of the privilege of conducting activities
                                                               assumes that Plaintiffs also believe that Defendants are
    within the forum State, thus invoking the benefits
                                                               subject to the specific jurisdiction of this Court. There
    and protections of its laws," or "purposefully directs"

                                                     Patricia O'Neill
                                                                                                                      12
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 14 of 130 PageID 94
                                                                                                            Page 11 of 13
                                            2019 U.S. Dist. LEXIS 113956, *32

have been no recent upheavals in the law of specific              alleged contacts a second time. The Defendants' sole
jurisdiction. While it is highly fact determinative, the law      contacts with Texas in this regard were Boris and
which sets the standards is well-developed:                       Bradfield's occasional communications with Greenwood
     In this circuit, specific personal jurisdiction is a         Hall employees in Texas. Only the alleged harms
     claim-specific inquiry: "A plaintiff bringing multiple       happened in Texas. Defendants never set foot in Texas
     claims that arise out of different forum contacts of         in connection with any purchased assets or alleged
     the defendant must establish specific jurisdiction for       legal violations. They never directed any action toward
     each claim." We have articulated a three-step                Texas.
     analysis for specific jurisdiction: "(1) whether the
     defendant has minimum contacts with the forum                Specific jurisdiction requires a link between the
     state, i.e., whether it purposely directed its activities    defendant's contacts and the specific claim asserted. It
     toward the forum state or purposefully availed itself        is a claim-specific injury. Seiferth v. Helicopteros
     of the privileges of conducting activities there; (2)        Atuneros, Inc., 472 F.3d 266, 274-75 (5th Cir. 2006).
     whether the plaintiff's cause of action arises out of        The only contacts with Texas in the instant case were
     or results from the defendant's forum-related                those of the Plaintiffs and/or Greenwood Hall. Courts
     contacts; and (3) whether the exercise of personal           have consistently held that a plaintiff's contacts or an
     jurisdiction is fair and reasonable.                         unaffiliated defendant's contacts with the forum state are
                                                                  not imputed to another defendant.
    The "minimum contacts" inquiry is fact intensive
    and no one element is decisive; rather the                    Plaintiffs' remaining possible premise could again be
    touchstone [*33] is whether the defendant's                   boiled down to this theme: because Plaintiffs are located
    conduct shows that it "reasonably anticipates being           in Texas and damaged there, the resulting damage is
    haled into court." The defendant "must not be haled           enough to subject the Defendants to the jurisdiction of
    into a jurisdiction solely as a result of 'random,'           this Court. [*35] If taken to its logical end, Plaintiffs'
    fortuitous,' or 'attenuated' contacts, or of the              argument suggests that if Plaintiffs had been located in
    'unilateral activity of another party or third person.'"      Iowa or New Mexico, the Defendants could be sued
    In determining whether or not exercise of                     there—regardless of where Defendants were when the
    jurisdiction is fair and reasonable, defendants bear          alleged misconduct took place and regardless of
    the burden of proof and "it is rare to say the                whether they had ever been to either state.
    assertion [of jurisdiction] is unfair after minimum
    contacts have been shown." In this inquiry we                 The Fifth Circuit has held time and again that "economic
    examine five factors: "(1) the burden on the                  consequences or other miscellaneous fall out" do not
    nonresident defendant, (2) the forum state's                  give rise to specific jurisdiction. Jobe v. ATR Mktg., Inc.,
    interests, (3) the plaintiff's interest in securing relief,   87 F.3d 751, 753-55 (5th Cir. 1996). This Court holds
    (4) the interest of the interstate judicial system in         that the Plaintiffs have not established that specific
    the efficient administration of justice, and (5) the          jurisdiction exists in this case over any of the
    shared interest of the several states in furthering           Defendants. They did not establish that Defendants had
    fundamental social policies."                                 minimum contacts or that the cause of action arose out
                                                                  of those contacts. Even if it had under the facts of this
McFadin, 587 F.3d at 759-60 (citations omitted).                  case, the exercise of jurisdiction would not be fair and
                                                                  reasonable. The Fifth Circuit in Panda Brandywine
All of the pleaded facts applicable to specific jurisdiction      summed up its situation with a conclusion equally
have been discussed in great detail above. They are               applicable here:
conclusory and unsupported by facts. In summary,
Plaintiffs' briefing seems to suggest that their claims to            If we were to accept Appellants' arguments, a
jurisdiction rest heavily on the allegations that                     nonresident defendant would be subject to
AnswerNet and AES purchased assets from                               jurisdiction in Texas for an intentional tort simply
Greenwood [*34] Hall, that the individual Defendants                  because the plaintiffs complaint alleged injury in
were officers of Greenwood Hall, and that Boris and                   Texas to Texas residents regardless of the
Bradfield occasionally communicated with persons in                   defendant's contacts, and would have to appear in
Texas.                                                                Texas to defend [*36] the suit "no matter how
                                                                      groundless or frivolous the suit may be." Wallace,
This Court will not recount all the factors or analyze the            778 F.2d at 395. Such result would completely


                                                        Patricia O'Neill
                                                                                                                          13
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                         Page 15 of 130 PageID 95
                                                                                           Page 12 of 13
                                         2019 U.S. Dist. LEXIS 113956, *36

    vitiate the constitutional requirement of minimum
    contacts and purposeful availment. We refuse to
    ignore the limits of specific jurisdiction to allow
    Appellants to sue Appellee in the district court
    based on Appellants' self-serving allegations when
    the "potential" injury claimed by Appellants resulted
    from interference with financing agreements that
    have nothing to do with Texas except for the mere
    fortuity that Appellants reside there.

Panda Brandywine, 253 F.3d at 870.

Therefore, specific jurisdiction cannot be a basis for the
maintenance of this lawsuit.


V. Conclusion

Although Plaintiffs may well be right that certain
statutory rights were violated in the manner in which
they were dismissed from employment and paid, these
four Defendants are not properly before this Court.
None of the Defendants' alleged acts were aimed at
Texas. Nothing in their business decisions or purchase
of assets connected the Defendants with Texas in
sufficient ways as to give rise to specific jurisdiction.
Finally, given the minimal number of contacts with
Texas, especially with regard to the Defendants' alleged
connections to this case, Defendants [*37] cannot be
held subject to the general jurisdiction of this State,
even under the pre-Daimler standards. Clearly, in the
post-Daimler world, they are not "at home" in Texas.

Accordingly, it is hereby ORDERED that Defendant
Timothy Boris' First Motion to Dismiss (Doc. No. 5),
Defendant Bill Bradfield's Motion to Dismiss (Doc. No.
10), Defendant AnswerNet, Inc.'s Motion to Dismiss
(Doc. No. 22), and Defendant AnswerNet Education
Services, Inc.'s Motion to Dismiss (Doc. No. 23) are
GRANTED.

Signed at Houston, Texas, this 8th day of July, 2019.

/s/ Andrew S. Hanen

ANDREW S. HANEN

UNITED          STATES          DISTRICT          JUDGE




                                                   Patricia O'Neill
                                                                                                     14
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 16 of 130 PageID 96
                                                                                                       Page 13 of 13
                                          2019 U.S. Dist. LEXIS 113956, *37

Table1 (Return to related document text)
                 Boris                   Bradfield                    AnswerNet                     AES
      1. Boris was an          1. Bradfield was an            1.AnswerNet              1. AES or its
      executive officer        executive officer              purchased assets         affiliate purchased
      of Greenwood             of Greenwood                   obtained from            assets
      Hall, a company          Hall, a company                Greenwood Hall,          obtained from
      which had an             which had an                   a company that           Greenwood Hall, a
      office in Texas          office in Texas and            owned assets,            company that
      and conducted            conducted business             including an             owned assets,
      business in Texas.       in Texas                       office location in       including an office
                                                              Texas, and               location in Texas,
                               2. Bradfield                   conducted                and conducted
                               communicated                   business in Texas.       business in Texas.
                               with the Texas
                               employees to
                               inform them that
                               the office was
                               closing.

Table1 (Return to related document text)


  End of Document




                                                     Patricia O'Neill
                                                                                                                 15
      Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                           Page 17 of 130 PageID 97
                                         Born v. Celtic Mktg. LLC
                            United States District Court for the Central District of California
                                     May 20, 2020, Decided; May 20, 2020, Filed
                                                8:19-cv-01950-JLS-ADS

Reporter
2020 U.S. Dist. LEXIS 89220 *
                                                              Born opposed and Defendants replied. (Opp., Doc. 60;
                                                              Reply, Doc. 64.) Having reviewed all relevant papers
Dennis Born v. Celtic Marketing LLC et al.
                                                              and taken the matter under submission, for the following
                                                              reasons, the Court GRANTS Defendants' Motion.


Prior History: Born v. Celtic Mktg. LLC, 2020 U.S. Dist.
                                                              I. BACKGROUND
LEXIS 61974 (C.D. Cal., Apr. 8, 2020)
                                                              Plaintiff is a resident of Wisconsin. (First Amended
                                                              Complaint ("FAC") ¶ 8, Doc. 40.) He brings this putative
                                                              TCPA class action against Defendants Celtic Marketing,
Counsel: [*1] ATTORNEYS PRESENT FOR                           LLC d/b/a VAD, Sunpath Limited Corp., and Northcoast
PLAINTIFF: Not Present.                                       Warranty Services, Inc. According to the FAC,
                                                              Defendants are each engaged in the business of selling
ATTORNEYS PRESENT FOR DEFENDANT: Not                          and administering vehicle protection contracts. (Id. ¶
Present.                                                      21.) Specifically, Sunpath issues and administers the
                                                              "Vehicle Protection Contracts . . . provided by
                                                              Northcoast as obligor." (Opp. at 1; see Mot. at 1.)
                                                              Sunpath and Northcoast are Delaware corporations [*2]
                                                              with their principal places of business in Massachusetts
Judges: JOSEPHINE L. STATON, UNITED STATES
                                                              and Ohio respectively. (Id. ¶¶ 10, 11.) VAD is a Nevada
DISTRICT JUDGE.
                                                              limited liability corporation with its principal place of
                                                              business in Irvine, California. (Id. ¶ 9.)

                                                              Born alleges that Northcoast and Sunpath contracted
Opinion by: JOSEPHINE L. STATON                               with VAD, creating a relationship whereby VAD served
                                                              as the other Defendants' sales representative,
                                                              authorized to solicit customers and sell vehicle
                                                              protection plans administered by Sunpath and issued by
Opinion                                                       Northcoast. (Id. ¶¶ 17, 18, 25, 27; Celtic FAC Answer ¶¶
                                                              17, 18, 26, 27, Doc. 46.)1 Northcoast Secretary Barry
                                                              Moses explains that Northcoast authorizes independent,
                                                              non-exclusive sellers of automobile service contracts to
CIVIL MINUTES — GENERAL                                       sell its protection plans. (Moses Decl. ¶ 8.) Northcoast
                                                              provides those independent sellers with no
                                                              compensation and "does not . . . control, direct, or

PROCEEDINGS: (IN CHAMBERS) ORDER
GRANTING DEFENDANTS' MOTION TO DISMISS
                                                              1 Inits Answer Celtic d/b/a VAD indicates that "it is authorized
(Doc. 49)
                                                              by SunPath to sell certain specified agreements under which
Before the Court is a Motion to Dismiss filed by              SunPath and Northcoast have certain rights and duties" but
Defendants Northcoast Warranty Services, Inc. and             admits only to entering into an agreement with Sunpath, while
                                                              denying entering into any agreement with Northcoast. (See,
Sunpath Limited Corp. (Mot., Doc. 49.) Plaintiff Dennis
                                                              e.g., Celtic FAC Answer ¶¶ 79, 92.)

                                                     Patricia O'Neill
                                                                                                                      16
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                   Page 18 of 130 PageID 98
                                                                                                                   Page 2 of 5
                                              2020 U.S. Dist. LEXIS 89220, *2

manage the marketing practices of any" third-party                Born filed this action on October 12, 2019. (Complaint,
seller. (Id. ¶¶ 7, 10.) Sunpath President Andrew Garcia           Doc. 1.) He asserts a lone claim for violation of 47
has provided a declaration to a substantially similar             U.S.C. § 227, the Telephone Consumer Protection Act
effect, noting that corporations such as VAD are non-             ("TCPA"). (FAC ¶¶ 131-137.) Born seeks to represent a
exclusive sellers of policies administered by Sunpath             class defined as:
who receive no remuneration from Sunpath. (Garcia                     All persons in the United States who: (1) between
Decl. ¶¶ 10, 14, 15, Doc. 49-3.) Further, [*3] he clarifies           October 12, 2015 and the date of class notice; (2)
that: (1) "SunPath has no role or involvement in the                  received at least one telephone call; (3) on his or
telemarketing companies' representatives' selection of                her telephone; (4) that was initiated by an automatic
[which protection plan, among available alternatives] to              telephone dialing system; (5) for the purpose of
sell" to a prospective customer; (2) "SunPath has no                  promoting Defendants' services; (6) where
oversight or control over what the telemarketing                      Defendants did not first obtain the person's express
representatives say;" and, (3) "[t]he marketing                       written consent.
operations of [companies like VAD], including how they
obtain leads and what scripts they use, are created and           (Id. ¶ 53.)
maintained entirely by the telemarketing companies."
                                                                  Sunpath and Northcoast presently seek dismissal from
(Id. ¶ 12.)2
                                                                  this action on the basis that this Court lacks personal
Nevertheless, as the FAC puts it, under its agreement             jurisdiction [*5] over them.
with Sunpath and Northcoast, VAD carried out a
telemarketing campaign, making thousands of
unsolicited sales calls with the aid of an automatic              II. LEGAL STANDARD
telephone dialing system. (FAC ¶¶ 23-27.) Born
                                                                  Rule 12(b)(2) allows a party to assert lack of personal
received such a call on August 13, 2019 at 1:32 p.m.,
                                                                  jurisdiction as a defense by motion. Fed. R. Civ. P.
which according to his caller ID, was placed from the
                                                                  (12)(b)(2). "Although the defendant is the moving party
number 920-980-7352. (Id. ¶¶ 29-30.) In connection with
                                                                  on a motion to dismiss [for lack of personal jurisdiction],
his Opposition, Born provided VAD's response to a
                                                                  the plaintiff bears the burden of establishing that
special interrogatory, in which VAD states that this call
                                                                  jurisdiction exists." Rio Props., Inc. v. Rio Int'l Interlink,
was placed to Born and then transferred to VAD "by an
                                                                  284 F.3d 1007, 1019 (9th Cir. 2002). "[I]n the absence
entity known to [VAD] as MMS."3 (VAD Special
                                                                  of an evidentiary hearing, the plaintiff need only make 'a
Interrogatory Response, Ravitch Decl. Ex. 1, Doc. 60-2.)
                                                                  prima facie showing of jurisdictional facts to withstand
When Born answered [*4] the call, a live agent
                                                                  the motion to dismiss.'" Brayton Purcell LLP v.
informed him that they were selling vehicle protection
                                                                  Recordon & Recordon, 606 F.3d 1124, 1127 (9th Cir.
plans, but did not identify the entity on behalf of which
                                                                  2010) (quoting Pebble Beach Co. v. Caddy, 453 F.3d
the agent was calling. (FAC ¶¶ 32, 34.) Born purchased
                                                                  1151, 1154 (9th Cir. 2006)).4 Generally, the court may
a plan "for the sole purpose of identifying who was
calling and/or the company who was responsible for                consider the pleadings as well as any declarations
calling." (Id. ¶ 35.) After making his purchase, Born             submitted by the parties when deciding a motion to
received documentation from VAD indicating that                   dismiss for lack of personal jurisdiction. See Data Disc.
Sunpath and Northcoast were responsible for the                   Inc. v. Systems Tech. Assocs., Inc., 557 F.2d 1280,
vehicle protection plan. (Id. ¶¶ 36-47.)                          1285 (9th Cir. 1977). The "uncontroverted allegations in
                                                                  [the plaintiff's] complaint must be taken as true, and
                                                                  conflicts between the facts contained in the parties'
2 Born
                                                                  affidavits must be resolved in [the plaintiff's] favor." Rio
       argues that much of the Moses and Garcia Declarations
                                                                  Props., 284 F.3d at 1019. In other words, "for the
is a collection of impermissible legal conclusions. (Opp. at 4-
5.) The portions of the Declarations cited by the Court are
statements of fact based on Messrs. Moses and Garcia's
                                                                  4 The  district court has discretion to hold an evidentiary
personal knowledge. Insofar as Born objects to the Court's
reliance on these Declarations, his objection is OVERRULED.       hearing on a 12(b)(2) motion to resolve "issues of credibility or
                                                                  disputed questions of fact" raised in the pleadings and other
3 VAD "contracted orally with MMS[] and communicated with         submitted materials. Data Disc, Inc. v. Sys. Tech. Assocs.,
MMS via the following telephone number: +63-9325552729."          Inc., 557 F.2d 1280, 1285 (9th Cir. 1977). Neither party has
(VAD Special Interrogatory Response.) "[VAD] has no mailing       requested an evidentiary hearing, and based on the papers
or email address for MMS." (Id.)                                  before it, the Court concurs that none is necessary.

                                                        Patricia O'Neill
                                                                                                                               17
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 19 of 130 PageID 99
                                                                                                            Page 3 of 5
                                            2020 U.S. Dist. LEXIS 89220, *5

purpose of this [prima facie] demonstration, the court             relates to the defendant's forum-related activities;
resolves all disputed facts in favor of the plaintiff."            and
Pebble Beach, 453 F.3d at 1154.                                    (3) the exercise of jurisdiction must comport with
                                                                   fair play and substantial justice, i.e. it must be
"In evaluating the appropriateness of personal                     reasonable.
jurisdiction over a nonresident defendant, [courts]
ordinarily examine whether such jurisdiction satisfies the     Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
'requirements of the applicable state long-arm [*6]            797, 802 (9th Cir. 2004) (quoting Lake v. Lake, 817 F.2d
statute' and 'comport[s] with federal due process.'"           1416, 1421 (9th Cir. 1987)).
Bauman v. DaimlerChrysler Corp., 644 F.3d 909, 919
(9th Cir. 2011) (alteration in original) (quoting Chan v.      "The plaintiff bears the burden of satisfying the first two
Soc'y Expeditions, Inc., 39 F.3d 1398, 1404-05 (9th Cir.       prongs of the test." Id. "If the plaintiff succeeds in
1994)). "Because California permits the exercise of            satisfying both of the first two prongs, the burden then
personal jurisdiction to the full extent permitted by due      shifts to the defendant to 'present a compelling case'
process, [courts] need only determine whether                  that the exercise of jurisdiction would not be
jurisdiction over [a defendant] comports with due              reasonable." Id. (quoting Burger King, 471 U.S. at 477).
process." Id. (internal citation and quotation marks           Where a Court is exercising specific jurisdiction [*8]
omitted); see Cal. Civ. Proc. Code § 410.10 ("A court of       over a defendant, "the fair warning that due process
this state may exercise jurisdiction on any basis not          requires arises not at the time of the suit, but when the
inconsistent with the Constitution of this state or of the     events that gave rise to the suit occurred." Steel v.
United States."). "For due process to be satisfied, a          United States, 813 F.2d 1545, 1549 (9th Cir. 1987).
defendant, if not present in the forum, must have
'minimum contacts' with the forum state such that the
assertion of jurisdiction 'does not offend traditional         III. DISCUSSION
notions of fair play and substantial justice.'" Pebble
Beach, 453 F.3d at 1155 (quoting Int'l Shoe Co. v. State       In the motion at bar, Sunpath and Northcoast assert that
of Wash., Office of Unemp't Comp. & Placement, 326             they (1) lack the continuous and systematic contacts
U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945)).            with California required for this Court to exercise general
                                                               jurisdiction and (2) have not purposefully directed any
"Applying the 'minimum contacts' analysis, a court may         actions towards the California forum in a manner that
obtain either general or specific jurisdiction over a          would render specific jurisdiction appropriate. (Mot. at 6-
defendant." Doe v. Unocal Corp., 248 F.3d 915, 923             19.) Born does not dispute that this Court lacks general
(9th Cir. 2001). "If the defendant's activities in the forum   jurisdiction over Sunpath and Northcoast and argues
are substantial, continuous and systematic, general            only that an exercise of specific jurisdiction is warranted.
jurisdiction is available; in other words, the foreign         (See Opp. at 5-16.)
defendant is subject to suit even on matters unrelated to
his or her contacts to the forum." Id. On the other hand,
"[a] court may exercise specific jurisdiction over a           A. Jurisdictional Analysis
foreign [*7] defendant if his or her less substantial
contacts with the forum give rise to the cause of action       "The purposeful availment requirement ensures that a
before the court." Id. The Ninth Circuit applies a three-      nonresident defendant will not be haled into court based
part test to determine whether a district court can            upon 'random, fortuitous or attenuated' contacts with the
exercise specific personal jurisdiction over a                 forum state." Panavision Int'l, L.P. v. Toeppen, 141 F.3d
nonresident defendant:                                         1316, 1320 (9th Cir. 1998) (quoting Burger King Corp. v.
     (1) The non-resident defendant must purposefully          Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L.
     direct his activities or consummate some                  Ed. 2d 528 (1985)). The phrase "purposeful availment"
     transaction with the forum or resident thereof; or        includes both purposeful availment and purposeful
     perform some act by which he purposefully avails          direction, which are distinct concepts. Schwarzenegger,
     himself of the privilege of conducting activities in      374 F.3d at 802. While a purposeful availment analysis
     the forum, thereby invoking the benefits and              is used in suits sounding in contract, a purposeful
     protections of its laws (the "purposeful availment"       direction analysis is used in suits sounding in tort. Id.
     requirement);                                             Claims for violation [*9] of the TCPA sound squarely in
     (2) the claim must be one which arises out of or          tort and require application of the purposeful direction

                                                     Patricia O'Neill
                                                                                                                       18
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 20 of 130 PageID 100
                                                                                                              Page 4 of 5
                                            2020 U.S. Dist. LEXIS 89220, *9

analysis. Moser v. Health Ins. Innovations, Inc., No.           6371-GW-AGRX, 2019 U.S. Dist. LEXIS 174012, 2019
3:17-CV-1127-WQH-KSC, 2018 U.S. Dist. LEXIS 3237,               WL 4930229 (C.D. Cal. Oct. 3, 2019) (finding lack of
2018 WL 325112, at *3 (S.D. Cal. Jan. 5, 2018)                  jurisdiction [*11] over an out-of-state defendant in
(collecting cases); Abedi v. New Age Med. Clinic PA,            connection with unsolicited emails sent to the plaintiff by
No. 1:17-CV-1618 AWI SKO, 2018 U.S. Dist. LEXIS                 in-state, third-party advertising affiliates where the
105932, 2018 WL 3155618, at *2 n.2 (E.D. Cal. June              affiliates "controlled all aspects of transmitting the
25, 2018).                                                      emails and [made] fundamental decisions concerning
                                                                the emails themselves, including choosing each email's
Accordingly, in this case, the Court's personal                 recipient"); Zoobuh, Inc. v. Williams, No. 2:13-CV-791-
jurisdiction inquiry is appropriately limited to an             TS, 2014 U.S. Dist. LEXIS 175737, 2014 WL 7261786
examination of whether Defendants may be said to have           (D. Utah Dec. 18, 2014) (finding no purposeful direction
purposefully directed their activities at California. Morrill   in very similar circumstances)5 ; see also Ziegler v.
v. Scott Fin. Corp., 873 F.3d 1136, 1149 (9th Cir. 2017)        Indian River Cty., 64 F.3d 470, 473 (9th Cir. 1995). In
("[P]urposeful availment test does not apply" where "the        light of (1) the nature of the conduct pleaded in this
claims at issue are premised on alleged tortious conduct        matter—an unsolicited call made to Wisconsin by or at
by [d]efendants."). The Ninth Circuit "evaluate[s]              the direction of VAD, a California corporation, and (2)
purposeful direction under the three-part 'effects' test        the declarations of Northcoast and Sunpath executives
traceable to the Supreme Court's decision in Calder v.          decisively disavowing any involvement in the marketing
Jones, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804          practices of VAD, Born has failed to make a prima facie
(1984)." Schwarzenegger, 374 F.3d at 803. Under this            showing that either Northcoast or Sunpath has
test, "the defendant allegedly [must] have (1) committed        purposefully directed its activities towards the California
an intentional act, (2) expressly aimed at the forum            forum.
state, (3) causing harm that the defendant knows is
likely to be suffered in the forum state." Id. (quoting Dole    Perhaps recognizing that he fails to show purposeful
Food Co. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002)          direction by the moving defendants, Born submits two
(citations omitted)). In Walden v. Fiore, the Supreme           far more creative theories of personal jurisdiction that
Court emphasized that under the Calder effects test,            ignore purposeful direction and instead are founded on
"[t]he proper question is not where the plaintiff               (1) purposeful availment and (2) agency. Specifically,
experienced a particular injury or effect but [*10]             Born argues that Sunpath [*12] and Northcoast availed
whether the defendant's conduct connects him to the             themselves of the benefits, privileges, and protections of
forum in a meaningful way." Walden, 571 U.S. at 290. In         doing business in California by entering into an
other words, in tort actions, while conducting the              agreement with VAD, and alternatively that VAD is the
minimum contacts inquiry, the Court is to focus on "the         agent of Sunpath and Northcoast, such that VAD's
relationship among the defendant, the forum, and the            California contacts should be imputed to Sunpath and
litigation." Id. at 291. "And it is the defendant, not the      Northcoast as principals. (Opp. at 7-16.) Therefore,
plaintiff or third parties, who must create contacts with       Born asserts, under either theory this Court may
the forum State." Id.                                           exercise jurisdiction over Sunpath and Northcoast. The
                                                                Court has considered all of Born's arguments
Here, Born does not dispute that the lone alleged               suggesting that the jurisdictional inquiry in this matter
telemarketing call described in the FAC was made to             should extend beyond the obviously applicable
him in Wisconsin, via his cellular phone number, which          purposeful direction analysis — none is persuasive.
bears a Wisconsin area code. (See Mot. at 1-3, 8-10;
Opp.) It should go without saying that an allegedly             First, binding Ninth Circuit precedent treats the
tortious call to Wisconsin does not amount to an                purposeful direction and availment inquiries as distinct
intentional act expressly aimed at California. And an           and appropriately applied under different circumstances.
out-of-state defendant's mere agreement with a third-
party located within the forum, pursuant to which that
third-party independently operates an advertising or
                                                                5 Importantly,in both Durward and Zoobuh, the plaintiffs were
solicitation campaign, does not satisfy the first prong of
                                                                forum domiciliaries, meaning the connection between the
the three-part jurisdictional analysis set forth in
                                                                defendants' alleged conduct, the harm suffered, and the forum
Schwarzenegger, and is thus an insufficient basis for an
                                                                was much stronger than that here. See Durward, 2019 U.S.
exercise of specific jurisdiction over the foreign              Dist. LEXIS 174012, 2019 WL 4930229 at *1; Zoobuh, 2014
defendant. See Durward v. One Techs. LLC, No. CV 19-            U.S. Dist. LEXIS 175737, 2014 WL 7261786, at *1.

                                                      Patricia O'Neill
                                                                                                                         19
         Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 21 of 130 PageID 101
                                                                                                                 Page 5 of 5
                                           2020 U.S. Dist. LEXIS 89220, *12

See, e.g., In re Boon Glob. Ltd., 923 F.3d 643, 651 (9th       Jurisdictional discovery need not be allowed [*14] if the
Cir. 2019); Pakootas v. Teck Cominco Metals, Ltd., 905         request amounts merely to a "fishing expedition,"
F.3d 565, 577 (9th Cir. 2018), cert. denied sub nom.           Johnson v. Mitchell, No. CIV S-10-1968 GEB GGH PS,
Teck Metals Ltd. v. Confederated Tribes of the Colville        2012 U.S. Dist. LEXIS 65934, 2012 WL 1657643, *7
Reservation, 139 S. Ct. 2693, 204 L. Ed. 2d 1091               (E.D. Cal. May 10, 2012), or is "based on little more
(2019); HK China Grp., Inc. v. Beijing United Auto. &          than a hunch that it might yield jurisdictionally relevant
Motorcycle Mfg. Corp., 417 F. App'x 664 (9th Cir. 2011)        facts." Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th
(emphasizing the importance of applying the more               Cir. 2008). Rather, the party seeking jurisdictional
applicable of the two analyses); Morrill v. Scott Fin.         discovery must make at least a "colorable" showing that
Corp., 873 F.3d 1136, 1149 (9th Cir. 2017) (same). This        jurisdiction exists. Mitan v. Feeney, 497 F. Supp. 2d
case sounds in tort and Born presents no convincing            1113, 1119 (C.D. Cal. 2007). Born has not made such a
reason to depart from the well-established rule that           colorable showing. Rather, based on the facts already
purposeful direction is the relevant analysis.                 presented, it is clear that this Court lacks personal
                                                               jurisdiction over Northcoast and Sunpath, regardless of
Second, while Born presents three alternative agency           the answers to the further jurisdictional questions Born
theories under which he argues that VAD's California           proposes (see Opp. at 19-20.) Therefore, his request is
contacts should [*13] be attributed to Sunpath and             DENIED
Northcoast6, none addresses the key element lacking
here, namely, the principal's right of control. See
Williams v. Yamaha Motor Co., 851 F.3d 1015, 1024-25           IV. CONCLUSION7
(9th Cir. 2017) (even assuming the relevance of agency
to a specific jurisdiction analysis, "under any standard       For the foregoing reasons, Born has failed to make out
for finding an agency relationship, the [principal] must       a prima facie showing of jurisdictional facts to withstand
have the right to substantially control its [agent's]          Defendants' Motion. Accordingly, the Motion is
activities." (emphasis added)). Cf. Delacruz v. Serv.          GRANTED. Northcoast and Sunpath are DISMISSED
Corp. Int'l, No. 1:18-cv-00154-LJO-EPG, 2018 U.S. Dist.        from this action.
LEXIS 84172, 2018 WL 2287962, at *7 (E.D. Cal. May
18, 2018) (failure to show substantial control doomed
                                                                 End of Document
agency theory for imputing forum contacts of agent to
principal); AirWair Int'l Ltd. v. Pull & Bear Espana SA,
No. 19-CV-07641-SI, 020 U.S. Dist. LEXIS 78158, 2020
WL 2113833, at *4 (N.D. Cal. May 4, 2020) (same);
Page v. Minnesota Life Ins. Co., No. SACV 18-01208
AG (KESx), 2019 U.S. Dist. LEXIS 43993, 2019 WL
3059561, at *5 (C.D. Cal. Mar. 11, 2019) (same).
Because Born has failed to show that Sunpath and
Northcoast exercise any control over VAD's activities,
his agency theory does not confer specific jurisdiction.


B. Request to Conduct Jurisdictional Discovery

Born requests that if the Court is inclined to grant the
instant Motion, he first be afforded an opportunity to
conduct jurisdictional discovery on the subject of
Defendants' contacts with California. (Opp. at 19-20.)
                                                               7 Because    the Court holds that Born has not satisfied the first
"A district court is vested with broad discretion to permit    prong of the applicable specific jurisdiction analysis, it does
or deny [jurisdictional] discovery." Laub v. U.S. Dep't of     not reach the parties' arguments on the remaining two prongs,
Interior, 342 F.3d 1080, 1093 (9th Cir. 2003).                 whether the claim arises out of or relates to the Defendants'
                                                               forum-related activities and whether the exercise of jurisdiction
                                                               would comport with the notions of fair play and substantial
6 Born  argues agency via (1) actual authority; (2) apparent   justice, or in other words, be reasonable. (See Opp. at 16-18;
authority; and (3) ratification. (Opp. at 10-16.)              Reply at 15-21.)

                                                     Patricia O'Neill
                                                                                                                                20
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                          Page 22 of 130 PageID 102
                                       Hudnall v. State Bar of Ga.
                   United States District Court for the Western District of Texas, El Paso Division
                                    June 18, 2016, Decided; June 18, 2016, Filed
                                                 EP-15-CV-364-KC

Reporter
2016 U.S. Dist. LEXIS 79663 *
                                                            reasons, the Motion to Dismiss is GRANTED, and the
                                                            Motion for Declaratory Judgment is DENIED as moot.
ROBERT KENNETH HUDNALL, Plaintiff, v. STATE
BAR OF GEORGIA, Defendant.
                                                            I. BACKGROUND

                                                            This case has its origin in disciplinary proceedings that
Prior History: In re Hudnall, 259 Ga. 247, 379 S.E.2d       culminated in the Supreme Court of Georgia's decision,
517, 1989 Ga. LEXIS 229 (1989)                              in 1989, to accept Plaintiff's application for voluntary
                                                            surrender of his license to practice law in the State of
                                                            Georgia. See In re Hudnall, 259 Ga. 247, 379 S.E.2d
                                                            517 (1989); Am. Pet. 5, 19, Notice of Removal Ex. No.
Counsel: [*1] For ROBERT KENNETH HUDNALL,                   1, ECF No. 1-1.1 The Supreme Court of Georgia stated
Plaintiff: Richard Deck, LEAD ATTORNEY, Law Office          that Plaintiff had "petitioned for voluntary surrender of
of Richard Deck, El Paso, TX.                               his license to practice law in the State of Georgia," and
                                                            upon [*2] accepting Plaintiff's application, noted that
For STATE BAR OF GEORGIA, Defendant: Patrick N.             Plaintiff was effectively disbarred in Georgia. See In re
Arndt, Robert L. Goldstucker, LEAD ATTORNEYS, Nall          Hudnall, 259 Ga. at 247. According to Defendant, the
& Miller, LLP, Atlanta, GA; Henry J. Paoli, Scott, Hulse,   disciplinary proceedings against Plaintiff were
Marshall, Feuille, Finger, Thurmond, El Paso, TX.           "conducted pursuant to the Rules and Regulations for
                                                            the Organization and Government of the State Bar of
                                                            Georgia," and were "undertaken as part of the
                                                            disciplinary process set forth by the Supreme Court of
Judges: KATHLEEN CARDONE, UNITED STATES                     Georgia in the Georgia Rules of Professional Conduct."
DISTRICT JUDGE.                                             Aff. of Paula J. Frederick ("Frederick Aff.") 3, Mot. to
                                                            Dismiss Ex. No. 2, ECF No. 9-2.2

                                                            According to Plaintiff, a citizen of Texas, a document
                                                            entitled "Petition for Voluntary Surrender of License"
Opinion by: KATHLEEN CARDONE
                                                            ("Petition for Voluntary Surrender"), which the Supreme
                                                            Court of Georgia relied upon in accepting Plaintiff's
                                                            application for surrender of his license, contains a
                                                            forgery of his signature. See, e.g., Am. Pet. 4-5, 8-9.
Opinion
                                                            1 Forclarity in citing to the Amended Petition, the Court cites to
                                                            the page numbers provided by the Court's electronic docketing
ORDER                                                       system.

On this day, the Court considered Defendant's Brief         2 When    deciding a motion to dismiss for lack of personal
Concerning Jurisdiction in Response to Court Order and      jurisdiction, the Court is not limited to considering the
Motion to Dismiss Pursuant to Rule 12(b)(2) ("Motion to     allegations in the complaint, but may also consider contents of
Dismiss"), ECF No. 9, and Plaintiff's Motion for            the record. See Hazim v. Schiel & Denver Book Publishers,
Declaratory Judgment, ECF No. 11. For the following         No. 15-20586, 647 Fed. Appx. 455, 2016 U.S. App. LEXIS
                                                            8321, 2016 WL 2609772, at *1 (5th Cir. May 5, 2016).

                                                   Patricia O'Neill
                                                                                                                      21
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 23 of 130 PageID 103
                                                                                                                Page 2 of 7
                                              2016 U.S. Dist. LEXIS 79663, *2

The Petition for [*3] Voluntary Surrender, filed in the          "provide[s] information in response to requests from
Supreme Court of Georgia on February 9, 1989, states:            individuals or entities." Id. Defendant usually receives
"Robert K. Hudnall, Respondent in the above-captioned            such requests when a member or former member of the
matters, and pursuant to Bar Rule 4-212(d) files . . . his       State Bar of Georgia seeks admission to the bar of
Petition for Voluntary Surrender of License with the             another state, or has applied for a position which
Special Master for the State Bar of Georgia, after the           requires the member or former member "to provide a
issuance of Formal Complaints . . . ." See Pet. for              disciplinary history." Id. In the event Defendant were to
Voluntary Surrender 49, 88, Notice of Removal Ex. No.            receive a request regarding Plaintiff, Defendant "would
1, ECF No. 1-1.3 The Petition recounts a series of               provide a copy of the Order accepting Plaintiff's
wrongdoings Plaintiff committed in violation of State Bar        voluntary surrender of license," and would also provide
of Georgia Rules, and concludes by stating: "[Plaintiff]         the Petition for Voluntary Surrender if a requesting party
respectfully submits that the appropriate discipline to be       asked for the document. Id. at 2-3.
imposed under the circumstances is to accept
[Plaintiff]'s Petition for Voluntary Surrender of License,"      On October 8, 2015, Plaintiff filed his Amended Petition
and that Plaintiff "prays that this Petition for Voluntary       in the 171st District Court of El Paso County, Texas.
Surrender of License be accepted by the Special                  See Am. Pet. 3. Through his Amended Petition, Plaintiff
Master, Review Panel and Supreme Court of Georgia."              brought three causes of action against Defendant State
Id. at 88. Although the Petition for Voluntary Surrender         Bar of Georgia, including [*6] defamation, stalking, and
is dated January 30, 1989, and signed by "Robert K.              denial of rights under color of law. See id. at 39-45.
Hudnall, Respondent," Plaintiff maintains that this              Defendant removed the case to this Court on December
signature is not his, and that he never signed the               3, 2015, on the basis of federal question and diversity
Petition for Voluntary Surrender. See id.; see, e.g., Am.        jurisdiction. See Notice of Removal, ECF No. 1; see
Pet. 4-5.                                                        also Mot. to Dismiss 9 (stating that the Court has
                                                                 jurisdiction over Plaintiff's state law claims for stalking
Plaintiff alleges that for over twenty-five years,               based on diversity jurisdiction). Defendant filed its
Defendant "has stalked him across the country causing            Motion to Dismiss on February 29, 2016, alleging,
him to be terminated from numerous positions and                 among other things, that the Court lacks personal
denied the opportunity for entry into other Bars." Am.           jurisdiction over Defendant. See Mot. to Dismiss.
Pet. 37. According to Plaintiff, at some point, Defendant        Plaintiff filed his Motion for Declaratory Judgment on
distributed the Petition for Voluntary Surrender to the          March 15, 2016. See Mot. for Decl. J.
United States Attorney in El Paso, Texas, and to the
Assistant Attorney General of Texas. See, e.g., id. at 40.
The Petition for Voluntary Surrender, according to               II. DISCUSSION
Plaintiff, was "the reason he was denied a federal
position since it was the opinion of the Assistant U.S.
Attorney in El Paso that due to this alleged confession[,]
Plaintiff could not pass a background check." Id. at 43.         A. Standard

Defendant states that the Petition for Voluntary                 A district court may exercise personal jurisdiction over a
Surrender "is a public document that is part of the              nonresident defendant if: "(1) the long-arm statute of the
record in [Plaintiff's] disciplinary case at the Supreme         forum state creates personal jurisdiction over the
Court of Georgia." Frederick Aff. 2. Further, "[a]ny             defendant; and (2) the exercise of personal jurisdiction
individual or entity could obtain the record by requesting       is consistent with the due process guarantees of the
it from the Clerk of the Supreme Court [of Georgia]." Id.        United States Constitution." Clemens v. McNamee, 615
Defendant states that it "does not, on its own volition,         F.3d 374, 378 (5th Cir. 2010). Because Texas's long-
send disciplinary information [*5] about any member or           arm statute extends to the limits of due process, the
former member to anyone."4 Id. Instead, Defendant                Court's inquiry is limited to whether exercising personal
                                                                 jurisdiction over the defendant offends due process.

3 For clarity in citing to the Petition for [*4] Voluntary
                                                                 the State Bar of Georgia who is being investigated is also a
Surrender, the Court cites to the page numbers provided by
                                                                 member of another state's bar, in which case Defendant
the Court's electronic docketing system.
                                                                 "would notify the sister state so that it could do a reciprocal
4 The   only exception, not relevant here, is when a member of   discipline case." Frederick Aff. 2 n.1.

                                                       Patricia O'Neill
                                                                                                                            22
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 24 of 130 PageID 104
                                                                                                            Page 3 of 7
                                            2016 U.S. Dist. LEXIS 79663, *6

Pervasive Software, Inc. v. Lexware GmbH & Co. KG,             Defendant argues that the Court should dismiss
688 F.3d 214, 220 (5th Cir. 2012) (citations omitted);         Plaintiff's case because the Court lacks personal
Clemens, 615 F.3d at 378; Stroman Realty, Inc. v. Antt,        jurisdiction over Defendant. See Mot. to Dismiss 6-8.
528 F.3d 382, 385 (5th Cir. 2008).                             Specifically, Defendant asserts that it does not have
                                                               sufficient minimum contacts with Texas, and that the
A court's exercise [*7] of personal jurisdiction over a        Court's exercise of personal jurisdiction over Defendant
nonresident defendant comports with due process                would offend traditional notions of fair play and
requirements when "(1) that defendant has purposefully         substantial justice. See id. at 7, 11-14. With respect to
availed himself of the benefits and protections of the         the first requirement—that Defendant has sufficient
forum state by establishing minimum contacts with the          minimum contacts with Texas—Plaintiff does not assert
forum state and (2) the exercise of jurisdiction over that     that Defendant has minimum contacts giving rise to
defendant does not offend traditional notions of fair play     general jurisdiction, but [*9] instead appears to argue
and substantial justice." Clemens, 615 F.3d at 378. Two        that the Court may exercise specific jurisdiction over
types of contacts may satisfy the "minimum contacts"           Defendant. See Resp. 8-10, ECF No. 12. Thus, the
requirement: contacts that give rise to specific               Court addresses whether Defendant has established
jurisdiction and those that give rise to general               minimum contacts giving rise to specific jurisdiction only.
jurisdiction. Id. Specific jurisdiction arises when the
defendant has "purposefully directed his activities at
residents of the forum . . . and the litigation results from   1. Specific Jurisdiction
alleged injuries that arise out of or relate to those
activities." Id. at 379 (internal quotation marks omitted)     According to Defendant, the Court lacks jurisdiction over
(alteration in original) (quoting Burger King v.               Defendant because its only contact with Texas is its act
Rudzewicz, 471 U.S. 462, 472, 105 S. Ct. 2174, 85 L.           of providing a publicly available document to
Ed. 2d 528 (1985)). In contrast, general jurisdiction          government officials in Texas who requested the
exists "only where a defendant maintains 'continuous           document. Mot. to Dismiss 12. This contact, Defendant
and systematic' contacts with the forum state." Herman         argues, "is the very definition of 'random, isolated, or
v. Cataphora, Inc., 730 F.3d 460, 464 (5th Cir. 2013)          fortuitous.'" Id. Moreover, Defendant asserts that "as an
(quoting Bullion v. Gillespie, 895 F.2d 213, 216 (5th Cir.     arm of the Georgia Supreme Court tasked with
1990)).                                                        regulating the legal profession in Georgia, [it] sought no
                                                               'benefit, advantage, or profit'" when it provided the
The plaintiff bears the burden of establishing that the        Petition for Voluntary Surrender to officials in Texas who
court may exercise personal jurisdiction over the              requested the document. Id. Defendant also notes that it
nonresident defendant. Clemens, 615 F.3d at 378. If the        has no offices in Texas, conducts no business in Texas,
court rules on personal jurisdiction without holding an        and has contact with Texas only when a person or entity
evidentiary [*8] hearing, the plaintiff need only establish    requests information from Defendant. Id. Defendant
a prima facie case of personal jurisdiction. Hazim v.          argues that as a result, it "could not reasonably
Schiel & Denver Book Publishers, No. 15-20586, 647             anticipate being sued in Texas based on its conduct." Id.
Fed. Appx. 455, 2016 U.S. App. LEXIS 8321, 2016 WL
2609772, at *1 (5th Cir. May 5, 2016) (citation omitted).      For the Court to [*10] exercise personal jurisdiction
The court "must accept the plaintiff's uncontroverted          over a nonresident defendant, the nonresident
allegations as true, and resolve in his favor all conflicts    defendant must have "fair warning that a particular
between the facts contained in the parties' affidavits and     activity may subject [them] to the jurisdiction of a foreign
other documentation." Clemens, 615 F.3d at 378 (citing         sovereign." Burger King, 471 U.S. at 472 (alteration in
Revell v. Lidov, 317 F.3d 467, 469 (5th Cir. 2002)).           original) (citation omitted). Thus, "[t]he inquiry whether a
Further, the court "is not obligated to consult only the       forum State may assert specific jurisdiction over a
assertions in the plaintiff's complaint in determining         nonresident focuses on the relationship among the
whether a prima facie case for jurisdiction has been           defendant, the forum, and the litigation." Walden v.
made," but may also "consider the contents of the              Fiore,      U.S. , 134 S. Ct. 1115, 1121, 188 L. Ed. 2d
record at the time of the motion." Hazim, 2016 U.S. App.       12 (2014) (internal quotation marks omitted) (quoting
LEXIS 8321, 2016 WL 2609772, at *1 (citation omitted).         Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 775,
                                                               104 S. Ct. 1473, 79 L. Ed. 2d 790 (1984) (citations
                                                               omitted)). For a court to exercise specific jurisdiction,
B. Personal Jurisdiction                                       "[f]irst, the relationship must arise out of contacts that

                                                     Patricia O'Neill
                                                                                                                       23
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 25 of 130 PageID 105
                                                                                                             Page 4 of 7
                                            2016 U.S. Dist. LEXIS 79663, *10

the 'defendant himself' creates with the forum State." Id.      other persons affiliated with the State." Id. at 1123
at 1122 (quoting Burger King, 471 U.S. at 475). Such            (quoting Burger King, 471 U.S. at 475). Additionally,
"contacts must have been purposefully established by            while "physical presence in the forum is not a
the defendant." Pervasive Software, 688 F.3d at 227             prerequisite to jurisdiction, . . . physical entry into the
(citation omitted); see Christian Tours, Inc. v. Homeric        State—either by the defendant in person or through an
Tours, Inc., 239 F.3d 366, [published in full-text format       agent, goods, mail, or some other means—is certainly a
at 2000 U.S. App. LEXIS 39119] 2000 WL 1741614, at              relevant contact." Id. at 1122 (citations omitted).
*1 (5th Cir. Nov. 13, 2000). And, "[a] court does not
acquire jurisdiction over a defendant as the result of          Although even "a single act directed at the forum" may
unilateral activities by another person." Caldwell v.           give rise to specific jurisdiction, Herman, 730 F.3d at
Palmetto State Sav. Bank of S.C., 811 F.2d 916, 918             464 (quoting Bullion, 895 F.2d at 216), it is nonetheless
(5th Cir. 1987). Requiring that the defendant himself           imperative "that there be some act by which the
create the contacts with the forum state "ensures that a        defendant purposefully avails himself of the privilege of
defendant will not be haled into a jurisdiction solely as a     conducting activities with the forum state, thus invoking
result of . . . the unilateral activity of another party or a   the benefits and protections of its laws," Clemens, 615
third person." Burger King, 471 U.S. at 475 (internal           F.3d at 379 (citing Hanson, 357 U.S. at 253). Courts
quotation marks omitted) (quoting Keeton, 465 U.S. at           reason that when a nonresident defendant's
774; Helicopteros Nacionales de Colombia, S.A. v. Hall,         purposefully directed "activities are shielded by the
466 U.S. 408, 417, 104 S. Ct. 1868, 80 L. Ed. 2d 404            benefits and protections of the forum's laws[,] it is
(1984); World-Wide Volkswagen Corp. v. Woodson, 444             presumptively not unreasonable to require him to submit
U.S. 286, 299, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980)).        to the burdens of litigation in that forum as well." El Paso
                                                                Healthcare Sys., Ltd. v. Molina Healthcare of N.M, Inc.,
Second, the court examines "the defendant's [*11]               Civil Action No. 3:09-CV-54-KC, 2009 U.S. Dist. LEXIS
contacts with the forum State itself," and not merely "the      125546, 2009 WL 1743221, at *4 (W.D. Tex. May 1,
defendant's contacts with persons who reside there."            2009) (quoting Burger King, 471 U.S. at 474); see
Walden, 134 S. Ct. at 1122 (citing Hanson v. Denckla,           Phillips Exeter Acad. v. Howard Phillips Fund, 196 F.3d
357 U.S. 235, 251, 78 S. Ct. 1228, 2 L. Ed. 2d 1283             284, 292 (1st Cir. 1999) (noting that in determining
(1958); Int'l Shoe Co. v. Washington, 326 U.S. 310, 319,        whether defendant purposefully availed himself of the
66 S. Ct. 154, 90 L. Ed. 95 (1945)); see Walden, 134 S.         privilege of conducting activities in forum state, [*13]
Ct. at 1124 (explaining that in Calder v. Jones, 465 U.S.       court must consider "whether the defendant benefitted
783, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984), the Court        from those contacts in a way that made jurisdiction
"examined the various contacts the defendants had               foreseeable," even if "defendant's contacts with the
created with [the forum state] (and not just with the           forum are deemed voluntary").
plaintiff)"). Thus, the Supreme Court has upheld a
court's exercise of specific jurisdiction where defendants      In this case, Defendant's only relevant contacts with
"have purposefully 'reach[ed] out beyond' their State           Texas, from which Plaintiff's causes of action arise, are
and into another by, for example, entering a contractual        Defendant's sending the Petition for Voluntary
relationship that 'envisioned continuing and wide-              Surrender to the United States Attorney in El Paso,
reaching contacts' in the forum State, . . . or by              Texas, and to the Assistant Attorney General of Texas.
circulating magazines to 'deliberately exploi[t]' a market      See Am. Pet. 38. Thus, the Court must discern whether
in the forum State[.]" Walden, 134 S. Ct. at 1122 (first        Defendant's sending the Petition for Voluntary
and third alterations in original) (citations omitted).         Surrender to these two individuals constituted
                                                                Defendant's purposeful availment such that Defendant
However, a nonresident defendant's "relationship with a         could have reasonably anticipated being haled into a
plaintiff or third party, standing alone, is an insufficient    Texas court as a result of these acts. See Herman, 730
basis for jurisdiction." Id. at 1123. Instead, "the             F.3d at 464 (quoting Clemens, 615 F.3d at 379).
defendant's conduct . . . must form the necessary
connection with the forum State," and must "connect[]           Plaintiff has not met his burden of establishing that the
him to the forum in a meaningful way." Id. at 1122,             Court may exercise personal jurisdiction over
1125. "Due process requires that a defendant be haled           Defendant. Plaintiff has failed to make a prima facie
into court in a forum State based on his own affiliation        showing that Defendant has minimum contacts with
with the State, not based on the 'random, fortuitous, or        Texas giving rise to specific jurisdiction. First, it is
attenuated' contacts [*12] he makes by interacting with         relevant to the Court's inquiry that, although Defendant

                                                      Patricia O'Neill
                                                                                                                        24
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 26 of 130 PageID 106
                                                                                                            Page 5 of 7
                                          2016 U.S. Dist. LEXIS 79663, *13

sent the Petition for Voluntary Surrender inside Texas to     however, these acts constitute two isolated contacts
the United States Attorney in El Paso and the Assistant       with individuals inside Texas resulting from Defendant's
Attorney [*14] General of Texas, Defendant did not            adherence to a routine [*16] request for a publicly
"purposefully" initiate these contacts with Texas. See        available document. See Frederick Aff. 1-2. Defendant's
Walden, 134 S. Ct. at 1122. Defendant presented               contacts are significantly more limited in scope than the
evidence establishing that it sends the Petition for          contacts of "defendants who have purposefully
Voluntary Surrender, which is a public document, only to      'reach[ed] out beyond' their State and into another by,
individuals or entities that request it. See Frederick Aff.   for example, entering a contractual relationship that
2-3. Defendant, therefore, only sent the Petition for         'envisioned continuing and wide-reaching contacts' in
Voluntary Surrender to the United States Attorney in El       the forum State, . . . or by circulating magazines to
Paso and the Assistant Attorney General of Texas              'deliberately exploi[t]' a market in the forum State[.]"
because these individuals requested the document. See         Walden, 134 S. Ct. at 1122 (first and third alterations in
id.; Mot. to Dismiss 11-12. Plaintiff does not dispute this   original) (citations omitted). Defendant's contacts with
evidence, and does not argue that Defendant sent the          Texas—forwarding a public document in response to a
Petition for Voluntary Surrender on its own initiative.       standard request from two employers considering hiring
See Resp. ¶ 23 (stating only that if the potential            a former member of the Georgia Bar—are too
employers did request the document, "[P]laintiff is           attenuated for Defendant to have had "fair warning" that
entitled to see the written request on official stationary    it would be subject "to the jurisdiction of a foreign
[sic]"). For this reason, Defendant's contacts, which         sovereign." See Burger King, 471 U.S. at 472. Thus,
arose only in response to a request by third persons          Defendant's acts do not establish sufficient contact with
located in Texas, do not constitute purposeful availment.     Texas because Defendant's conduct does not "connect[
See Rodi v. S. New England Sch. of Law, 255 F. Supp.          it] to the forum in a meaningful way." See id. at 1125.
2d 346, 350-51 (D. N.J. 2003) (finding no purposeful
availment where Plaintiff relied on two correspondences       Furthermore, Defendant argues that sending the
Defendant mailed into forum state in response to              Petition for Voluntary Surrender to two individuals in
Plaintiff's actions, including sending request for            Texas is not an invocation of the benefits and
information to Defendant); Christian Tours, 2000 U.S.         protections of the laws of Texas, and that it sought no
App. LEXIS 39119, 2000 WL 1741614, at *1; see                 "benefit, advantage, or profit" [*17] by forwarding the
also [*15] Thomas v. Kadish, 748 F.2d 276, 282-83 (5th        document. See Mot. to Dismiss 12. The Court finds this
Cir. 1984) (noting that basing personal jurisdiction upon     argument persuasive: when a state bar reactively sends
letter, not claimed by plaintiff to be defamatory, and        out requested notices in a ministerial fashion, it does not
written by one defendant "in response to a request from       appear to be acting purposefully, nor is it seeking any
the Texas state bar initiated by [plaintiff] himself," was    benefits or protections from this forum state.
insufficient to establish minimum contacts for plaintiff's
claim that defendants conspired to create record against      Moreover, this is not the first time that Plaintiff has
him).                                                         litigated this issue. In 1994, Plaintiff sued Defendant in
                                                              New Mexico, alleging that Defendant "interfered with his
"Due process requires that a defendant be haled into          admission into the Bar of New Mexico and thus availed
court in a forum State based on his own affiliation with      itself of the legal system of th[e] State." Mem. Op. at 1,
the State, not based on the 'random, fortuitous, or           4, Hudnall v. State Bar of Ga., Civ. No. 94-409-HB,
attenuated' contacts he makes by interacting with other       1994 U.S. Dist. LEXIS 22088 (D. N.M. Dec. 5, 1994),
persons affiliated with the State." See Walden, 134 S.        ECF No. 86. The District of New Mexico dismissed the
Ct. at 1123 (quoting Burger King, 471 U.S. at 475).           case against Defendant for lack of personal jurisdiction,
Here, Defendant could not reasonably expect to be             explaining that Plaintiff had "not shown any act by which
haled into court in any state in which it sends a public      Defendant State Bar of Georgia purposefully availed
document, based on the mere fortuity that the                 itself of the privilege of conducting activities within th[e]
requesting party is located in that state. See id. To do so   State." Id. at 5. Likewise, in the instant case, Plaintiff
would be to allow a court to exercise personal                has not met his burden of demonstrating that there are
jurisdiction over Defendant in any forum where Plaintiff      acts by which Defendant "purposefully avail[ed itself] of
happens to seek employment.                                   the privilege of conducting activities with the forum
                                                              state, thus invoking the benefits and protections of its
Plaintiff relies upon Defendant's sending of the Petition     laws." [*18] See Clemens, 615 F.3d at 378; cf. Burger
for Voluntary Surrender to two individuals inside Texas;      King, 471 U.S. at 478-80 (holding that nonresident

                                                    Patricia O'Neill
                                                                                                                       25
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 27 of 130 PageID 107
                                                                                                               Page 6 of 7
                                             2016 U.S. Dist. LEXIS 79663, *18

defendant franchisees had purposefully availed                    state be the "focal point" of the defamatory
themselves of benefits and protections of forum state's           content. [*20] Id. at 379 (quoting Calder, 465 U.S. at
law, by entering into "carefully structured 20-year               788-89); see Herman, 730 F.3d at 465 ("A plaintiff's
relationship that envisioned continuing and wide-                 suffering damage in the forum state is part of the
reaching contacts with Burger King in [forum state]").            calculus, but for minimum contacts to be present the
The Court concludes that Defendant has not invoked                allegedly defamatory statements must be adequately
the benefits and protections of the laws of Texas.                directed at the forum state.").

Plaintiff relies exclusively on Calder v. Jones, 465 U.S.         Calder does not support this Court's exercise of
783, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984), as a               personal jurisdiction over Defendant. First, the fact that
basis for the Court's exercise of personal jurisdiction           Plaintiff was injured in Texas is insufficient on its own to
over Defendant. See Resp. 7-10. According to Plaintiff,           establish Defendant's minimum contacts with Texas.
Defendant aimed its tortious conduct at him, knowing              See Walden, 134 S. Ct. at 1125. Second, Plaintiff fails
the brunt of Plaintiff's injury would be felt in Texas, as        to establish, let alone argue, that Texas is the "focal
Plaintiff is a Texas resident. See id. In Calder, a               point" of the defamatory content. See generally Resp.
California plaintiff brought a libel suit in a California state   Instead, the subject matter of the Petition for Voluntary
court against a reporter and editor who worked for the            Surrender centers on Plaintiff's conduct in Georgia while
National Enquirer. Calder, 465 U.S. at 784-85. The                he was a member of the State Bar of Georgia. See, e.g.,
plaintiff's claims were based on an article the                   Pet. for Voluntary Surrender 50-55, 59-74, 77-78. The
defendants wrote and edited in Florida for publication in         subject matter "did not concern activity in Texas; nor
the National Enquirer. See id. The National Enquirer, a           [was it] made in Texas or directed to Texas residents
national weekly newspaper, was headquartered in                   any more than residents of any other state." See
Florida, but circulated approximately 600,000 copies in           Clemens, 615 F.3d at 380. Thus, the focal point of the
California. See id. at 785.                                       allegedly defamatory content is Georgia, not Texas. See
                                                                  id.; Revell, 317 F.3d at 473 (finding Texas was not focal
The Court found the defendants' contacts with the forum           point of defamatory statement sufficient to establish
state [*19] were "ample":                                         minimum contacts under Calder because article
     The defendants relied on phone calls to "California          contained "no [*21] reference to Texas," did not "refer
     sources" for the information in their article; they          to the Texas activities of [plaintiff]," and "was not
     wrote the story about the plaintiff's activities in          directed at Texas readers as distinguished from readers
     California; they caused reputational injury in               in other states"). Because Plaintiff fails to establish
     California by writing an allegedly libelous article that     sufficient contacts between Defendant and Texas,
     was widely circulated in the State; and the "brunt"          Calder does not support this Court's exercise of
     of that injury was suffered by the plaintiff in that         personal jurisdiction over Defendant, even if Plaintiff
     State . . . . [T]he reputation-based "effects" of the        suffered harm in Texas and Defendant was aware of the
     alleged libel connected the defendants to California,        likelihood of such damage in Texas. See Clemens, 615
     not just to the plaintiff.                                   F.3d at 379-80; Revell, 317 F.3d at 473.

Walden, 134 S. Ct. at 1123-25.                                    Accepting Plaintiff's uncontroverted allegations as true,
                                                                  and resolving in his favor any conflicts between facts in
As the Supreme Court recently explained, "Calder made             the record, Plaintiff has failed to meet his burden of
clear that mere injury to a forum resident is not a               making a prima facie case of personal jurisdiction. See
sufficient connection to the forum." Walden, 134 S. Ct.           Hazim, 2016 U.S. App. LEXIS 8321, 2016 WL 2609772,
at 1125. Moreover, even if the plaintiff suffered harm in         at *1; Clemens, 615 F.3d at 378. Because Defendant
the forum state and the defendant was aware of the                did not "purposefully avail[] himself of the benefits and
likelihood of such damage in the forum state, the Fifth           protections of the forum state by establishing minimum
Circuit has held that under Calder, specific jurisdiction         contacts with the forum state," the Court need not
does not exist in a defamation case unless the plaintiff          decide whether exercising jurisdiction over Defendant
shows "the subject matter of and . . . the sources relied         offends traditional notions of fair play and substantial
upon for the article were in the forum state." See                justice. See Clemens, 615 F.3d at 378. The Court may
Clemens, 615 F.3d at 379-80 (quoting Revell, 317 F.3d             not exercise specific jurisdiction over Defendant
at 469). Thus, "[t]o support personal jurisdiction against        because Defendant has not established the requisite
the defaming defendant," Calder requires that the forum           minimum contacts, and exercising personal jurisdiction

                                                        Patricia O'Neill
                                                                                                                          26
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                         Page 28 of 130 PageID 108
                                                                                            Page 7 of 7
                                         2016 U.S. Dist. LEXIS 79663, *21

over Defendant would therefore offend [*22] due
process. See Pervasive Software, 688 F.3d at 220;
Clemens, 615 F.3d at 379. Accordingly, Plaintiff's claims
against Defendant must be dismissed.


III. CONCLUSION

For the foregoing reasons, the Motion to Dismiss, ECF
No. 9, is GRANTED, and the case is DISMISSED.

IT IS FURTHER ORDERED that Plaintiff's Motion for
Declaratory Judgment, ECF No. 11, is DENIED as
moot.

SO ORDERED.

SIGNED this 18th day of June, 2016.

/s/ Kathleen Cardone

KATHLEEN CARDONE

UNITED STATES DISTRICT JUDGE


  End of Document




                                                  Patricia O'Neill
                                                                                                    27
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                         Page 29 of 130 PageID 109
                                           Lander v. Larocque
                  United States District Court for the Eastern District of Texas, Sherman Division
                               November 6, 2019, Decided; November 6, 2019, Filed
                                   CIVIL ACTION NO. 4:18-CV-00811-ALM-CAN

Reporter
2019 U.S. Dist. LEXIS 212460 *; 2019 WL 6718957
                                                            UNITED STATES MAGISTRATE JUDGE
PETER E. LANDER, Plaintiff, v. GLORIA LAROCQUE,             Pending before the Court are Defendants Government
ET AL., Defendants.                                         of Dominica, Levi A. Peter, Oswald Walsh, Justice
                                                            Bernie Stephenson, and Joan Commodore's Motion to
                                                            Dismiss [Dkt. 32] and Supplement [Dkt. 35] (collectively,
                                                            "Motion to Dismiss"). After considering the Motion to
Subsequent History: Adopted by, Dismissed by,               Dismiss [Dkts. 32, 35] and all other relevant filings, the
Without prejudice, Dismissed by Lander v. Larocque,         Court recommends the Motion to Dismiss be GRANTED
2019 U.S. Dist. LEXIS 212127 (E.D. Tex., Dec. 10,           and Plaintiff's case be dismissed for lack of jurisdiction,
2019)                                                       as set forth herein.1


                                                            RELEVANT BACKGROUND
Prior History: Lander v. Larocque, 2019 U.S. Dist.
LEXIS 122509 (E.D. Tex., June 19, 2019)                     On November 13, 2018, Plaintiff filed the instant suit
                                                            against Defendants Gloria LaRocque, Anthony
                                                            Commodore, Oswald Walsh, Joan Commodore, Peter
                                                            Joseph, Justice Bernie Stephenson, the Government of
Counsel: [*1] Peter E. Lander, Plaintiff, Pro se, Plano,    Dominica, and Levi A. Peter [Dkt. 1]. Plaintiff filed an
TX.                                                         Amended Complaint six days later [Dkt. 3]. Plaintiff
                                                            seeks money damages against all Defendants except
                                                            Justice Stephenson [*2] [Dkt. 3 at 23-25]. Plaintiff asks
For Oswald Walsh, Joan Commodore, Justice Bernie
                                                            for this court to "'admonish' Justice Bernie Stephenson
Stephenson, Defendants: Julia M Haines, LEAD
                                                            and advice [sic] the OECS Judiciary that Justice Bernie
ATTORNEY, Jeffrey David Anderson, Holland & Knight
                                                            Stephenson may no longer be capable of carrying out
LLP - Houston, Houston, TX.
                                                            her duties" [Dkt. 3 at 25].

                                                            On April 9, 2019, Defendants Levi A. Peter, the
                                                            Government of Dominica, Oswald Walsh, Justice
Judges: Christine A. Nowak, UNITED STATES                   Stephenson, and Joan Commodore (herein, Walsh,
MAGISTRATE JUDGE.

                                                            1 The   Court's initial Report and Recommendation incorrectly
                                                            stated in its conclusion that the claims against the Dominica
Opinion by: Christine A. Nowak                              Defendants should be dismissed with prejudice [Dkt. 46].
                                                            While no objections were filed to the Report and
                                                            Recommendation, the Court upon independent review
                                                            identified the error. A dismissal on the basis of personal
Opinion                                                     jurisdiction cannot result in dismissal with prejudice. See
                                                            Guidry v. U.S. Tobacco Co., Inc., 188 F.3d 619, 623 n.2 (5th
                                                            Cir. 1999). Accordingly, this Amended Report and
                                                            Recommendation is entered to correct such error and to clarify
                                                            that the claims against the Dominica Defendants are
AMENDED REPORT AND RECOMMENDATION OF                        dismissed for lack of personal jurisdiction without prejudice.

                                                   Patricia O'Neill
                                                                                                                  28
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                      Page 30 of 130 PageID 110
                                                                                                                    Page 2 of 6
                                               2019 U.S. Dist. LEXIS 212460, *2

Stephenson, and Joan Commodore are collectively                      24, 2019); report and recommendation adopted, No.
referred to as "the Dominica Defendants") filed the                  4:18-CV-422, 2019 U.S. Dist. LEXIS 111210, 2019 WL
instant Motion to Dismiss [Dkt. 32] and supplemented                 2868923 (E.D. Tex. Jul. 3, 2019) (Mazzant, J.)
same on May 9, 2019 [Dkt. 35], seeking dismissal of                  (analyzing whether sovereign immunity applied before
Plaintiff's claims under Rules 12(b)(1), (2), (4), (5), and          reaching other Rule 12(b) motions).
(6). Specifically, the Dominica Defendants argue
Plaintiff's claims must be dismissed because: (1) they
have immunity under the Foreign Sovereign Immunities                 The Foreign Sovereign Immunities Act of 1976
Act; (2) Plaintiff does not state a claim upon which relief
can be granted; (3) Plaintiff lacks personal jurisdiction            The Dominica Defendants argue that they are entitled to
over the Dominica Defendants; and (4) Plaintiff failed to            immunity from Plaintiff's claims in their official capacities
effect legally sufficient process and service of process             under the Foreign Sovereign Immunities Act of 1976
[Dkt. 32 at 2]. Plaintiff filed a Response on May 10, 2019           ("FSIA"), 28 U.S.C. §§ 1602 et seq. [Dkt. 32 at 2]. The
[Dkt. 36]; the Dominica Defendants filed a Reply on May              issue [*4] of sovereign immunity implicates the Court's
16, 2019 [Dkt. 39]. Subsequently, on May 28, 2019,                   subject matter jurisdiction. Palmer, 2019 U.S. Dist.
Plaintiff moved to nonsuit his claims against [*3] the               LEXIS 111435, 2019 WL 2882053, at *5. The FSIA
Government of Dominica and Levi A. Peter [Dkt. 41]. On               provides the sole source of subject matter jurisdiction in
July 2, 2019, an Order granting the nonsuit was entered              suits against a foreign state. Dale v. Colagiovanni, 443
[Dkt. 44]. Thus, the remaining Defendants in this cause              F.3d 425, 427-28 (5th Cir. 2006) (citing Argentine
are the Dominica Defendants, Gloria LaRocque,                        Republic v. Amerada Hess Shipping Corp., 488 U.S.
Anthony Commodore, and Peter Joseph.                                 428, 434-39, 109 S. Ct. 683, 102 L. Ed. 2d 818 (1989)).
                                                                     "'The general rule under the FSIA is that foreign states
                                                                     are immune from the jurisdiction of the United States
ANALYSIS                                                             Courts.'" Id. at 428 (quoting Byrd v. Corporacion
                                                                     Forestal y Industrial De Olancho S.A., 182 F.3d 380,
                                                                     388 (5th Cir. 1999)). However, in 2010, the Supreme
                                                                     Court unanimously decided in Samantar v. Yousuf that
Subject Matter Jurisdiction2                                         an individual foreign official is not a "foreign state" within
                                                                     the meaning of the FSIA, and therefore the immunity
The Dominica Defendants move for dismissal under                     granted to foreign states under the FSIA does not
multiple Rule 12 provisions; however, "[w]hen a Rule                 extend to foreign officials.3 560 U.S. 305, 325, 130 S.
12(b)(1) motion is filed in conjunction with other Rule 12           Ct. 2278, 176 L. Ed. 2d 1047 (2010) ("the Court of
motions, the court should consider the 12(b)(1)                      Appeals correctly held the FSIA does not govern [a
jurisdictional attack before addressing any attack on the            foreign official's] claim of immunity."); see also Jimenez
merits." Ramming v. United States, 281 F.3d 158, 161                 v. United Mexican States, 978 F. Supp. 2d 720, 723
(5th Cir. 2001). As such, the Court takes up first the               (S.D. Tex. Jul. 24, 2013) ("Officials acting on behalf of a
arguments by the Dominica Defendants made under                      foreign state are not included in the FSIA's definition of
Rule 12(b)(1), specifically whether the Foreign                      a foreign state."). The Court in Samantar held that the
Sovereign Immunities Act bars Plaintiff's claims against             FSIA does not deprive federal district courts of subject-
the Dominica Defendants in their official capacity. See              matter jurisdiction with regard to claims against foreign
Palmer v. Bone, No. 4:18-CV-422-ALM-CAN, 2019 U.S.                   officials. Id. Thus, because the Government of Dominica
Dist. LEXIS 111435, 2019 WL 2882053 (E.D. Tex. May                   itself is no longer a party to this action and only the



2 The  parties do not dispute, and the Court finds that beyond       3 The Dominica Defendants' only argument with respect to
the scope of the sovereign immunity issue, it has subject            Rule 12(b)(6) is that the Plaintiff cannot recover on his claim
matter jurisdiction pursuant to 28 U.S.C. § 1331 because             because "the Dominica Government Defendants are a foreign
Plaintiff alleged several federal causes of action in his Original   sovereign with immunity" under the FSIA [Dkt. 32 at 7].
Petition [Dkt. 3 at 13]. Additionally, the parties do not dispute,   Because this argument is duplicative of the argument
and the Court finds that subject matter jurisdiction is also         discussed by the Court in its analysis of Rule 12(b)(1), the
proper pursuant to 28 U.S.C. § 1332 because Plaintiff is a           Court need not address its implications regarding Rule
U.S. citizen domiciled in Texas and all remaining defendants         12(b)(6) separately because the Rule 12(b)(6) Motion fails for
are citizens of Dominica [Dkt. 3 at 6-7].                            the same reason.

                                                          Patricia O'Neill
                                                                                                                                29
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 31 of 130 PageID 111
                                                                                                            Page 3 of 6
                                           2019 U.S. Dist. LEXIS 212460, *4

Dominica Defendants (who are foreign officials and not         exercise of personal jurisdiction over a non-resident
foreign states) seek to invoke the FSIA's immunity,            defendant when the defendant has established
the [*5] FSIA does not deprive this Court of subject-          minimum contacts with the forum state 'such that
matter jurisdiction.                                           maintenance of the suit does not offend traditional
                                                               notions of fair play and substantial justice.'" Id. (quoting
                                                               Int'l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.
Personal Jurisdiction                                          Ct. 154, 90 L. Ed. 95 (1945)). "Minimum contacts with a
                                                               forum state can be satisfied by contacts that give rise to
The Dominica Defendants also allege that the Court             either general jurisdiction or specific jurisdiction." Id.
lacks personal jurisdiction over the Dominica                  (citing Wilson v. Belin, 20 F.3d 644, 647 (5th Cir. 1994)).
Defendants [Dkt. 32 at 4]. Federal Rule of Civil
Procedure 12(b)(2) requires a court to dismiss a claim if
the court does not have personal jurisdiction over the         General Jurisdiction
defendant. "After a non-resident defendant files a
motion to dismiss for lack of personal jurisdiction, it is     "General jurisdiction exists only when the defendant's
the plaintiff's burden to establish that in personam           contacts with the forum state are so 'continuous and
jurisdiction exists." Lahman v. Nationwide Provider            systematic' as to render them essentially at home in the
Sols., No. 4:17-CV-00305, 2018 U.S. Dist. LEXIS                forum State." Lahman, 2018 U.S. Dist. LEXIS 101757,
101757, 2018 WL 3035916, at *4 (E.D. Tex. June 19,             2018 WL 3035916, at *5 (quoting Daimler AG v.
2018) (Mazzant, J.) (citing Bullion v. Gillespie, 895 F.2d     Bauman, 571 U.S. 117, 127, 134 S. Ct. 746, 187 L. Ed.
213, 217 (5th Cir. 1990) (citing WNS, Inc. v. Farrow, 884      2d 624 (2014) (quoting Goodyear Dunlop Tires
F.2d 200, 202 (5th Cir. 1989))). "To satisfy that burden,      Operations, S.A. v. Brown, 564 U.S. 915, 919, 131 S.
the party seeking to invoke the court's jurisdiction must      Ct. 2846, 180 L. Ed. 2d 796 (2011)); [*7] citing Cent.
'present sufficient facts as to make out only a prima          Freight Lines v. APA Transp. Corp., 322 F.3d 376, 381
facie case supporting jurisdiction,' if a court rules on a     (5th Cir. 2003) (citing Helicopteros, 466 U.S. at 414
motion without an evidentiary hearing." Id. (quoting           n.8)). "Substantial, continuous and systematic contact
Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 215           with a forum is a difficult standard to meet and requires
(5th Cir. 2000)). "When considering the motion to              extensive contacts between a defendant and the forum."
dismiss, '[a]llegations in [a] plaintiff's complaint are       Id. (citing Johnston v. Multidata Sys. Int'l Corp., 523
taken as true except to the extent that they are               F.3d 602, 609 (5th Cir. 2008)). "The minimum contacts
contradicted by defendant's affidavits.'" Id. (quoting Int'l   required to establish general jurisdiction are 'more
Truck & Engine Corp. v. Quintana, 259 F. Supp. 2d 553,         extensive [in] quality and nature than those needed for
557 (N.D. Tex. 2003) (citing Wyatt v. Kaplan, 686 F.2d         specific jurisdiction.'" Oldaker v. Johnson & Johnson,
276, 282-83 n.13 (5th Cir. 1982)); accord Black v. Acme        Inc., 3:13-CV-2159-O, 2013 U.S. Dist. LEXIS 202941,
Mkts., Inc., 564 F.2d 681, 683 n.3 (5th Cir. 1977).            2013 WL 12126260, at *4 (N.D. Tex. Nov. 20, 2013)
                                                               (quoting Choice Healthcare Inc. v. Kaiser Found. Health
A court conducts a two-step inquiry when a defendant           Plan of Colo., 615 F.3d 364, 368 (5th Cir. 2010)
challenges personal jurisdiction: (1) "[f]irst, absent a       (citations omitted); citing Busch v. Viacom Int'l, Inc., 477
controlling federal statute regarding service of [*6]          F. Supp 2d 764, 773 (N.D. Tex. 2007) (citing cases
process, the court must determine whether the forum            establishing that "threshold contacts required for
state's long-arm statute confers personal jurisdiction         assertion of [general] jurisdiction are very substantial")).
over the defendant;" and (2) "second, the court                "To find general jurisdiction over the defendant, a
establishes whether the exercise of jurisdiction is            defendant's contacts with the forum must be substantial;
consistent with due process under the United States            random, fortuitous, or attenuated contacts are not
Constitution." Id. (citing Ham v. La Cienega Music Co., 4      sufficient." Id. (quoting Choice Healthcare, 615 F.3d at
F.3d 413, 415 (5th Cir. 1993)). "The Texas long-arm            368). "Courts evaluate all of the defendant's contacts
statute confers jurisdiction to the limits of due process      with the forum over a reasonable number of years, but
under the Constitution;" accordingly, "the sole inquiry        'vague and overgeneralized assertions' are insufficient
that remains is whether personal jurisdiction offends or       to support general jurisdiction." Id. (quoting Johnston v.
comports with federal constitutional guarantees." Id.          Multidata Sys. Int'l Corp., 523 F.3d 602, 610 (5th Cir.
(citing Command-Aire Corp. v. Ont. Mech. Sales and             2008) (citing Access Telecom, Inc. v. MCI Telecomms.
Serv. Inc., 963 F.2d 90, 93 (5th Cir. 1992); Bullion, 895      Corp., 197 F.3d 694, 717 (5th Cir. 1999))); see also
F.2d at 216). "The Due Process Clause permits the              Lahman, 2018 U.S. Dist. LEXIS 101757, 2018 WL

                                                     Patricia O'Neill
                                                                                                                       30
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 32 of 130 PageID 112
                                                                                                               Page 4 of 6
                                            2019 U.S. Dist. LEXIS 212460, *7

3035916, at *5 ("[V]ague and overgeneralized                     over the Dominica Defendants.
assertions that give no indication as to the extent,
duration, or frequency of contacts are insufficient to
support general jurisdiction.") (quoting Johnston, 523           Defendants Gloria LaRocque, Anthony Commodore
F.3d at 609)).                                                   and Peter Joseph

"For an individual, the paradigm forum [*8] for the              Like the Dominica Defendants, it is also undisputed that
exercise of general jurisdiction is the individual's             the three remaining Defendants Gloria LaRocque,
domicile." Arrow Elecs., Inc. v. Fireracker, LLC, No.            Anthony Commodore, and Peter Joseph are citizens of
4:17-CV-00895, 2018 U.S. Dist. LEXIS 61795, 2018 WL              Dominica. Plaintiff alleges Defendant LaRocque resides
1761883, at *2 (E.D. Tex. Apr. 12, 2018) (Mazzant, J.)           in the state of Washington. Anthony Commodore and
(quoting Daimler, 571 U.S. at 127 (citing Goodyear, 564          Peter Joseph are purportedly domiciled in Dominica
U.S. at 919)); see also Clement Grp., LLC v. ETD                 [Dkt. 3 at 6-7]. Although these Defendants did not join in
Servs., LLC, No. 4:16-CV-00773, 2017 U.S. Dist. LEXIS            the Dominica Defendants' Motion to Dismiss, under the
107571, 2017 WL 2972877, at *3 (E.D. Tex. July 12,               present circumstances and because a judgment entered
2017) (Mazzant, J.) (same); Yasinosky v. River Oaks              without personal jurisdiction is void, the court may raise
Farms Inc., No. 4:17-CV-214-A, 2017 U.S. Dist. LEXIS             the issue of personal jurisdiction as to them sua
97067, 2017 WL 2709736, at *2 (N.D. Tex. June 22,                sponte.5 System Pipe & Supply, Inc. v. M/V Viktor
2017) (same).                                                    Kurnatovskiy, 242 F.3d 322, 324 (5th Cir. 2001) (holding
                                                                 that the district court committed no error in raising the
                                                                 issue of personal jurisdiction sua sponte). In fact,
The Dominica Defendants                                          although objections to personal jurisdiction must be
                                                                 raised in a timely fashion (i.e., as a party's first pleading
In the instant case, it is undisputed that each of the           in the case) or they are waived, where, as in the present
Dominica Defendants are domiciled in a foreign country           case, the defendant in question has not yet appeared
other than the United States. Indeed, Plaintiff himself          for purposes of Federal Rule 12(h), it [*10] cannot be
alleges that each of the Dominica Defendants reside              said that such defendant failed to raise the defense.
and/or are employed in Dominica [Dkt. 3 at 6-7].                 Broadcast Music, Inc. v. M.T.S. Enterprises, Inc., 811
Plaintiff's pleadings make only the barest suggestion of         F.2d 278 (5th Cir. 1987) (citing Giannakos v. M/V
any connection between the Dominica Defendants and               BRAVO TRADER, 762 F.2d 1295, 1298 (5th Cir. 1985))
the United States and no connection whatsoever with              (holding that the court may raise the issue of personal
the state of Texas. Plaintiff alleges only that "[m]any of       jurisdiction sua sponte so long as the defendant has not
the people on the Caribbean Island hold Dual USA                 waived such objection by failing to address it in their first
Citizenship or absentee USA permanent Resident                   pleading or appearance for purposes of Rule 12(h)). In
Status" [Dkt. 36 at 24]. There are no facts on the               each of Plaintiff's filings, including those responding
present record demonstrating that any of the Dominica            directly to the Dominica Defendants' challenges to
Defendants' contacts with Texas, if any, are continuous          personal jurisdiction, the strongest connection
or systematic. Plaintiff's assertions are insufficient for       advocated by Plaintiff between any of the Defendants
Plaintiff to carry his burden; Plaintiff has not                 and the United States is speculation that perhaps some
established [*9] that the Dominica Defendants are                of the Defendants hold dual citizenship or have "anchor
considered at "home" in Texas [Dkt. 36 at 10].4 The              babies" in the U.S. [Dkt. 36 at 24]. Whether LaRocque,
Court may not exercise general personal jurisdiction             Commodore, or Joseph live in Dominica, Washington,


4 Plaintiffrequests this Court to "command" the Defendants to    5 The Court has recommended Plaintiff's Motion for Default

disclose whether any of the Dominican Defendants are U.S.        Judgment be denied as to Defendant Gloria LaRocque; the
citizens or lawful residents because such information "changes   Court could have also appropriately analyzed the personal
the whole 'context' of the case" [Dkt. 36 at 24]. Because        jurisdiction issues discussed herein as to Defendant
Plaintiff, not Defendants or the Court, has the burden of        LaRocque in that recommendation. See, e.g., System Pipe &
alleging such facts as necessary to rebut the Dominica           Supply, Inc., 242 F.3d at 324 (holding that the court has an
Defendants' Rule 12(b)(2) motion, the Court declines to do so.   affirmative duty to evaluate personal jurisdiction before
Lahman v. Nationwide Provider Sols., 2018 U.S. Dist. LEXIS       granting a default judgment but may sua sponte raise personal
101757, 2018 WL 3035916, at *4 (citing Bullion, 895 F.2d at      jurisdiction at any time unless the defendant has waived such
217 (citing WNS, 884 F.2d at 202)).                              arguments).

                                                       Patricia O'Neill
                                                                                                                          31
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 33 of 130 PageID 113
                                                                                                                  Page 5 of 6
                                           2019 U.S. Dist. LEXIS 212460, *10

or anywhere else, Plaintiff must allege such facts as           to allegedly impact Plaintiff's rights under Dominican
demonstrate that each Defendant had contacts, not with          law. As far as the Court can tell, the Dominica
any U.S. state, but specifically with the forum state of        Defendants' only forum-related contact of any relevance
Texas, to satisfy the personal jurisdiction requirements.       whatsoever is Plaintiff himself, and Plaintiff makes no
See, e.g., Seiferth v. Helicopteros Atuneros, Inc., 472         attempt to argue that the exercise of personal
F.3d 266, 271 (5th Cir. 2006) (requiring the plaintiff to       jurisdiction would be just and reasonable in this case.6
establish that the defendant had minimum contacts
sufficient for due process with the forum state). Plaintiff     Plaintiff's only remaining argument regarding personal
has failed to do so. As such, general jurisdiction does         jurisdiction is that "[t]he Court can assert Personal
not exist over Defendants Gloria LaRocque,                      Jurisdiction as it has personal jurisdiction over Plaintiff
Anthony [*11] Commodore, or Peter Joseph.                       and personal jurisdiction over one party gives it the right
                                                                to exercise jurisdiction over all parties" [Dkt. 36 at 9-10].
                                                                However, this Court recognizes no such rule—the
Specific Jurisdiction                                           exercise of personal jurisdiction over a nonresident will
                                                                only comply with due process principles if the minimum
"Specific jurisdiction is proper when the plaintiff alleges     contacts, purposeful availment, and fairness prongs are
a cause of action that grows out of or relates to a             satisfied. See, e.g., Bullion v. Gillespie, 895 F.2d 213,
contact between the defendant and the forum state."             216 (5th Cir. 1990); Int'l Shoe Co. v. Washington, 326
Lahman, 2018 U.S. Dist. LEXIS 101757, 2018 WL                   U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945); Asahi
3035916, at *5 (citing Helicopteros, 466 U.S. at 414            Metal Indus. Co. v. Superior Court, 480 U.S. 102, 113,
n.8). "For the Court to exercise specific jurisdiction, the     107 S. Ct. 1026, 94 L. Ed. 2d 92 (1987) (citing Int'l
Court must determine[:] '(1) whether the defendant has.         Shoe, 326 U.S. at 316). Thus, this [*13] Court finds that
. . purposely directed its activities toward the forum state    because Plaintiff failed to allege facts that would rebut
or purposely availed itself of the privileges of conducting     the Dominica Defendants' Rule 12(b)(2) challenge to
activities there; (2) whether the plaintiff's cause of action   personal jurisdiction, this Court finds personal
arises out of or results from the defendant's forum-            jurisdiction lacking as to those Defendants.7
related contacts; and (3) whether the exercise of
personal jurisdiction is fair and reasonable.'" Id. (quoting
Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d                Defendants Gloria LaRocque, Anthony Commodore
374, 378 (5th Cir. 2002) (citing Burger King Corp. v.           and Peter Joseph
Rudzewicz, 471 U.S. 462, 474, 105 S. Ct. 2174, 85 L.
Ed. 2d 528 (1985))). Defendants who "'reach out                 As with its analysis of general personal jurisdiction
beyond one state' and create continuing relationships           above, the Court is obliged to raise sua sponte the issue
and obligations with citizens of another state are subject      of specific jurisdiction over the remaining Defendants.
to regulation and sanctions in the other state for
consequences of their actions." Id. (quoting Burger King        6 In fact, because Plaintiff himself complains of the time, effort,
Corp., 471 U.S. at 475 (citing Travelers Health Assoc. v.
                                                                and expense it takes to travel between the U.S. and Dominica,
Virginia, 339 U.S. 643, 647, 70 S. Ct. 927, 94 L. Ed.
                                                                Plaintiff is certainly aware of just how substantial such a
1154 (1950))). "Establishing a defendant's minimum              burden would be on the Dominica Defendants.
contacts with the forum state requires contacts that are
more than 'random, fortuitous, or attenuated, or of the         7 Because     the Court finds that it does not have personal
unilateral activity of another party or third person.'" Id.     jurisdiction as to the Dominica Defendants or any of the
(quoting Burger King Corp., 471 U.S. at 475).                   remaining Defendants, it does not reach and finds it
                                                                unnecessary to determine whether the Dominica Defendants
                                                                were properly served. Additionally, even if the Court found that
The Dominica Defendants [*12]                                   service was improper, the Court would most likely provide
                                                                Plaintiff with additional chances to attempt to correct defects in
Plaintiff makes no allegations whatsoever that any of the       service before dismissal on that basis. See Styles v.
Dominica Defendants purposely directed activities               McDonalds Rest., No. 4:17-CV-791, Dkt. 56 at 6, 2019 U.S.
toward Texas or purposely availed themselves of the             Dist. LEXIS 161499 (E.D. Tex. Jul. 24, 2019) (Mazzant, J.)
privileges of conducting activities in Texas. In fact,          ("The Court rarely dismisses a case due to the failure to
                                                                properly serve a defendant. On the occasions where the Court
Plaintiff is explicitly suing the Dominica Defendants for
                                                                has granted dismissal for improper service, it was only after
actions they committed in Dominica, actions which were
                                                                multiple chances were given").

                                                      Patricia O'Neill
                                                                                                                              32
      Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 34 of 130 PageID 114
                                                                                                    Page 6 of 6
                                          2019 U.S. Dist. LEXIS 212460, *13

Broadcast Music, Inc., 811 F.2d at 278 (citing                from ten to fourteen days).
Giannakos, 762 F.2d at 1298). As with the Dominica
Defendants, Plaintiff does not attempt to provide any         SIGNED this 6th day of November, 2019.
factual basis for connecting the facts of this case or the
                                                              /s/ Christine A. Nowak
actions of Defendants Gloria LaRocque, Anthony
Commodore, and Peter Joseph to the State of Texas.            Christine A. Nowak
Because it is the Plaintiff's burden to allege such facts
as necessary to establish jurisdiction, and because           UNITED STATES MAGISTRATE JUDGE
Plaintiff has failed to provide any facts connecting the
actions of the remaining Defendants with the forum
state, Plaintiff has failed to carry his burden with regard     End of Document
to specific jurisdiction over the remaining Defendants.
See, e.g., Lahman, 2018 U.S. Dist. LEXIS 101757, 2018
WL 3035916, at *5 (citing Helicopteros, 466 U.S. at 414
n.8). Thus, the Court likewise finds personal jurisdiction
lacking as to the remaining Defendants.


CONCLUSION AND RECOMMENDATION

Based on the [*14] foregoing, the Court recommends
that the Dominica Defendants' Motion to Dismiss [Dkts.
32; 35] be GRANTED, and Plaintiff's claims as to the
Dominica Defendants be DISMISSED for lack of
personal     jurisdiction WITHOUT        PREJUDICE.
Additionally, the Court recommends that Plaintiff's
claims as to the remaining Defendants also be
DISMISSED for lack of personal jurisdiction WITHOUT
PREJUDICE.

Within fourteen (14) days after service of the magistrate
judge's report, any party must serve and file specific
written objections to the findings and recommendations
of the magistrate judge. 28 U.S.C. § 636(b)(1)(C). In
order to be specific, an objection must identify the
specific finding or recommendation to which objection is
made, state the basis for the objection, and specify the
place in the magistrate judge's report and
recommendation where the disputed determination is
found. An objection that merely incorporates by
reference or refers to the briefing before the magistrate
judge is not specific.

Failure to file specific, written objections will bar the
party from appealing the unobjected-to factual findings
and legal conclusions of the magistrate judge that are
accepted by the district court, except upon grounds of
plain [*15] error, provided that the party has been
served with notice that such consequences will result
from a failure to object. See Douglass v. United Servs.
Auto. Ass'n, 79 F.3d 1415, 1417 (5th Cir. 1996) (en
banc), superseded by statute on other grounds, 28
U.S.C. § 636(b)(1) (extending the time to file objections

                                                    Patricia O'Neill
                                                                                                                  33
        Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                          Page 35 of 130 PageID 115
                               Matheson Tri-Gas, Inc. v. FlexTM, Inc.
                   United States District Court for the Southern District of Texas, Houston Division
                                    May 24, 2018, Decided; May 24, 2018, Entered
                                           CIVIL ACTION NO. 4:18-CV-0248

Reporter
2018 U.S. Dist. LEXIS 87195 *; 2018 WL 2363958
                                                               Having considered the parties briefing, the applicable
                                                               legal authorities, and all pertinent matters of record, the
MATHESON TRI-GAS, INC., Plaintiff, v. FLEXTM, INC.,
                                                               Court concludes that the Motion should be denied.2
Defendant.


                                                               I. BACKGROUND
Counsel: [*1] For Matheson Tri-Gas, Inc., Plaintiff:           Plaintiff is a Delaware corporation whose principal place
Jeffrey S. Davis, Jill Megan Hale, Foley Gardere,              of business is Basking Ridge, New Jersey. Defendant is
Houston, TX; Philip James Morgan, Husch Blackwell,             a North Dakota corporation whose principal place of
LLP, Houston, TX.                                              business is Wahpeton, North Dakota.3 Defendant does
                                                               not operate, or otherwise conduct any business, in the
For FlexTM, Inc., Defendant: Robert G Smith, Jr,               State of Texas. Additionally, none [*2] of the
Lorance Thompson PC, Houston, TX.                              interactions between Plaintiff and Defendant in this case
                                                               occurred in, or were directed towards, the State of
                                                               Texas.

                                                               On April 1, 2010, Plaintiff and non-party Ro-Banks Tool
Judges: NANCY F. ATLAS, SENIOR UNITED STATES
                                                               & Manufacturing Co. ("Ro-Banks") entered into a
DISTRICT JUDGE.
                                                               product supply agreement with respect to the purchase
                                                               and sale of liquid argon (the "Argon Agreement"). The
                                                               Argon Agreement, which is governed by Texas law,
                                                               contains mandatory forum selection clause (the "Forum
Opinion by: NANCY F. ATLAS
                                                               Selection Clause"). Specifically, the Forum Selection
                                                               Clause provides that the parties to the Argon Agreement
                                                               "agree to consent to the exclusive jurisdiction of the
                                                               courts of the State of Texas with regard to any dispute
Opinion                                                        arising hereunder." Argon Agreement [Doc. # 10-3], ¶
                                                               12(f).


MEMORANDUM AND ORDER                                           2 The Court determined that the Motion should be denied after
                                                               considering the evidence Defendant submitted with its Reply.
In this breach of contract action, Defendant FlexTM, Inc.
                                                               Consequently, Plaintiff's Motion to Strike Or, Alternatively,
("FlexTM") has filed a Motion to Dismiss For Lack of
                                                               Motion for Leave to File Sur-Reply [Doc. # 12] and
Personal Jurisdiction and For Improper Venue [Doc. # 3]        Defendant's Unopposed Motion for Leave to Submit Evidence
(the "Motion") asserting lack of personal jurisdiction and     [Doc. # 13] are denied as moot.
improper venue. Plaintiff, Matheson Tri-Gas, Inc.
("Matheson") filed a timely response, to which                 3 Defendant  removed this case from the 127th Judicial District
Defendant replied.1 The Motion is now ripe for decision.       Court of Harris County, Texas to Federal Court pursuant to the
                                                               Court's diversity jurisdiction under 28 U.S.C. § 1332(a). Notice
                                                               of Removal [Doc. # 1], ¶¶ 4-5. There is no dispute that for
                                                               subject matter jurisdiction purposes, Plaintiff and Defendant
1 SeePlaintiff's Response to Defendant's Motion [Doc. # 10];   are "completely diverse" and the amount in controversy
Defendant's Reply to Plaintiff's Response [Doc. # 11].         exceeds the $75,000 statutory threshold.

                                                     Patricia O'Neill
                                                                                                                       34
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                      Page 36 of 130 PageID 116
                                                                                                                     Page 2 of 6
                                              2018 U.S. Dist. LEXIS 87195, *2

Prior to entering into the Argon Agreement, in August             least acquired a right to occupy) via the APA. Defendant
2007, Ro-Banks and a predecessor entity of Plaintiff              cites no evidence that the pricing of its argon purchases
also entered into an agreement with respect to the                from Plaintiff or its predecessor differed from what was
purchase and sale of bulk oxygen (the "Oxygen                     required under the Argon Agreement.
Contract"). Oxygen Contract [Doc. # 10-2]. The Oxygen
Contract, which is governed by West Virginia law, does            On October 2, 2014, Josh Rahn, Defendant's Controller
not contain a forum selection clause. Whether the Court           and Human Resources Manager, emailed Vince Watje,
may exercise personal jurisdiction over Defendant in              his sales contact with Plaintiff, asking for a copy of the
this case depends entirely on whether there is prima              "lease" governing the argon storage tank. On October
facie evidence of Defendant's agreement to the                    15, 2014, Watje responded that he had obtained a copy
Argon [*3] Agreement. Therefore, the Court focuses in             of the Argon Agreement and that he intended to bring a
this Memorandum and Order on the Argon Agreement.                 copy of that agreement to Rahn the next day. The Argon
                                                                  Agreement was not attached to Watje's email. The
On November 19, 2010, Defendant and Ro-Banks                      record before the Court includes no evidence that Watje
entered into an Asset Purchase Agreement (the "APA").             provided a copy of the Argon Agreement to Rahn or any
Pursuant to the terms of the APA, Defendant purchased             of Defendant's other employees on or before October
from Ro-Banks, among other assets, "all contracts and             16, as he had promised.
agreements to which [Ro-Banks] is a party including,
without limitation, all service contracts, product                On October 20, 2014, Watje and Gregg Hoffmann, [*5]
distribution agreements, rental agreements and                    Plaintiff's Regional General Manager, met with Rahn
franchise agreements, as listed on Exhibit 2.1(d)                 and Odegard. According to Plaintiff, Watje and
(collectively, the 'Operating Contracts'); to which               Hoffmann brought copies of the Argon Agreement to
[Defendant] has expressly informed [Ro-Banks] it has              this meeting, discussed the agreement with Rahn and
an interest their continuation." APA [Doc. # 10-7], ¶             Odegard, and left copies of it with Rahn and Odegard.7
2.1(d). The parties to the APA did not prepare an Exhibit         Plaintiff also contends that at no time during the
2.1(d).4 According to Bradley Odegard, Defendant's                meeting, or in any follow-up thereto, did Defendant
President, Defendant neither had any interest in                  claim it was not bound by the Argon Agreement, object
continuing the Argon Agreement nor intended or                    to it, or dispute any of its terms.8 Defendant sharply
expected for the Argon Agreement to be a "Purchased               disagrees with Plaintiff's description of what transpired
Asset" within the meaning of the APA.5                            during the October 20, 2014 meeting. Specifically,
                                                                  Odegard avers that during the meeting, the Argon
Less than a month after Defendant completed its                   Agreement was not discussed and that neither he nor
purchase of Ro-Banks's assets, it began purchasing                Rahn ever received a copy.9 Odegard also avers that at
argon from Plaintiff's predecessor-in-interest6 and               no point during the meeting did Watje or Hoffmann state
continued making purchases of argon from Plaintiff                that Plaintiff believed Defendant was party to the Argon
thereafter. Defendant took delivery in North [*4] Dakota          Agreement.10
of all of its purchases from Plaintiff. The location of the
source of Plaintiff's supply of this argon is not                 Following the October 20, 2014 meeting, Defendant
established by the record, but there is no evidence that          continued to purchase argon from Plaintiff for
the supply originated in Texas. Defendant stored the              approximately three years. According to Plaintiff,
argon in a tank located on Ro-Banks's former property             Defendant's argon purchases were made in accordance
in North Dakota, property that Defendant acquired (or at          with the terms of the Argon Agreement, including its
                                                                  pricing provisions.11 In contrast, Defendant asserts that


4 See  Affidavit of Bradley A. Odegard [Doc. # 11-1], ¶ 3 ("The   7 Declaration  of Vince Watje [Doc. # 10-11], ¶¶ 5-6;
Asset Purchase Agreement between Ro-Banks and FlexTM              Declaration of Gregg Hoffmann [Doc. # 10-1], ¶¶ 3-4.
only included Exhibit 2.1(a) and 4.1(b). The Agreement did not    8 Declaration of Vince Watje [Doc. # 10-11], ¶ 7; Declaration of
include Exhibits 2.1(d), 2.1(f), 2.1(h), 6.4, 6.11, 10.1(c), or
                                                                  Gregg Hoffmann [Doc. # 10-1], ¶ 6.
12.6").
                                                                  9 Affidavit   of Bradley A. Odegard [Doc. # 11-1], ¶ 7.
5 Id.   at ¶ 4.
                                                                  10 Id.
6 Invoice,dated January 25, 2011 [Doc. # 10-9], at ECF 1;
Invoice, dated January 31, 2011 [Doc. # 10-10].                   11 Declaration    of Vince Watje [Doc. # 10-11], ¶ 7; Declaration

                                                        Patricia O'Neill
                                                                                                                               35
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                       Page 37 of 130 PageID 117
                                                                                                                     Page 3 of 6
                                                  2018 U.S. Dist. LEXIS 87195, *5

all of its purchases from Plaintiff [*6] were made and                 Courts in Texas may exercise personal jurisdiction over
priced on a per-transaction basis, and not pursuant to                 a nonresident if "(1) the Texas long-arm statute
any binding agreement between it and Plaintiff.                        authorizes the exercise of jurisdiction, and (2) the
                                                                       exercise of jurisdiction is consistent with federal and
On October 16, 2017, Defendant informed Plaintiff that it              state constitutional due-process guarantees." DeJoria v.
would no longer purchase argon from Plaintiff because it               Maghreb Petroleum Expl., S.A., 804 F.3d 373, 388 (5th
believed it had been materially overcharged by Plaintiff               Cir. 2015) (citing Moncrief Oil Int'l, Inc. v. OAO
for a significant period of time. Nearly a month later, on             Gazprom, 414 S.W.3d 142, 149 (Tex. 2013)). In Texas,
November 14, 2017, Hoffmann emailed Odegard a copy                     the long-arm statute extends to the limits of federal
of the Argon Agreement and asked him when he would                     constitutional due process. See Companion Prop. &
have time to discuss the agreement. According to                       Cas. Ins. Co. v. Palermo, 723 F.3d 557, 559 (5th Cir.
Defendant, Hoffmann's November 14, 2017 email was                      2013).
the first time it became aware of the Argon Agreement
or that Plaintiff believed it had a binding contract with              Jurisdiction may be general or specific. Where a
Defendant regarding the sale of argon.                                 defendant has "continuous and systematic general
                                                                       business contacts" with the forum state, Helicopteros
Plaintiff filed the instant litigation against Defendant in            Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408,
December 2019. Plaintiff alleges, among other causes                   415, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984), the court
of action, breach of the Argon Agreement and seeks                     may exercise "general" jurisdiction over any action
damages resulting therefrom.                                           brought against that defendant. Id. at 414 n.9. Plaintiff
                                                                       does not assert that the Court has general personal
                                                                       jurisdiction over Defendant.
II. LEGAL STANDARDS
                                                                       Where contacts are less pervasive, the court may still
                                                                       exercise "specific" jurisdiction "in a suit arising out of or
                                                                       related to the defendant's contacts with the forum." Id. at
A. Personal Jurisdiction                                               414 n. 8. "Asserting personal jurisdiction [*8] comports
                                                                       with due process when (1) the nonresident defendant
Plaintiff has the burden of establishing that this Court
                                                                       has minimum contacts with the forum state, and (2)
has personal jurisdiction over Defendant. See Int'l
                                                                       asserting jurisdiction complies with traditional notions of
Energy Ventures Mgmt., LLC v. United Energy Group,
                                                                       fair play and substantial justice." DeJoria, 804 F.3d at
Ltd., 800 F.3d 143, 151 (5th Cir. 2015). On a motion to
                                                                       388 (citing Moncrief, 414 S.W.3d at 150). A defendant
dismiss, a plaintiff is required to present only a prima
                                                                       establishes minimum contacts with a state when he
facie case for personal jurisdiction. Walk Haydel &
                                                                       purposefully avails himself "of the privilege of
Assocs. v. Coastal Power Prod. Co., 517 F.3d 235, 241
                                                                       conducting activities within the forum state, thus
(5th Cir. 2008). Where, as here, the Court has not
                                                                       invoking the benefits and protections of its laws." Id.
conducted a full [*7] evidentiary hearing, the Court
                                                                       (citations omitted). "In addition to minimum contacts,
makes only a preliminary finding on the basis of the
                                                                       due process requires the exercise of personal
evidence presented by the parties "to help it resolve the
                                                                       jurisdiction to comply with traditional notions of fair play
jurisdictional issue," and must "construe all disputed
                                                                       and substantial justice." Id. (quoting Moncrief, 414
facts in Plaintiff's favor and consider them along with the
                                                                       S.W.3d at 154).
undisputed facts." Id.12
                                                                       "Personal jurisdiction, however, is a waivable right, and
                                                                       a freely-negotiated forum-selection clause is sufficient to
of Gregg Hoffmann [Doc. # 10-1], ¶ 6.                                  constitutionally establish personal jurisdiction." Sealed
                                                                       Appellant 1 v. Sealed Appellee 1, 625 F. App'x 628, 632
12 That  the parties have engaged in jurisdictional discovery          (5th Cir. 2015) (internal citations and quotation marks
does not heighten Plaintiff's burden beyond a prima facie              omitted); see also Ginter ex rel. Ballard v. Belcher,
showing. See Walk Haydel & Assocs., Inc. v. Coastal Power              Prendergast & Laporte, 536 F.3d 439, 441 (5th Cir.
Prod. Co., 517 F.3d 235, 242 (5th Cir. 2008) (holding, after
                                                                       2008) ("Under federal law, forum-selection clauses are
limited jurisdictional discovery, that "[b]ecause the district court
                                                                       presumed enforceable, and the party resisting
did not conduct a full-blown evidentiary hearing, it should have
                                                                       enforcement bears a heavy burden of proof.") (internal
required [the plaintiff] to establish only a prima facie case for
personal jurisdiction.").                                              quotation marks omitted); Alliantgroup, L.P. v. Feingold,

                                                            Patricia O'Neill
                                                                                                                                36
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                   Page 38 of 130 PageID 118
                                                                                                                   Page 4 of 6
                                              2018 U.S. Dist. LEXIS 87195, *8

2009 U.S. Dist. LEXIS 34730, 2009 WL 1109093, at *9               reasons: (i) Defendant expressly assumed the Argon
(S.D. Tex. Apr. 24, 2009) ("A forum-selection clause              Agreement pursuant to the APA when it acquired Ro-
alone, without a specific additional agreement as to              Banks's operating asserts; (ii) Defendant impliedly
personal jurisdiction, is sufficient evidence of consent to       assumed the Argon Agreement, or is obligated to
personal jurisdiction [*9] in the designated state.");            continue performing thereunder, under the equitable
Kevlin Servs., Inc. v. Lexington State Bank, 46 F.3d 13,          doctrine of direct benefit estoppel; or (iii) Defendant
15 (5th Cir. 1995). Additionally, "[w]here such forum-            ratified the Argon Agreement after obtaining actual
selection provisions have been obtained through 'freely           knowledge of its terms during the October 20, 2014
negotiated' agreements and are not 'unreasonable and              meeting among Rahn, Odegard, Watje and Hoffmann.
unjust,' their enforcement does not offend due process."          Defendant denies ever agreeing to or adopting the
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473                 Argon Agreement, either expressly or by implication.13
n.14, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985) (internal          The Court concludes based on the evidence of record
citations omitted).                                               that Plaintiff has made a prima facie showing that
                                                                  Defendant ratified the Argon Agreement and thus is
                                                                  bound by the Forum Selection Clause. The Court does
B. Venue                                                          not reach the two other theories proffered by Plaintiff.

Federal Rule 12(b)(3) allows defendants to move for
dismissal based on improper venue. Fed. R. Civ. P.                1. Contract Ratification Under Texas Law
12(b)(3); Bigham v. Envirocare of Utah, Inc., 123 F.
Supp. 2d 1046, 1047-48 (S.D. Tex. 2000); see also 28              "Texas law provides that 'if a party acts in a manner that
U.S.C. § 1406(a) ("The district court of a district in which      recognizes the validity [*11] of a contract with full
is filed a case laying venue in the wrong division or             knowledge of the material terms of the contract, the
district shall dismiss, or if it be in the interest of justice,   party has ratified the contract and may not later
transfer such case to any district or division in which it        withdraw its ratification and seek to avoid the contract.'"
could have been brought."). Once a defendant raises a             Malin Int'l Ship Repair & Drydock, Inc. v. Oceanografia,
12(b)(3) motion to dismiss for improper venue, the                S.A. de C.V., 817 F.3d 241, 250 (5th Cir. 2016) (quoting
burden of sustaining venue lies with the plaintiff.               Advanced Nano Coatings, Inc. v. Hanafin, 478 F. App'x
Laserdynamics Inc. v. Acer America Corp., 209 F.R.D.              838, 843-44 (5th Cir.2012)); Verizon Corp. Servs. Corp.
388, 390 (S.D. Tex. 2002); Bigham, 123 F. Supp. 2d at             v. Kan—Pak Sys., 290 S.W.3d 899, 906 (Tex. App.—
1048. If there is no evidentiary hearing, a plaintiff may
carry its burden by presenting facts, taken as true, that
establish venue. Laserdynamics, Inc., 209 F.R.D. at
                                                                  13 Defendant's
390. Courts will accept uncontroverted facts in a                                  objection to the applicability of the Forum
plaintiff's pleadings as true, and will resolve any conflicts     Selection Clause in this case is based solely on its argument
in the plaintiff's favor. Id.                                     that it is not party to the Argon Agreement. Defendant does
                                                                  not argue that the Forum Selection Clause is "unreasonable."
                                                                  See Haynsworth v. The Corp., 121 F.3d 956, 963 (5th Cir.
                                                                  1997) (citing Carnival Cruise Lines, Inc. v. Shute, 499 U.S.
III. ANALYSIS
                                                                  585, 595, 111 S. Ct. 1522, 113 L. Ed. 2d 622 (1991)) (holding
                                                                  that a forum-selection clause may be found unreasonable
                                                                  when the movant shows: (1) that it is the product of fraud or
                                                                  overreaching; (2) that it violates a strong public policy of the
A. Personal Jurisdiction Based on the Argon                       forum; (3) that enforcement of the clause effectively deprives
Agreement                                                         plaintiff of his day in court; or (4) that the fundamental
                                                                  unfairness of the chosen law will deprive plaintiff of a remedy).
Plaintiff alleges the Court may exercise personal                 Nor does Defendant argue that Plaintiff's Argon Agreement
jurisdiction over Defendant, a nonresident of the State of        claims do not arise under the Forum Selection Clause. See
Texas, because it is party [*10] to the Argon Agreement           Huawei Techs. Co. v. Yiren Ronnie Huang, No. 4:17-CV-
and thus subject to its mandatory forum selection                 00893, 2018 U.S. Dist. LEXIS 69745, 2018 WL 1964180, at *4
provision. Other than potentially the Forum Selection             (E.D. Tex. Apr. 25, 2018) (citing Ginter ex rel. Ballard v.
Clause, it is undisputed that Defendant has no contacts           Belcher, Predergrast & Laporte, 536 F.3d 439, 441 (5th Cir.
with Texas. Plaintiff argues that Defendant is bound by           2008)) ("If the forum-selection clause is found to be
                                                                  reasonable, courts must then determine whether the claims
the Forum Selection Clause for at least one of three
                                                                  arise under the forum-selection clause.").

                                                        Patricia O'Neill
                                                                                                                               37
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 39 of 130 PageID 119
                                                                                                                   Page 5 of 6
                                            2018 U.S. Dist. LEXIS 87195, *11

Amarillo 2009, no pet.)).                                       Defendant also contests whether venue for this case is
                                                                proper in the Southern District of Texas. Plaintiff initiated
Plaintiff's representatives aver that on October 20, 2014,      this litigation in Texas pursuant to the terms of the
they physically provided Defendant with copies of the           Forum Selection Clause. The Forum Selection Clause is
Argon Agreement. For approximately three years                  a mandatory provision. As discussed in section III.A.1
following the October 2014 meeting, Defendant                   supra, Plaintiff has made a prima facie showing that
continued to purchase argon and lease an argon bulk             Defendant ratified the Argon Agreement and is thus
storage tank from Plaintiff. According to Plaintiff, the        subject to its Forum Selection Clause. Given that the
pricing Defendant paid for argon and use of the storage         Court at this stage must credit Plaintiff's evidence that
tank was the pricing provided for in the Argon                  Defendant agreed to the mandatory Forum Selection
Agreement.                                                      Clause, which provides the "courts of the State of
                                                                Texas" with exclusive jurisdiction over any dispute
Defendant cites no evidence that the terms of its argon
                                                                arising under the Argon Agreement, the Court must
purchases and bulk storage lease payments to Plaintiff
                                                                conclude that Defendant has waived its right to
between October 2014 and October 2017 differed from,
                                                                challenge the propriety of venue in the Southern District
or were inconsistent with, the terms of the Argon
                                                                of Texas. See City of New Orleans v. Mun. Admin.
Agreement. Rather, Defendant strenuously denies
                                                                Servs., Inc., 376 F.3d 501, 504 (5th Cir. 2004) ("A party
having any knowledge of the Argon Agreement prior to
                                                                may waive its rights by explicitly stating that it is doing
Hoffmann's November 2017 email to Odegard.
                                                                so, by allowing the other party the right to choose
At this stage of the proceedings the law requires this          venue, or by establishing an exclusive venue within the
Court to resolve factual disputes, such as whether              contract."); Argyll Equities LLC v. Paolino, 211 F. App'x
copies of the Argon Agreement actually were provided            317, 319 (5th Cir. 2006) ("Contrary to [the defendant's]
to Defendant at the October [*12] 20, 2014 meeting, in          contention that the clause only explicitly provides for
Plaintiff's favor. Johnston v. Multidata Sys. Int'l Corp.,      exclusive jurisdiction and not exclusive venue, the
523 F.3d 602, 609 (5th Cir. 2008). "Moreover, on a              former dictates the latter, as submission to the exclusive
motion to dismiss for lack of jurisdiction, uncontroverted      jurisdiction [*14] of one set of courts necessarily
allegations in the plaintiff's complaint must be taken as       excludes venue in all other courts."). Consequently, the
true, and conflicts between the facts contained in the          Motion is denied insofar as it seeks dismissal or
parties' affidavits must be resolved in the plaintiff's favor   transfer of Plaintiff's claims for breach of the Argon
for purposes of determining whether a prima facie case          Agreement on venue grounds.14
for personal jurisdiction exists." Id. Resolving the
disputed facts in Plaintiff's favor, as the Court must
                                                                14 Dismissal or transfer of Plaintiff's Argon Agreement claims
given the current posture of this case, Plaintiff has made
                                                                on venue grounds also is unwarranted on the basis of judicial
a prima facie showing that from and after the October
                                                                efficiency. Defendant argues that this case should be
20, 2014 meeting, Defendant (i) had possession of a
                                                                transferred to the District of North Dakota because venue is
copy of the Argon Agreement, (ii) had actual knowledge          only "proper" there. Specifically, Defendant argues that it
of its material terms, and (iii) performed thereunder for a     resides in the District of North Dakota and that the only
period of nearly three years. Accordingly, Plaintiff has        jurisdiction where a substantial part of the events giving rise to
made a prima facie showing that Defendant ratified the          the claims in issue in this case occurred was the District of
Argon Agreement and has submitted to the personal               North Dakota. See 28 U.S.C. §1391(b)(1)-(2). However, once
jurisdiction of this Court pursuant to the terms of the         transferred to the District of North Dakota, Plaintiff could then,
Forum Selection Clause. Moreover, because Defendant             pursuant to the Supreme Court's holding in Atlantic Marine
does not challenge the reasonableness of the Forum              Construction Company v. United States District Court for the
Selection Clause, enforcement of that provision "does           Western District of Texas, 571 U.S. 49, 134 S. Ct. 568, 187 L.
                                                                Ed. 2d 487 (2013), move to transfer the case under 28 U.S.C.
not offend due process." Rudzewicz, 471 U.S. at 473
                                                                § 1404(a), which "permits transfer to any district where venue
(1985). The Motion is denied to the extent it seeks
                                                                is proper . . . or to any other district to which the parties have
dismissal of Plaintiff's claims for breach of the Argon
                                                                agreed by contract or stipulation." Atlantic Marine, 571 U.S. at
Agreement based on [*13] lack of personal jurisdiction.         59.

                                                                     The Supreme Court of the United States altered the
2. Venue                                                             analysis for transferring venue under § 1404(a) when a
                                                                     forum-selection clause is involved because "'the interest
In    addition   to   challenging   personal    jurisdiction,        of justice' is served by holding parties to their bargain." Id.

                                                      Patricia O'Neill
                                                                                                                               38
      Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 40 of 130 PageID 120
                                                                                                            Page 6 of 6
                                            2018 U.S. Dist. LEXIS 87195, *14

                                                                 3] is DENIED without prejudice. It is further
B. The Oxygen Contract
                                                                 ORDERED that Plaintiff's Motion to Strike Or,
In its Complaint, Plaintiff also asserts claims for breach       Alternatively, Motion for Leave to File Sur-Reply [Doc. #
of the Oxygen Contract. The Oxygen Contract, unlike              12] and Defendant's Unopposed Motion for Leave to
the Argon Agreement, has no forum selection provision.           Submit Evidence [Doc. # 13] are DENIED as moot. It is
Defendant's only connection [*15] to the State of Texas          further
is the Argon Agreement's Forum Selection Clause.
Therefore, it is clear that if the Court has the authority to    ORDERED that Defendant shall file the Advisory
exercise personal jurisdiction over Defendant with               required by this Memorandum and Order on or before
respect to claims arising from the Oxygen Contract, any          12:00 p.m. on June 1, 2018.
such authority can derive only from the Court's personal
                                                                 SIGNED at Houston, Texas this 24th day of May, 2018.
jurisdiction over Defendant relating to Plaintiff's Argon
Agreement claims. The parties did not address in their           /s/ Nancy F. Atlas
briefing the issue of whether the Court may exercise
"supplemental" personal jurisdiction over Defendant              NANCY F. ATLAS
regarding Plaintiff's Oxygen Contract claims by virtue of
its personal jurisdiction over Defendant, at least at this       SENIOR UNITED STATES DISTRICT JUDGE
stage of the litigation, pursuant to the Forum Selection
Clause. The Court declines to reach this complex issue
                                                                   End of Document
sua sponte. Instead, Defendant must file an Advisory by
12:00 p.m. on June 1, 2018, stating whether or not
Defendant agrees to pretrial litigation of the parties'
disputes in this Court pertaining to the Oxygen Contract.
Any agreement to, or pursuit of, pretrial litigation in this
Court on the Argon Agreement or the Oxygen Contract
is subject to reservation of Defendant's rights to contest
personal jurisdiction and venue after full discovery and
an evidentiary hearing on jurisdiction (and, if necessary,
venue) prior to summary judgment [*16] briefing and
rulings, and/or trial on the merits. If Defendant elects to
contest supplemental personal jurisdiction and venue in
this Court with respect to claims regarding the Oxygen
Contract, the Court, at the upcoming initial pretrial
conference, will set a briefing schedule on that issue.


IV. CONCLUSION

For the foregoing reasons, it is hereby

ORDERED that Defendant's Motion to Dismiss For Lack
of Personal Jurisdiction and For Improper Venue [Doc. #


    at 66. "Because [the transfer analysis mandated by
    Atlantic Marine] will rarely defeat a transfer motion, the
    practical result is that forum-selection clauses should
    control except in unusual cases." Id. at 64. Therefore,
    even if the Court transferred the case to the District of
    North Dakota, that court likely would be bound to transfer
    the case back to this or another district in the State of
    Texas. Transfer of this case to North Dakota is not only
    inefficient; it is fundamentally inconsistent with the
    Supreme Court's intentions expressed in Atlantic Marine.

                                                       Patricia O'Neill
                                                                                                                          39
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                        Page 41 of 130 PageID 121
                                     Reed v. Quicken Loans, Inc.
                   United States District Court for the Northern District of Texas, Dallas Division
                              September 3, 2019, Decided; September 3, 2019, Filed
                                             Case No. 3:18-cv-3377-K

Reporter
2019 U.S. Dist. LEXIS 159935 *; 2019 WL 4545010

                                                            OF THE UNITED STATES MAGISTRATE JUDGE
JEREMY REED, Plaintiff, v. QUICKEN LOANS, INC.,
Defendant.                                                  Before the Court is Defendant Quicken Loans, Inc.'s
                                                            Rule 12(b)(6) Motion to Dismiss Plaintiff's Complaint.
                                                            Mot. (ECF No. 8). For the reasons stated below, the
                                                            District Court should GRANT Defendant's motion.
Subsequent History: Adopted by, Dismissed by,
Without prejudice Reed v. Quicken Loans, Inc., 2019
U.S. Dist. LEXIS 159337 (N.D. Tex., Sept. 18, 2019)         Background

                                                            Plaintiff Jeremy Reed filed his lawsuit against Defendant
                                                            Quicken Loans, Inc. on November 28, 2018, in state
Counsel: [*1] For Jeremy Reed, Plaintiff: Lloyd Ward,       court. Compl. 1 (ECF No. 1-4). Defendant removed
LEAD ATTORNEY, Ward Legal Group PLLC, Dallas,               Plaintiff's action to federal court on December 21, 2018.
TX.                                                         Notice (ECF No. 1). Plaintiff alleges that he registered
                                                            his cell phone number with the Federal Trade
                                                            Commission's National Do Not Call Registry (NDNCR)
For Quicken Loans Inc, Defendant: Mark G Davis,
                                                            on December 29, 2011. Compl. 4. Even so, Plaintiff
LEAD ATTORNEY, Goodwin Procter, LLP, Washington,
                                                            asserts that Defendant sent unsolicited text messages,
DC; William Kyle Tayman, PRO HAC VICE, Goodwin
                                                            phone calls, and voicemails to Plaintiff's personal [*2]
Procter LLP, Washington, DC; Bradford John Robinson,
                                                            cell phone to market real estate services. Id. Plaintiff
Hartline Dacus Barger Dreyer LLP, Dallas, TX.
                                                            contends he did not expressly invite, permit, or consent
                                                            to Defendant's text-message communications. Id.
                                                            Specifically, he alleges Defendant sent him a text
                                                            message on July 25, 2018, two on July 31, 2018, and
Judges: REBECCA RUTHERFORD, UNITED STATES
                                                            one on August 9, 14, and September 13, 2018. Id. 4-5.
MAGISTRATE JUDGE.
                                                            Plaintiff also alleges that Defendant called him and left
                                                            voicemails on July 25, 26, 27, 28, 30, 31, and August 1
                                                            and 2, 2018. Id. In total, Plaintiff maintains he received
                                                            six unsolicited text messages and eight unsolicited
Opinion by: REBECCA RUTHERFORD                              phone calls with voicemail messages from Defendant.
                                                            Id. 5. Defendant's text messages indicated Plaintiff
                                                            could opt out of future messages; Plaintiff replied
                                                            "STOP" to Defendant's second text message sent on
Opinion                                                     July 31, 2018, and its text message sent on August 9,
                                                            2018. Id.

                                                            Plaintiff asserts Defendant's communications violated
FINDINGS, CONCLUSIONS, AND                                  the Telephone Consumer Protection Act (TCPA).
RECOMMENDATION                                              Defendant moves to dismiss Plaintiff's Complaint for
                                                            failure to state a claim. Mot. The Motion is fully briefed
                                                            and ripe for determination.


                                                   Patricia O'Neill
                                                                                                               40
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 42 of 130 PageID 122
                                                                                                             Page 2 of 4
                                           2019 U.S. Dist. LEXIS 159935, *2

                                                               Plaintiff brings a claim against Defendant under 47
Legal Standards and Analysis                                   U.S.C. § 227(b)(3)(B), which provides for a private right
                                                               of action under the Telephone Consumer Protection Act.
When deciding a 12(b)(6) motion for failure to state a         The TCPA prohibits persons:
claim, the court "accepts all well-pleaded facts as true,           within the United States, or . . . outside the United
viewing them in the [*3] light most favorable to the                States if the recipient is within the United States— .
plaintiff." In re Katrina Canal Breaches Litig., 495 F.3d           . . [from] mak[ing] any call (other than a call made
191, 205 (5th Cir. 2007) (quotation marks and citation              for emergency purposes or made with the prior
omitted). To survive Defendant's Motion to Dismiss,                 express consent of the called party) using any
therefore, Plaintiff's Complaint must contain sufficient            automatic telephone dialing system or an artificial
factual matter to state a claim for relief that is plausible        or prerecorded voice—to any telephone number
on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544,              assigned to a paging service, cellular telephone
570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). "To be              service, specialized mobile radio service, or other
plausible, the complaint's '[f]actual allegations must be           radio common carrier service, or any service for
enough to raise a right to relief above the speculative             which the called party is charged for the call, unless
level.'" In re Great Lakes Dredge & Dock Co. LLC, 624               such call is made solely to collect a debt owed to or
F.3d 201, 210 (5th Cir. 2010) (quoting Twombly, 550                 guaranteed by the United States.
U.S. at 555). This pleading standard does not require
"'detailed factual allegations,'" but it does demand more      47 U.S.C. § 227(b)(1)(A)(iii). Thus, "[a] [TCPA] violation
than an unadorned accusation devoid of factual support.        occurs if: '(1) the defendant called a cellular telephone
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,         number; (2) using an [*5] automatic telephone dialing
173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at         system; (3) without the recipient's prior express
555). "A claim has facial plausibility when the plaintiff      consent.'" Adams v. Safe Home Sec. Inc., 2019 U.S.
pleads factual content that allows the court to draw a         Dist. LEXIS 126522, 2019 WL 3428776, at *1 (N.D. Tex.
reasonable inference that the defendant is liable for the      July 30, 2019) (Lynn, C.J.) (quoting Meyer v. Portfolio
misconduct alleged." Id. at 678 (citing Twombly, 550           Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir.
U.S. at 556). "[A] formulaic recitation of the elements of     2012)). An "automatic telephone dialing system" (ATDS)
a cause of action will not do." Twombly, 550 U.S. at 555       is defined as "equipment which has the capacity—to
(citing Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct.       store or produce telephone numbers to be called, using
2932, 92 L. Ed. 2d 209 (1986)). "While legal conclusions       a random or sequential number generator; and to dial
can provide the framework of a complaint, they must be         such numbers." 47 U.S.C. § 227(a)(1). "A text message
supported by factual allegations." Iqbal, 556 U.S. at 679.     to a cellular telephone, it is undisputed, qualifies as a
Where the facts do not permit the Court to infer more          'call'within the compass of § 227(b)(1)(A)(iii)." Campbell-
than the mere possibility of misconduct, the Complaint         Ewald Co. v. Gomez, 136 S. Ct. 663, 667, 193 L. Ed. 2d
has stopped short of showing that Plaintiff is plausibly       571 (2016).
entitled to relief. Id. at 678 (citing Twombly, 550 U.S. at
557).                                                          Defendant moves to dismiss Plaintiff's Complaint
                                                               "because the Complaint nowhere alleges that he was
In deciding a Rule 12(b)(6) motion, a court may [*4] not       called or texted using an ATDS." Def.'s Br. Support 3
look beyond the pleadings. Spivey v. Robertson, 197            (ECF No. 9). "Simply alleging the use of an ATDS,
F.3d 772, 774 (5th Cir. 1999). However, the pleadings,         without more, is insufficient to sustain a TCPA claim."
for the purpose of determining a Rule 12(b)(6) motion,         Cunningham v. Nationwide Sec. Sols., Inc., 2017 WL
include documents attached to the pleadings and to the         10486988, at *3 (N.D. Tex. Nov. 2, 2017) (Lynn, C.J.)
motion to dismiss so long as they "are referred to in the      (citing Cunningham v. TechStorm, LLC, 2017 U.S. Dist.
plaintiff's complaint and are central to [his] claim."         LEXIS 25047, 2017 WL 721079, at *3 (N.D. Tex. Feb.
Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d            23, 2017) (Lynn, C.J.)). Nonetheless, "'[c]ourts have
285, 288 (5th Cir. 2004) (citing Collins v. Morgan             noted the difficulty a plaintiff faces in knowing the type of
Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.            calling system used without the benefit of discovery,"
2000)).                                                        and have found allegations of calls including "dead-air
                                                               time" sufficient to allege the use of an ATDS. Adams,
                                                               2019 U.S. Dist. LEXIS 126522, 2019 WL 3428776, at *1
TCPA                                                           (quoting Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125,
                                                               1129 (W.D. Wash. 2012); TechStorm, LLC, 2017 U.S.

                                                     Patricia O'Neill
                                                                                                                        41
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 43 of 130 PageID 123
                                                                                                              Page 3 of 4
                                           2019 U.S. Dist. LEXIS 159935, *5

Dist. LEXIS 25047, 2017 WL 721079, at *3) (finding             Additionally, Plaintiff appears to assert a separate
plaintiff's allegation "that each of the phone calls she       "claim" for exemplary damages under Texas Civil
received began with a pause of several seconds"                Practice and Remedies Code § 41.003.1 However, "[a]
sufficient to plead the use of an ATDS). In his                cause of action for punitive damages cannot be brought
Complaint, Plaintiff alleges that Defendant [*6] "violated     as a stand-alone claim." See Stanissis v. DynCorp Int'l
the Act through its barrage of calls . . . [and] numerous      LLC, 2015 U.S. Dist. LEXIS 172412, 2015 WL 9478184,
automated text messages to Plaintiff's private cell phone      at *12-13 (N.D. Tex. Dec. 29, 2015) (Fitzwater, J.)
. . . after being expressly instructed in writing to cease     (citing Tex. Civ. Prac. & Rem. Code § 41.003(a)
all such communications." Compl. 6. Though Plaintiff           ("[E]xemplary damages may be awarded only if the
avers the text messages were "automated" he does not           claimant proves by clear and convincing evidence that
plead that the text messages or phone calls were               the harm with respect to which the claimant seeks [*8]
"placed with an ATDS that randomly or sequentially             recovery of exemplary damages results from: (1) fraud;
generated his number," nor does he assert that the             (2) malice; or (3) gross negligence."); id. at § 41.001(5)
phone calls included "dead-air time" indicative of use of      ("'Exemplary damages' includes punitive damages.")).
an ATDS.                                                       Because Plaintiff fails to sufficiently plead a TCPA claim,
                                                               the Court pretermits consideration of damages under
Plaintiff includes additional factual allegations describing   the TCPA. However, even if Plaintiff had successfully
the nature of the calls and text messages in his               stated a claim under the TCPA, § 41.003(a) makes plain
Response. See Pl.'s Resp. 5-6 (ECF No. 10).                    that it provides for damages upon a showing of fraud,
"Generally, if the Court is presented with matters outside     malice, or gross negligence. Plaintiff states that
the pleadings in deciding a 12(b)(6) motion and does           Defendant's conduct "constitutes 'gross negligence'
not exclude them, the motion must be treated as one for        and/or 'malice,' as those terms are defined at §41.001,"
summary judgment." TechStorm, 2017 U.S. Dist. LEXIS            but he does not plead a separate negligence cause of
25047, 2017 WL 721079, at *2 (citing Fed. R. Civ. P.           action. See Compl.
12(d)). "'Otherwise, a court must limit itself to the
contents of the pleadings, including attachments               In his Response, Plaintiff also appears to assert new
thereto.'" Id. (quoting Tornado BUS Co. v. BUS & Coach         claims for invasion of privacy and gross negligence. Pl.'s
Am. Corp., 2015 U.S. Dist. LEXIS 179520, 2015 WL               Resp. 9. Plaintiff states that his "pleading of Quicken
11120584, at *1 (Dec. 15, 2015) (Lynn, J.)). Because           Loans' violation is the claim of an intentional invasion of
the Court has not given notice that it would consider          a right of privacy and a recognized tort"; that "if Quicken
facts outside the pleadings, it will only consider factual     Loans did not check the National Do Not Call Registry
allegations in the pleadings. See id. Accordingly, the         prior to directing it [sic] steam [sic] of calls to Reed that
Court finds the facts, as alleged, [*7] do not allow the       is evidence of negligence"; and that "[i]f Quicken Loans
Court to infer more than the mere possibility of               did check the National Do Not Call Registry and knew of
misconduct. Plaintiff, therefore, has failed to state claim    Reed's election [to be on the NDNCR] that is [*9]
under the TCPA.                                                evidence of an intentional violation." Id. 9. But Plaintiff
                                                               does not assert claims for gross negligence or invasion
In his Response, Plaintiff also contends that Defendant        of privacy in his Complaint, and he is not now "entitled
violated 47 C.F.R. § 64.1200(c)(2), which prohibits            to add new claims to his complaint by way of his
soliciting people by telephone whose phone numbers             response." Sheddy v. JPMorgan Chase Bank, N.A.,
are on the NDNCR. Pl.'s Resp. 3. However, Plaintiff            2013 U.S. Dist. LEXIS 140891, 2013 WL 5450288, at *5
does not specifically refer to this regulation in his          (N.D. Tex. Sept. 30, 2013) (citing Bennett v. JPMorgan
Complaint. Rather, he states that the TCPA "through            Chase, 2013 U.S. Dist. LEXIS 25303, 2013 WL 655059,
regulations promulgated by the Federal Trade                   at *7 n.7 (N.D. Tex. Feb. 5, 2013), adopted by 2013
Commission . . . prohibits any telephonic                      U.S. Dist. LEXIS 24296, 2013 WL 655054 (N.D. Tex.
communications with a person or telephone number               Feb. 22, 2013) (refusing to consider new claim raised
listed on the NDNCR," and that Defendant                       for first time in response to motion to dismiss)).
communicated with Plaintiff "despite [his] status as a
listed member of the NDNCR." Compl. 6. To assert a
claim that Defendant violated a regulation under the
                                                               1 Plaintiff
                                                                         does not specifically name § 41.003, but refers to
TCPA, Plaintiff must identify that regulation in his
                                                               "'gross negligence' and/or 'malice,' as those terms are defined
Complaint.
                                                               at § 41.001 of the Texas Civil Practice and Remedies Code,"
                                                               in connection with his "exemplary damages" claim. Compl. 8.

                                                     Patricia O'Neill
                                                                                                                          42
      Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                         Page 44 of 130 PageID 124
                                                                                               Page 4 of 4
                                          2019 U.S. Dist. LEXIS 159935, *9

Nonetheless, "new claim[s] or legal theor[ies] raised in      REBECCA RUTHERFORD
response to a dispositive motion should be construed as
a request for leave to amend the complaint, and the           UNITED STATES MAGISTRATE JUDGE
district court should determine whether leave should be
granted." Pierce v. Hearne Indep. Sch. Dist., 600 F.
                                                               End of Document
App'x 194, 200 (5th Cir. 2015) (per curiam) (Stover v.
Hattiesburg Pub. Sch. Dist., 549 F.3d 985, 989 n.2 (5th
Cir. 2008)). "New factual allegations however, need not
be so construed unless plaintiff explicitly requests leave
to amend . . . ." Id. at 200 n.6 (emphasis in original)
(citing United States ex rel. Willard v. Humana Health
Plan of Tex. Inc., 336 F.3d 375, 387 (5th Cir. 2003).
Accordingly, the Court construes the new claims that
Plaintiff raises in his Response to be a request for leave
to amend.

"'Rule 15(a) requires a trial court to grant leave to
amend freely, and the language of this rule evinces a
bias in favor of granting leave to amend.'" Marucci
Sports, L.L.C. v. Nat'l Collegiate Athletic Ass'n, 751 F.3d
368, 378 (5th Cir. 2014) (quoting Jones v. Robinson
Prop. Grp., LP, 427 F.3d 987, 994 (5th Cir. 2005)). But
district courts have discretion in granting leave to amend
"and may consider a variety of factors including undue
delay, bad faith or dilatory motive on the part of the
movant, repeated [*10] failures to cure deficiencies by
amendments previously allowed, undue prejudice to the
opposing party . . . , and futility of the amendment."
Marucci, 751 F.3d at 378 (internal citation and quotation
marks omitted). Because Plaintiff has not yet amended
his Complaint, and this is his first opportunity to hear
what the Court perceives as deficiencies in his pleading,
the Court finds that Plaintiff should be granted leave to
amend. See Pierce, 600 F. App'x at 200 (citing Great
Plains Trust Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 329 (5th Cir. 2002))("Generally, courts
should give plaintiffs at least one opportunity to cure
pleading deficiencies before dismissing a case under
Rule 12(b)(6).").


RECOMMENDATION

For the foregoing reasons, the Court should GRANT
Defendant Quicken Loans, Inc.'s Motion to Dismiss,
(ECF No. 8), and DISMISS Plaintiff's claims against it
without prejudice. The Court should also GRANT
Plaintiff leave to amend his Complaint.

SO RECOMMENDED.

September 3, 2019.

/s/ Rebecca Rutherford

                                                    Patricia O'Neill
                                                                                                             43
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                          Page 45 of 130 PageID 125
                           Rodney Dewayne Ford v. Fitness Int'l LLC
                    United States District Court for the Northern District of Texas, Dallas Division
                                 August 15, 2018, Decided; August 15, 2018, Filed
                                            Case No. 3:17-cv-1460-L-BT

Reporter
2018 U.S. Dist. LEXIS 157238 *
                                                             pursuant to 28 U.S.C. § 636(b).1 Before the Court are
                                                             Defendant's Motion to Dismiss Plaintiff's First Amended
RODNEY DEWAYNE FORD, Plaintiff, v. FITNESS
                                                             Complaint (ECF No. 20) and Defendant's Motion for No-
INTERNATIONAL, LLC, doing business as LA
                                                             Evidence Summary Judgment (ECF No. 24). For the
FITNESS, Defendant.
                                                             following reasons, the District Court should GRANT
                                                             Defendant's Motions and dismiss with prejudice all of
                                                             Plaintiff's claims and causes of action.
Subsequent History: Adopted by, Summary judgment
granted by, Dismissed by, Motion denied by, As moot
                                                             Background
Ford v. Fitness Int'l, LLC, 2018 U.S. Dist. LEXIS 156059
(N.D. Tex., Sept. 13, 2018)                                  Plaintiff Rodney Dewayne Ford filed this lawsuit against
                                                             Defendant Fitness International, LLC, d/b/a LA Fitness,
                                                             after Defendant allegedly cancelled his gym
                                                             membership. By his First Amended Complaint, which is
Counsel: [*1] Rodney Dewayne Ford, Plaintiff, Pro se,        the live pleading in this case, Plaintiff alleges that he
Richardson, TX.                                              was a member of Defendant's fitness club from January
                                                             2014 until May of 2017 and that he exercised seven
For Fitness International LLC, doing business as LA          days a week, for three [*2] hours a day, at one of
Fitness, Defendant: Wess H Tribble, LEAD ATTORNEY,           Defendant's gyms in the Dallas, Texas area. Am.
Pascal Arteaga, Tribble & Ross, Houston, TX.                 Compl. 3 ¶ 10 & 4 ¶ 12 (ECF No. 17). Plaintiff also
                                                             trained his minor daughter at Defendant's gym. Id. at 5 ¶
                                                             12. Plaintiff alleges that, in October of 2016, one of
                                                             Defendant's      employees     confronted     him   about
Judges: REBECCA RUTHERFORD, UNITED STATES                    videotaping his daughter's workouts. Id. Plaintiff
MAGISTRATE JUDGE.                                            contends that the gym employee initiated the
                                                             confrontation and treated him with hostility during the
                                                             encounter because Plaintiff is a dark-skinned African-
                                                             American and his daughter looks white. Id. Plaintiff
                                                             further alleges that, on May 30, 2017, he stopped at the
Opinion by: REBECCA RUTHERFORD
                                                             gym to give money to his daughter, who was exercising
                                                             there. Id. at 6 ¶ 14. A white employee who was working


Opinion                                                      1 The parties previously consented to proceed before United
                                                             State Magistrate Judge Paul D. Stickney (ECF No. 13).
                                                             However, Judge Stickney retired in January 2018, and the
                                                             parties, after being provided with a Notice of Option to
FINDINGS, CONCLUSIONS, AND                                   Consent (ECF No. 23), did not consent to have the
RECOMMENDATION OF THE UNITED STATES                          undersigned conduct all further proceedings. Accordingly, the
MAGISTRATE JUDGE                                             case must be returned to the district judge who originally
                                                             presided over the matter, and the undersigned issues these
                                                             Findings, Conclusions, and Recommendation pursuant to 28
This pro se civil action has been referred to the United
                                                             U.S.C. § 636(b). See SPECIAL ORDER NO. 3-316 (Jan. 26,
States Magistrate Judge for pretrial management
                                                             2018).

                                                    Patricia O'Neill
                                                                                                                   44
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 46 of 130 PageID 126
                                                                                                               Page 2 of 6
                                             2018 U.S. Dist. LEXIS 157238, *2

at the counter demanded that Plaintiff sign in. Id.               "accepts all well-pleaded facts as true, viewing them in
Plaintiff refused to sign in because he was only at the           the light most favorable to the plaintiff." In re Katrina
gym to drop off money for his daughter. Id. The                   Canal Breaches Litig., 495 F.3d 191, 205-06 (5th Cir.
following day, District Manager Traci Quetano allegedly           2007). To survive a Fed. R. Civ. P. 12(b)(6) motion to
called Plaintiff while he was at work. Id. at 7 ¶ 17.             dismiss, Plaintiff's Complaint must contain sufficient
Plaintiff told Ms. Quetano that the employee at the               factual matter to state a claim for relief that is plausible
counter talked to Plaintiff "like he was a slave." Id. 9 ¶        on its face. Twombly, 550 U.S. at 570. "To be plausible,
19. At the end of the conversation, Ms. Quetano                   the complaint's '[f]actual allegations must be enough to
allegedly terminated Plaintiff's gym membership. Id.              raise a right to relief above the speculative level.'" In re
When Plaintiff asked to speak to a supervisor, [*3] Ms.           Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201,
Quetano had General Manager David Broom call                      210 (5th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly,
Plaintiff. Id. at 9 ¶ 20. Mr. Broom allegedly informed            550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929
Plaintiff that his gym membership was revoked. Id. at 10          (2007)). This pleading standard does not require
¶ 20. Plaintiff alleges that Defendant does not require           "detailed factual allegations," but it does demand more
white members to sign in every time they visit the gym,           than an unadorned accusation devoid of factual support.
and that he was treated differently because he is                 Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937,
African-American. Id. at 7 ¶ 16; 10-11 ¶ 22. Plaintiff            173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at
further alleges that Defendant failed to provide him with         555). "A claim has facial plausibility when the plaintiff
a copy of his membership contract and that Defendant              pleads factual content that allows the court to draw a
made repeated calls to Plaintiff's cell phone and work            reasonable inference that the defendant is liable for the
phone in an effort to collect past due membership fees.           misconduct alleged." Iqbal, 556 U.S. at 678. "[A]
Id. at 10 ¶ 21; 11 ¶¶ 23-24.                                      formulaic recitation [*5] of the elements of a cause of
                                                                  action will not do." Twombly, 550 U.S. at 555. "While
Based on this alleged conduct, Plaintiff filed this civil         legal conclusions can provide the complaint's
action asserting claims against Defendant for violations          framework, they must be supported by factual
of (1) the Telephone Consumer Protection Act; (2) the             allegations." Iqbal, 556 U.S. at 679. Where the facts do
Federal Unfair Debt Collection Practices Act; (3) the             not permit the Court to infer more than the mere
Texas Retail Installment Sales Act; (4) the Texas                 possibility of misconduct, the Complaint has stopped
Deceptive Trade Practices Act; and (5) the Civil Rights           short of showing that Plaintiff is plausibly entitled to
Act of 1964. Am. Compl. 13, 15, 17, 20 (ECF No. 17).              relief. Iqbal, 556 U.S. at 678.
Defendant has moved to dismiss all of Plaintiff's claims
under Fed. R. Civ. P. 12(b)(6), see Mot. Dism. (ECF No.           Summary judgment is proper when "there is no genuine
20), and for summary judgment on the ground that                  dispute as to any material fact and the movant is entitled
Plaintiff has no evidence of at least one essential               to judgment as a matter of law." Fed. R. Civ. P. 56(a). A
element for all of his claims, see [*4] Sum. J. Mot. (ECF         party seeking summary judgment bears the initial
No. 24). Plaintiff failed to file a response to either of         burden of showing the absence of a genuine issue for
Defendant's Motions, and the time for doing so has                trial. See Duffy v. Leading Edge Prods., Inc., 44 F.3d
expired.2 Accordingly, the Court considers Defendant's            308, 312 (5th Cir. 1995). The movant's burden can be
Motions without the benefit of any response by Plaintiff.         satisfied by demonstrating that there is an absence of
                                                                  evidence which supports the nonmoving party's case for
                                                                  which that party would have the burden of proof at trial.
Legal Standards                                                   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct.
                                                                  2548, 91 L. Ed. 2d 265 (1986). To determine whether a
Defendant has moved for dismissal of Plaintiff's claims           genuine issue exists for trial, the court must view all of
under Fed. R. Civ. P. 12(b)(6) and for summary                    the evidence in the light most favorable to the non-
judgment under Fed. R. Civ. P. 56(a). When deciding a             movant, and the evidence must be sufficient such that a
12(b)(6) motion for failure to state a claim, the court           reasonable jury could return a verdict for the non-
                                                                  movant. Munoz v. Orr, 200 F.3d 291, 302 (5th Cir. 2000)
2 On July 6, 2018, Plaintiff filed a CD containing a video
                                                                  (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                                                                  248, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)). If the
recording and an email Plaintiff sent to defense counsel. (ECF
No. 26). Although not required to consider this untimely          nonmoving party fails to make a showing sufficient to
submission, the Court, in the interest of justice, has reviewed   establish the existence of an element essential to its
the video and email.                                              case and [*6] on which it will bear the burden of proof

                                                        Patricia O'Neill
                                                                                                                          45
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 47 of 130 PageID 127
                                                                                                           Page 3 of 6
                                           2018 U.S. Dist. LEXIS 157238, *6

at trial, the court must grant summary judgment in favor       Accordingly, Defendant is entitled to summary judgment
of the movant. Celotex, 477 U.S. at 322-23.                    on Plaintiff's claim under the Civil Rights Act, and the
                                                               District Court should dismiss this claim with prejudice.

Analysis
                                                               Federal Unfair Debt Collection Practices Act
                                                               ("FDCPA") & Telephone Consumer Protection Act
                                                               ("TCPA")
Civil Rights Act, 42 U.S.C. § 1981
                                                               Plaintiff alleges that, during the term of his gym
Plaintiff alleges that Defendant discriminated against         membership, Defendant "engaged in a prohibited
him and subjected him to unequal treatment because of          pattern and practice of calling [*8] the Plaintiff at his
his race in violation of Section 1981 of the Civil Rights      place of work and on his cell phone in an effort to collect
Act of 1964. Am. Compl. 20 ¶ 56 (ECF No. 17). Section          debts related to his gym[ ] membership." Am. Compl. 11
1981 provides that "[a]ll persons . . . shall have the         ¶ 23 (ECF No. 17). Plaintiff alleges that he never
same right . . . to make and enforce contracts, to sue,        consented to receive collection calls from Defendant
be parties, give evidence, and to the full and equal           and that, even after he directed Defendant's staff not to
benefit of all laws and proceedings for the security of        call him at work, the calls continued. Id. 11 ¶ 24 & 12 ¶¶
persons and property as is enjoyed by white citizens."         26-27. Based on this alleged conduct, Plaintiff asserts
42 U.S.C. § 1981(a). To succeed on a Section 1981              claims for violations of the FDCPA and the TCPA.
discrimination claim, a plaintiff must establish (1) that he
is a member of a racial minority; (2) that the defendant       To state a FDCPA claim, Plaintiff must allege facts
had intent to discriminate on the basis of race; and (3)       sufficient to show: "(1) [Plaintiff has] been the object of
that the discrimination concerned one or more of the           collection activity arising from a consumer debt; (2) the
activities enumerated in the statute, which in this case is    defendant is a debt collector defined by the FDCPA; and
Plaintiff's right to make and enforce contracts. Arguello      (3) the defendant has engaged in an act or omission
v. Conoco, Inc., 330 F.3d 355, 358 (5th Cir. 2013) (citing     prohibited by the FDCPA." Hunsinger v. SKO Brenner
Morris v. Dillard Dep't Stores, Inc., 277 F.3d 743, 751        American, Inc., 2013 U.S. Dist. LEXIS 107795, 2013 WL
(5th Cir. 2001)). The plaintiff must allege and ultimately     3949023, at *2 (N.D. Tex. 2013) (quoting Browne v.
prove purposeful discrimination. General Bldg.                 Portfolio Recovery Assocs., 2013 U.S. Dist. LEXIS
Contracts Ass'n Inc. v. Pennsylvania, 458 U.S. 375,            31257, 2013 WL 871966, at *4 (S.D. Tex. 2013)). The
391, 102 S. Ct. 3141, 73 L. Ed. 2d 835 (1982).                 purpose of the FDCPA is to "eliminate abusive debt
                                                               collection practices by debt collectors . . . and to . . .
Here, Plaintiff has not shown that he can raise a              protect consumers against debt collection abuses."
genuine fact issue to prove a violation of Section 1981.       McMurray v. ProCollect, Inc., 687 F.3d 665, 668 (5th
Plaintiff has not identified any evidence that                 Cir. 2012) (emphasis added). The FDCPA defines "debt
Defendant [*7] had an intent to discriminate against           collector" as "any person who uses any instrumentality
Plaintiff on the basis of race; nor has he identified          of interstate commerce or the mail in any business the
evidence that Defendant's actions involved Plaintiff's         principal purpose of which is the collection of any debts,
right to make and enforce contracts, or any of the             or who regularly collects or attempt to collect,
activities enumerated in the statute. Plaintiff's              directly [*9] or indirectly, debts owed or due or asserted
conclusory allegations set forth in the First Amended          to be owed or due to another." Wagstaff v. United States
Petition that (1) "Caucasian members were treated              Dep't of Educ., 509 F.3d 661, 663 (5th Cir. 2007) (citing
entirely different than African American members," see         15 U.S.C. § 1692a(6)). Creditors who collect debts in
Am. Compl. 9 ¶ 19; (2) "Caucasian members of the               their own name and whose principal business is not
Defendant's gymnasium intending to use the facilities          debt collecting are not subject to the FDCPA. Verizon
and equipment are treated differently, as they are not         Emple. Benefits Comm. v. Boyer, 2007 U.S. Dist. LEXIS
always required to sign in," id. 7 ¶ 16; and (3)               53414, 2007 WL 2258685, at *2 (N.D. Tex. 2007) (citing
"Caucasian members never had their gym memberships             Aubert v. Am. Gen. Fin., Inc., 137 F.3d 976, 978 (7th
terminated for an alleged single incident of the failure to    Cir. 1998)). Here, Plaintiff fails to allege that Defendant
sign in," id. at 11 ¶ 22, are not evidence and are             Fitness International, doing business as LA Fitness, is in
insufficient to withstand summary judgment.                    the business of collecting debts. Rather, Plaintiff alleges
                                                               that Defendant is in the business of operating gym

                                                     Patricia O'Neill
                                                                                                                      46
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 48 of 130 PageID 128
                                                                                                             Page 4 of 6
                                            2018 U.S. Dist. LEXIS 157238, *9

facilities. See Am. Compl. 3 ¶ 8, (ECF No. 17).                 him at work and on his cell phone fails to state a claim
Defendant is thus entitled to dismissal of Plaintiff's          under the TCPA. See Cunningham v. TechStorm, LLC,
FDCPA under Fed. R. Civ. P. 12 (b)(6).                          2017 U.S. Dist. LEXIS 25047, 2017 WL 721079, at *2
                                                                (N.D. Tex. Feb. 23, 2017) (Lynn, C. J.) (holding that
Defendant is further entitled to summary judgment on            plaintiff failed to state a claim under the TCPA when he
Plaintiff's FDCPA claim on the ground that Plaintiff has        failed to provide the date or times for the calls and the
failed to produce evidence to raise a genuine fact issue        frequency of the calls).
as to whether: (1) he was the object of a collection
activity arising from consumer debt; (2) Defendant was          Defendant is also entitled to summary judgment on
a debt collector under the statute; and (3) Defendant           Plaintiff's TCPA claim because Plaintiff failed to identify
attempted to collect any debt by unfair and                     any evidence that Defendant called Plaintiff using an
unconscionable means. Summ. J. Br. 5 ¶ 17-19 (ECF               automatic dialing system. In the absence of any
No. 24-2). Plaintiff failed to file any response to             evidence as to that element of the claim, the District
Defendant's summary judgment motion highlighting the            Court should dismiss Plaintiff's TCPA claim with
lack of evidence to support these elements, and Plaintiff       prejudice.
has not identified any specific evidence as to any
of [*10] these elements. Accordingly, the District Court
should dismiss Plaintiff's FDCPA claim with prejudice.          Texas Retail Installment Sales Act ("TRISA")

The TCPA makes it unlawful for any person "to make              Plaintiff further alleges that Defendant violated the
any call (other than a call made for emergency purposes         TRISA, Tex. Finance Code §§ 345.065 and 345.301,
or made with the prior express consent of the called            when it failed and/or refused to [*12] provide Plaintiff
party) using any automatic telephone dialing system or          with a copy of his completed membership contract. Am.
an artificial or prerecorded voice . . . to any telephone       Compl. 17 ¶ 43 (ECF No. 17). Defendant moves to
number assigned to a . . . cellular telephone service for       dismiss this claim on the ground that Plaintiff's
which the called party is charged for the call." Mims v.        allegations do not state a cause of action under the
Arrow Fin. Servs., LLC, 565 U.S. 368, 373, 132 S. Ct.           TRISA. Def.'s Br. 7 ¶ 14 (ECF No. 21).
740, 181 L. Ed. 2d 881 (2012) (citing 47 U.S.C. §
227(b)(1)(A)(iii). An "automatic telephone dialing              Chapter 345 of the Texas Finance Code "applies only to
system" is defined as equipment with the capacity "to           a retail installment transaction." Tex. Fin. Code §
store or produce telephone numbers to be called, using          345.007(a). A retail installment transaction is defined as
a random or sequential number generator" and to dial            "a transaction in which a retail buyer purchases goods
such numbers. 47 U.S.C. § 227(a). The Fifth Circuit has         or services from a retail seller under a retail installment
held that "[t]o be liable under the artificial or prerecorded   contract or retail charge agreement that provides for a
voice, section of the TCPA . . . a defendant must make          time price differential and under which the buyer agrees
a call and an artificial or prerecorded voice must actually     to pay the unpaid balance and the time price differential
play." Ybarra v. Dish Network, LLC, 807 F.3d 635, 640           in one or more installments." Tex. Fin. Code §
(5th Cir. 2015).                                                345.001(7). Here, Plaintiff has not alleged facts to show
                                                                that Plaintiff and Defendant entered into a retail
Here, Plaintiff alleges in his First Amended Complaint          installment contract. Instead, Plaintiff's allegations under
that Defendant used an automatic telephone dialing              TRISA include only conclusory statements that he
system to place its collection calls to him and that "[w]ith    "would show that the Defendant violated the provisions
each call, there was a hold time of between 30 seconds          of the Texas Retail Installment Sales Act" and that
to 1 minute, when finally . . . somebody would come             "Plaintiff's gymnasium membership contract with the
online and ask for [*11] the Plaintiff by name." See Am.        Defendant was a 'retail installment contract,' as that
Compl. 12 ¶ 25 (ECF No. 17). Plaintiff does not allege          term is defined in §§ 345.001 and 345.052[.]" Am.
that an "artificial or prerecorded voice" played on the         Compl. 17 ¶ 42 (ECF No. 17). [*13] Defendant is thus
call. Therefore, Plaintiff has failed to state a claim under    entitled to dismissal of Plaintiff's TRISA claim under
the TCPA. Plaintiff's First Amended Complaint is further        Fed. R. Civ. P. 12(b)(6).
deficient in that it does not provide sufficient factual
                                                                Defendant is also entitled to summary judgment on
allegations regarding the source, time, and frequency of
                                                                Plaintiff's TRISA claim because Plaintiff has failed to
any calls. Plaintiff's "bare bones" allegation that
                                                                identify any evidence that would raise a genuine fact
Defendant engaged in a "pattern and practice" of calling

                                                      Patricia O'Neill
                                                                                                                        47
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 49 of 130 PageID 129
                                                                                                             Page 5 of 6
                                           2018 U.S. Dist. LEXIS 157238, *13

issue on any of the following elements: (1) that                Id. ¶¶ 48-53.
Defendant violated the statute; (2) that Defendant failed
to present Plaintiff a copy of his membership                   To maintain an action under the DTPA, Plaintiff must
agreement; and (3) that Defendant withheld the                  plead and prove that: (1) he is a consumer; (2)
membership agreement. On July 6, 2018—well after the            defendant was engaged in a false, misleading, or
expiration of the deadline for filing a response to             deceptive act; and (3) the act constituted a producing
Defendant's summary judgment motion—Plaintiff filed a           cause of his damages. Great Plains Trust Co. v. Morgan
CD containing a video file. Attached to the CD is an            Stanley Dean Witter & Co., 313 F.3d 305, 327 (5th Cir.
email that purports to be from Plaintiff to defense             2002) (citing Doe v. Boys Clubs, 907 S.W.2d 472, 478
counsel and states that, the video shows "two general           (Tex. 1995); Tex. Bus. & Com. Code Ann. § 17.50(a)(1).
managers conspired to keep [Plaintiff] from obtaining           Federal Rule of Civil Procedure Rule 9(b) "requires that
[his] contract." See ECF No. 26. The Court is not               '[i]n alleging fraud . . . a party must state with
required to consider this tardy filing, but will do so in the   particularity the circumstances constituting fraud.'" Ibe v.
interest of justice. The video appears to have been             Jones, 836 F.3d 516, 525 (5th Cir. 2016) (citing Fed. R.
recorded by Plaintiff as he speaks to a single employee         Civ. P. 9(b)). "At a minimum, Rule 9(b) requires
at Defendant's gym. The employee shows Plaintiff a              allegations of the particulars of time, place, and the
computer screen and explains that the employee does             contents of the false representations, as well as the
not have the authority to pull up Plaintiff's membership        identity of the person making the misrepresentation and
agreement, but [*14] the operations manager would be            what he obtained thereby." Benchmark Electronics, Inc.
able to retrieve it. Plaintiff then asks if the employee        v. J.M. Huber Corp, 343 F.3d 719, 724 (5th Cir. 2003)
could give him a blank copy of a service agreement and          (citing Tel-Phonic Services, Inc. v. TBS Int'l, Inc., 975
a blank copy of a contract. The employee explains that          F.2d 1134, 1139 (5th Cir. 1992). The complaint must set
a service agreement and a contract are the same thing.          forth specific facts supporting an inference of fraudulent
The video ends after the employee hands Plaintiff a             intent. Ibe, 836 F.3d at 525 (citing Melder v. Morris, 27
blank copy of the contract, and Plaintiff walks out of the      F.3d 1097, 1102 (5th Cir. 1994)).
gym. Contrary to Plaintiff's representations to defense
counsel, the video does not show two general managers           Plaintiff's DTPA allegations are vague and fail to satisfy
conspiring to keep Plaintiff from obtaining his contract.       the [*16] pleading standard of Rule 9(b). Def.'s Br. 8 ¶
Instead, it shows Defendant's employee willingly                17 (ECF No. 21). In particular, Plaintiff's First Amended
assisting Plaintiff in his effort of obtain a copy of the       Complaint fails to allege the specific conduct by
agreement. Plaintiff's evidence fails to raise a genuine        Defendant that constitutes a violation under the DTPA.
fact issue as to whether Defendant failed to present            Instead, Plaintiff provides only a "formulaic recitation of
Plaintiff a copy of his membership agreement or                 the elements" of the DTPA. Twombly, 550 U.S. at 555.
withheld the membership agreement from him.                     Accordingly, Plaintiff has not alleged sufficient facts
Accordingly, the District Court should grant Defendant's        showing that Defendant violated the DTPA, and
summary judgment motion as to Plaintiff's claims under          Defendant is entitled to dismissal of those claims.
the TRISA and dismiss those claims with prejudice.
                                                                Defendant further is entitled to summary judgment on
                                                                Plaintiff's DTPA claim because he has failed to identify
Texas Deceptive Trade Practices Act ("DTPA")                    evidence that would raise a fact question as to whether:
                                                                (1) Defendant engaged in false, misleading, or
Finally, Plaintiff alleges that he "would show that the         deceptive acts; (2) Defendant engaged in an
Defendant violated provisions of the Texas Deceptive            unconscionable course of action; (3) any violation of the
Trade Practices—Consumer Protection Act, which [*15]            DTPA by Defendant was the producing cause of
were a producing cause of damages to the Plaintiff."            Plaintiff's injury; and (4) Plaintiff sustained any
Am. Compl. 17-18 ¶ 46 (ECF No. 17). Plaintiff does not          damages. Summ. J. Br. 7-8, ¶¶ 26-27 (ECF No. 24-2).
identify with any specificity the conduct allegedly             Plaintiff failed to file a response to Defendant's summary
committed by Defendant that violates the DTPA. He               judgment motion on this ground. In the absence of
merely states that Defendant "violated subdivisions             evidence sufficient to raise a fact question, Defendant is
(b)(5), (7), and (12) . . . in that they constituted false,     entitled to dismissal with prejudice of Plaintiff's DTPA
misleading, or deceptive acts or practices. . . ." Id. at 18    claim.
¶ 48. Plaintiff then recites the statutory language of
Sections 17.46(b)(5), (7), (12), and 17.45(5), (9), (13).

                                                      Patricia O'Neill
                                                                                                                        48
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                        Page 50 of 130 PageID 130
                                                                                           Page 6 of 6
                                       2018 U.S. Dist. LEXIS 157238, *16

Recommendation

For the reasons stated, the District Court should [*17]
GRANT Defendant Fitness International LLC's Motion to
Dismiss (ECF No. 20) and its Motion for No-Evidence
Summary Judgment (ECF No. 24) and dismiss Plaintiff's
Amended Complaint (ECF No. 17) with prejudice.

SO RECOMMENDED.

August 15, 2018.

/s/ Rebecca Rutherford

REBECCA RUTHERFORD

UNITED STATES MAGISTRATE JUDGE


  End of Document




                                                 Patricia O'Neill
                                                                                                   49
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                          Page 51 of 130 PageID 131
                                               Zoch v. Daimler
                     United States District Court for the Eastern District of Texas, Tyler Division
                                    May 16, 2017, Decided; May 16, 2017, Filed
                                      CIVIL ACTION NO. 4:17-CV-00578-ALM

Reporter
2017 U.S. Dist. LEXIS 169240 *
                                                             (Germany) GmbH, 2020 U.S. App. LEXIS 13029 (5th
                                                             Cir. Tex., Apr. 22, 2020)
HENRY ZOCH II, INDIVIDUALLY AND ON BEHALF OF
THE ESTATE OF HENRY ZOCH III, DECEASED;
Plaintiff, v. DAIMLER, AG, MERCEDES BENZ USA,
LLC, SMART USA DISTRIBUTOR, LLC, MAGNA
                                                             Counsel: [*1] For Henry Zoch, II, Individually and on
INTERNATIONAL, INC., MAGNA SEATING
                                                             behalf of The Estate of Henry Zoch III, Deceased,
(GERMANY) GMBH F/K/A INTIER AUTOMOTIVE
                                                             Plaintiff: Jeffrey Todd Embry, Hossley & Embry LLP,
SEATING SYSTEMS, GMBH, PAG DISTRIBUTOR S1,
                                                             Tyler, TX.
LLC, JOHNSON CONTROLS, INC., JOHNSON
CONTROLS METALS AND MECHANISMS GMBH &
CO. KG, Defendants.                                          For Daimler, AG, Mercedes Benz USA, LLC, PAG
                                                             Distributor S1, LLC Defendants: Kurt Christopher Kern,
                                                             LEAD ATTORNEY, Bowman & Brooke LLP - Dallas,
                                                             Dallas, TX; Craig Douglas Dupen, Tanya Buler
Subsequent History: Adopted by, Objection overruled          Scarbrough, Bowman and Brooke LLP - Plano, Plano,
by, Dismissed by Zoch v. Daimler, 2017 U.S. Dist.            TX.
LEXIS 229423 (E.D. Tex., July 5, 2017)
                                                             For Smart USA Distributor, LLC, Defendant: Craig
Related proceeding at Zochii v. Daimler, 2017 U.S. Dist.
                                                             Douglas Dupen, Tanya Buler Scarbrough, Bowman and
LEXIS 226111 (E.D. Tex., Aug. 18, 2017)
                                                             Brooke LLP - Plano, Plano, TX.
Motion granted by, Motion denied by Zoch v. Daimler,
2017 U.S. Dist. LEXIS 185343 (E.D. Tex., Nov. 8, 2017)       For Magna International, Inc., Defendant: Johnny
                                                             Wayne Chambless, II, LEAD ATTORNEY, Thompson
Motion granted by, in part Zoch v. Daimler, 2018 U.S.        Coe Cousins & Irons, LLP - Austin, Austin, TX.
Dist. LEXIS 40425 (E.D. Tex., Mar. 13, 2018)

Summary judgment denied by, Stay denied by, Stay             For Magna International of America, Inc., Defendant:
denied by, As moot, Motion denied by, Motion denied          Johnny Wayne Chambless, II, LEAD ATTORNEY,
by, As moot Zoch v. Daimler, A.G., 2018 U.S. Dist.           Thompson Coe Cousins & Irons, LLP - Austin, Austin,
LEXIS 127190 (E.D. Tex., June 19, 2018)                      TX.

Motion denied by Zoch v. Daimler, A.G., 2018 U.S. Dist.
                                                             For Magna Seating (Germany) GmbH f/k/a Intier
LEXIS 164496 (E.D. Tex., Sept. 25, 2018)
                                                             Automotive Seating Systems, GmbH, Defendant:
                                                             Johnny Wayne Chambless, II, Thompson Coe Cousins
Motion denied by, Reserved by Zoch v. Daimler, A.G.,
                                                             & Irons, LLP - Austin, Austin, TX.
2018 U.S. Dist. LEXIS 164500 (E.D. Tex., Sept. 25,
2018)
                                                             For Johnson Controls, Inc., Defendant: Gordon Randall
Motion denied by Zoch v. Daimler, A.G., 2018 U.S. Dist.      Akin, G R Akin Attorney at Law, Longview, TX; Jeffrey B
LEXIS 165769 (E.D. Tex., Sept. 27, 2018)                     Whitt, Tracy G Ferak, Drinker Biddle & Reath - Chicago,
                                                             Chicago, IL.
Decision reached on appeal by Zoch v. Magna Seating


                                                    Patricia O'Neill
                                                                                                              50
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 52 of 130 PageID 132
                                                                                                         Page 2 of 11
                                          2017 U.S. Dist. LEXIS 169240, *1

For Johnson Controls Metals and Mechanisms [*2]              Zoch III's head struck the rear window, resulting in a
GmbH & Co. KG, Defendant: Gordon Randall Akin, G R           severe brain injury from which he eventually died on
Akin Attorney at Law, Longview, TX.                          October 16, 2014. Id.

                                                             Mr. Zoch II, individually and on behalf of the Estate of
                                                             Henry Zoch III, his son, filed this suit on February 16,
Judges: JOHN D. LOVE, UNITED STATES                          2016 asserting claims of design defect, manufacturing
MAGISTRATE JUDGE.                                            defect, and negligence against the following defendants:
                                                             Daimler, A.G., a foreign corporation organized under the
                                                             laws of Germany; Mercedes Benz USA, LLC, a New
                                                             Jersey limited liability company; PAG Distributor S1,
Opinion by: JOHN D. LOVE                                     LLC, f/k/a smart USA Distributor, LLC a Delaware
                                                             limited liability company; Daimler Vehicle Innovations,
                                                             LLC, a Delaware limited liability company, Magna
                                                             International,     a   Canadian      corporation,    Magna
                                                             International of America, Inc. ("Magna America"), a
Opinion                                                      Michigan Corporation, and Magna Seating, a German
                                                             Corporation. Plaintiff further [*4] alleges that the parties
                                                             are liable for the acts of each other under a joint
                                                             enterprise theory. SAC at ¶ 43.
REPORT AND RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE                                      On June 1, 2016, the Court dismissed Defendant
                                                             Daimler Vehicle Innovations, LLC (Doc. No. 35) in
The above-styled matter is referred to the undersigned
                                                             accordance with Plaintiff's Notice of Voluntary
for all pretrial matters in accordance with 28 U.S.C. §
                                                             Dismissal. Plaintiff then joined Johnson Controls, Inc.,
636. Before the Court are three Rule 12(b)(2) Motions to
                                                             and JCMM as parties to the suit. (Doc. Nos. 52, 88.)
Dismiss for Lack of Personal Jurisdiction filed by
                                                             Johnson Controls, Inc. is a Wisconsin Corporation (Doc.
Defendants Johnson Controls Metals and Mechanisms
                                                             No. 52), and JCMM is foreign entity organized under the
GmbH & Co. ("JCMM") (Doc. No. 129), Magna
                                                             laws of Germany (Doc. No. 88). On May 4, 2017, the
International Inc. ("Magna International") (Doc. No. 141),
                                                             Court dismissed Magna America pursuant to Plaintiff's
and Magna Seating (Germany) GmbH ("Magna
                                                             Notice of Voluntary Dismissal. (Doc. No. 151.)
Seating") (Doc. No. 143). Plaintiff filed responses to all
three motions (Doc. Nos. 131, 145,147), and                  Mr. Zoch II specifically alleges that Magna International
Defendants filed replies, respectively. (Doc. Nos. 139,      entered into agreements with Daimler, A.G. and other
152, 153). Having considered the parties' arguments,         Defendants for the purpose of supplying the driver's
and the applicable law, the Court recommends that the        seating system in the Smart Fortwo for distribution and
Motions (Doc. Nos. 129, 141, 143) be GRANTED and             use in vehicles that were targeted for sale in the United
that Plaintiff's claims be DISMISSED WITHOUT                 States, and specifically in Texas. SAC at ¶ 21. Plaintiff
PREJUDICE.                                                   further claims that Magna America marketed and
                                                             provided warranty support for the Fortwo's seating
                                                             system in the United States. Id. Plaintiff alleges that
I. BACKGROUND                                                Magna Seating designed, tested, and supplied the seat,
                                                             chose the metal used in the seat's [*5] anchorage and
On October 15, 2014, at approximately 7:05 p.m., Mr.
                                                             fittings, and designed the seat-related components and
Henry Zoch III was stopped in traffic on the exit ramp of
                                                             anchorages generally. Id. Plaintiff alleges that Johnson
the President George Bush Turnpike in Plano, Texas,
                                                             Controls Inc. provided the steel seat frame and recliner
when another car rammed into the rear of his vehicle.
                                                             mechanism components in the subject vehicle seat,
Pl.'s Second Am. [*3] Compl. ("SAC") at ¶ 14 (Doc. No.
                                                             including the portion that failed during the subject crash,
88). The impact from the crash thrust Mr. Zoch III's
                                                             and that JCMM also provided portions of the steel seat
Smart Fortwo car into the vehicle stopped directly in
                                                             frame and recliner mechanism components in the
front of him. Id. at ¶ 15. According to the Complaint, the
                                                             subject vehicle seat, including portions of the
steel bracket attached to the lower recliner mechanism
                                                             mechanism that failed during the subject crash. Id. at ¶¶
under the driver's seat ripped, causing Mr. Zoch III's
                                                             22, 23.
seat to collapse, and propelling him backwards. Mr.

                                                   Patricia O'Neill
                                                                                                                    51
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 53 of 130 PageID 133
                                                                                                              Page 3 of 11
                                             2017 U.S. Dist. LEXIS 169240, *5

The Magna Defendants each initially filed separate Rule           personal jurisdiction, a district court may consider
12(b)(2) Motions to Dismiss for Lack of Personal                  affidavits, interrogatories, depositions, oral testimony, or
Jurisdiction arguing that they are not subject to general         any combination of the recognized methods of
jurisdiction or specific jurisdiction in Texas. (Doc. Nos.        discovery." Revell v. Lidov, 317 F.3d 467, 469 (5th Cir.
10, 12, and 23.) The Court denied those motions and               2002) (internal citations omitted). "[U]ncontroverted
permitted a period of jurisdictional discovery. (Doc. No.         allegations in the plaintiff's complaint must be taken as
101.) Thereafter, Magna International, Magna Seating,             true, and conflicts between the [*7] facts contained in
and JCMM all filed separate Rule 12(b)(2) Motions to              the parties' affidavits must be resolved in the plaintiff's
Dismiss for Lack of Personal Jurisdiction arguing that            favor for purposes of determining whether a prima facie
they are not subject to general jurisdiction or specific          case for personal jurisdiction exists." Johnston, 523 F.3d
jurisdiction in Texas.1 (Doc. Nos. 129, 141, 143.)                at 609 (quoting Bullion v. Gillespie, 895 F.2d 213, 217
                                                                  (5th Cir. 1990)) (internal citations omitted). On the other
                                                                  hand, a court is not required to credit conclusory
II. LEGAL STANDARD                                                allegations even if they are uncontroverted. See Panda
                                                                  Brandywine Corp. v. Potomac Elec. Power Co., 253
"A federal court sitting in diversity may exercise                F.3d 865, 869 (5th Cir. 2001) (citing Mass. Sch. of Law
personal jurisdiction over a non-resident defendant [*6]          at Andover, Inc. v. Am. Bar Ass'n, 142 F.3d 26, 34 (1st
(1) as allowed under the state's long-arm statute; and            Cir. 1998)) ("[T]he law does not require us to
(2) to the extent permitted by the Due Process Clause of          struthiously ? [sic] credit conclusory [jurisdictional]
the Fourteenth Amendment." Mullins v. TestAm., Inc.               allegations or draw farfetched inferences.").
564 F.3d 386, 398 (5th Cir. 2009). If a state's long-arm
statute "extends to the limits of federal due process," as        Minimum contacts may be established through either
Texas's statute does, "the two-step inquiry collapses             general or specific jurisdiction. If the plaintiff
into one federal due process analysis." Johnston v.               successfully makes a prima facie showing of minimum
Multidata Sys. Int'l Corp., 523 F.3d 602, 609 (5th Cir.           contacts, the burden then shifts to the defendant to
2008) (citing Wilson v. Belin, 20 F.3d 644, 647 (5th Cir.         show "that the traditional notions of fair play and
1994)). Due process is satisfied only through a showing           substantial justice would be violated by the exercise of
"(1) that the non-resident purposefully availed himself of        jurisdiction." Johnston, 523 F.3d at 615 (citing Wien Air
the benefits and protections of the forum state by                Alaska, Inc., v. Brandt, 195 F.3d 208, 215 (5th Cir.
establishing 'minimum contacts' with the state; and (2)           1999)).
that the exercise of jurisdiction does not offend
'traditional notions of fair play and substantial justice.'"      The Supreme Court recently rearticulated the standards
Id. (internal citations and quotations omitted).                  for both general and specific jurisdiction in Daimler AG
                                                                  v. Bauman, 571 U.S. 117, 134 S. Ct. 746, 187 L. Ed. 2d
Under Rule 12(b)(2) of the Federal Rules of Civil                 624 (2014), and Walden v. Fiore, 134 S. Ct. 1115, 188
Procedure, the plaintiff bears the burden of establishing         L. Ed. 2d 12 (2014), respectively.
personal jurisdiction over a non-resident, "but it need
only make a prima facie case" if the district court does
not conduct an evidentiary hearing.2 Johnston, 523 F.3d           a. General Jurisdiction
at 609. "In considering a motion to dismiss for lack of
                                                                  General jurisdiction arises when a non-resident
                                                                  defendant's "continuous corporate operations within a
1 Magna
                                                                  state [are] so substantial and of such nature as to justify
            America also filed a motion to dismiss for lack of
                                                                  suit...on causes of action arising from dealings
personal jurisdiction, but that motion was terminated when
Magna America was dismissed from this action pursuant to          entirely [*8] distinct from those activities." Daimler, 134
Plaintiff's notice of voluntary dismissal. (Doc. No. 151.)        S. Ct. at 761 (quoting Int'l Shoe Co. v. Washington, 326
                                                                  U.S. 310, 318, 66 S. Ct. 154, 90 L. Ed. 95 (1945))
2 The  Court did not conduct an evidentiary hearing; therefore,   (emphasis in original). "For an individual, the paradigm
Plaintiff need only make a prima facie showing to establish       forum for the exercise of general jurisdiction is the
jurisdiction in Texas. See Walk Haydel & Associates, Inc. v.      individual's domicile; for a corporation, it is an equivalent
Coastal Power Production Co., 517 F.3d 235, 242 (5th Cir.         place, one in which the corporation is fairly regarded as
2008) (partial grant of plaintiff's motion for jurisdictional
                                                                  at home." Id. at 760 (citing Goodyear Dunlop Tires
discovery was inadequate to justify raising plaintiff's burden
                                                                  Operations, S.A. v. Brown, 564 U.S. 915, 919, 131 S.
above the prima facie level).

                                                        Patricia O'Neill
                                                                                                                           52
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 54 of 130 PageID 134
                                                                                                           Page 4 of 11
                                           2017 U.S. Dist. LEXIS 169240, *8

Ct. 2846, 180 L. Ed. 2d 796 (2011)). "With respect to a        Gazprom, 481 F.3d 309, 311 (5th Cir. 2007).
corporation, the place of incorporation and the principal
place of business are 'paradig[m]...bases for general          The Fifth Circuit has established a three-step analysis
jurisdiction.'" Id. (internal citations omitted).              for determining if specific jurisdiction exists:

                                                                   (1) whether the defendant has minimum contacts
In Daimler, the Supreme Court qualified that "Goodyear
                                                                   with the forum state, i.e., whether it purposely
did not hold that a corporation may be subject to general
                                                                   directed its activities toward the forum state or
jurisdiction only in a forum where it is incorporated or
                                                                   purposefully availed itself of the privileges of
has its principal place of business; it simply typed those
                                                                   conducting activities there; (2) whether the plaintiff's
places paradigm all-purpose forums." Id. However, the
                                                                   cause of action arises out of or results from the
Court also found "unacceptably grasping" the notion that
                                                                   defendant's forum-related contacts; and (3) whether
a corporation should be considered "at home" in "every
                                                                   the exercise of personal jurisdiction is fair and
state in which it engages in a substantial, continuous,
                                                                   reasonable.
and systematic course of business." Id. at 760-61.
"Otherwise, 'at home' would be synonymous with 'doing
                                                               Monkton, 768 F.3d at 432 (citing Seiferth v. Helicopteros
business' tests framed before specific jurisdiction
                                                               Atuneros, Inc., 472 F.3d 266, 271 (5th Cir. 2006)).
evolved in the United States." Id. at 762 n.20.
                                                               Under this analysis, the plaintiff bears the burden of
                                                               satisfying the first two prongs; if the plaintiff is
Similarly, for a court to exercise general jurisdiction over
                                                               successful, the burden shifts to the defendant to show
a foreign corporation, that corporation itself—not [*9] its
                                                               that exercising jurisdiction would be unfair or
managing agent or subsidiary or affiliate, must be "at
                                                               unreasonable. Seiferth, 472 F.3d at 271.
home" in the forum state. Air Tropiques, SPRL v. N. &
W. Ins. Co. Ltd., Civil Action No. H-13-1438, 2014 U.S.
                                                               Specific jurisdiction is a claim-specific inquiry. Id. at 274
Dist. LEXIS 44255, 2014 WL 1323046, at *10 (S.D. Tex.
                                                               . Therefore, Mr. Zoch II must establish specific
Mar. 31, 2014) (citing Daimler, 134 S. Ct. at 761). In
                                                               jurisdiction for each claim (design defect, manufacturing
light of Daimler, the Fifth Circuit has observed that as a
                                                               defect, and negligence) he has brought against each
matter of course, it is "incredibly difficult to establish
                                                               Defendant.
general jurisdiction in a forum other than the place of
incorporation or principal place of business." Monkton
Ins. Services, Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir.
                                                               III. DISCUSSION
2014)
                                                               The Court addresses Plaintiff's claims as to each
                                                               moving Defendant in turn.
b. Specific Jurisdiction

"In contrast to general, all-purpose jurisdiction, specific    a. Johnson Controls Metals and Mechanisms GmbH
jurisdiction is confined to adjudication of "issues deriving   & Co. ("JCMM")
from, or connected with, the very controversy that
establishes jurisdiction." Goodyear, 564 U.S. at 919. In       As discussed above, JCMM is a German corporation
Walden, the Supreme Court reaffirmed that "[f]or a State       with its principal [*11] place of business in Germany.
to exercise jurisdiction consistent with due process, the      (Doc. No. 129-1, Declaration of Thomas Schwenzer
defendant's suit-related conduct must create a                 ("Schwenzer Decl.") at ¶ 3.) Around January 31, 2011,
substantial connection with the forum State." 134 S. Ct.       Johnson Controls, Inc. acquired C. Rob. Hammerstein
at 1121. The ultimate question is "whether there was           GmbH & co. KG, and thereafter changed the name to
'some act by which the defendant purposefully avail[ed]        Johnson Controls Metals and Mechanisms GmbH & Co.
[himself] of the privilege of conducting activities within     KG, referred herein as JCMM. Id. at ¶ 1. At the relevant
the forum State, thus invoking the benefits and                time, JCMM "designed automobile seat structures, seat
protections of its laws.'" Goodyear, 564 U.S. at 924           mechanism       components,     and      seat     structure
(citing Hanson v. Denckla, 357 U.S. 235, 253, 78 S. Ct.        components, which were then manufactured by sister
1228, 2 L. Ed. 2d 1283 (1958)). If the defendant               companies of JCMM and supplied to automobile
committed at least one act in the forum state                  manufacturer assembly plants or seat manufacturer
substantially related to the suit, it is enough to support     assembly plants." Id. at ¶ 4. Specifically, with respect to
specific jurisdiction. [*10] See Moncrief Oil Int'l v. OAO     the model year 2008 Smart Fortwo vehicles, JCMM

                                                     Patricia O'Neill
                                                                                                                        53
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 55 of 130 PageID 135
                                                                                                          Page 5 of 11
                                          2017 U.S. Dist. LEXIS 169240, *11

designed the seat's metal structural components in            theory. Under this theory, specific jurisdiction may be
Germany pursuant to the technical specifications and          based on the movement of goods from a manufacturer3
performance requirements provided to it by Daimler, A.        through its distributor to consumers, i.e., through the
G. in Germany. Id. at ¶ 5. CRH Umformtecknik GmbH &           stream of commerce. J. McIntyre Machinery, Ltd. v.
Co. KG, a sister company of JCMM, manufactured the            Nicastro, 564 U.S. 873, 881, 131 S. Ct. 2780, 180 L. Ed.
seat's metal structural components in Germany, and            2d 765 (2011).
sold and supplied them to Magna Seating. Id. Magna
Seating assembled the seat, including the structure,          Circuit courts have been split in their application of the
trim, foam and plastic parts of the seat, for the model       stream-of-commerce test since the Supreme Court's
year 2008 Smart Fortwo vehicle and supplied [*12] the         competing articulations in Asahi Metal Industry Co. v.
finished seat to the Smart automobile manufacturer            Superior Court of Cal., Solano Cnty., 480 U.S. 102, 107
assembly plant in France. Id.                                 S. Ct. 1026, 94 L. Ed. 2d 92 (1987), and later [*14] in J.
                                                              McIntyre Machinery, Ltd., as to the quality of contacts a
JCMM argues that it is a German company that has no           defendant must have with the forum state in order to
presence in, or systematic and continuous contacts            satisfy Due Process.
with, the State of Texas. (Doc. No. 129, at 2.) As stated
by its declarant, JCMM maintains that it merely               "In cases involving a product sold or manufactured by a
designed the seat's metal and structural components in        foreign defendant," the Fifth Circuit has consistently
Germany according to specifications provided to it by         followed an approach "under which the minimum
Daimler, which it then supplied to Magna Seating in           contacts required is met so long as the court 'finds that
Germany. Id. JCMM contends it had no involvement,             the defendant delivered its products into the stream of
direction or control over the assembly of the finished        commerce with the expectation that they will be
seat or the transportation, distribution, or sale of the      purchased by consumers in the forum state.'" Ainsworth
furnished seat or vehicle. Id. JCMM also argues that the      v. Moffett Engineering, Ltd., 716 F.3d 174, 177 (5th Cir.
vehicle in question did not enter Texas until after it left   2013) (citing World—Wide Volkswagen Corp. v.
the stream of commerce and that Plaintiff's claims do         Woodson, 444 U.S. 286, 298, 100 S. Ct. 559, 62 L. Ed.
not arise out of or relate to any activity of JCMM in         2d 490 (1980)); see also J. McIntyre Machinery, Ltd.,
Texas. Id. at 3. Finally, JCMM argues that jurisdiction       564 U.S. at 882.4 A defendant need not have "purposely
over JCMM in Texas would be unfair and in violation of        directed" its activities to the forum. Jackson v. Tanfoglio
the Due Process Clause. Id.                                   Giuseppe, S.R.L., 615 F.3d 579, 586 (5th Cir. 2010)
                                                              (citing Ruston Gas Turbines, Inc. v. Donaldson Co., Inc.,
Plaintiff concedes this is a specific jurisdiction case and   9 F.3d 415, 419 (5th Cir.1993)). However, "mere
argues that this Court has jurisdiction over JCMM under       foreseeability or awareness is a constitutionally
the Fifth Circuit's approach to the "stream of commerce"      sufficient basis for personal jurisdiction [only] if the
because JCMM derives economic benefits from the               defendant's product made its way into the forum state
indirect sales of products [*13] throughout the United        while still in the stream of commerce." Ainsworth, 716
States. (Doc. No. 131, at 13.) Plaintiff argues that the      F.3d at 177 (citing Luv N'Care, Ltd. v. Insta—Mix, Inc.,
use of middlemen such as Daimler does not shield              438 F.3d 465, 470 (5th Cir. 2006)).
JCMM from liability and notes that over 24,000 Smart
Fortwo vehicles were sold in the United States in 2008.
Id. at 14. Plaintiff further argues that while JCMM would     3 Under Texas law, a manufacturer is "a person who is a
be somewhat burdened by having to defend this lawsuit
                                                              designer, formulator, constructor, rebuilder, fabricator,
in the United States, it would not be unjust and unfair to
                                                              producer, compounder, processor, or assembler of any
defend this litigation in Texas because JCMM derived          product or any component part thereof and who places the
an economic benefit from marketing its products for use       product or any component part thereof in the stream of
in the United States and Texas. Id. at 16. Further,           commerce." Tex. Civ. Prac. & Rem. Code Ann. § 82.004(4)
Plaintiff argues that the State of Texas has an interest in   (emphasis added).
injuries that occur in this state and that Plaintiff has an
                                                              4 Texas state courts follow Justice O'Connor's "stream of
interest in obtaining convenient and effective relief for
the death of his son. Id. at 17.                              commerce plus" plurality opinion in Asahi, which states that
                                                              "placement of a product into the stream of commerce, without
Plaintiff's only argument that JCMM has minimum               more, is not an act of the defendant purposefully directed
contacts with Texas is through the stream-of-commerce         toward the forum state." Asahi, 480 U.S. at 112; see CSR Ltd.
                                                              v. Link, 925 S.W.2d 591 (Tex. 1996).

                                                    Patricia O'Neill
                                                                                                                       54
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 56 of 130 PageID 136
                                                                                                          Page 6 of 11
                                           2017 U.S. Dist. LEXIS 169240, *14

Stated differently, "a defendant's placing of its product       ultimately sold, and did not know any smart vehicle
into the stream of commerce with the knowledge that             would be shipped to, or ultimately sold in, Texas. Id.
the product will be used in the forum state is enough to
constitute minimum contacts," in the Fifth Circuit,             Plaintiff does not point to any [*17] facts that would
Ruston, 9 F.3d at 419 (citing World-Wide Volkswagen             indicate JCMM had knowledge that component parts it
Corp., 444 U.S. at 298), "but [t]he defendant's contacts        supplied would end up in the forum state, or even that it
must be more than 'random, fortuitous, or attenuated, or        would be foreseeable that those component parts would
of the unilateral [*15] activity of another party or third      end up in Texas. Daimler sold the vehicle to be imported
person,'" Ainsworth, 716 F.3d at 177 (internal citations        to the United States without the specific or general
and quotations omitted).                                        knowledge of JCMM. JCMM designed the metal
                                                                components in Germany at the direction of Daimler
As an initial matter, Plaintiff has not pointed to a single     (which were ultimately manufactured by its sister
contact that JCMM has with the State of Texas or any            company in Germany), supplied those components to
activity it has directed at Texas. Here, the record reflects    Magna Seating in Germany who assembled the seat,
that JCMM designed the seat's metal structural                  which was ultimately shipped to France for vehicle
components at the direction of Daimler and then sold            assembly, and was then sold by Daimler to USA
those parts to Magna Seating in Germany who                     Distributor LLC who imported the vehicle to the United
assembled the seat and supplied the finished seat to an         States and eventually sold to Mercedes-Benz of
automobile manufacturer assembly plant in France.               Houston North where it was sold to its first owner.
Schwenzer Decl. at ¶ 5. Plaintiff does not dispute this         Nothing among these relationships or any facts in the
supply chain but instead contends that because JCMM             record impute knowledge to JCMM that its component
derives benefits from the indirect sales of products in         parts would be sold or used in Texas or that it would be
the United States it should be subjected to personal            foreseeable those parts would end up in Texas.
jurisdiction here and not shielded by the acts of any           Because Plaintiff has failed to establish any minimum
middlemen such as Daimler. (Doc. No. 131, at 13-14.)            contacts between JCMM and Texas, dismissal of
Plaintiff's own contentions admit that Daimler designed         Plaintiff's claims as to JCMM is warranted.
the vehicle in question in Germany, manufactured it in
France, and sold it to its smart USA Distributor LLC, a         As Plaintiff has not made a prima facie showing of the
general importer of smart vehicles into the United States       first two [*18] prongs of the jurisdictional analysis test
at the time. (Doc. No. 131, at 5, citing Exhibit 9, at 5.) It   as to JCMM, the Court need not address the third
was then that the vehicle in question was sold to               prong—whether the traditional notions of fair play and
Mercedes-Benz of Houston [*16] North and ultimately             substantial justice would be violated by the exercise of
sold to its first owner, Gerard Thomas Berggren III, who        jurisdiction.
titled the vehicle in Louisiana and used it there for the
                                                                Accordingly, for the reasons stated herein, it is
next six years. Id.
                                                                RECOMMENDED that JCMM's Motion to Dismiss for
Under the Fifth Circuit's approach to the stream of             lack of personal jurisdiction (Doc. No. 129) be
commerce, the Court does not have jurisdiction over             GRANTED.
JCMM because there is not a single contention or any
factual support to suggest that JCMM had any
knowledge or awareness that the seat's metal                    b. Magna International, Inc. ("Magna International")
components it designed would be sold or used in the
                                                                Magna International is a Canadian corporation and the
State of Texas. According to JCMM's declarant, JCMM
                                                                parent corporation to various subsidiary corporations
did not know the specific final destination or the ultimate
                                                                and entities located in North America, South America,
place of sale of the smart vehicles, including the subject
                                                                Europe, and Asia, including Magna America and Magna
vehicle, and it did not enter into any contracts with the
                                                                Seating. (Doc. No. 155-1 at 2, 4.) Magna International
vehicle manufacturer, or any other entity, regarding the
                                                                and its separately-incorporated subsidiary-corporations
shipment, distribution, or sale of the vehicles, including
                                                                design, develop, and manufacture various automotive
the subject vehicle. Schwenzer Decl. at ¶ 7. JCMM
                                                                systems, assemblies, modules, and components, which
admits only that it knew of the vehicle manufacturer's
                                                                are then supplied to automobile manufacturers around
intention that some smart vehicles would ultimately be
                                                                the world. Id.
shipped to North America, but it had no knowledge
where any specific smart vehicle would be shipped or            Magna International asserts that specific jurisdiction

                                                      Patricia O'Neill
                                                                                                                      55
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 57 of 130 PageID 137
                                                                                                          Page 7 of 11
                                          2017 U.S. Dist. LEXIS 169240, *18

over it does not exist because it is a Canadian company        amended his complaint at several junctures, he has not
and it did not design, manufacture, test, distribute, or       yet added this theory to his allegations against Magna
sell the vehicle or the component seating parts that           International.
Plaintiff claims are defective. (Doc. No. 141, at 2.)
Magna International [*19] maintains that it has no             Even if Plaintiff had timely asserted a theory of alter ego
contacts with Texas and has not directed any activities        jurisdiction, imputing a subsidiary's contacts with a
towards the forum. Id. Magna International asserts that        forum state to a parent corporation [*21] under an alter
it:                                                            ego/agency theory is not appropriate under the
     a. Does not maintain or register an agent for             circumstances at hand. See Hargrave v. Fibreboard
     service of process in Texas;                              Corp., 710 F.2d 1154, 1159 (5th Cir. 1983) ("in some
     b. Does not pay or have any obligation for payment        circumstances a close relationship between a parent
     of taxes in Texas;                                        and its subsidiary may justify a finding that the parent
     c. Does not maintain any place of business in             "does business" in a jurisdiction through the local
     Texas;                                                    activities of its subsidiaries."); see also Daimler, 134 S.
     d. Does not employ anyone in Texas;                       Ct. at 759 ("[S]everal Courts of Appeals have held, that
     e. Does not maintain corporate records in Texas;          a subsidiary's jurisdictional contacts can be imputed to
     f. Does not hold any Texas licenses;                      its parent only when the former is so dominated by the
     g. Does not have a distributor, supplier, retailer, or    latter as to be its alter ego.").
     other merchant selling [Magna Defendants']
     products in or to Texas;                                  Under Fifth Circuit law, "the proper exercise of personal
     h. Does not own any real property in Texas;               jurisdiction over a nonresident corporation may not be
     i. [sic] Advertise any products directly to the Texas     based solely upon the contacts with the forum state of
     market;                                                   another corporate entity with which the defendant may
     j. Does not maintain any offices, manufacturing           be affiliated." Freudensprung v. Offshore Technical
     plants, equipment, directors, officers, agents, post      Servs., Inc., 379 F.3d 327, 346 (5th Cir. 2004) (citation
     offices boxes, bank accounts, telephone or fax            omitted). The only exception to this rule is if the
     numbers, or other tangible assets in Texas; or,           "presumption of institutional independence of related
     k. [sic] Make any contracts with the state of Texas.      corporate entities may be rebutted by 'clear evidence,'
(Doc. No. 141, at 3-4, citing Doc. No. 155-1, Declaration      which requires a showing of 'something beyond' the
of Riccardo Trecroce ("Trecroce Decl.") at ¶¶ 6-9.)            mere existence of a corporate relationship between a
                                                               resident and nonresident entity," then exercise of
Plaintiff concedes this is a specific jurisdiction case, but   jurisdiction may be warranted. Id. (citing Dickson
does not allege any contacts with Texas made by                Marine, Inc. v. Panalpina, Inc., 179 F.3d 331, 338 (5th
Magna International or any contacts with Texas from            Cir. 1999).
which [*20] the causes of action arose. Rather, Plaintiff
primarily argues that jurisdiction exists as to Magna          The Fifth Circuit "generally... demand[s] proof of control
International based on an agency or alter ego theory           by [one corporation] over the internal business
that any contacts Magna Seating (Germany) had with             operations [*22] and affairs' of another corporation to
Texas should be attributed to Magna International. (Doc.       make the other its agent or alter ego, and hence 'fuse
No. 145, at 1-2.) In support of the contention that Magna      the two together for jurisdictional purposes.'" Id. (citing
International controlled the activities of Magna Seating,      Hargrave, 710 F.2d at 1160 (internal quotations
Plaintiff cites to a 2005 Annual Information Form of Intier    omitted). "In determining whether a plaintiff asserting
Automotive Seating Systems, which states in relevant           personal jurisdiction has overcome the presumption of
part that "Magna will continue to be able to cause us to       corporate separateness, the [Fifth Circuit] considers the
effect corporate transactions without the consent of           following nonexhaustive factors: (1) the amount of stock
minority shareholders and to control the amount and            owned by the parent of the subsidiary; (2) whether the
timing of dividends..." Id. at 2, citing Doc. No. 145-4, at    entities have separate headquarters, directors, and
29.                                                            officers; (3) whether corporate formalities are observed;
                                                               (4) whether the entities maintain separate accounting
As an initial matter, Plaintiff belatedly raises the agency    systems; and (5) whether the parent exercises complete
or alter ego argument as an avenue for establishing            control over the subsidiary's general policies or daily
personal jurisdiction for the first time in his response to    activities." Id. (citing Hargrave, 710 F.2d at 1160).
Magna International's Motion. Although Plaintiff has

                                                     Patricia O'Neill
                                                                                                                      56
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 58 of 130 PageID 138
                                                                                                         Page 8 of 11
                                          2017 U.S. Dist. LEXIS 169240, *22

Here, Plaintiff has not cited to any clear evidence to        a theory, Magna Seating's contacts are insufficient to
rebut the corporate separateness of Magna International       confer specific jurisdiction in Texas. See supra Section
and Magna Seating. As discussed above, Plaintiff relies       III(c).
primarily on a 2005 Annual Information Form of Intier
Automotive Seating Systems ("Intier") that suggests           Other than his alter ego theory, the only argument
Magna International can effect corporate transactions         Plaintiff makes for personal jurisdiction as to [*25]
and dividend payout without consent of minority               Magna International is the same generic stream of
shareholders. (Doc. No. 145-4.) This document shows           commerce argument he made with respect to JCMM.
that Magna International [*23] has direct and indirect        But here again Plaintiff has not identified any minimum
ownership of Intier Automotive Inc.'s outstanding Class       contacts Magna International has with Texas or any
B shares. Id. at 3. The Court has reservations that           actions it took to purposefully avail itself of this forum.
Magna's stock ownership alone is sufficient to overcome       For the same reasons explained above, these
the presumption of corporate separateness. However,           arguments fail to establish jurisdiction.
even if that evidence were enough, there is no evidence
                                                              As Plaintiff has not made a prima facie showing of the
to connect the stock ownership of Intier Automotive Inc.
                                                              first two prongs of the jurisdictional analysis test as to
to Magna Seating, the entity over whom Plaintiff
                                                              Magna International, the Court need not address the
contends Magna International has control to support its
                                                              third prong—whether the traditional notions of fair play
alter ego theory for jurisdiction.
                                                              and substantial justice would be violated by the exercise
Plaintiff merely asserts that Magna International must        of jurisdiction.
have control because Magna Seating is a wholly owned
                                                              In sum, Plaintiff fails to make a prima facie showing that
subsidiary of Intier Automotive Inc. (Doc. No. 145, at 2.)
                                                              Magna International purposefully availed itself of the
But, "the mere existence of a parent-subsidiary
                                                              benefits and protections of Texas law through minimum
relationship is not sufficient to warrant the assertion of
                                                              contacts giving rise to or resulting in the alleged causes
jurisdiction over the foreign parent." Hargrave, 710 F.2d
                                                              of action. Thus, exercising specific jurisdiction over
at 1159 (5th Cir. 1983). Here, as the 2005 Annual
                                                              Magna International would be improper, and the Court
Information Form shows, as of 2005 Intier Automotive
                                                              RECOMMENDS GRANTING Magna International's
Inc. owned 99% interest in Intier Investments S.A.,
                                                              12(b)(2) Motion to Dismiss (Doc. No. 141).
which owned Intier (Germany) Holding GmbH, which
owned Inter Automative Seating Systems GmbH (now
Magna Seating). (Doc. No. 145-4, at 36.) Plaintiff has
                                                              c. Magna Seating (Germany) GmbH ("Magna
failed to provide clear evidence to connect the chain of
                                                              Seating")
control from Magna International to Intier Automotive
Inc., to [*24] Intier Investments S.A., to Intier             Magna Seating is a German corporation that design,
(Germany) Holding GmbH, to Magna Seating.                     develops, and manufactures automobile [*26] seats,
                                                              seating assemblies, and component parts in Germany,
Ultimately, Plaintiff provides no evidence that Magna
                                                              which are then supplied to various automobile
International controls any activities, policies, or actions
                                                              manufacturer assembly plants in Europe. (Doc. No. 143-
of Magna Seating. As explained above, the only
                                                              4, Declaration of T. Fleischhacker ("Fleischhacker Decl.)
evidence in the record was that of stock ownership of
                                                              at ¶ 4). Magna Seating assembled the seat for the 2008
Intier Automotive Inc. for which Plaintiff failed to
                                                              Smart Fortwo according to the technical specifications
establish a line of connectedness among the chain of
                                                              as defined by its customer, Smart GmbH. Id. at ¶ 6.
subsidiaries to Magna Seating. Similarly, Plaintiff
                                                              According to Magna Seating, a different company
pointed to no common headquarters, directors, and
                                                              selected by Smart GmbH "supplied the seat's metal
officers; Plaintiff did not cite any shared policies or
                                                              structure (including its anchorage and fittings) and had
formalities between Magna International and Magna
                                                              design and manufacturing responsibility for those parts."
Seating; Plaintiff did not point to any shared accounting
                                                              Id. Magna Seating states that it supplied seats to Smart
systems; and importantly, Plaintiff had no evidence of
                                                              GmbH, "a company believed to be a division of Daimler
Magna International's control over Magna Seating's
                                                              AG, under a supply agreement between the
general policies or daily activities. Moreover, for the
                                                              companies." Id. at ¶ 7. Magna Seating's design and
reasons discussed below with respect to Magna
                                                              manufacturing of certain seat component parts and
Seating, even if Plaintiff was correct in his alter ego
                                                              assembly of the seat for the Fortwo occurred in
theory and had provided clear evidence to support such
                                                              Germany. Id. Magna Seating denies having any

                                                    Patricia O'Neill
                                                                                                                     57
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 59 of 130 PageID 139
                                                                                                         Page 9 of 11
                                          2017 U.S. Dist. LEXIS 169240, *26

contacts with Texas. (Doc. No. 143, at 5-6.)                   distribution of the Smart Fortwo to the United States, but
                                                               whether it had knowledge [*29] or awareness that the
Similar to JCMM, Plaintiff's only argument that Magna          seats it manufactured would end up in Texas. McIntyre,
Seating has minimum contacts with Texas is through             564 U.S. at 883 ("personal jurisdiction requires a forum-
the stream-of-commerce theory. As explained above,             by-forum, or sovereign-by-sovereign, analysis.")
the Fifth Circuit has consistently followed an approach
"under [*27] which the minimum contacts required is            Initially, Magna Seating argues that the vehicles did not
met so long as the court 'finds that the defendant             enter Texas while in the stream of commerce because
delivered its products into the stream of commerce with        the vehicle in question was purchased by a Louisiana
the expectation that they will be purchased by                 citizen and titled in Louisiana. (Doc. No. 16-17.) This
consumers in the forum state.'" Ainsworth, 716 F.3d at         argument, however, is incorrect, because the record
177. The "mere foreseeability or awareness is a                reflects that in fact the vehicle was imported to the
constitutionally sufficient basis for personal jurisdiction    United States, sold to Mercedes-Benz of Houston North
[only] if the defendant's product made its way into the        and then sold to its first owner, Gerard Thomas
forum state while still in the stream of commerce." Id.        Berggren III, in Texas, who titled the vehicle in
"The defendant's contacts must be more than 'random,           Louisiana and used it there for the next six years. (Doc.
fortuitous, or attenuated, or of the unilateral activity of    No. 147-9.) Because the vehicle was sold to Mercedes-
another party or third person,'" Id. (internal citations and   Benz of Houston North in Texas and then ultimately first
quotations omitted).                                           sold to a consumer (its original owner) at Mercedes-
                                                               Benz of Houston North in Texas, the vehicle entered
Plaintiff alleges that Mr. Zoch III's accident would not       Texas while still in the stream of commerce. The fact
have occurred if Magna Seating had not participated in         that a citizen of Louisiana purchased the vehicle in
the development or manufacture of, or supplied, a              Texas to take it to Louisiana to title it there and use it
defective seat in the 2008 Smart Fortwo that was then          there was fortuitous.
placed into the stream of commerce and ultimately sent
for sale in Texas. (Doc. No. 147, at 1-2.) The parties'        However, while the vehicle containing the seat
dispute focuses on what stream of commerce test                assembled by Magna Seating entered the stream of
should be applied and whether Magna Seating's                  commerce in Texas, [*30] that fact alone is not
activities satisfy that test thereby subjecting them to the    sufficient to confer jurisdiction over Magna Seating
jurisdiction of Texas courts.                                  under any stream of commerce test. As discussed
                                                               above, the Fifth Circuit's test is met only where the
While Magna Seating first argues that under Erie the           Court "finds that the defendant delivered its products
Court [*28] should apply the "stream of commerce plus"         into the stream of commerce with the expectation that
test set forth in Asahi, the Court need not address the        they will be purchased by consumers in the forum
correctness of that argument as jurisdiction is not            state." Ainsworth, 716 F.3d at 177 (citing World—Wide
conferred under the Fifth Circuit's broader approach to        Volkswagen, 444 U.S. at 298). The Supreme Court has
the stream of commerce. Here, Plaintiff provides               since emphasized that that it is the "defendant's actions,
evidence that Magna Seating entered into a contract to         not his expectations, that empower a State's courts to
supply seating for the 2008 Smart Fortwo with the              subject him to judgment." McIntyre, 564 U.S.at 883.
knowledge that those vehicles would be sold within the
United States. (Doc. No. 147, at 7, citing Doc. Nos. 147-      Here, Plaintiff has not established that Magna Seating
10; 147-11; 147-15, at 58:2-60:5.) Plaintiff further cites     engaged in activity directed at Texas or any activities
to evidence of specific pricing for seats to be used in the    that reveal an intent to benefit from the protection of
U.S. market. (Doc. No. 147-14, at 25:7-13.) Ultimately,        Texas' laws. Moreover, there is no objective or
Magna Seating does not deny its knowledge that                 subjective evidence of Magna Seating's knowledge of
Daimler intended to market the Smart Fortwo vehicle in         the Texas market that would satisfy the Fifth Circuit's
the United States. (Doc. No. 143, at 2.) Certainly, the        stream of commerce test. For example, had Plaintiff
record reflects that Magna Seating had knowledge the           provided evidence that Magna Seating knew Texas was
seats it manufactured would likely arrive in the United        a primary market for the Smart Fortwo vehicles in the
States as part of the Smart Fortwo vehicles sold there.        United States, such evidence may have made it
(Doc. Nos. 147-10; 147-11; 147-15, at 58:2-60:5; 147-          foreseeable to Magna Seating that the seats they
14, at 25:7-31:7.) However, the pertinent inquiry is not       assembled would have entered the stream of commerce
what knowledge Magna Seating had regarding                     in Texas. However, on the [*31] record before the

                                                     Patricia O'Neill
                                                                                                                     58
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 60 of 130 PageID 140
                                                                                                          Page 10 of 11
                                           2017 U.S. Dist. LEXIS 169240, *31

Court, there is no evidence that Magna Seating knew, or         Within fourteen days after receipt of the Magistrate
that would suggest that it was foreseeable to Magna             Judge's report, any party may serve and file [*33]
Seating, that the Smart Fortwo vehicles would enter the         written objections to the findings and recommendations
stream of commerce in Texas. While Plaintiff points to          of the Magistrate Judge. 28 U.S.C. § 636(b). Within
Magna Seating's knowledge that the vehicles were                fourteen (14) days after receipt of the Magistrate
targeted for the U.S. market based on safety and design         Judge's Report, any party may serve and file written
concerns, Plaintiff has no evidence that Magna Seating          objections to the findings and recommendations
had any knowledge of the distribution channels to or            contained in the
within the United States or any activities directed at or
involving Texas. The general knowledge that products            jurisdiction of the courts of the United States but not of
were entering the United States is not enough to satisfy        any particular State. This is consistent with the premises
due process to hail Magna Seating into court in Texas.          and unique genius of our Constitution."). As Plaintiff has
Indeed, if that were enough, Magna Seating would be             not made a prima facie showing of the first two prongs
subject to personal jurisdiction in all 50 states through       of the jurisdictional analysis test as to Magna Seating,
its general awareness that its seats might end up in the        the Court need not address the third prong—whether
U.S. market. McIntyre, 564 U.S. at 883-84 ("personal            the traditional notions of fair play and substantial justice
jurisdiction requires a forum-by-forum, or sovereign-by-        would be violated by the exercise of jurisdiction. For the
sovereign, analysis... a defendant may in principle be          reasons stated herein, the Court may not exercise
subject to the jurisdiction of the courts of the United         specific jurisdiction over Magna Seating. Therefore, the
States but not of any particular State. This is consistent      Court RECOMMENDS GRANTING Magna Seating's
with the premises and unique genius of our                      12(b)(2) Motion to Dismiss (Doc. No. 143). Finally, as to
Constitution.").                                                all Defendants, Plaintiff has alleged a "joint enterprise"
                                                                theory of liability. (Doc. No. 88, at ¶ 43.) However,
As Plaintiff has not made a prima facie showing of [*32]        nothing about this theory, nor any authority pointed to by
the first two prongs of the jurisdictional analysis test as     Plaintiff would suggest such a theory could legally or
to Magna Seating, the Court need not address the third          factually support jurisdiction over the moving
prong—whether the traditional notions of fair play and          Defendants. [*34] Therefore, the Court finds that such
substantial justice would be violated by the exercise of        allegations do not impact its recommendation of
jurisdiction.                                                   dismissal as to the claims and motions raised herein.
                                                                CONCLUSION For the foregoing reasons, the Court
For the reasons stated herein, the Court may not                recommends that JCMM, Magna International and
exercise specific jurisdiction over Magna Seating.              Magna Seating's Motions to Dismiss (Doc. Nos. 129,
Therefore, the Court RECOMMENDS GRANTING                        141, 143) be GRANTED, and that Plaintiff's claims be
Magna Seating's 12(b)(2) Motion to Dismiss (Doc. No.            DISMISSED WITHOUT PREJUDICE. Within fourteen
143).                                                           days after receipt of the Magistrate Judge's report, any
                                                                party may serve and file written objections to the
Finally, as to all Defendants, Plaintiff has alleged a "joint
                                                                findings and recommendations of the Magistrate Judge.
enterprise" theory of liability. (Doc. No. 88, at ¶ 43.)
                                                                28 U.S.C. § 636(b). Within fourteen (14) days after
However, nothing about this theory, nor any authority
                                                                receipt of the Magistrate Judge's Report, any party may
pointed to by Plaintiff would suggest such a theory could
                                                                serve and file written objections to the findings and
legally or factually support jurisdiction over the moving
                                                                recommendations contained in the Report. A party's
Defendants. Therefore, the Court finds that such
                                                                failure to file written objections to the findings,
allegations do not impact its recommendation of
                                                                conclusions and recommendations contained in this
dismissal as to the claims and motions raised herein.
                                                                Report within fourteen (14) days after being served with
                                                                a copy shall bar that party from de novo review by the
                                                                district judge of those findings, conclusions and
CONCLUSION
                                                                recommendations and, except on grounds of plain error,
For the foregoing reasons, the Court recommends that            from appellate review of unobjected-to factual findings
JCMM, Magna International and Magna Seating's                   and legal conclusions accepted and adopted by the
Motions to Dismiss (Doc. Nos. 129, 141, 143) be                 district court. Douglass v. United States Auto. Ass'n, 79
GRANTED, and that Plaintiff's claims be DISMISSED               F.3d 1415, 1430 (5th Cir. 1996).
WITHOUT PREJUDICE.
                                                                So ORDERED and SIGNED [*35] this 16th day of

                                                      Patricia O'Neill
                                                                                                                        59
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20              Page 61 of 130 PageID 141
                                                                                Page 11 of 11
                             2017 U.S. Dist. LEXIS 169240, *35

May, 2017.

/s/ John D. Love

JOHN D. LOVE

UNITED STATES MAGISTRATE JUDGE


  End of Document




                                      Patricia O'Neill
                                                                                          60
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 62 of 130 PageID 142
                            Cunningham v. CBC Conglomerate LLC
                  United States District Court for the Eastern District of Texas, Sherman Division
                               December 4, 2019, Decided; December 4, 2019, Filed
                                   CIVIL ACTION NO. 4:17-CV-00793-ALM-CAN

Reporter
2019 U.S. Dist. LEXIS 224240 *; 2019 WL 7500497


CRAIG CUNNINGHAM, Plaintiff, v. CBC
                                                           REPORT AND RECOMMENDATION OF UNITED
CONGLOMERATE LLC, ET AL., Defendants.
                                                           STATES MAGISTRATE JUDGE

                                                           Pending before the Court are Defendants CBC
                                                           Conglomerate, LLC ("CBC") and USFFC, Inc.'s
Subsequent History: Adopted by, Partial summary            ("USFFC") (collectively, "Defendants") Motion for Partial
judgment granted by, in part, Partial summary judgment     Summary Judgment [Dkt. 123] and Plaintiff Craig
denied by, in part Cunningham v. CBC Conglomerate          Cunningham's ("Plaintiff") Partial Motion for Summary
LLC, 2020 U.S. Dist. LEXIS 2410 (E.D. Tex., Jan. 7,        Judgment [Dkt. 125]. After reviewing the Motions [Dkts.
2020)                                                      123; 125], the Parties' Responses [Dkts. 127; 130], and
                                                           all other relevant filings, the Court recommends that
                                                           Defendants' Motion for Partial Summary Judgment [Dkt.
                                                           123] be GRANTED IN PART and DENIED IN PART;
Prior History: Cunningham v. CBC Conglomerate LLC,         and Plaintiff's Motion for Partial Summary Judgment
2018 U.S. Dist. LEXIS 144401 (E.D. Tex., July 27,          [Dkt. 125] be DENIED.
2018)

                                                           BACKGROUND

Counsel: [*1] Craig Cunningham, Plaintiff, Pro se,         On November 9, 2017, Plaintiff initiated the instant
Nashville, TN.                                             lawsuit by filing his Original Complaint [Dkt. 1].1 On
                                                           September 17, 2018, Plaintiff filed his Amended
                                                           Complaint—the live pleading in this case—asserting
For CBC Conglomerate LLC, Bruce Phillip Hood, Carey
                                                           claims for (1) violations of the Telephone Consumer
Gorge Howe, USFFC Inc., Jay Singh, Defendants:
                                                           Protection Act ("TCPA"), [*2] 47 U.S.C. §§ 227(b) and
Nicholas J Lanza, LEAD ATTORNEY, Lanza Law Firm
                                                           (c); (2) invasion of privacy; (3) violations of the Fair Debt
PC, Houston, TX.
                                                           Collection Practices Act ("FDCPA"); and (4) violations of
                                                           the Texas Business and Commerce Code § 305.053
                                                           [Dkt. 48 at 14-16]. Therein, Plaintiff alleges Defendants
                                                           "are liable for the calls placed on their behalf and for
Judges: Christine A. Nowak, UNITED STATES                  their benefit to the Plaintiff's cell phone 615-212-9191
MAGISTRATE JUDGE.                                          offering unsolicited student loan consolidation services"
                                                           [Dkt. 48 at 4].2 Specifically, Plaintiff asserts Defendants


Opinion by: Christine A. Nowak
                                                           1 Plaintiff additionally asserted claims against Bruce Phillip
                                                           Hood, Carey Gorge Howe, and Jay Singh ("Individual
                                                           Defendants") [Dkt. 1]. On February 5, 2019, Plaintiff's claims
                                                           against the Individual Defendants were dismissed for lack of
Opinion                                                    jurisdiction [Dkt. 100]. Only Plaintiff's claims against CBC and
                                                           USFFC currently remain before the Court.
                                                           2 Plaintiff's   Amended Complaint [Dkt. 48] is properly before the

                                                  Patricia O'Neill
                                                                                                                      61
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                       Page 63 of 130 PageID 143
                                                                                                                  Page 2 of 10
                                                 2019 U.S. Dist. LEXIS 224240, *2

made a minimum of seventy-three calls between August                   for consideration.
2017 and October 2017, "[e]ach and every call had a
delay of 3-4 seconds of dead air indicating the calls
were initiated using an automated telephone dialing                    LEGAL STANDARD
system," and none of the calls were related to any
emergency purpose [Dkt. 48 at 4-6]. Plaintiff further                  The purpose of summary judgment is to isolate and
contends he "never gave . . . any of the [D]efendants his              dispose of factually unsupported claims or defenses.
cell phone number and never gave express or implied                    See Celotex Corp. v. Catrett, 477 U.S. 317, 327, 106 S.
consent for the [D]efendants . . . to call his cell phone              Ct. 2548, 91 L. Ed. 2d 265 (1986). Summary judgment
using an automated telephone dialing system or with a                  is proper if the pleadings, the discovery and disclosure
pre-recorded message" [Dkt. 48 at 6]. Plaintiff avers                  materials on file, and any affidavits "[show] that there is
Defendant USFFC called Plaintiff on behalf of                          no genuine issue as to any material fact and that the
Defendant CBC to offer Defendant CBC's services in                     movant is entitled to judgment as a matter of law." Fed.
each call it made to Plaintiff [Dkt. 48 at 7]. Plaintiff               R. Civ. P. 56(a). A dispute about a material fact is
alleges Defendant CBC hired [*3] Defendant USFFC                       genuine "if the evidence is such that a reasonable jury
"to place calls on their behalf to individuals looking for             could return a verdict for the nonmoving party."
student loan consolidation" and is therefore liable for                Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106
those calls placed on their behalf [Dkt. 48 at 7-8].                   S. Ct. 2505, 91 L. Ed. 2d 202 (1986). The trial court
Additionally, Plaintiff posits Defendants are liable for               must resolve all reasonable doubts in favor of the party
failing to maintain an internal do-not-call list and train             opposing the motion for summary judgment. Casey
their agents on the use of such list, for placing calls                Enterprises, Inc. v. Am. Hardware Mut. Ins. Co., 655
using pre-recorded messages that do not identify the                   F.2d 598, 602 (5th Cir. 1981) (citations omitted). The
caller or seller of goods or services, and for making                  substantive law identifies which facts are material.
false or misleading representations in an attempt to                   Anderson, 477 U.S. at 248.
collect a debt [Dkt. 48 at 14-15].3
                                                                       The party moving for summary judgment has the burden
On July 19, 2019, Defendants filed their Motion for                    to show that there is no genuine issue of material fact
Partial Summary Judgment requesting the Court grant                    and that it is entitled to judgment as a matter of law. Id.
summary judgment as to Plaintiff's TCPA and Texas                      at 247. If the movant bears the burden of proof on a
Business and Commerce Code claims for calls allegedly                  claim or defense on which it is moving for summary
placed after October 12, 2017 [Dkt. 123 at 1]. The same                judgment, it must come forward with evidence that
day, Plaintiff filed his Partial Motion for Summary                    establishes "beyond peradventure all [*5] of the
Judgment requesting summary judgment for "all calls in                 essential elements of the claim or defense . . . ."
this case for violations of 47 USC [sic] 227(c)(5)                     Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir.
violations [sic] as codified under 47 CFR [sic]                        1986) (emphasis in original). But if the nonmovant bears
64.1200(d)" [Dkt. 125 at 1]. Defendants filed their                    the burden of proof, the movant may discharge its
Response to Plaintiff's Motion on August 9, 2019 [Dkt.                 burden by showing that there is an absence of evidence
127], and Plaintiff [*4] filed his Response to                         to support the nonmovant's case. Celotex, 477 U.S. at
Defendants' Motion on August 12, 2019 [Dkt. 130]. The                  325; Byers v. Dall. Morning News, Inc., 209 F.3d 419,
Parties' Motions for Partial Summary Judgment are ripe                 424 (5th Cir. 2000). Once the movant has carried its
                                                                       burden, the nonmovant must "respond to the motion for
Court.                                                                 summary judgment by setting forth particular facts
                                                                       indicating there is a genuine issue for trial." Byers, 209
3 Notably, this is not Plaintiff's first lawsuit against Defendants.   F.3d at 424 (citing Anderson, 477 U.S. at 248-49). The
On April 16, 2015, Plaintiff brought a similar lawsuit against         nonmovant must adduce affirmative evidence.
Defendants for violations of the TCPA regarding various calls          Anderson, 477 U.S. at 257. And the Court need only
made in 2015 to Plaintiff's cell phone number 615-212-9191,            consider the record materials actually cited by the
which is the same number at issue in the instant case. See             parties, though the Court may consider the entire
Cunningham v. CBC Conglomerate, LLC, 3:15-CV-439 (M.D.
                                                                       record. Fed. R. Civ. P. 56(c)(3).
Tenn. Apr. 16, 2015) (E.C.F. #1) (hereinafter the "2015
Lawsuit"). After Plaintiff advised the Court that the 2015
Lawsuit had been resolved, the Middle District Court of
Tennessee dismissed the 2015 Lawsuit with prejudice. See               EVIDENCE PRESENTED
2015 Lawsuit (E.C.F. #46-47).

                                                            Patricia O'Neill
                                                                                                                              62
      Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 64 of 130 PageID 144
                                                                                                               Page 3 of 10
                                            2019 U.S. Dist. LEXIS 224240, *5

                                                                       Production; [*7]
       Defendants submit the following summary judgment                Exhibit B [Dkt. 130-2]: Defendant USFFC's
       evidence in support of their Motion:                            Objections and Second Amended Answers to
       Exhibit 1 [Dkt. 123-1]: Plaintiff's Responses to                Plaintiff's Interrogatories;
       CBC's Requests for Admission;                                   Exhibit C [Dkt. 130-3]: Defendant CBC's Objections
       Exhibit 2 [Dkt. 123-2]: Excerpts from the Deposition            and Answers to Plaintiff's Interrogatories; and
       of Craig Cunningham (April 9, 2019);                            Exhibit D [Dkt. 130-4]: Call logs (USFFC 001-003).
       Exhibit 3 [Dkt. 123-3]: Audio Recording of October       ***
       12,     2017      telephone     call    (File   No.
       171012182150I0343);                                      No objections have been made to the summary
       Exhibit 4 [Dkt. 123-4]: Audio Recording of October       judgment evidence.
       12,     2017      telephone     call    (File   No.
       171012184706O0319);
                                                                ANALYSIS
       Exhibit 5 [Dkt. 123-5]: Audio Recording of October
       13,     2017      telephone     call   (File    No.      Defendants move for partial summary judgment as to
       171013173911O0334); [*6]                                 Plaintiff's claims under the TCPA4 and the Texas
       Exhibit 6 [Dkt. 123-6]: Audio Recording of October       Business and Commerce Code for all calls allegedly
       23,     2017      telephone     call   (File    No.      placed on or after October 12, 2017, asserting that
       171023181055O034); and                                   Defendant did not violate the TCPA because Plaintiff
       Exhibit 7 [Dkt. 123-7]: Signed and sworn affidavit of    consented to be called by El Docs—the independent
       records custodian certifying records and documents       contractor who placed the calls to Plaintiff [Dkt. 123 at 1-
       produced by Magna5, LLC.                                 2].

***                                                             Notably, Defendants only move for summary judgment
       Defendants additionally submit the following             under 47 U.S.C. § 227(b) and the Texas Business and
       summary judgment evidence in opposition to               Commerce Code § 305.053 for calls made on behalf of
       Plaintiff's Motion:                                      Defendants on or after October 12, 2017. All calls
       Exhibit 8 [Dkt. 127-1]: Excerpts from the Deposition     occurring prior to October 12, 2017 are not the subject
       of Jay Singh (May 10, 2019); and                         of Defendants' Motion and after consideration of
       Exhibit 9 [Dkt. 127-2]: Call logs (USFFC 000001-         Plaintiff's Motion should proceed to trial.5
       000003).

***
                                                                4 In Plaintiff's Amended Complaint, Plaintiff seeks relief under
       Plaintiff submits the following summary judgment
       evidence in support of his Motion:                       (1) 47 U.S.C. §§ 227(c)(5) and 227(b); (2) the Fair Debt
                                                                Collections Practices Act; (3) Texas Business and Commerce
       Exhibit A [Dkt. 125-1]: Defendant USFFC's
                                                                Code § 305.053; and (4) a claim for "Invasion of Privacy-
       Objections and Responses to Plaintiff's Request for
                                                                Intruion [sic] on Seclusion" [Dkt. 48 at 14-16]. Defendants'
       Production;
                                                                Motion broadly seeks summary judgment on all TCPA claims
       Exhibit B [Dkt. 125-2]: Defendant USFFC's                and the Texas Business and Commerce Code § 305.053 [Dkt.
       Objections and Amended Answers to Plaintiff's            123]; however, Defendants thereafter cite only 227(b)(1)(B)
       Interrogatories;                                         and 305.053. Indeed, the sum total of Defendants' analysis
       Exhibit C [Dkt. 125-3]: Signed and sworn affidavit of    appears over the course of one page and Defendants do not
       records custodian certifying records and call            cite 227(c). The Court addresses herein only the claims
       records produced by Magna5, LLC; and                     Defendants specifically reference in their Partial Motion for
       Exhibit D [Dkt. 125-4]: Plaintiff's Original Complaint   Summary Judgment: the claims under § 227(b) and §
       in the 2015 Lawsuit.                                     305.053. See e.g., Boggs v Krum Independent School District,
***                                                             376 F. Supp. 3d 714 (E.D. Tex. March 21, 2019).
                                                                5 Defendants assert a total of eight calls were placed to
Plaintiff additionally submits the following summary            Cunningham before Cunningham called El Docs on October
judgment evidence in opposition to Defendants' Motion:          12, 2017 and asked to enroll in the loan forgiveness service
                                                                [Dkt. 127 at 10]. It is unclear the number of calls that are
       Exhibit A [Dkt. 130-1]: Defendant USFFC's                alleged to have occurred after October 12, 2017, the Parties
       Objections and Responses to Plaintiff's Request for      assert various different numbers.

                                                      Patricia O'Neill
                                                                                                                            63
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 65 of 130 PageID 145
                                                                                                           Page 4 of 10
                                           2019 U.S. Dist. LEXIS 224240, *7

In their Motion for Summary Judgment, Defendants               which makes Plaintiff's case distinguishable from Morris
specifically argue, "[t]he summary judgment evidence           v. Hornet Corp. [Dkt. 130 at 3].
indicates [Plaintiff] called the Defendants on October 12,
2017 and expressed a desire in the student [*8] loan
services offered by the Defendants" [Dkt. 123 at 2].           Defendants' Motion: TCPA Violations Related to
Defendants contend Plaintiff's conduct on the October          Automatic Telephone Dialing System under 47
12, 2017 calls—such as confirming his phone number,            U.S.C. § 227(b)
providing the independent contractor with personally
sensitive     information,      and    requesting    more      Congress passed the TCPA in response to
information—constituted express consent to be                  "[v]oluminous consumer complaints about abuses of
contacted; therefore, any phone calls made on behalf of        telephone technology." Mims v. Arrow Fin. Servs., LLC,
Defendants after October 12, 2017, did not violate the         565 U.S 368, 370, 132 S. Ct. 740, 181 L. Ed. 2d 881
TCPA [Dkt. 123 at 2, 3]. Defendants further point to           (2012). Congress intended "to protect individual
additional calls on October 13 and October 23 in which         consumers from receiving intrusive and unwanted
Plaintiff gave his oral consent to move forward with           calls." [*10] Gager v. Dell Fin. Servs., 727 F.3d 265,
Defendants' services [Dkt. 123 at 4]. In support of its        268 (3d Cir. 2013) (citing Mims, 565 U.S. at 372).
position, Defendants cite a single case: Morris v. Hornet      Congress also authorized the FCC to implement rules
Corp., 2018 U.S. Dist. LEXIS 170945, at *17-19 (E.D.           and regulations enforcing the TCPA. 47 U.S.C. §
Tex. Sept. 14, 2018) [Dkt. 123 at 5].                          227(b)(2).

Importantly, the burden is on Defendant "to prove its          Subsection (b) of the TCPA governs "Restrictions on
affirmative defense that it had consent to call Plaintiff's    use of automated telephone equipment." 47 U.S.C. §
cell phone." Cunningham v. Health Plan Intermediaries          227(b). Section 227(b) of the TCPA makes it unlawful
Holdings, LLC, No. 8:18-CV-919-SCB-TGW, at 10 (M.D.            for any person "to make any call (other than a call made
Fla. Aug. 7, 2019) (citing Murphy v. DCI Biologicals           for emergency purposes or made with the prior express
Orlando, LLC, 797 F.3d 1302, 1304-05 (11th Cir.                consent of the called party) using any automatic
2015)); see also Moser v. Health Ins. Innovations, Inc.,       telephone dialing system or an artificial or prerecorded
17-CV-1127-WQH-KSC, 2019 U.S. Dist. LEXIS 132790,              voice . . . to any telephone number assigned to a . . .
2019 WL 3719889, at *3 (S.D. Cal. Aug. 7, 2019) (citing        cellular telephone service for which the called party is
Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d             charged for the call," or "to initiate any telephone call to
1037, 1044 (9th Cir. 2017); In the Matter of Rules and         any residential telephone line using an artificial or
Regs. Implementing the Tel. Consumer Prot. Act of              prerecorded voice to deliver a message without the prior
1991, 23 F.C.C. Rcd. 559, 565 (Jan. 4, 2008)) ("Express        express consent of the called party." 47 U.S.C. §
consent is not an element of a plaintiff's prima facie         227(b)(1)(A)(iii), (B). An "automatic telephone dialing
case but is an affirmative defense for which the               system" is defined in the TCPA as "equipment which
defendant bears the burden of [*9] proof.").                   has the capacity (A) to store or produce telephone
                                                               numbers to be called, using a random or sequential
In response to Defendants' Motion, Plaintiff argues (1)        number generator; and (B) to dial such numbers." Id. §
he never gave prior express written consent to be              227(a). Subsection (b)(3), in turn, provides a private
contacted by Defendants, as is required under the              right of action for a "violation of this subsection or the
Federal Communications Commission's ("FCC") 2012               regulations prescribed under this subsection," including
Order (In the Matter of Rules and Regs. Implementing           "an action to recover for actual monetary loss from such
the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd.            a violation, or [*11] to receive $500 in damages for
1830 (February 15, 2012)) [Dkt. 130 at 3-4]; (2)               each such violation, whichever is greater . . . ." Id. §
"providing a phone number to be called for service calls       227(b)(3).
is not consent to be called for telemarketing purposes"
[Dkt. 130 at 9]; (3) prior express written consent must be     In the context of § 227(b) ("Restrictions on the use of
for a specific party under 47 C.F.R. § 64.1200(f)(8), and      automated telephone equipment") and "[i]n order to
here Defendants represented themselves as the "United          establish the essential allegations '[t]o state a claim
States Federal Loan Forgiveness Department" rather             under the TCPA for calls made to a cellular phone, a
than their true corporate identity [Dkt. 130 at 11]; and (4)   plaintiff is required to allege that [1] a call was made to a
Defendants were on notice that Plaintiff did not want to       cell or wireless phone by the use of any automatic
receive telemarketing calls based on the prior lawsuit,        dialing system or an artificial or prerecorded voice and

                                                     Patricia O'Neill
                                                                                                                        64
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                 Page 66 of 130 PageID 146
                                                                                                               Page 5 of 10
                                          2019 U.S. Dist. LEXIS 224240, *11

[2] without prior express consent of the called party.'"       restrictions in the [TCPA] leave open many alternative
Cunningham v. TechStorm LLC, 2018 U.S. Dist. LEXIS             channels of communication, including . . . all live
105774, 2018 WL 3118400, at *3 (N.D. Tex. May 29,              solicitation calls."); In re: Monitronics Int'l, Inc., 223 F.
2018); 47 U.S.C. § 227(b)(1)(A)); Chambers v. Green            Supp. 3d 514, 521 (N.D. W. Va. 2016), aff'd sub nom.
Tree Servicing LLC, No. 3:15-CV-1879-M-BN, 2017                Hodgin v. UTC Fire & Sec. Americas Corp., Inc., 885
U.S. Dist. LEXIS 94895, 2017 WL 2693565, at *1 (N.D.           F.3d 243 (4th Cir. 2018) ("First, while in-person
Tex. June 20, 2017)).                                          telemarketing calls may be harassing to the consumer,
                                                               they do not violate the TCPA. It is only when the calls
                                                               are "robo-calls" or are made to persons on the do-not-
Express Consent Affirmative Defense                            call list that the calls violate the Act."). Moreover, the
                                                               Fifth Circuit concluded that "[t]o be liable under the
At present, "[t]he FCC has [a] two-tier standard for "prior    'artificial or prerecorded voice' section of the TCPA . . . a
express consent" to calls made using an ATDS: (i) calls        defendant must make a call and an artificial [*13] or
containing advertisements or constituting telemarketing        prerecorded voice must actually play." Ybarra v. Dish
require prior express written consent; and (ii) all other      Network, LLC, 807 F.3d 635, 640 (5th Cir. 2015). Here,
calls, other than those made for emergency purposes or         Defendants have provided audio recordings of four
to collect a debt owed to or guaranteed by the United          calls: two on October 12, 2017 [Dkts. 123-3; 123-4], one
States, require prior express consent." Pine v. A Place        on October 13, 2017 [Dkt. 123-5], and one on October
for Mom, Inc., 2019 U.S. Dist. LEXIS 60787, 2019 WL            23, 2017 [Dkt. 123-6].7 The summary judgment
1531689, at *2 (W.D. Wash. Apr. 9, 2019) (citing 47            evidence does not reflect that any ATDS was used for
U.S.C. § 227(b)(1)(A); 47 C.F.R. § 64.1200(a))                 any of these calls; rather the recordings demonstrate
(emphasis in original). "For non-telemarketing calls,          manual, person-to-person calls, wherein Plaintiff
prior express consent is satisfied 'by the simple act of       initiated and then affirmed interest in Defendants'
giving one's phone number directly to a caller.'" Pine,        services. The first call includes Plaintiff stating, "I just
2019 U.S. Dist. LEXIS 60787, 2019 WL 1531689, at *2            called." Plaintiff also provided and confirmed his
(citing Rotberg v. Jos. A. Bank Clothiers, Inc., 345 F.        personal contact information with Defendants during the
Supp. 3d 466, 477 (S.D.N.Y. 2018)). "In contrast,              calls. Because the calls on October 12, 2017, October
prior [*12] express written consent [as discussed more         13, 2017, and October 23, 2017, were manual or live,
fully infra] means 'an agreement, in writing, bearing the      person-to-person calls, those calls do not fall within the
signature of the person called' that 'clearly authorizes'      scope of § 227(b).8
the ATDS-initiated telemarketing call." Pine, 2019 U.S.
Dist. LEXIS 60787, 2019 WL 1531689, at *2 (citing 47
C.F.R. § 64.1200(f)(8)). Defendants argue that the calls       Initiation of Phone Calls
at issue fall under the second tier for consent and that
Plaintiff orally consented to any calls on or after October    As set forth supra, Defendants contend that because
12, 2017, because he contacted Defendants on October           Plaintiff initiated phone calls to Defendants' independent
12, 2017, and expressed interest in the student loan           contractor asking about the student loan program, and
services offered by Defendant.6                                specifically how to enroll [Dkts. 123 at 3; 123-3], Plaintiff
                                                               consented to the aforementioned manual calls and also
                                                               any further calls from Defendant [*14] [Dkt. 123 at 6].
Person-to-Person or Manual Calls                               Defendants broadly argue Plaintiff "consented to the

As a preliminary matter, § 227(b) generally does not
                                                               7 Plaintiff
apply to manual or live, person-to-person calls. See J.T.                 has not objected to Defendants' summary judgment
Hand v. ARB KC, LLC, 2019 U.S. Dist. LEXIS 207798,             evidence. Notably, at deposition, Plaintiff additionally testified
2019 WL 6497432 (W.D. Mo. Dec. 3, 2019) (quoting               that the "[calls] do say what they say" [Dkt. 123-2 at 7].
Moser v. F.C.C., 46 F.3d 970, 975 (9th Cir. 1995) ("The
                                                               8 As to all other calls occurring after October 12, 2017 (for
                                                               which no recordings are provided), it remains Defendants'
6 Express  consent does not cover any calls that may have      burden "to prove its affirmative defense that it had consent to
been placed prior to Plaintiff's call with an independent      call Plaintiff's cell phone." Cunningham v. Health Plan
contractor working on behalf Defendants on October 12, 2017,   Intermediaries Holdings, LLC, No. 8:18-CV-919-SCB-TGW, at
wherein Plaintiff expressed interest in Defendants' services   10 (M.D. Fla. Aug. 7, 2019) (citing Murphy v. DCI Biologicals
and confirmed his contact information.                         Orlando, LLC, 797 F.3d 1302, 1304-05 (11th Cir. 2015)).

                                                     Patricia O'Neill
                                                                                                                             65
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 67 of 130 PageID 147
                                                                                                        Page 6 of 10
                                          2019 U.S. Dist. LEXIS 224240, *14

calls made by El Docs on behalf of Defendants" starting       credit card information.
on October 12, 2017, and continuing thereafter, going
so far as to say this includes "any phone calls placed by     Nevertheless, Plaintiff's actions do not constitute
El Docs" to Plaintiff [Dkts. 127 at 10; 123 at 2]. More       Plaintiff's assent to all calls from Defendants. See Van
narrowly, Defendants state Plaintiff "provided his            Patten, 847 F.3d at 1045 (finding that the provision of a
express consent for Defendants to contact him for the         phone number does not grant prior express consent "to
purpose of completing enrollment in the loan                  any and all contact"). Rather, Plaintiff assented to calls
forgiveness program" and point to Plaintiff's provision of    for the "limited purpose" of the loan forgiveness
his Social Security Number and credit card number to          program. See In the Matter of Rules and Regs.
buttress such assertion [Dkts. 123 at 6; 127 at 9].           Implementing the Tel. Consumer Prot. Act of 1991, 27
                                                              F.C.C. Rcd. 1830, 1840 (Feb. 15, 2012) (the "2012
Plaintiff cites two cases to support his contra-argument      Order"). In the 2012 Order, the FCC explained that
that "[p]retending to be interested in a telemarketer's       "Consumers who provide a wireless phone number for a
products is not consent to be called using an automated       limited purpose—for service calls only—do not
telephone dialing system" [Dkt. 130 at 8]: Cunningham         necessarily expect to receive telemarketing calls that go
v. Rapid Response Monitoring Services, Inc., 251              beyond the limited purpose for which oral consent
F.Supp.3d 1187 (M.D. Tenn. 2017) [Dkt. 130 at 8] and          regarding service calls may have been granted." Id.
Shelton v. National Gas & Electric, LLC, No. 17-4063,         (emphasis added). Similarly, the Eleventh Circuit has
2019 U.S. Dist. LEXIS 59235, 2019 WL 1506378 (E.D.            found that, under § 227(b)(1), an individual provides
Pa. Apr. 5, 2019). Neither of Plaintiff's cited cases         "prior express consent" to be called or texted at the
support his position; each involve a standing analysis        number provided where (1) he has provided his number
and whether Plaintiff could establish standing to assert a    to the party calling or texting him; and (2) there is some
TCPA claim where he may have sought out or accepted           relation between the communications and the [*17]
services he was offered—not a summary judgment                reason for which he provided his number. See Murphy
analysis in which the movant must demonstrate that he         v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1308
or she is entitled to a judgment as a matter of law.          (11th Cir. 2015); see also Morris v. Copart, 4:15-CV-
See [*15] id. at 1196-97; see also Fed. R. Civ. P. 56(a).     724, 2016 U.S. Dist. LEXIS 155755, 2016 WL 6608874,
Thus, while the cases concluded that the plaintiff had "a     at *8 (E.D. Tex. Nov. 9, 2016) (discussing the FCC's
concrete and particularized injury sufficient to confer       order and finding the plaintiff consented to being
standing"—they did not conclude that "pretending to be        "contacted for the purpose of completing the donation of
interested" in a product is not effective consent under       the vehicle" because the plaintiff originally advised the
the TCPA as a matter of law.                                  defendant "that he desired to donate a vehicle"). The
                                                              purpose behind the provision of the phone number,
The evidence before the Court reflects that Plaintiff         therefore, is instructive to determine whether a specific
orally provided express consent to calls related to the       call falls within the limited purpose of the party's prior
loan service program [Dkt. 123 at 3-4]. Plaintiff himself     express consent. The fact that a consumer provides his
called Defendants [Dkt. 123-3], which Plaintiff confirmed     phone number to a business does not permit
during his deposition [Dkt. 123-2 ("You made outbound         unrestricted access to that number.
calls to some of the numbers you associate with USFFC
and CBC; correct? Yes")]. Plaintiff, during the recordings    Defendants have not proffered any evidence regarding
provided to the Court, explicitly asked how to enroll in      the content of the phone calls Plaintiff received other
the program, what paperwork needed to be completed,           than the calls on October 12, 2017, October 13, 2017,
and how to speed up the process of enrolling [Dkts.           and October 23, 2017. Because the Court is unable to
123-3; 123-4; 123-5; 123-6]. When difficulties arose,         ascertain the subject matter of the remaining calls,
Plaintiff scheduled or assented to follow-up calls            Defendants cannot meet their burden as to their
regarding the enrollment process—including technical          affirmative defense of consent as to any other calls.
problems that arose during enrollment [Dkts. 123-3;           Stated differently, the Court is unable to evaluate
123-4; 123-5; 123-6]. Plaintiff specifically confirmed that   whether Plaintiff's consent—if any—permitted the calls
he wanted to go ahead with Defendants' services and           made on behalf of Defendants after October 12, 2017
provided his consent for Defendants to enroll Plaintiff       (other than those on October 13 and October [*18] 23,
in [*16] the program [Dkts. 123-5; 123-6]. During the         2017).
calls, Plaintiff confirmed his date of birth, telephone
number, email address, Social Security number, and            And different from Morris where a discrete number of


                                                    Patricia O'Neill
                                                                                                                    66
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                      Page 68 of 130 PageID 148
                                                                                                                  Page 7 of 10
                                               2019 U.S. Dist. LEXIS 224240, *18

calls existed and the purpose of each of the calls was                could not prevail on its affirmative defense as the calls
clear,9 in connection with the summary judgment                       at issue fall, not under the second, but the first tier of
briefing, Defendants assert that the independent                      consent and require written express consent. More
contractor who actually made the calls on their behalf —              specifically, Plaintiff argues such prior express written
El Docs — markets twenty-five different products and                  consent is required under the FCC's 2012 Order: In the
placed calls on behalf of many companies, including                   Matter of Rules and Regs. Implementing the Tel.
Defendants [Dkts. 127 at 4; 127-1 at 3].10 Thus, the                  Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830
Court cannot assume that all calls placed to Plaintiff                (February 15, 2012). In the 2012 Order, the FCC
after October 12, 2017 related to loan forgiveness;                   stated [*19] that it "revise[d] our rules to require
Defendant is not entitled to summary judgment on the                  express written consent for all autodialed or prerecorded
issue of consent.                                                     telemarketing calls to wireless numbers and residential
                                                                      lines . . . ." 27 F.C.C. Rcd. at 1831 (emphasis added).

Prior Express Written Consent                                         Since 2013, a calling entity needs to show that a
                                                                      consumer provided written clear and unmistakable
Plaintiff further argues that even if the Court had been              intent to receive calls via an ATDS or artificial or
provided the substance of the calls, Defendants still                 prerecorded voice message. 47 C.F.R. § 64.1200(a)(2)
                                                                      ("No person or entity may . . . [i]nitiate, or cause to be
                                                                      initiated, any telephone call that includes or introduces
9 Plaintiff also argues that Defendants were on notice that           an advertisement or constitutes telemarketing, using an
Plaintiff did not want to receive telemarketing calls based on        automatic telephone dialing system or an artificial or
the prior lawsuit, which makes Plaintiff's case further               prerecorded voice . . . other than a call made with the
distinguishable from Morris v. Hornet Corp. In support of             prior express written consent of the called party . . . .").
Plaintiff's argument that Defendants were on notice following         The regulation is clear that in the telemarketing context,
Plaintiff's first lawsuit, Plaintiff cites Cunningham v. Crosby       prior express consent truly means prior express
Billing Services, Corp., No. 4:18-CV-00043-ALM-CAN, 2018              consent. 47 C.F.R. § 64.1200 requires that the written
U.S. Dist. LEXIS 206257, 2018 WL 6424792 (E.D. Tex. Oct.              consent "clearly authorize[]" and be a "clear and
14, 2018) [Dkt. 125 at 3]. Specifically, Plaintiff points to the      conspicuous disclosure." Health Ins. Innovations, Inc.,
following language in the opinion: "certainly the initiation of a     2019 U.S. Dist. LEXIS 132790, 2019 WL 3719889, at *4
lawsuit filed against Defendants for making automated calls to
                                                                      (quoting 47 C.F.R. § 64.1200(f)(8)(i)).
Plaintiff's cellphone in violation of the TCPA, which is pleaded
to be the same cell phone number as the instant case, gives
                                                                      "[F]or purposes of the TCPA, express written consent
Defendants reason to know that their conduct may potentially
                                                                      means: 'The term prior express written consent means
violate the TCPA" 2018 U.S. Dist. LEXIS 206257, [WL] at *10.
Thereafter, the Court found the "phone calls were made                an agreement, in writing, bearing the signature of the
knowingly and willfully in violation of the TCPA and that a           person called that clearly authorizes the seller to deliver
trebling of damages is appropriate in the instant case" Id.           or cause to be delivered to the person [*20] called
(citing Texas v. American Blastfax, Inc., 164 F.Supp.2d 892,          advertisements or telemarketing messages using an
899 (W.D. Tex. 2001)). In response, Defendants argue that             automatic telephone dialing system or an artificial or
the case merely involved Plaintiff's Motion for Default               prerecorded voice, and the telephone number to which
Judgment, which thus required the Court "to take the factual          the signatory authorizes such advertisements or
allegations of the complaint as true due to the Plaintiff's           telemarketing messages to be delivered.'" Health Ins.
default" [Dkt. 127 at 10]. Plaintiff's position is unavailing under   Innovations, Inc., 2019 U.S. Dist. LEXIS 132790, 2019
the circumstances presented here. The uncontroverted
                                                                      WL 3719889, at *4 (quoting 47 C.F.R. § 64.1200(f)(8))
evidence before the Court includes calls on October 12, 2017,
                                                                      (emphasis added); see also Morris v. Modernize, Inc.,
October 13, 2017, and October 23, 2017, between Plaintiff
                                                                      2018 WL 7076744, at *2-3 (W.D. Tex. Sept. 27, 2018)
and a human independent contractor working on behalf of
Defendants. The Court is unpersuaded that Defendants were             (discussing the "prior express written consent" definition
on notice because of a prior lawsuit filed when Plaintiff himself     under 47 C.F.R. § 64.1200(f)(8), which requires a "clear
called and sought out the services.                                   and conspicuous disclosure").11 Here, Defendants fail to
10 To further buttress this point, the deposition transcript of Jay

Singh reflects the following discussion "So, Craig, if you got a
second phone call that comes from El Docs, okay, how do you           11 As the Sixth Circuit interprets the cited regulation, "the

El Docs is pitching you for USFFC and not a Dell Computer?"           FCC's regulations for telemarketers now require a more
[Dkt. 127-1].                                                         specific type of consent—namely, that the called party

                                                           Patricia O'Neill
                                                                                                                               67
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                    Page 69 of 130 PageID 149
                                                                                                                   Page 8 of 10
                                              2019 U.S. Dist. LEXIS 224240, *20

produce any summary judgment evidence that they had                 "Defendants were on notice from Plaintiff's previous
express written consent to make calls to Plaintiff's cell           lawsuit that he did not want to receive telemarketing
phone via an ATDS.12                                                calls" [Dkt. 125 at 2-3]; (2) "Defendants did not maintain
                                                                    an internal Do-not-call Policy and failed to produce one .
In sum, Defendants, therefore, are entitled to summary              . . in violation of 47 CFR [sic] 64.1200(d)(1)" [Dkt. 125 at
judgment for Plaintiff's 47 U.S.C. § 227(b) claims for              2]; and (3) "Defendants falsely identified themselves in
calls between Defendants and Plaintiff on October 12,               violation of 47 CFR [sic] 64.1200(d)(4)" [Dkt. 125 at 2].
2017, October 13, 2017, and October 23, 2017.
Defendants have not, however, at this juncture met their            Defendants respond that fact issues exist which [*22]
summary judgment burden for all other calls, as                     would preclude granting Plaintiff summary judgment: (1)
Defendants have not established that there is no                    how many calls occurred; (2) whether those calls were
genuine issue of material fact as to the content and                made on behalf of Defendant; and (3) whether Plaintiff
nature of all other calls. See Morris v. Hornet Corp.,              consented to any of the calls [Dkt. 127 at 5, 10].
4:17-CV-00350, 2018 U.S. Dist. LEXIS 170945, 2018                   Defendants also posit (as argued in connection with
WL 4781273, at *6 (E.D. Tex. Sept. 14, 2018).                       their own Motion) that (1) Plaintiff's "conduct constituted
                                                                    express consent to be contacted" [Dkt. 127 at 2]; (2)
Moreover, because the Court concluded Defendants are                "[t]he TCPA does not provide a private cause of action
entitled to summary judgment as to Plaintiff's § 227(b)             for rules pertaining to alleged violations of the technical
claim under the TCPA for calls on October 12, 2017,                 and     procedural     standards,      including     Section
October [*21] 13, 2017, and October 23, 2017,                       64.1200(d)(4)" [Dkt. 127 at 2, 6]; and (3) Plaintiff has not
Defendants are also entitled to summary judgment as to              produced evidence to establish Defendants "identif[y]
calls on those dates for Plaintiff's claim under the Texas          themselves as agents of the United States" and that
Business and Commerce Code. See Morris, 2018 U.S.                   calls were made on behalf of Defendants [Dkt. 127 at 2,
Dist. LEXIS 170945, 2018 WL 4781273, at *9.                         4].

                                                                    § 227(c)(5) of the TCPA allows a private right of action
Plaintiff's Motion: TCPA Violations Related to                      for "a person who has received more than one
Residential Telephone Subscribers under 47 U.SC. §                  telephone call within any 12-month period by or on
227(c)                                                              behalf of the same entity" in violation of the prescribed
                                                                    regulations. 47 U.S.C. § 227(c)(5). § 227(c) is titled
In his Partial Motion for Summary Judgment, Plaintiff               "Protection of subscriber privacy rights" but specifically
"moves for summary judgment for all calls in this case              addresses the position of "residential telephone
for violations of 47 USC [sic] 227(c)(5) violations as              subscribers' privacy rights to avoid receiving telephone
codified under 47 CFR [sic] 64.1200(d) against all                  solicitations to which they object" Id. § 227(c)(5). 47
defendants" [Dkt. 125 at 1].13 Plaintiff makes three                C.F.R. § 64.1200(d), which was promulgated under §
arguments in support of his Motion: (1) "Defendants                 227, states [*23] that "[n]o person or entity shall initiate
were on notice from Plaintiff's previous lawsuit that he            any call for telemarketing purposes to a residential
did not want to receive telemarketing calls" [Dkt. Plaintiff        telephone subscriber unless such person or entity has
makes three arguments in support of his Motion: (1)                 instituted procedures for maintaining a list of persons
                                                                    who request not to receive telemarketing calls made by
                                                                    or on behalf of that person or entity." 47 C.F.R. §
consents, in writing, to being called by an auto-dialer." Hill v.   64.1200(d) (emphasis added). "The regulation relates to
Homeward Residential, Inc., 799 F.3d 544, 552 (6th Cir. 2015)
                                                                    a marketer's duty to prepare internal policies to receive
(citing 47 C.F.R. 64.1200(f)(8)).
                                                                    and implement affirmative requests not to receive calls."
12 Plaintiff argues that the 2012 Order states there must be
                                                                    See Bailey v. Domino's Pizza, LLC, 867 F. Supp. 2d
express written consent for all autodialed or prerecorded           835, 842 (E.D. La. 2012) (granting the defendant's
telemarketing calls [Dkt. 130 at 3-4]. Notably, Plaintiff has not   motion to dismiss the plaintiff's claim because the
demonstrated that all calls were autodialed or prerecorded.         plaintiff did not allege that he made an affirmative
13 Plaintiff's
                                                                    request to not receive calls).14
             Partial Motion for Summary Judgment seeks relief
under 47 U.S.C. § 227(c)(5) [Dkt. 125]. Plaintiff does not
assert he is entitled to a judgment as a matter of law for
Plaintiff's claims under 47 U.S.C. § 227(b), the Texas              14 TheCourt notes that the plain language of 47 C.F.R. §
Business and Commerce Code, or for invasion of privacy.             64.1200(d) limits redress for violations that concern residential

                                                          Patricia O'Neill
                                                                                                                                 68
   Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                        Page 70 of 130 PageID 150
                                                                                                                 Page 9 of 10
                                                 2019 U.S. Dist. LEXIS 224240, *23

Plaintiff has not established, as movant, that he is                    Conglomerate and USFFC by now claiming they had
entitled to a judgment as a matter of law under 47                      consent to make the calls in the Magna 5 affidavit" [Dkt.
U.S.C. § 227(c)(5) and 47 C.F.R. § 64.1200(d). Plaintiff                130 at 2]. The Court does not read such concession
has not proffered any evidence entitling him to summary                 from Defendants' Motion for Partial Summary Judgment;
judgment. See Smith v. United States, 391 F.3d 621,                     instead, as discussed supra, Defendants contend that
625 (5th Cir. 2004) (finding that a party must establish a              Plaintiff consented to any subsequent calls regarding
specific fact at the summary judgment stage by                          enrollment in the loan forgiveness program [Dkt. 123 at
identifying the corresponding evidence in the summary                   6]. Such argument does not establish the [*25] number
judgment [*24] record). A fact issue exists regarding                   of calls.
the number of calls. It is unclear to the Court how many
calls Plaintiff alleges occurred and/or that are in violation           Plaintiff has not established that there is no genuine
of the TCPA; there is conflicting evidence regarding the                issue of material as to the number of calls placed on
number of calls made to Plaintiff. Indeed, the evidence                 behalf Defendants. Plaintiff's request for summary
before the Court that addresses the number of calls                     judgment should be denied.
include various call logs/records—which conflict with
each other and do not illuminate the true number or
content of the calls as they each reflect a different                   CONCLUSION AND RECOMMENDATION
number of calls—and audio of the calls from October
                                                                        Based on the foregoing, the Court recommends that
12, 2017, October 13, 2017, and October 23, 2017.
                                                                        Defendants CBC Conglomerate, LLC and USFFC, Inc.'s
Plaintiff asserts that "[b]y seeking summary judgment on                Motion for Partial Summary Judgment [Dkt. 123] should
all 90 calls on the Magna 5 documents, the Defendants                   be GRANTED IN PART and DENIED IN PART.
have now conceded that all 90 calls on the Magna 5                      Additionally, Plaintiff Craig Cunningham's Partial Motion
documents were placed on behalf of CBC                                  for Summary Judgment [Dkt. 125] should be DENIED.

                                                                        Within fourteen (14) days after service of the magistrate
telephone subscribers. Various courts have considered similar           judge's report, any party must serve and file specific
claims by Plaintiff and found that the regulation does not              written objections to the findings and recommendations
encompass Plaintiff's cellular phones. See, e.g., Cunningham            of the magistrate judge. 28 U.S.C. § 636(b)(1)(C). In
v. Politi, No. 4:18-CV-00362-ALM-CAN, 2019 U.S. Dist. LEXIS
                                                                        order to be specific, an objection must identify the
102447, 2019 WL 2517085, at *4 (E.D. Tex. Apr. 30, 2019),
                                                                        specific finding or recommendation to which objection is
report and recommendation adopted, No. 4:18-CV-362, 2019
                                                                        made, state the basis for the objection, and specify the
U.S. Dist. LEXIS 102054, 2019 WL 2524737 (E.D. Tex. June
19, 2019); Cunningham v. Sunshine Consulting Group, LLC,                place in the magistrate judge's report and
No. 3:16-2921, 2018 U.S. Dist. LEXIS 121709, 2018 WL                    recommendation where the disputed determination is
3496538, at *6 (M.D. Tenn. July 20, 2018); Cunningham v.                found. An objection that merely incorporates by
Rapid Capital Funding, LLC/RCF, No. 3:16-02629, 2017 U.S.               reference or refers to the briefing before the magistrate
Dist. LEXIS 136951, 2017 WL 3574451, at *3 (M.D. Tenn. July             judge is not specific.
27, 2017); Cunningham v. Spectrum Tax Relief, LLC, No.
3:16-2283, 2017 U.S. Dist. LEXIS 118797, 2017 WL 3222559,               Failure to file specific, written objections will bar the
at *7 (M.D. Tenn. July 7, 2017); Cunningham v. Enagic USA,              party from appealing the [*26] unobjected-to factual
Inc., No. 3:15-0847, 2017 U.S. Dist. LEXIS 97486, 2017 WL               findings and legal conclusions of the magistrate judge
2719992, *5-6 (M.D. Tenn. June 23, 2017); see also                      that are accepted by the district court, except upon
Cunningham v. Rapid Response Monitoring Servs., Inc.,
                                                                        grounds of plain error, provided that the party has been
251 F. Supp. 3d 1187, 1195-96 (M.D. Tenn. 2017) (citing
                                                                        served with notice that such consequences will result
Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1250 (11th
                                                                        from a failure to object. See Douglass v. United
Cir. 2014) ("To start with, the case concerned 47 U.S.C. §
227(b)(1)(B), which prohibits 'initiat[ing] any [prohibited]            Services Automobile Ass'n, 79 F.3d 1415, 1417 (5th Cir.
telephone call to any residential telephone line . . . .' [T]he         1996) (en banc), superseded by statute on other
telephone number in question here . . . is a cell-phone                 grounds, 28 U.S.C. § 636(b)(1) (extending the time to
number."); Bates v. I.C. Sys., Inc., No. 09-CV-103A, 2009 U.S.          file objections from ten to fourteen days).
Dist. LEXIS 96488, 2009 WL 3459740, at *1 (W.D.N.Y. Oct.
19, 2009) ("[T]he TCPA differentiates between calls made to             /s/ Christine A. Nowak
cellular and residential lines.")). Here, too, Plaintiff only alleges
a use of his cell phone. Defendants did not move for summary            Christine A. Nowak
judgment on such ground.

                                                             Patricia O'Neill
                                                                                                                             69
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20               Page 71 of 130 PageID 151
                                                                                Page 10 of 10
                             2019 U.S. Dist. LEXIS 224240, *26

UNITED STATES MAGISTRATE JUDGE


 End of Document




                                      Patricia O'Neill
                                                                                          70
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 72 of 130 PageID 152

                                      Federal Communications Commission                          FCC 13-54


                                                 Before the
                                      Federal Communications Commission
                                            Washington, D.C. 20554


In the Matter of                                            )
                                                            )
The Joint Petition Filed by                                 )        CG Docket No. 11-50
DISH Network, LLC, the United States of                     )
America, and the States of California, Illinois.            )
North Carolina, and Ohio for Declaratory Ruling             )
Concerning the Telephone Consumer Protection                )
Act (TCPA) Rules                                            )
                                                            )
The Petition Filed by Philip J. Charvat for                 )
Declaratory Ruling Concerning the Telephone                 )
Consumer Protection Act (TCPA) Rules                        )
                                                            )
The Petition Filed by DISH Network, LLC for                 )
Declaratory Ruling Concerning the Telephone                 )
Consumer Protection Act (TCPA) Rules                        )

                                            DECLARATORY RULING

Adopted: April 17, 2013                                                               Released: May 9, 2013

By the Commission: Commissioner McDowell not participating and Commissioner Pai approving in part,
dissenting in part and issuing a statement.

I.         INTRODUCTION

         1.      In this Declaratory Ruling, we address three petitions for declaratory ruling raising issues
concerning the Telephone Consumer Protection Act of 1991 (TCPA)1 that have arisen in two pending
federal court lawsuits. In doing so, we clarify that while a seller does not generally “initiate” calls made
through a third-party telemarketer within the meaning of the TCPA, it nonetheless may be held
vicariously liable under federal common law principles of agency for violations of either section 227(b)
or section 227(c) that are committed by third-party telemarketers.2

II.        BACKGROUND

           A.       The Telephone Consumer Protection Act Of 1991

        2.      The TCPA regulates the use of telemarketing – the marketing of goods or services by
telephone. In 1991, Congress found that “[t]he use of the telephone to market goods and services to the
home and other businesses” had become “pervasive,” that “over 30,000 businesses actively
telemarket[ed] goods and services to business and residential customers,” that “[m]ore than 300,000


1
    Pub. L. No. 102-243, 105 Stat. 2394 (1991), codified at 47 U.S.C. § 227.
2
    47 U.S.C. §§ 227(b) & (c).


                                                                                                            71
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                   Page 73 of 130 PageID 153
                                       Federal Communications Commission                             FCC 13-54


solicitors call[ed] more than 18,000,000 Americans every day,” and that “[m]any consumers [were]
outraged over the proliferation of intrusive nuisance calls to their homes from telemarketers.”3 Congress
further found that “[o]ver half the States now have statutes restricting various uses of the telephone for
marketing, but telemarketers can evade their prohibitions through interstate operations.”4 “Under the
circumstances,” a Congressional committee explained, “federal legislation [was] needed to both relieve
states of a portion of their regulatory burden and protect legitimate telemarketers from having to meet
multiple legal standards.”5 Congress accordingly enacted the TCPA to give the FCC the authority to
regulate interstate and intrastate telemarketing in order to enable consumers to curb calls that had
“become an intrusive invasion of privacy.”6

         3.       Among its provisions, the TCPA makes it unlawful for any person within the United
States to “initiate any telephone call to any residential telephone line using an artificial or prerecorded
voice without the prior express consent of the called party.”7 The statute also authorizes the Commission
to establish a national “do-not-call” registry that consumers can use to notify telemarketers that they
object to receiving telephone solicitations.8 Under the Commission’s regulations, no person or entity is
permitted to “initiate any telephone solicitation . . . to any residential telephone subscriber who has
registered his or her telephone number on the national do-not-call registry.”9 In addition, no telemarketer
may call a residential telephone subscriber unless the telemarketer has established procedures for
maintaining a list of persons who do not wish to be called.10

         4.      Beyond empowering the FCC and state Attorneys General to enforce the statute,11 the
TCPA creates separate private rights of action for violations of the prerecorded calling and do-not-call
restrictions. With respect to the prerecorded calling restrictions (as well as other telemarketing
restrictions imposed in section 227(b)), section 227(b)(3) states that “[a] person or entity” may bring “an
action [for damages and injunctive relief] based on a violation” of the statutory prohibition or the
Commission’s implementing regulations.12 With respect to the do-not-call restrictions, section 227(c)(5)
allows “persons” to seek damages and injunctive relief if they have “received more than one telephone
call within any 12-month period by or on behalf of the same entity in violation of the regulations
prescribed under this subsection.”13




3
    TCPA §§ 2(1), 2(2), 2(3) & 2(6); 47 U.S.C. § 227 note.
4
    TCPA § 2(7).
5
    H.R. Rep. 102-317 (1991), at 10.
6
 Mainstream Marketing Services, Inc. v. FTC, 358 F.3d 1228, 1235 (10th Cir. 2004) (Mainstream Marketing). See
generally 47 U.S.C. § 227.
7
 47 U.S.C. § 227(b)(1)(B). Accord 47 C.F.R. § 64.1200(a)(2) (implementing statutory prohibition). Such calls are
sometimes referred to as “robocalling.” The restriction in both the statute and the rule is subject to certain
exceptions.
8
    47 U.S.C. § 227(c)(1)-(4).
9
    47 C.F.R. § 64.1200(c)(2). Again, the restriction is subject to certain exceptions.
10
     Id. § 64.1200(d).
11
     See 47 U.S.C. § 227(g)(1), (3).
12
     Id. § 227(b)(3).
13
     Id. § 227(c)(5).

                                                             2
                                                                                                                   72
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 74 of 130 PageID 154
                                       Federal Communications Commission                                FCC 13-54


            B.       Charvat v. EchoStar Satellite, LLC

         5.      In 2007, plaintiff Philip Charvat sued EchoStar Satellite LLC (the satellite television
service operations of which are now provided by the DISH Network) in the United States District Court
for the Southern District of Ohio. Charvat asserted, among other claims, that telemarketers attempting to
sell him subscriptions to EchoStar satellite television programming had made 30 calls in violation of the
TCPA.14 Twenty-seven of the calls were prerecorded, and three were placed by live operators.15
Charvat’s requests to be placed on the callers’ do-not-call list apparently went unheeded.16 EchoStar
moved for summary judgment, arguing that it could not be held liable for TCPA violations because the
calls were made by “independent contractors” rather than by EchoStar itself.17

         6.      The district court granted EchoStar’s motion. The court held that whether EchoStar’s
telemarketing “[r]etailers” were “agents” or “independent contractors” was “not necessarily dispositive”
of the legal question whether, under the TCPA, their telephone solicitations were made “on behalf of”
EchoStar.18 To resolve that issue, the district court instead looked to principles of Ohio agency law. The
court observed that, under Ohio law, a hired party “act[s] ‘on behalf of’ the hiring party” when the “hiring
party retains ‘the right to control the manner or means’ by which a particular job is completed.”19 The
court reasoned that the state law question of whether EchoStar had the “right to control the manner or
means” of its retailers’ conduct therefore was dispositive of the “on behalf of” question under the
TCPA.20

         7.      Relying on EchoStar’s contracts with its retailers, the court held that EchoStar did not
have the right to control the manner and means of the retailers’ conduct as required under the state agency
law standard. The court acknowledged that EchoStar retained control over the selection and prices of the
programming that its retailers offered to potential subscribers; that it reserved the right to discipline or
terminate retailers for their failure to comply with telemarketing laws; and that the retailers agreed to
indemnify EchoStar for any losses it incurred as a result of their marketing efforts.21 Nonetheless, finding
that “[t]he Retailers have the sole authority to determine how to best market [the] products [offered] and
whom to solicit,” the district court concluded that EchoStar did not exercise sufficient control over their
marketing efforts to be held liable for their acts under the TCPA.22 It therefore granted summary
judgment against Charvat on his TCPA claims.

        8.       On appeal, the Sixth Circuit determined that, “[a]t the heart of this case (and of Charvat’s
appeal) is the question whether the [TCPA] and its accompanying regulations permit Charvat to recover
damages from EchoStar, an entity that did not place any illegal calls to him but whose independent

14
     Charvat v. EchoStar Satellite, LLC, 676 F. Supp. 2d 668, 670 (S.D. Ohio 2009).
15
     Id.
16
     Id.
17
     Id. at 674.
18
     Id.
19
     Id. at 674-75 (quoting Bostic v. Connor, 524 N.E.2d 881, 883 (Ohio 1988)).
20
  See id. at 676 (“the question [is] whether EchoStar retains the right to control the manner or means by which the
Retailers carry out their contractual duties.”); see also id. (relevant question is “whether EchoStar controls the
manner or means by which the Retailers market the product”) (emphasis in original).
21
     Id. at 676; see also id. at 674 (quoting Retailer Agreement).
22
     Id. at 676.

                                                             3
                                                                                                                      73
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                            Page 75 of 130 PageID 155
                                       Federal Communications Commission                             FCC 13-54


contractors did.”23 Finding that that question and subsidiary questions “implicate the FCC’s statutory
authority to interpret the Act, to say nothing of its own regulations,” the court of appeals referred the
matter to the Commission under the doctrine of primary jurisdiction for the parties to seek a ruling
regarding the proper interpretation of the relevant statutory and regulatory provisions.24

            C.       United States, et al. v. DISH Network, LLC

         9.       Meanwhile, the United States (on behalf of the Federal Trade Commission (“FTC”)) and
the Attorneys General of California, Illinois, North Carolina, and Ohio filed a lawsuit in 2009 against the
DISH Network (“DISH”) in federal district court in Illinois seeking damages and injunctive relief for
alleged violations of federal and state telemarketing restrictions.25 Among other things, the government
plaintiffs alleged that DISH, through its authorized dealers, had made unlawful prerecorded calls and had
made prohibited calls to telephone numbers on the national do-not-call registry.26 The plaintiffs further
alleged that: (1) DISH had authorized its dealers “to use DISH Network trademarks and trade names, to
collect money for DISH Network, and to perform other services as part of their positions as authorized
dealers;” (2) DISH “paid commissions and other financial incentives to the Dealers for telemarketing
services;” (3) DISH “received complaints from consumers regarding the Dealers’ telemarketing practices,
and thereby, knew or consciously avoided knowing that the Dealers were violating” telemarketing
restrictions; and (4) despite possessing contractual authority to terminate the dealers, DISH “continued to
retain the Dealers to perform telemarketing services . . . after receiving consumer complaints.”27

          10.     The district court denied DISH’s motion to dismiss the federal claims on the basis that it
was not vicariously liable for the actions of its independent dealers.28 Finding that DISH’s motion “turns
on the meaning of the phrase ‘on whose behalf’ or ‘on behalf of,’” the court determined that the
Commission’s rules used that language “to impose responsibility on the person ‘on whose behalf’ a
telephone solicitation is made.”29 The court found that the “plain meaning” of those phrases “is an act by
a representative of, or an act for the benefit of, another” and that this reading does not require the
plaintiffs to allege any formal agency relationship between DISH and its telemarketers.30 The court thus
concluded that the plaintiffs’ “allegations, if true, could plausibly establish” that the telemarketers “acted
on behalf of DISH Network.”31 Nevertheless, following the Sixth Circuit’s decision in the Charvat case
to permit the parties to seek a primary jurisdiction referral to the Commission of similar questions, the
district court stayed proceedings on the TCPA claims (but not the FTC or state law claims) and ordered



23
     Charvat v. EchoStar Satellite, LLC, 630 F.3d 459, 465 (6th Cir. 2010).
24
     Id. at 465-66, 468.
25
  See United States v. DISH Network, LLC, 667 F. Supp. 2d 952, 956 (C.D. Ill. 2009) (summarizing claims). Only
the state attorneys general presented claims under the TCPA; the United States based its lawsuit on alleged
violations of parallel Federal Trade Commission telemarketing restrictions. Id.
26
     Id.
27
     Id.
28
  Id. at 957-62 (addressing alleged violations of Federal Trade Commission rules), 962-63 (addressing alleged
violations of the TCPA). DISH also sought dismissal of state law claims on the grounds that the TCPA allegedly
preempted such claims. Id. at 957. The court denied that request as well. Id. at 963-64.
29
     Id. at 962 (citing 47 C.F.R. § 64.1200(c)(2)).
30
     Id. at 963.
31
     Id.

                                                            4
                                                                                                                 74
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 76 of 130 PageID 156
                                        Federal Communications Commission                           FCC 13-54




the parties “to jointly file an administrative complaint with the FCC seeking the FCC’s interpretation of
the phrase ‘on behalf of’” in section 227 and the Commission’s implementing rules.32

            D.       The Petitions For Declaratory Ruling

          11.    In accordance with the federal district court’s primary jurisdiction referral order in the
DISH Network litigation, on February 22, 2011, DISH, the United States, and the States of California,
Illinois, North Carolina and Ohio (the “States”) filed a joint petition seeking expedited clarification of and
declaratory ruling on the TCPA and the Commission’s implementing rules (Joint Petition). In response
to the Sixth Circuit’s primary jurisdiction order, Charvat and DISH filed separate petitions for declaratory
ruling (the Charvat Petition and the DISH Petition) on March 2, 2011, and March 10, 2011, respectively.

         12.       All three petitions sought FCC rulings interpreting the prerecorded and do-not-call
provisions of the TCPA and the Commission’s implementing regulations to determine whether they
create liability for a seller, such as DISH, as a result of unlawful telemarketing calls made by the seller’s
third-party retailers. Charvat’s petition asks the Commission to declare that a seller is liable under the
TCPA for unlawful telemarketing calls that are sent by third parties “on behalf of” or “for the benefit of”
the seller.33 In its portion of the Joint Petition and in its separate petition, DISH asks the Commission to
declare that the TCPA does not impose liability on a seller for unlawful telemarketing calls made by
third-party retailers, at least in the absence of proof that the third-party telemarketer acted at the seller’s
direction and request.34 The States and the United States ask the Commission to find that, “under the
TCPA, a call placed by a seller’s dealer to market the seller’s services qualifies as a call ‘on behalf of’
and initiated by the seller.”35

         13.     On April 4, 2011, the Consumer and Governmental Affairs Bureau issued a Public Notice
seeking comment on the petitions for declaratory ruling.36 The Bureau generally requested comment “on
the circumstances under which a person or entity is liable for telemarketing violations committed by
dealers or other third parties that act on the person’s or entity’s behalf” and asked, in particular, two sets
of questions:

            1) Under the TCPA, does a call placed by an entity that markets the
            seller’s goods or services qualify as a call made on behalf of, and
            initiated by, the seller, even if the seller does not make the telephone
            call (i.e., physically place the call)?

            2) What should determine whether a telemarketing call is made “on
            behalf of” a seller, thus triggering liability for the seller under the
            TCPA? Should federal common law agency principles apply? What,




32
     United States v. DISH Network, LLC, 2011 WL 475067 *4 (C.D. Ill. 2011).
33
     Charvat Petition at 2.
34
     Joint Petition at 1-2; DISH Petition at 1-2.
35
     Joint Petition at 19, 21.
36
     Public Notice, DA 11-594 (rel. April 4, 2011) (“Public Notice”).

                                                            5
                                                                                                                  75
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 77 of 130 PageID 157
                                     Federal Communications Commission                                  FCC 13-54


            if any, other principles could be used to define “on behalf of” liability
            for a seller under the TCPA?37

         14.      Numerous parties submitted filings addressing the issues identified in the petitions and
the Public Notice.38 Petitioner Charvat states that the Commission has long construed the TCPA and its
implementing regulations to create a private right of action against sellers for violations of both do-not-
call restrictions and the prerecorded residential calling prohibition when telemarketers make unlawful
calls on their behalf.39 Citing dictionary definitions, Charvat contends that a telemarketing call plainly is
made “on behalf of” a seller within the meaning of the TCPA if it is made “in the interest of” or “for the
benefit of” the seller.40 Charvat asserts that proof of agency is not required.41

        15.      Alternatively, Charvat argues that, to the extent that the absence of “on behalf of”
language in section 227(b)(3) precludes reliance on that “plain meaning” standard with respect to
prerecorded telemarketing calls, the Commission should apply generally applicable agency principles to
ensure that the TCPA protections against such calls are not undermined.42 According to Charvat, these
agency principles include: (a) the concept of ratification, when the seller accepts the benefits of the
telemarketer’s actions; and (b) apparent authority, when the seller affirmatively, or through negligent
inaction, makes it appear to third parties that the telemarketer has authority to act on the seller’s behalf.43
Charvat also contends, in the alternative, that “the FCC may extend liability for a Robocall violation of
the TCPA to the entity who ultimately benefits from the call by applying a broad interpretation of the
word ‘initiate’ as it appears in [section 227(b)(1)(B)].”44 In particular, Charvat argues that “[b]y
authorizing its retailers to telemarket on its behalf, and by compensating its retailers for finding new
DISH subscribers, EchoStar facilitated or set into motion the facts that ultimately led to the illegal
Robocall telemarketing campaign at issue.”45

        16.      In contrast, DISH in its formal comments argues that the TCPA – both in the prerecorded
call provisions and the do-not-call provisions – imposes liability only for “a business or person that places
its own unlawful calls, or the call center that places unlawful calls.”46 DISH asserts that its more limited
view of the TCPA’s reach is confirmed by the statute’s language and legislative history, which allegedly
focus exclusively on the party that directly uses the telephone network by initiating or making calls.47
DISH acknowledges that section 227(c)(5) creates a private right of action for certain calls “‘by or on


37
  Public Notice at 4. The Commission also sought comments “addressing the applicability of federal agency law
and federal joint venture law to the TCPA liability questions presented herein.” Id.
38
     See Appendix for a list of commenters.
39
     Charvat Petition at 8-10.
40
     Id. at 12-13.
41
     Id. at 13.
42
     Id. at 14-15.
43
     Id. at 15-16.
44
     Id. at 16 n.5.
45
     Id.
46
  DISH Comments at i. Accord Joint Petition at 10-11 and DISH Petition at 9 n.29. But see DISH Petition at 9-13
(appearing to acknowledge that section 227(c)(5) creates vicarious liability for violations of the do-not-call rules
when a telemarketer unlawfully makes a call “on behalf of” a seller).
47
     DISH Comments at 4-7.


                                                          6
                                                                                                                       76
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 78 of 130 PageID 158
                                       Federal Communications Commission                               FCC 13-54


behalf of the same entity in violation of the [FCC’s do-not-call] regulations,’” but argues that this
provision does not define the conduct that constitutes a violation and, instead, “merely describes the fact
of the call,” which “could be by a business or a telemarketer calling on someone’s behalf.”48

         17.     DISH further contends that, even if the “on behalf of” language in section 227(c)(5)
could be viewed as expanding the scope of liability to reach sellers “on behalf of” whom unlawful calls
are made, that section applies only to private actions to enforce the do-not-call rules; it does not reach
private actions to enforce the prerecorded call restrictions, since the prerecorded call restrictions are
contained in section 227(b)(3) of the statute, which does not contain the “on behalf of” phrase.49 DISH
relies on the presence of “on behalf of” language in section 227(c)(5) and the absence of such language in
section 227(b)(3) to argue that if Congress intended to permit vicarious liability in private actions under
the former provision, it also consciously intended to deny the availability of such liability in private
actions under the latter provision.50

         18.      DISH asserts that, “if the TCPA permit[s] ‘on behalf of’ liability” for do-not-call
violations, such liability does not extend to “independent actions of third parties who are not acting under
the direction and control” of the party whose services are being marketed.51 Rather, DISH contends that
the “on behalf of” language should be read to create vicarious liability only in circumstances where the
seller has actual knowledge “that a particular consumer will be called.”52 Alternatively, DISH suggests
that “federal common law principles of agency” should be employed to determine when TCPA liability
may be imposed upon parties that do not actually make telemarketing calls.53 In an ex parte filing
submitted after the close of the formal pleading cycle, DISH acknowledged that, under agency principles,
a seller could be held vicariously liable for the conduct of third-party telemarketers “if the principal
directs the retailer’s telemarketing activity by providing call lists,” or “if the principal know that a retailer
is repeatedly engaging in violative telemarketing when selling the principal’s products or services, and the
principal fails to take reasonable measures to address the unlawful conduct.”54

        19.      The federal government parties – the United States and the Federal Trade Commission –
urge the Commission to rule that, under the TCPA, “a call placed by an entity that markets the seller’s
goods or services . . . qualif[ies] as a call made on behalf of, and initiated by, the seller even if the seller
did not place the call.”55 According to the FTC, “the plain meaning of ‘on behalf of’ should be employed
when determining whether a seller should be held liable for a marketer’s violative telephone calls.”56 The
FTC states that the common meaning of “on behalf of” set out in standard dictionaries would impose

48
     Id. at 8 (quoting 47 U.S.C. § 227(c)(5)).
49
     Joint Petition at 11-13.
50
     DISH Petition at 6-7.
51
     Joint Petition at 16-17.
52
     DISH Petition at 14-15.
53
     Joint Petition at 17-18; DISH Comments at ii.
54
  Letter, dated Dec. 9, 2011, from Steven Augustino, to FCC Secretary (“DISH Dec. 9 Ex Parte”), at 2. Accord
Letter, dated Dec. 16, 2011, from William M. Wiltshire, Counsel, DIRECTV, to FCC Secretary (“DIRECTV Dec. 16
Ex Parte”), at 1.
55
   FTC Comments at 1; see also United States Comments at 6-7 (arguing that a telemarketing call made on behalf of
a seller also qualifies as a call “initiate[d]” by the seller within the meaning of Robocall prohibition of section
227(b)(1)(B) and a call “ma[de] or transmit[ted]” within the meaning of the do-not-call restrictions authorized in
section 227(c)(F)).
56
     FTC Comments at 1-2.

                                                         7
                                                                                                                  77
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 79 of 130 PageID 159
                                      Federal Communications Commission                                   FCC 13-54


liability on the seller when a marketer acts in the seller’s interest or for its benefit, and there accordingly
is no basis to import agency principles into the construction.57

         20.     The States argue that the seller should be deemed to be a party that “initiates” or
“mak[es]” a telemarketing call within the meaning of the TCPA prerecorded call and do-not-call
restrictions, even if a third-party telemarketer is involved.58 They note that a common dictionary
definition of “initiate” is to “‘cause (a process or action) to begin.’”59 The States contend that the seller’s
involvement in compensating telemarketers for the calls they make satisfies this definition.60

         21.      “Beyond the liability apportioned to the Seller by the application of the term ‘initiate,’”61
the States point to standard dictionaries that define the phrase “on behalf of” to mean “in the interest of,”
“as a representative of,” or “for the benefit of.”62 Citing these definitions, the States urge the Commission
to rule that a call is made “on behalf of” a seller “if it is in the seller’s interest” or “if it aids or benefits the
seller.”63 The States contend that this reading is consistent with prior Commission statements that calls
placed by telemarketers on behalf of a seller are treated as if the seller itself made the call.64 Moreover,
the States dispute that such a reading would unfairly burden lawful telemarketing practices, noting that
reputable telemarketers support strict enforcement of TCPA restrictions against both sellers and third
parties.65

         22.     The American Teleservices Association (ATA),66 which represents “companies with
inbound or outbound contact centers, users of teleservices, trainers, consultants, and equipment suppliers
who initiate, facilitate, and generate telephone, internet and e-mail sales, service, and support,” argues that
“sellers should not escape compliance obligations under the Commission’s rules simply by outsourcing
services to third-party vendors.”67 ATA “acknowledges that sellers are frequently in the best position to
oversee and police compliance of third-party vendors to ensure that the sellers’ good and services are
marketed to consumers in a compliant manner.”68 ATA recommends that sellers’ liability for unlawful

57
     Id. at 7.
58
   The States contend that imposing liability on the seller in DISH’s “big box” hypothetical is consistent with the
statute. States Reply at 4.
59
     State Comments at 4 (quoting the Oxford online dictionary).
60
     Id. at 4.
61
     Id. at 4.
62
  Joint Petition at 24 (citing Merriam-Webster’s Collegiate dictionary 103 (10th ed. 1999) and Webster’s Third New
International Dictionary 198 (2002)).
63
     Id. at 24.
64
  Id. at 24-26 (citing Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991,
Declaratory Ruling, 20 FCC Rcd 13664, 13667, para. 7 (2005) (State Farm Ruling); Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, Memorandum Opinion and Order, 10 FCC Rcd
12391, 12397, para. 13(1995) (TCPA 1995 Order); Request of ACA International for Clarification and Declaratory
Ruling, 23 FCC Rcd 559, 565, para. 10 (2008) (ACA International Ruling); Amicus Brief of FCC and the United
States at 9-10, Charvat v. EchoStar Satellite, LLC, 630 F.3d 459, 2010 WL 5392875 (6th Cir. 2010)).
65
     States Comments at 9-10 (citing statements by the Direct Marketing Association).
66
 Since its filing, ATA has changed its name to the Professional Association for Customer Engagement. See About
PACE, http://paceassociation.com/about/ (last visited Dec. 7, 2012).
67
     ATA Comments at 1, 3.
68
     Id. at 3.

                                                           8
                                                                                                                      78
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                            Page 80 of 130 PageID 160
                                    Federal Communications Commission                                 FCC 13-54


calls made by third-party vendors should be “a function of the extent of the sellers’ involvement and
oversight of the vendors’ compliance,” including such factors as: (1) the extent to which sellers
“measured the vendors’ compliance practices and procedures during the selection process;” (2) the extent
to which sellers “actively monitor and measure vendors’ compliance during the performance of the
calling programs and campaigns;” and (3) “[s]pecific instructions provided by sellers to the vendors to
foster and best ensure compliance.”69 ATA argues that, “[t]o the extent that sellers remain actively
involved in measuring and monitoring the compliance of their vendors, but the vendors violate the
Commission’s regulations through no fault of the sellers, sellers should not be held liable for such
violations.”70 Rather, a seller “sh[ould] be liable for calls made in violation of the TCPA by a third-party
vendor only when a seller fails to take certain measures to ensure compliance by third-party vendors
during a calling program.”71

         23.      Numerous consumers filed comments asserting that they had received telemarketing calls
in violation of the statute. Consumers indicate that when they have contacted DISH about unlawful calls
marketing its services, they have received little or no relief from DISH, which claims not to maintain the
information necessary to determine which telemarketing entity made the call.72 Consumers contend that
many telemarketers hide their own Caller ID information and only reveal the identity of the seller of the
services or products they are marketing after the consumer expresses some interest in the sales pitch.73
Consumers argue that, because telemarketers often go to extreme efforts to hide their own identities, it is
essential to hold the sellers liable for the unlawful calls that telemarketers make on their behalf.74
Consumers also stress that DISH, in fact, is able to identify the telemarketers that unlawfully make calls
on its behalf, because such unlawful calls cease after TCPA lawsuits provide DISH with sufficient
incentives to have them curbed.75

III.       DISCUSSION

         24.       Petitioners on both sides contend that the statutory text provides a clear answer to the
questions of whether and when the TCPA contemplates indirect liability by the seller for unlawful calls
made by an independent telemarketer. We disagree. The statute defines neither the term “initiate,” nor
the phrase “on behalf of.” We are therefore left to construe those terms in the course of our
administration of the TCPA. Our rules have long drawn a distinction between the telemarketer who
initiates a call and the seller on whose behalf a call is made. In accordance with those rules, as we explain
below, we clarify that a seller is not directly liable for a violation of the TCPA unless it initiates a call, but
may be held vicariously liable under federal common law agency principles for a TCPA violation by a
third-party telemarketer.

           A.      Sellers Generally Do Not “Initiate” Calls Made By Third-Party Telemarketers.

        25.      The TCPA makes it unlawful for any person to “initiate any telephone call to any
residential telephone line using an artificial or prerecorded voice to deliver a message without the prior

69
     Id.
70
     Id.
71
     Id.
72
     Gerald Roylance Comments at 3; Robert Braver Comments at 3; Charles Dean Comments at 3-4, 6.
73
     Robert Braver Comments at 2.
74
     Robert Biggerstaff Comments at 15-16.
75
     Joe Shields Comments at 2; Robert Biggerstaff Reply at 9-10; Stewart Abramson Comments at 2-3.

                                                         9
                                                                                                                 79
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 81 of 130 PageID 161
                                     Federal Communications Commission                                     FCC 13-54


express consent of the called party, unless the call is initiated for emergency purposes or is exempted by
[Commission] rule or order.”76 Likewise, the Commission’s do-not-call rules make it unlawful for any
person or entity to “initiate any telephone solicitation . . . to any residential telephone subscriber who has
registered his or her telephone number on the national do-not-call registry.”77

         26.      Neither the statute nor our rules define the term “initiate.” The dictionary meaning of the
term is “to set going, by taking the first step.”78 The States contend that the seller’s involvement in
telemarketing calls by third parties satisfies this definition because, absent the contractual arrangements
by which the seller compensates telemarketers, “no third party would ever engage in making even legal
marketing calls in the attempt to sell the Seller’s products and/or services.”79 That reading is, in our view,
too broad, for it would logically encompass a host of activities which have only a tenuous connection
with the making of a telephone call, but which could be viewed as a “but for” cause of such calls. Thus,
for example, the mere fact that a company produces and sells a product does not mean that it initiates
telephone calls that may be made by resellers retailing that product. Instead, the word “initiate” suggests
a far more direct connection between a person or entity and the making of a call. We conclude that a
person or entity “initiates” a telephone call when it takes the steps necessary to physically place a
telephone call, and generally does not include persons or entities, such as third-party retailers, that might
merely have some role, however minor, in the causal chain that results in the making of a telephone call.

         27.       This reading is reflected in our rules, which define “telemarketer” as “‘the person or
entity that initiates a [telemarketing] call,’” and define the separate term “seller” as “‘the person or entity
on whose behalf a [telemarketing] call or message is initiated.’”80 Our rules thus draw a clear distinction
between a call that is made by a seller and a call that is made by a telemarketer on the seller’s behalf. To
be sure, a seller can also be a telemarketer – e.g., when the seller initiates a call on its own behalf. And
one can imagine a circumstance in which a seller is so involved in the placing of a specific telephone call
as to be directly liable for initiating it – by giving the third party specific and comprehensive instructions
as to timing and the manner of the call, for example. But a construction of the statute that concludes that
a seller always initiates a call that is made by a third party on its behalf would entirely collapse the
distinction, reflected in our current rules, between seller and telemarketer.81 Any revision of this codified




76
     47 U.S.C. § 227(b)(1)(B).
77
     47 C.F.R. § 64.1200(c)(2).
78
     American Heritage College Dict. 714 (4th ed. 2003).
79
     State Comments at 4.
80
     DISH Comments at 13 (quoting 47 C.F.R. §§ 64.1200(f)(7) & (9)).
81
   We note that the federal government’s amicus brief to the Sixth Circuit in the Charvat case stated that an entity
can be liable under the TCPA for a call made on its behalf even if the entity did not directly place the call,” and that
in those circumstances, “the entity is properly deemed to have initiated the call through another.” Brief for the FCC
and United States at 2, Charvat v. Echostar Satellite, LLC, No. 09-4525 (6th Cir.) (filed Nov. 15, 2010); see also id.
at 10. The brief made clear, however, the government’s ultimate conclusion that “an entity may be held liable under
the TCPA and the Commission’s regulations for calls made on its behalf, even though it did not itself initiate those
calls.” Id. at 12. Although we do not, in this declaratory ruling, generally deem the seller to “initiate” a call made
on its behalf by another, we adhere to the brief’s conclusion that an entity can be vicariously liable for calls made on
its behalf, and reaffirm that vicarious liability exists separate and apart from whether the entity can be deemed itself
to have initiated a call made by another.

                                                           10
                                                                                                                       80
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 82 of 130 PageID 162
                                       Federal Communications Commission                                 FCC 13-54


interpretation would require a notice-and-comment rulemaking, and is therefore beyond the scope of this
adjudicatory proceeding.82

           B.       Sellers Can Be Held Vicariously Liable For Certain Calls Made By Third-Party
                    Telemarketers.

         28.      Our conclusion that a seller does not necessarily initiate a call that is placed by a third-
party telemarketer on the seller’s behalf does not end our inquiry. For even when a seller does not
“initiate” a call under the TCPA, we conclude that it may be held vicariously liable for certain third-party
telemarketing calls. In particular, we find that the seller may be held vicariously liable under federal
common law principles of agency for TCPA violations committed by third-party telemarketers. In this
regard, we explain below that a seller may be liable for violations by its representatives under a broad
range of agency principles, including not only formal agency, but also principles of apparent authority
and ratification.83 Because the statute provides separate private rights of action for violations of the do-
not-call provisions of section 227(c) and violations of other TCPA prohibitions (such as those against pre-
recorded calls) contained in section 227(b), we address each provision in turn.

                    1.       Vicarious Liability With Respect To “Do-Not-Call” Violations

          29.      Federal statutory tort actions, such as those authorized under the TCPA, typically are
construed to incorporate federal common law agency principles of vicarious liability where, as here, the
language of the statute permits such a construction and doing so would advance statutory purposes.84
Consistent with this precedent, and the presumption that “legislatures act with case law in mind,”85 we
find that section 227(c)(5) contemplates, at a minimum, the application of such principles of vicarious
seller liability for do-not-call violations. That provision empowers “any person” to sue for damages and
injunctive relief for do-not-call violations “by or on behalf of” a company.86 In accordance with this
statutory provision, the Commission’s company-specific do-not-call rules provide that “[n]o person or
entity shall initiate any call for telemarketing purposes to a residential telephone subscriber unless such

82
  See Bell Atlantic-Delaware, Inc. v. Frontier Communications Services, 16 FCC Rcd 8112, 8120 (2001) (“We are
mindful that the Commission has been asked to clarify or revise existing regulations . . . . But because this has come
before us as part of [an adjudicatory] proceeding regarding past behavior, we are constrained to interpret our current
regulations and orders.”); cf. American Federation of Government Employees, AFL-CIO, Local 3090 v. FLRA, 777
F.2d 751, 759 (D.C. Cir. 1985) (“an agency seeking to repeal or modify a legislative rule promulgated by means of
notice and comment rulemaking is obligated to undertake similar procedures to accomplish such modification or
repeal”).
83
     See paras. 33-34, 45-47, below.
84
  Meyer v. Holley, 537 U.S. 280, 285 (2003) (holding that Fair Housing Act imposes vicarious liability for racial
discrimination according to traditional agency principles, as outlined in HUD regulations); American Society of
Mechanical Engineers, Inc. v. Hydrolevel Corp., 456 U.S. 556, 565-574 (1982) (holding that “general principles of
agency law,” including “apparent authority theory,” may establish a basis for liability in private antitrust actions
under 15 U.S.C. § 15); American Telephone and Telegraph Co. v. Winback and Conserve Program, Inc., 42 F.3d
1421, 1427-1440 (3d Cir. 1994) (general agency principles, including apparent authority, apply to determine liability
in private damages action for alleged false designation of origin under section 43(a) of the Lanham Act, 15 U.S.C. §
1125(a)); Accounting Outsourcing, LLC v. Verizon Wireless Personal Communications, L.P., 329 F. Supp.2d 789,
794-95, 805-06 (M.D. La. 2004) (liability in private TCPA action under section 227(b)(3) for violation of
prohibitions against unsolicited fax advertisements may be predicated on agency doctrines of vicarious liability,
because to construe the statute otherwise would effectively allow “an end-run around the TCPA’s prohibitions”).
85
     Abuelhawa v. U.S., 556 U.S. 816, 821 (2009).
86
     47 U.S.C. § 227(c)(5) (emphasis added).


                                                         11
                                                                                                                     81
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                    Page 83 of 130 PageID 163
                                      Federal Communications Commission                                         FCC 13-54


person or entity has instituted procedures for maintaining a list of persons who request not to receive
telemarketing calls made by or on behalf of that person or entity,87 and they specify, among other things,
that if do-not-call requests “are recorded or maintained by a party other than the person or entity on whose
behalf the telemarketing call is made, the person or entity on whose behalf the telemarketing call is made
will be liable for any failures to honor the do-not-call request.”88 Our rules implementing the national do-
not-call registry also recognize “on behalf of” liability. In particular, the rule provides a safe harbor from
liability for an entity “on whose behalf telephone solicitations are made,” if that entity can “demonstrate
that the violation is the result of error and that as part of its routine business practice, it meets [certain]
standards,” including (1) the adoption of “written procedures to comply with the national do-not-call
rules” and (2) the training of “its personnel, and any entity assisting in its compliance, in procedures
established pursuant to the national do-not-call rules.”89

         30.      Standard dictionary definitions of the phrase “on behalf of” include, among other things,
“in the interest of,” “as a representative of,” and “for the benefit of” – concepts that easily can be read to
encompass common law agency principles.90 More generally, we also find that reading section 227(c) to
recognize “on behalf of” liability by sellers for the third-party telemarketing calls that violate the do-not-
call rules best implements Congress’s express purpose behind those rules – the “[p]rotection of subscriber
privacy rights.”91 Among other things, section 227(c) directs the Commission, in promulgating do-not-
call rules, to determine the “most effective and efficient” measures to serve that purpose and to implement
measures “for protecting [subscriber] privacy rights . . . in an efficient, effective, and economical manner”
that does not impose additional charges on telephone subscribers.92 Reading section 227(c)(5) to impose
vicarious seller liability for do-not-call violations under federal common law agency principles serves
these goals.

        31.      A number of parties argue that statutory “on behalf of” liability extends beyond agency
principles to subject the seller to vicarious liability for violations of both section 227(c) and section
227(b) so long as the call is made simply to aid or benefit the seller – even if agency principles would not
impose vicarious liability on the seller for the call.93 We reject these contentions for purposes of this
declaratory ruling proceeding. In principle, section 227(c)(5), read on a blank slate, might be construed to
authorize “on behalf of” liability that extends beyond agency principles. However, our orders discussing
“on behalf of” liability under section 227(c) appear to link that concept to agency principles.94 Moreover,
the Commission’s existing TCPA regulations implementing both sections 227(b) and 227(c) use the same
(“on behalf of”) phrase.95 Since we find below that vicarious liability for violations of section 227(b) is


87
     47 C.F.R. § 64.1200(d) (emphasis added).
88
     Id. § 64.1200(d)(3) (emphasis added).
89
     47 C.F.R. § 64.1200(c)(2)(i)(A) & (B) (emphasis added).
90
  See, e.g., Merriam-Webster’s Collegiate Dictionary 103 (10th ed. 1999); Webster’s Third New International
Dictionary 198 (2002).
91
     47 U.S.C. § 227(c).
92
     Id. § 227(c)(1)(E) & (2).
93
     See Joint Petition at 24; FTC Comments at 7-8; United States Comments at 13.
94
  See TCPA 1995 Order, 10 FCC Rcd at 12397, para. 13 (equating calls “on behalf of” a party and calls placed by
an “agent”); State Farm Ruling, 20 FCC Rcd at 13667, para. 7 (equating calls by “State Farm’s exclusive agents”
with calls made “on behalf of State Farm”).
95
   See, e.g., 47 C.F.R. §§ 64.1200 (a)(2), (a)(3)((iv), (a)(4)(vi), (a)(7)(iv), (f)(9) (all using the term “on behalf of” in
circumstances beyond do-not-call).


                                                             12
                                                                                                                               82
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 84 of 130 PageID 164
                                      Federal Communications Commission                                   FCC 13-54


available only under federal common law agency principles,96 reading “on behalf of” to provide for more
extensive vicarious liability in the context of do-not-call violations under section 227(c) would
implausibly require that phrase to have different meanings under our rules, depending on the particular
violations at issue, without any indication in past precedent that different meanings were intended.
Accordingly, as we hold above with respect to the statutory term “initiate,” at a minimum, any attempt to
construe “on behalf of” liability for do-not-call violations as extending beyond those applicable to
prerecorded calls would require notice and comment rulemaking.97

         32.     To be clear, and contrary to the partial dissent’s contention, we do not find that the statute
necessarily provides for a single standard of third-party liability for prerecorded call violations and do-
not-call violations. Instead, we leave open the possibility that we could interpret section 227(c) to provide
a broader standard of vicarious liability for do-not-call violations.98 We simply observe that, in light of
our current rules, which do treat these provisions analogously, we could not come to such a conclusion in
a declaratory ruling proceeding, but only after notice and comment rulemaking. Thus, it may well be that
the Commission could ultimately decide that “on behalf of” liability goes beyond agency principles.
However, creating such a new interpretation is not appropriate for a Declaratory Ruling. For that reason,
the relevant question is not whether the terms of a statute trump a rule, which they do, but whether the
Commission should adhere in a Declaratory Ruling to the interpretation of the statute evinced by its prior
rules and orders. This Declaratory Ruling properly adheres to those prior determinations.

           2.       Vicarious Liability With Respect To Violations Of Section 227(b).


        33.      We find that vicarious seller liability under federal common law agency principles is also
available for violations of section 227(b). As we note above in connection with our discussion of section
227(c), federal statutory tort actions, such as those authorized under the TCPA, customarily are construed
to incorporate general common law agency principles of vicarious liability where such a construction
would advance statutory purposes and does not conflict with the statutory text.99

         34.     The classical definition of “agency” contemplates “the fiduciary relationship that arises
when one person (a ‘principal’) manifests assent to another person (an ‘agent’) that the agent shall act on
the principal’s behalf and subject to the principal’s control.”100 Potential liability under general agency-
related principles extends beyond classical agency, however. A principal may be liable in circumstances
where a third party has apparent (if not actual) authority.101 Such “[a]pparent authority holds a principal
accountable for the results of third-party beliefs about an actor’s authority to act as an agent when the
belief is reasonable and is traceable to a manifestation of the principal.”102 Other principles of agency law

96
     See Section III.B.2, below.
97
     See para. 27 & n.82, above.
98
  The partial dissent (at 24) seeks to enlist an April 2, 2013 Department of Justice (“DoJ”) filing for the proposition
that the statute must be read to require a different (and heightened) vicarious liability standard for do-not-call
violations under section 227(c) than for robocall and other violations under section 227(b). However, DoJ made
clear in a subsequent filing that although it believes that asymmetrical vicarious liability standard to be “a
theoretically permissible view of the statute,” it does not endorse that interpretation as mandatory, or even as the
best construction of the TCPA. Letter from Patrick Runkle, DoJ, to FCC Secretary, at 1 (Apr. 8, 2013).
99
     See para. 29 & n.84, above.
100
      Restatement (Third) of Agency § 1.01.
101
      E.g., Hydrolevel Corp., 456 U.S. at 565-74.
102
      Restatement (Third) of Agency § 2.03, cmt. c. As commonly understood under modern agency principles
                                                                                                  (continued . . .)
                                                          13
                                                                                                                          83
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                 Page 85 of 130 PageID 165
                                      Federal Communications Commission                                     FCC 13-54


may support liability in particular cases. For example, a seller may be liable for the acts of another under
traditional agency principles if it ratifies those acts by knowingly accepting their benefits.103 Such
ratification may occur “through conduct justifiable only on the assumption that the person consents to be
bound by the act’s legal consequences.”104

        35.       While section 227(b) does not contain a provision that specifically mandates or prohibits
vicarious liability, we clarify that the prohibitions contained in section 227(b) incorporate the federal
common law of agency and that such vicarious liability principles reasonably advance the goals of the
TCPA.

         36.       Reading the TCPA to incorporate baseline agency principles of vicarious liability with
respect to violations of section 227(b) is consistent with judicial precedent. The TCPA was enacted
primarily to protect consumers from unwanted telemarketing invasions. The private right of action
provided in section 227(b)(3) gives consumers the power not only to seek compensation for the harms
unlawful telemarketing causes, but also to deter future unlawful invasions of privacy. In Hydrolevel
Corp., the Supreme Court determined, in a private antitrust action under 15 U.S.C. § 15, that the statute
permitted the imposition of liability against a trade association for the actions of its agents. Noting that a
purpose of the statute was to deter anticompetitive actions, the Court held that allowing vicarious liability,
in that case on the basis of apparent authority, would advance that goal because, if the trade association
“is civilly liable for the antitrust violations of its agents acting with apparent authority, it is much more
likely that similar antitrust violations will not occur in the future.”105 The Court explained that “[o]nly
[the trade association] can take systematic steps to make improper conduct on the part of all its agents
unlikely, and the possibility of civil liability will inevitably be a powerful incentive for [it] to take those
steps.”106 By contrast, denying trade association liability would allow the association to “avoid liability
by ensuring that it remained ignorant of its agents’ conduct,” contrary to congressional intent that the
“private right of action deter antitrust violations.”107

(. . . continued from previous page)
reflected in the Third Restatement, such apparent authority can arise in multiple ways, and does not require that “a
principal’s manifestation must be directed to a specific third party in a communication made directly to that person.
Id., reporter’s note a. Rather, “a principal may create apparent authority by appointing a person to a particular
position.” Id. Similarly, “a principal may permit an agent to acquire a reputation of authority in an area or endeavor
by acquiescing in conduct by the agent under circumstances likely to lead to a reputation.” Id., cmt. c. And
“[r]estrictions on an agent’s authority that are known only to the principal and the agent do not defeat or supersede
the consequences of apparent authority for the principal’s legal relations” with others.” Id. In such circumstances,
for example, the presence of contractual terms purporting to forbid a third-party marketing entity from engaging in
unlawful telemarketing activities would not, by themselves, absolve the seller of vicarious liability.
103
      Restatement (Third) of Agency § 4.01, cmt. d.
104
   Id. Thus, a seller may be bound by the unauthorized conduct of a telemarketer if the seller “is aware of ongoing
conduct encompassing numerous acts by [the telemarketer]” and the seller “fail[s] to terminate,” or, in some
circumstances, “promot[es] or celebrat[es]” the telemarketer. Id.
105
      456 U.S. at 572.
106
      Id.
107
   Id. at 573. We find that the “general common law” of agency-related principles, “rather than . . . the law of any
particular State,” should govern in construing the reach of the TCPA. Community for Creative Non-Violence v. Reid,
490 U.S. 730, 740 (1989) (CCNV). Such a reading “reflects the fact that ‘federal statutes are generally intended to
have uniform nationwide application.’” Id. (quoting Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30,
43 (1989)); see also Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740, 751 (2012) (“TCPA liability . . .
depends on violation of a federal statutory requirement or an FCC regulation, . . . not on a violation of any state
substantive law.”). And the legislative history of the TCPA, in particular, reflects an intent to promote uniformity of
                                                                                                         (continued . . .)
                                                           14
                                                                                                                         84
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 86 of 130 PageID 166
                                     Federal Communications Commission                                    FCC 13-54


          37.      This analysis applies comfortably to private rights of action for violations of section
227(b). As government and consumer commenters argue – and as the telemarketing industry
acknowledges – the seller is in the best position to monitor and police TCPA compliance by third-party
telemarketers.108 We thus agree that, consistent with the statute’s consumer protection goals, potential
seller liability will give the seller appropriate incentives to ensure that their telemarketers comply with our
rules.109 By contrast, allowing the seller to avoid potential liability by outsourcing its telemarketing
activities to unsupervised third parties would leave consumers in many cases without an effective remedy
for telemarketing intrusions. This would particularly be so if the telemarketers were judgment proof,
unidentifiable, or located outside the United States, as is often the case.110 Even where third-party
telemarketers are identifiable, solvent, and amenable to judgment, limiting liability to the telemarketer
that physically places the call would make enforcement in many cases substantially more expensive and
less efficient, since consumers (or law enforcement agencies) would be required to sue each marketer
separately in order to obtain effective relief. As the FTC noted, because “[s]ellers may have thousands of
‘independent’ marketers, . . . suing one or a few of them is unlikely to make a substantive difference for
consumer privacy.”111 And as the Third Circuit determined in an analogous context, absent the
application of agency-related principles, the seller (in this instance) “would benefit from undeterred
unlawful acts, and the statute’s purpose . . . would go unrealized.”112 Reading the TCPA to incorporate
baseline agency-related principles imposing vicarious liability on sellers also advances Congress’ intent
that the Commission harmonize its TCPA enforcement, to the extent possible, with that undertaken by the




(. . . continued from previous page)
regulation in telemarketing. See, e.g., H.R. Rep. 102-317 (1991), at 10 (finding that “federal legislation is needed ...
[to] protect legitimate telemarketers from having to meet multiple legal standards”); 137 Cong. Rec. S18317-01, at 1
(1991) (remarks of Sen. Pressler) (“The Federal Government needs to act now on uniform legislation to protect
consumers.”). We find that the application of uniform agency principles across the country should benefit both
sellers that rely on telemarketing and consumers by reducing uncertainty regarding governing standards of vicarious
liability. We disagree, however, with DISH’s assertion that general federal common law principles of agency limit a
principal’s responsibility to circumstances in which formal agency exists and the principal exerts immediate
direction and control. Joint Petition at 17-18 (citing CCNV, 490 U.S. at 751-52). The CCNV case on which DISH
relies, unlike the present context under the TCPA, involved the application of general agency principles to the
statutory term “employee.” 490 U.S. at 738. As noted above, federal common law of agency also extends to
concepts such as apparent authority, when statutory goals would thereby be served. See Hydrolevel Corp., 456 U.S.
at 565-574.
108
   FTC Comments at 7 (stating that the seller “is in the best position to monitor the manner in which its products are
marketed”); ATA Comments at 3 (stating that “sellers are frequently in the best position to oversee and police
compliance of third party vendors to ensure that the sellers’ goods and services are marketed to consumers in a
compliant manner”); accord United States Comments at 13; States Comments at 8. Consumers with experience
challenging TCPA violations argued below that sellers are able to police their telemarketers, but lack sufficient
incentive to do so until lawsuits are filed, which threaten to expose them to liability. Joe Shields Comments at 2;
Robert Biggerstaff Reply at 9-10; Steward Abramson Comments at 2-3.
109
      See FTC Comments at 9.
110
      Id.; United States Comments at 10-11; Robert Biggerstaff Comments at 15-16; Robert Braver Comments at 2.
111
   FTC Comments at 8; FTC Reply at 1; see Winback and Conserve Program, Inc., 42 F.3d at 1434 (finding that the
purposes of the Lanham Act would be served by application of agency-related principles because it would be
infeasible to expect the injured party “to initiate suit in separate jurisdictions against every independent contractor
which it believes violated its intellectual property rights”).
112
      Winback and Conserve Program, Inc., 42 F.3d at 1434.


                                                          15
                                                                                                                       85
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 87 of 130 PageID 167
                                     Federal Communications Commission                                     FCC 13-54


FTC in connection with its Telemarketing Sales Rule.113 Under that Rule, the FTC has taken the position
that sellers are responsible for the violations of their authorized dealers.114

          38.     Construing the TCPA prohibitions contained in section 227(b) to incorporate agency
principles is also consistent with our administrative precedent. Addressing section 227(b) prohibitions in
2008, the Commission clarified that autodialed debt collection calls by third-party debt collectors to
wireless telephone numbers would be treated as having been made with the called party’s express
consent, if the called party had provided the creditor with the wireless number during the transaction that
resulted in the debt.115 At the same time, we stressed that the “creditor on whose behalf an autodialed or
prerecorded message call is made to a wireless number bears the responsibility for any violation of the
Commission’s rules. Calls placed by a third-party collector on behalf of that creditor are treated as if the
creditor itself placed the call.”116 Our precedent in the do-not-call context is to the same effect. In a 1995
rulemaking order, we explained that “[o]ur rules generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.”117 Responding to commenters’
assertions that responsibility for the calls should be “soundly based on agency principles,” we stated that
“[c]alls placed by an agent of the telemarketer are treated as if the telemarketer itself placed the call.”118
Accordingly, we stated that calls placed by telemarketing agents of tax exempt nonprofit organizations, as
well as those placed by the nonprofit organizations themselves, would be exempted from telemarketing
restrictions under the Act.119 Similarly, in a 2005 order declaring that State Farm’s exclusive independent
insurance agents may make lawful telemarketing calls on behalf of State Farm so long as State Farm has a
valid “established business relationship” with the customer, we “reiterate[d] that a company on whose
behalf a telephone solicitation is made bears the responsibility for any violation of our telemarketing rules
and calls placed by a third party on behalf of that company are treated as if the company itself placed the
call.”120


113
   Mainstream Marketing, 358 F.3d at 1234 n.4 (citing Do-Not-Call Implementation Act, Pub. L. No. 108-10, 117
Stat. 557 (2003)). We recently strengthened consumer protections, among other things, by amending our rules to
require prior express written consent for all autodialed and prerecorded telemarketing calls to wireless numbers and
for prerecorded telemarketing calls to residential lines, thereby eliminating the prior “established business
relationship” exemption for such calls to residential lines. Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991 (CG Docket No. 02-278), Report and Order, 27 FCC Rcd 1830, para. 2 (2012). In
doing so, we expressly sought to “harmonize our rules with those of the FTC[].” Id.
114
      FTC Comments at 6.
115
      ACA International Ruling, 23 FCC Rcd at 564-65, paras. 9-10.
116
      Id. at 565, para. 10.
117
      TCPA 1995 Order, 10 FCC Rcd at 12397, para. 13.
118
      Id. at 12397, paras. 12, 13.
119
    Id. at 12397, para. 13; see 47 C.F.R. §64.1200(a)(3)(iv) (prohibiting unsolicited robocalls unless “made by or on
behalf of a tax-exempt nonprofit organization”). The partial dissent asserts (at 4) that the interpreting “on behalf of”
under our existing rules to reflect federal common law agency principles could have “pernicious and unintended
results” with respect to the scope of charitable exemptions. But that is precisely the result that charities and their
allied telemarketers sought and received at the time the Commission adopted the rule exempting from its rules calls
“made by or on behalf of a tax-exempt nonprofit organization.” See TCPA 1995 Order, 10 FCC Rcd at 12397,
paras. 12-13. Although the partial dissent asserts (at 25 n.16) that these parties were seeking to exempt calls made
by “independent telemarketers” (rather than agents) on behalf of charities, those parties argued to the Commission
that the scope of the exemption “is soundly based on agency principles.” TCPA 1995 Order, 10 FCC Rcd at 12397,
para. 12.
120
      State Farm Ruling, 20 FCC Rcd at 13667, para. 7.


                                                          16
                                                                                                                       86
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                 Page 88 of 130 PageID 168
                                      Federal Communications Commission                                    FCC 13-54


        39.      DISH dismisses these decisions as applying only to the expansion of exemptions from
TCPA restrictions and not to the expansion of potential liability to the seller for the unlawful actions of its
telemarketers.121 The terms of the orders are not so limited. Nor as a matter of policy do we believe that
the principles governing the scope of the TCPA’s exemptions from liability by telemarketers and sellers
should differ from those governing the scope of the statute’s consumer protections, particularly given that
the TCPA has as one of its primary goals the protection of consumers from unwanted telemarketing
intrusions.

          40.     DISH and AT&T assert that the presence of “on behalf of” language applicable to actions
under section 227(c)(5) to enforce the TCPA’s do-not-call provisions, compared with the absence of such
language in connection with actions to enforce the prerecorded call (and other) prohibitions of section
227(b), demonstrates a Congressional determination that vicarious seller liability should apply only to do-
not-call violations and not to unlawful prerecorded calls.122 We disagree. The language of sections
227(b)(3) and section 227(c)(5) is not parallel. Section 227(b)(3) provides a private right of action for a
“violation” of the Act; unlike section 227(c)(5), it does not speak to the “person” or “entity” that places a
call.123 Thus, the absence of the phrase “on behalf of” in section 227(b)(3) does not foreclose the
application of baseline federal common law agency principles – which typically apply to federal tort
statutes – to impose vicarious liability on the seller for third-party violations of section 227(b). Moreover,
although the Commission has not to date adopted such an interpretation in connection with its TCPA
regulations, the specific language in section 227(c)(5) providing for vicarious “on behalf of” liability by
the seller for do-not-call violations committed by third-party telemarketers could be read to establish
liability that extends beyond that available under common law agency-related principles. Because section
227(c) potentially may be read to provide consumer remedies that are more expansive than those available
under common law agency principles, there is no reason to read Congressional silence (in section 227(b))
as evidence of intent to preclude the baseline agency principles of vicarious liability that would normally
apply with respect to federal tort statutes like the TCPA. Indeed, two recent district court decisions
properly reject any such negative implication.124

         41.      Similar analysis leads us to reject DISH’s suggestion that section 217 of the statute –
which provides that “the act, omission, or failure to act of any officer, agent, or other person acting for or
employed by any common carrier or user” shall be “deemed to be the act, omission, or failure of such
carrier or user as well” – also creates a negative implication for holding it vicariously liable, because it
allegedly is neither a common carrier nor the physical “user” of the telecommunications network.125 We



121
      DISH Comments at 16-18.
122
   Joint Petition at 11-13; DISH Petition at 6-7; see also AT&T Comments at 2-3 (arguing that vicarious liability is
available only with respect to do-not-call violations).
123
      Compare 47 U.S.C. § 227(b)(3) with id. § 227(c)(5).
124
    See Thomas v. Taco Bell Corp., 879 F. Supp.2d 1079, 1084 (C.D. Cal. 2012) (TCPA contemplates that a seller
may be vicariously liable under agency principles for violations of section 227(b) notwithstanding the absence of
“on behalf of” liability available for do-not-call violations under section 227(c)); Mey v. Pinnacle Security, LLC,
2012 WL 4009718 *4 - *5 (N.D. W.Va. Sept. 12, 2012) (same). Although we agree with the courts in Thomas and
Mey that the absence of “on behalf of” language in section 227(b) does not preclude vicarious liability for violations
of that section under common law agency principles, we do not believe it is appropriate to limit vicarious liability to
the circumstances of classical agency (involving actual seller, or right to control, of the telemarketing call) addressed
in those cases. Principles of apparent authority and ratification may also provide a basis for vicarious seller liability
for violations of section 227(b). See paras. 33-34, above, and paras. 45-47, below.
125
      47 U.S.C. § 217 (emphasis added); see Joint Petition at 13-14.


                                                            17
                                                                                                                        87
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 89 of 130 PageID 169
                                          Federal Communications Commission                             FCC 13-54


need not decide, for present purposes, whether DISH falls outside the scope of section 217,126 since we
find that Congress in section 217 affirmatively extended vicarious liability of entities within the scope of
that provision beyond “agents” – in the case of section 217, to any party “acting for” “common carriers”
or “users.”127 Congress’s express decision to provide (for entities within the scope of section 217)
consumer remedies that are more expansive than those available under common law agency principles,
logically provides no reason to read Congressional silence (with respect to entities outside the scope of
section 217) as evidence of intent to withdraw even the baseline agency principles of vicarious liability
that normally apply with respect to federal tort statutes like the TCPA.

        42.     In sum, the evident importance of vicarious seller liability in providing an effective
remedy for violations makes it unreasonable to believe that Congress would have denied consumers such
a remedy for unlawful prerecorded calls by implication. That is particularly so, given that, as explained
above, the application of general common law agency principles to federal tort statutes is the norm in the
absence of clear evidence that Congress intended to withdraw the application of such principles.

         43.     DISH’s remaining policy arguments do not persuade us that the application of common
law principles of vicarious seller liability would conflict with the purposes of the TCPA. DISH contends,
for instance, that, except where the telemarketer is acting at the express direction and control of the seller
with respect to the particular customer, imposition of vicarious liability would unacceptably heighten
business risk by making liability “unpredictable, unlimited and uncontrollable.”128 Such liability,
according to DISH, “would unreasonably burden legitimate telemarketing practices and have a ripple
effect on the economy at large, which relies on legitimate telemarketing activities.”129 Similarly,
DIRECTV asserts that such liability would force sellers to “pull out of the independent retailer channel in
order to avoid liability, and consumers would lose local contacts and competitive choices between
retailers.”130 DIRECTV also contends that if third-party telemarketers conclude that liability for their
unlawful calls can be shifted to sellers, they will have little incentive to comply with TCPA restrictions
and violations will increase.131

         44.     We find these concerns to be misplaced. Sellers can simultaneously employ third-party
telemarketers and protect their legitimate commercial interests by exercising reasonable diligence in
selecting and monitoring reputable telemarketers and by including indemnification clauses in their
contracts with those entities.132 Moreover, we disagree that imposing seller liability will increase
unlawful telemarketing by reducing the incentives of third-party telemarketers to comply with TCPA
restrictions. To the contrary, overall unlawful activities should be reduced, as sellers will have an
incentive to carefully choose their telemarketers to ensure compliance and to force consistent violators out
of the marketplace. Moreover, imposing vicarious liability on the seller would in no way absolve the



126
   Although DISH is not a common carrier, we have been presented with no authoritative precedent on the meaning
of “user” under section 217, and decline to resolve the question of whether DISH might fall within the scope of that
term in the present context.
127
  Long Distance Direct, Inc., 15 FCC Rcd 3297, 3300 & n.12 (2000); Silv Communication Inc., 25 FCC Rcd 5178,
5180 & n.18 (2010).
128
      Joint Petition at 9; see also id. at 17.
129
      Id. at 9.
130
      DIRECTV Comments at 6.
131
      Id. at 3-4, 6.
132
      See FTC Reply at 2 n.2; ATA Comments at 3.

                                                         18
                                                                                                                       88
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                   Page 90 of 130 PageID 170
                                      Federal Communications Commission                                       FCC 13-54


third-party telemarketer of joint liability. Thus, vicarious seller liability should not decrease
telemarketers’ incentives to obey TCPA restrictions.

          45.      Finally, we reject DISH’s contention in this proceeding that vicarious liability beyond
strict, classical agency relationships would extend seller liability to the marketing by “big box stores and
national dealers (such as Best Buy, Sears, etc.) who sell numerous manufacturers’ products (such as Sony
televisions, Whirlpool appliances, etc.).”133 DISH suggests that, if it is liable for the unlawful
telemarketing calls of its third-party retailers, then an unlawful call by an employee of a national retail
outlet would “create liability for the business whose brand is on the product being sold . . . (e.g., Sony and
Whirlpool), even where the business did not use the telephone or otherwise direct and control the big box
store salesperson.”134 We note that DISH’s hypothetical appears to bear no relationship to the
telemarketing model giving rise to the petitions before us in this proceeding.135 In any event, to the extent
that such a store is selling on its own account – i.e., it has purchased goods from a manufacturer and is re-
selling them – the manufacturer would not be a seller at all.136

         46.      To provide guidance in this area, we find that the following are illustrative examples of
evidence that may demonstrate that the telemarketer is the seller’s authorized representative with apparent
authority to make the seller vicariously liable for the telemarketer’s section 227(b) violations.137 For
example, apparent authority may be supported by evidence that the seller allows the outside sales entity
access to information and systems that normally would be within the seller’s exclusive control, including:
access to detailed information regarding the nature and pricing of the seller’s products and services or to
the seller’s customer information. The ability by the outside sales entity to enter consumer information
into the seller’s sales or customer systems, as well as the authority to use the seller’s trade name,
trademark and service mark may also be relevant. It may also be persuasive that the seller approved,
wrote or reviewed the outside entity’s telemarketing scripts. Finally, a seller would be responsible under
the TCPA for the unauthorized conduct of a third-party telemarketer that is otherwise authorized to
market on the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer
was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within its power
to force the telemarketer to cease that conduct.138 At a minimum, evidence of these kinds of relationships


133
      DISH Comments at 3.
134
      Id. at 3.
135
      FTC Reply at 2.
136
      See Gerald Roylance Comments at 8-9 & n.3; Charvat Comments at 2.
137
   See Letter, dated Oct. 26, 2011, from Lisa K. Hsiao, U.S. Dept. of Justice, to FCC Secretary, at 5-6 (“October 26
DOJ Ex Parte Letter”). Contrary to the partial dissent’s contention, we do have expertise – gleaned from our role in
administering the TCPA and reviewing the record in this proceeding – in applying Congress’s goals under the
statute and the circumstances in which telemarketing call may arise on behalf of sellers. Indeed, the partial dissent
agrees that the TCPA, which the Commission interprets, incorporates principles of federal agency law. There is thus
no good reason that we should not provide guidance to regulated parties, consumers, and courts as to how we
understand those general incorporated principles to apply in this specific context, where the Commission has
decades of experience. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952-53 (9th Cir. 2009) (Congress
has delegated power to the FCC to interpret and implement the TCPA).
138
    See id. at 6. DISH and DIRECTV agree that “if the principal directs the retailer’s telemarketing activity by
providing call lists for telemarketing, the principal can be held liable for the reseller’s telemarketing based on those
lists.” DISH Dec. 9 Ex Parte, at 2. They also agree that “if the principal knows that a retailer is repeatedly engaging
in violative telemarketing when selling the principal’s products or services, and the principal fails to take reasonable
measures to address the unlawful conduct, depending on the facts, that also could be interpreted as directing the
unlawful conduct.” Id. Accord DIRECTV Dec. 15 Ex Parte, at 1. See also Letter, dated December 15, 2011, from
                                                                                                           (continued . . .)
                                                            19
                                                                                                                           89
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 91 of 130 PageID 171
                                    Federal Communications Commission                                     FCC 13-54


– which consumers may acquire through discovery, if they are not independently privy to such
information139 – should be sufficient to place upon the seller the burden of demonstrating that a
reasonable consumer would not sensibly assume that the telemarketer was acting as the seller’s authorized
agent.

         47.      In sum, under our current rules and administrative precedent interpreting and
implementing sections 227(b) and 227(c), we do not think that an action taken for the benefit of a seller
by a third-party retailer, without more, is sufficient to trigger the liability of a seller under section either
section 227(c) or section 227(b).140 However, we see no reason that a seller should not be liable under
those provisions for calls made by a third-party telemarketer when it has authorized that telemarketer to
market its goods or services. In that circumstance, the seller has the ability, through its authorization, to
oversee the conduct of its telemarketers, even if that power to supervise is unexercised. In the case of
either actions to enforce section 227(b) or actions to enforce do-not-call restrictions under section 227(c),
we stress that nothing in this order requires a consumer to provide proof – at the time it files its complaint
– that the seller should be held vicariously liable for the offending call.

IV.      CONCLUSION

          48.      For the reasons discussed herein, we grant in part and otherwise deny the above-
captioned petitions for declaratory ruling. We clarify that, while a seller does not generally initiate calls
made through a third-party telemarketer, it nonetheless may be vicariously liable under federal common
law agency-related principles for violations of either section 227(b) or 227(c) committed by telemarketers
that initiate calls to market its products or services.

V.       ORDERING CLAUSES

      49.     Accordingly, IT IS ORDERED that, pursuant to sections 1-4, 227, and 303(r) of the
Communications Act of 1934, as amended, 47 U.S.C. §§ 151-154, 227, 303(r), and section 64.1200 of the
Commission’s rules, 47 C.F.R. § 64.1200, this Declaratory Ruling in CG Docket No. 11-50 IS
ADOPTED as set forth herein.




(. . . continued from previous page)
Davida Grant, AT&T, to FCC Secretary, at 3 (Factors relevant to “assess[ing] whether the seller took reasonable
measures with respect to the third party to protect customers from unwanted solicitations” include whether “the
seller provided the plaintiff’s number to the third party for telemarketing purposes,” and whether “the seller has
actual knowledge of a pattern of telemarketing violations by the third party”).
139
   See, e.g., Rules 26 – 37, Fed. R. Civ. P. (addressing means of discovery in federal district courts). Needless to
say, nothing in our ruling requires a consumer to prove at the time of their complaint (rather than reasonably allege)
that a call was made on the seller’s behalf.
140
  Accordingly, the partial dissent misreads our decision in asserting (at 5) that we “attempt[] to equate the federal
common law of agency with strict liability.”

                                                          20
                                                                                                                         90
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                       Page 92 of 130 PageID 172
                                Federal Communications Commission                              FCC 13-54


         50.     IT IS FURTHER ORDERED that the Joint Petition Filed by DISH Network, LLC, the
United States of America, and the States of California, Illinois. North Carolina, and Ohio for Declaratory
Ruling Concerning the Telephone Consumer Protection Act (TCPA) Rules (filed February 22, 2011); the
Petition Filed by Philip J. Charvat for Declaratory Ruling Concerning the Telephone Consumer
Protection Act (TCPA) Rules (filed March 2, 2011); and the Petition Filed by DISH Network, LLC for
Declaratory Ruling Concerning the Telephone Consumer Protection Act (TCPA) Rules (filed March 10,
2011) ARE GRANTED TO THE EXTENT SPECIFIED HEREIN AND ARE OTHERWISE DENIED.


                                                 FEDERAL COMMUNICATIONS COMMISSION




                                                 Marlene H. Dortch
                                                 Secretary




                                                    21
                                                                                                         91
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20               Page 93 of 130 PageID 173
                                 Federal Communications Commission              FCC 13-54


                                               APPENDIX


List of Participants in the Proceeding

Comments Filed

Stewart Abramson
American Teleservices Association
AT&T Inc.
Todd Bank
Robert Biggerstaff
Robert H. Braver
Nathan Burdge
Philip J. Charvat
Jay Connor
Charles Dean
DIRECTV, Inc.
DISH Network, LLC
Federal Trade Commission
Diana L. Mey
Gerald Roylance
Joe Shields
States of California, Illinois, North Carolina, and Ohio
Jimmy A. Sutton
The United States
Richard Zelma


Reply Comments Filed

Stewart Abramson
Robert Biggerstaff
Nathan Burdge
Philip J. Charvat
DISH Network, LLC
Federal Trade Commission
Mark. R. Lee
Diana Mey
Gerald Roylance
Joe Shields
States of California, Illinois, North Carolina, and Ohio
The United States




                                                     22
                                                                                       92
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                           Page 94 of 130 PageID 174
                                        Federal Communications Commission                               FCC 13-54


                                         STATEMENT OF
                                    COMMISSIONER AJIT PAI,
                            APPROVING IN PART AND DISSENTING IN PART

Re:        The Joint Petition Filed by DISH Network, LLC, the United States of America, and the States of
           California, Illinois, North Carolina, and Ohio for Declaratory Ruling Concerning the Telephone
           Consumer Protection Act (TCPA) Rules; The Petition Filed by Philip J. Charvat for Declaratory
           Ruling Concerning the Telephone Consumer Protection Act (TCPA) Rules; The Petition Filed by
           DISH Network, LLC for Declaratory Ruling Concerning the Telephone Consumer Protection Act
           (TCPA) Rules, CG Docket No. 11-50.

         Congress passed the Telephone Consumer Protection Act (TCPA) in the wake of increasing
complaints about telemarketing from consumers and a ragged patchwork of state laws addressing the
problem. The TCPA was a “federal intervention balancing the privacy rights of the individual and the
commercial speech rights of the telemarketer.”1 Therefore, it is not surprising that the statutory scheme
reflects a compromise (and a complicated one at that) that uses precise distinctions to effectuate
Congress’s purpose.
         Our job at the Commission is to implement the laws as they are written by Congress, not to
rewrite them to conform to our own policy preferences. Accordingly, we should—indeed, must—respect
the statute’s precise boundaries.2 Moreover, clear rules better protect consumers, better inform businesses
engaged in lawful telemarketing, and better serve the courts who must handle the litigation arising under
the TCPA. Because today’s declaratory ruling does not advance the appropriate interpretation of the
statute, eschews clear rules that would preclude wasteful litigation, and expounds an area of law that we
are not empowered to administer, I dissent in part.
                                                         I.
         Let me start with where I agree with today’s item. First, I agree that a person “initiates” a
telephone call when he physically places that call. Thus when a third-party telemarketer places a call on a
seller’s behalf, it is the telemarketer, and not the seller, who “initiates” that phone call.3 Second, I agree
that a seller may be held vicariously liable for TCPA violations committed by third-party telemarketers.
          But it is in defining the scope of that third-party liability that I part ways with my colleagues. I
find implausible as a matter of statutory construction the declaratory ruling’s insistence on one and only
one standard of third-party liability for both prerecorded call violations (governed by section 227(b)) and
do-not-call violations (governed by section 227(c)). Although administratively convenient, this one-size-
fits-all approach gives short shrift to the divergent language of these two provisions. I believe instead that
sections 227(b) and 227(c) embrace different approaches to third-party liability. Under section 227(b),
sellers should be held vicariously liable under federal common-law agency principles for TCPA
violations committed by third-party telemarketers. By contrast, under section 227(c), third-party liability


1
 Report of the Energy and Commerce Committee of the U.S. House of Representatives, H.R. Rep. 102-317, at 10
(1991) (TCPA House Report).
2
 See Ragsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 93–94 (2002) (explaining that “like any key term in an
important piece of legislation, the [statutory provision in question] was the result of compromise between groups
with marked but divergent interests in the contested provision” and that “[c]ourts and agencies must respect and give
effect to these sorts of compromises”); see also John F. Manning, Second-Generation Textualism, 98 Cal. L. Rev.
1287, 1309–17 (2010) (arguing that respecting legislative compromise means that courts “must respect the level of
generality at which the legislature expresses its policies”).
3
    See Declaratory Ruling, para. 26.


                                                         23
                                                                                                                    93
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 95 of 130 PageID 175
                                      Federal Communications Commission                                    FCC 13-54


exists whenever a telemarketer initiates a call on a seller’s behalf, even if that telemarketer is not under
the seller’s control.
        Consider first the language the TCPA uses to confer a private right of action in each context. On
one hand, the TCPA states that a person “may . . . bring . . . an action based on a violation” of the
prerecorded call rules to enjoin further calls or recover damages.4 In short, the statute is silent on the
scope of third-party liability applicable to section 227(b) violations.
         On the other hand, the TCPA’s do-not-call rules specifically contemplate third-party liability.
The TCPA specifies that a “person who has received more than one telephone call within any 12-month
period by or on behalf of the same entity in violation of the [do-not-call] regulations . . . may . . . bring . . .
an action based on [such] a violation” to enjoin further calls or recover damages.5 In other words, the
statutory phrase “on behalf of” explicitly extends third-party liability to section 227(c) violations.
         Congress does not normally use differing language in two parallel provisions to mean the same
thing. Just as “[i]t cannot be presumed that any clause in the constitution is intended to be without
effect,”6 statutory language “cannot be regarded as mere surplusage; it means something.”7 And yet the
declaratory ruling would read section 227(c) no differently if the phrase “on behalf of” were excised from
the text.8
        Instead of incorporating federal common-law agency principles into section 227(c), the
Commission should give meaning to “on behalf of” and impose third-party liability for do-not-call
violations whenever a telemarketer initiates a call on a seller’s behalf, even if that telemarketer is not
under the seller’s control.9 Such a standard would not only respect the specific language Congress used in
the TCPA, it would also better implement the statutory scheme.10
        Two further distinctions in the statutory text confirm the necessity and propriety of an “on behalf
of” standard for third-party liability for do-not-call violations. For one, an “on behalf of” standard is
necessary if consumer enforcement of the do-not-call provisions is to be effective. Section 227(c)(5)
imposes a two-call rule for do-not-call violations, prohibiting a consumer from bringing suit unless she
has received “more than one telephone call . . . by or on behalf of the same entity.”11 If “on behalf of”
means what it says, the consumer’s burden of proof is low: She would only need to prove that both calls
were marketing the product of a single seller, and she could then file suit against either the telemarketer or

4
    47 U.S.C. § 227(b)(3).
5
    47 U.S.C. § 227(c)(5) (emphasis added).
6
 Marbury v. Madison, 1 Cranch 137, 174 (1803); id. (“Affirmative words are often, in their operation, negative of
other objects than those affirmed; and in this case, a negative or exclusive sense must be given to them or they have
no operation at all.”).
7
    Potter v. United States, 155 U.S. 438, 446 (1894).
8
    See Declaratory Ruling, paras. 29, 31–32, 40.
9
 Compare with Restatement (Third) of Agency § 1.01 (defining “agency” as “the fiduciary relationship that arises
when one person (a ‘principal’) manifests assent to another person (an ‘agent’) that the agent shall act on the
principal’s behalf and subject to the principal’s control” (emphasis added)). To be clear, I do not view “on behalf
of” liability as entirely divorced from classical agency principles (and thus I agree with the declaratory ruling that
“on behalf of” liability should not extend to resellers such as big-box retailers who are not part of an authorized
chain of telemarketers), but I cannot believe Congress intended to simply incorporate agency principles either.
10
  Curiously, the declaratory ruling appears to recognize that the phrase “on behalf of” is often used to mean
something more ephemeral than a formal agency relationship—that it can mean simply “in the interest of” or “for
the benefit of.” See Declaratory Ruling, para. 30 (citing Webster’s Third New International Dictionary).
11
     47 U.S.C. § 227(c)(5).


                                                          24
                                                                                                                         94
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 96 of 130 PageID 176
                                       Federal Communications Commission                                FCC 13-54


the seller. But if “on behalf of” merely incorporates the federal common law of agency, a consumer will
be forced to navigate that legal thicket even if she chooses to sue the telemarketer alone. That’s because
under the common-law standard, the private cause of action would depend upon the agency relationship
between the seller and every telemarketer that called the consumer. Suppose, for example, the consumer
receives calls from two different telemarketers purporting to represent the same seller. If the federal
common law would impute the actions of the first telemarketer that called the consumer to the seller but
not the second, then the consumer would not have any do-not-call cause of action (let alone an action
against the seller), despite the fact that both calls were placed “on behalf of” the same seller.12
          For another, section 227(c)(5) creates an affirmative defense for sellers that have “established
and implemented, with due care, reasonable practices and procedures to effectively prevent telephone
solicitations in violation of the regulations prescribed under this subsection.” No similar affirmative
defense exists under section 227(b). This discrepancy lends additional weight to the argument that
Congress did not intend for sections 227(b) and 227(c) to be interpreted in a parallel manner with respect
to third-party liability. Rather, recognizing that the third-party liability standard under section 227(c) is
stricter than under section 227(b) (due to the phrase “on behalf of”), Congress understandably chose to
give sellers an affirmative defense under section 227(c) to exempt sellers who had taken substantial
precautions to avoid illegal solicitations made on their behalf by unaffiliated telemarketers.
         So why would Congress use a different and more expansive concept of third-party liability for
do-not-call violations than for prerecorded call violations? A recent letter from the U.S. Department of
Justice lays it out succinctly: “[B]ecause the federal government created and administers the National
Do-Not-Call Registry, Congress may have determined that the federal interest in preventing violations of
the Registry under section 227(c)(5) is stronger than the federal interest in preventing robocall violations
under section 227(b)(3), which were already the subject of many state laws when the TCPA was enacted.
In addition, Congress may have determined that one set of violations was more serious or more odious to
consumers than another.”13 On the last point, consider this: The TCPA’s prerecorded call rules apply to
all consumers whereas the TCPA’s do-not-call rules require consumers to opt-in by registering their
phone number. If returning some control to consumers over their phones was the purpose of the TCPA,
as evidently it was,14 it’s not hard to see violations that countermand the express wishes of consumers
might be “more odious” than other violations.
         The Commission does not grapple in any meaningful sense with the differences between the
language contained in sections 227(b) and 227(c). Instead, it relies on language contained in our own
rules for its conclusion that the two statutory provisions should mean the same thing when it comes to
third-party liability. Specifically, the Commission states that:



12
   It is perhaps for this reason that the U.S. Department of Justice (DOJ) repeatedly and vehemently argues that the
Commission should not confine its interpretation of section 227(c)(5) to incorporating only principles of agency law.
See, e.g., Letter from Lisa K. Hsiao, U.S. Dep’t of Justice, to Marlene H. Dortch, Secretary, FCC, CG Docket No.
11-50, at 3 (filed Oct. 26, 2011) (Dep’t of Justice Oct. 26, 2011 Ex Parte) (“Agency Law Has No Place in the
TCPA”); Letter from Patrick Runkle, Trial Attorney, U.S. Dep’t of Justice, to Marlene H. Dortch, Secretary, FCC,
CG Docket No. 11-50, at 2 (filed Apr. 2, 2013) (Dep’t of Justice Apr. 2, 2013 Ex Parte) (“To be perfectly clear,
DOJ’s position is that, to interpret § 227(c)(5), the Commission need not and should not import agency law under
any circumstance.”); Letter from Patrick Runkle, Trial Attorney, U.S. Dep’t of Justice, to Marlene H. Dortch,
Secretary, FCC, CG Docket No. 11-50, at 2 (filed Apr. 8, 2013) (“DOJ also urged that the FCC reject agency law as
a rule of decision in this context, and simply confirm that ‘on behalf of’ means what it says.”).
13
     Dep’t of Justice Apr. 2, 2013 Ex Parte at 2.
14
  TCPA House Report at 6 (describing the TCPA as “designed to return a measure of control to both individual
residential telephone customers and owners of facsimile machines”).


                                                         25
                                                                                                                    95
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 97 of 130 PageID 177
                                      Federal Communications Commission                                     FCC 13-54


           [E]xisting TCPA regulations implementing both sections 227(b) and 227(c) use the same
           (‘on behalf of’) phrase. Since we find below that vicarious liability for violations of
           section 227(b) is available only under federal common law agency principles, reading ‘on
           behalf of’ to provide for more extensive vicarious liability in the context of do-not-call
           violations under section 227(c) would implausibly require that phrase to have different
           meaning under our rules, depending on the particular violations at issue, without any
           indication in past precedent that different meanings were intended.15
         This reasoning is curious, to say the least. It is black-letter law that the terms of a statute trump
the terms of a rule. Therefore, our rules should be interpreted (and promulgated) in a manner that is
consistent with the terms of statutes they implement. Here, that well-established approach is turned on its
head; our interpretation of a statute is driven by what the Commission sees as the most plausible
interpretation of our rules. And so the tail wags the dog.
         Even if we had the leeway to adopt this approach, it’s important to note that the Commission’s
assessment of its regulations is in error. The Commission’s regulations implementing section 227(b)
simply do not use the phrase “on behalf of” to establish the scope of third-party liability.16 Rather, this
phase is used throughout our TCPA regulations for other purposes. Sometimes the rules use that phrase
to exempt a category of calls from liability. Other times the rules use that phrase to define a term. Still
other times those rules use that phrase to impose liability on sellers for violations of our do-not-call rules.
        Indeed, by my count, our rules implementing the TCPA (contained in 47 C.F.R. § 64.1200) use
the phrases “on behalf of” or “on whose behalf” twenty separate times. And a close examination of these
regulations belies the idea that “on behalf of” merely incorporates the federal common law of agency.
         First, the fact that our rules use the phrase “on behalf of” in some places but not others suggests
that the Commission itself has thought the phrase goes beyond the common-law standard of agency, that
“on behalf of” actually means as much. But the declaratory ruling effectively neglects the phrase, or at
best reinterprets it, to have no independent meaning in our rules; precisely the same third-party liability
will apply, the declaratory ruling states, regardless of its presence or absence. This cannot be.
         Second, taking this interpretation of our rules seriously could have pernicious and unintended
results. The charitable exemptions, for example, extend to both charities and third parties calling on a
charity’s behalf certain liability protections from the prohibition on prerecorded calls to residences.17
Now that “on behalf of” means “as the agent of,” charities and their third-party callers must reexamine
their relationship to determine if the third parties qualify as agents under the federal common law of
agency. If they do not, then the third parties likely have been violating our prerecorded call rules for
years.18 The same goes for any third party that distributes health care messages in compliance with the
Health Insurance Portability and Accountability Act.19


15
     Declaratory Ruling, para. 31 (footnotes omitted).
16
  In claiming that we have used “on behalf of” language indiscriminately in implementing sections 227(b) and (c),
the declaratory ruling repeatedly cites a single paragraph discussing “on behalf of” liability. See Declaratory
Ruling, para. 38 & notes 94, 117, 119 (citing Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397, para.
13 (1995) (TCPA 1995 Order)). But the citation misses the mark; that paragraph discusses the statutory term
“solicitation” (used in section 227(c)) and cites our do-not-call rules (implementing section 227(c)). It never
mentions section 227(b).
17
     See 47 C.F.R. § 64.1200(a)(3)(iv).
18
  The declaratory ruling asserts that the incorporation of federal common law principles of agency into the TCPA
was “precisely the result that charities and their allied telemarketers sought and received” with the charitable
exemption. Declaratory Ruling, note 119. But charities made clear that they did not seek to exempt calls by their
                                                                                                         (continued . . .)
                                                           26
                                                                                                                        96
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 98 of 130 PageID 178
                                         Federal Communications Commission                                FCC 13-54


          Third, this approach may generate some peculiar eddies. Consider the application of the
common-law standard to our definition of “seller,” which is the person “on whose behalf” a telemarketing
call is initiated.20 If there is no agency relationship between the person that hires a telemarketer and the
telemarketer, does that mean there is no “seller” for purposes of our rules? What happens to the
requirement that consumers who opt-out of future telemarketing be put on the “seller’s do-not-call list”?21
What about other rules that assume a “seller” always exists?22
       We could avoid each of these problems simply by adhering to the bright-line language that
Congress chose to put in section 227(c)(5) and that the Commission built into its rules: “On behalf of”
means “on behalf of” liability. It should be as easy as that.23
                                                          II.
         The second problem with the declaratory ruling is its interpretation of the federal common law of
agency. Perhaps as an attempt to cure the problems caused by its interpretation of the phrase “on behalf
of,” the declaratory ruling attempts to equate the federal common law of agency with a strict liability
standard. It asserts that the federal common law of agency goes beyond classical agency to include the
doctrines of apparent authority and ratification.24 It claims that contractual terms forbidding a third-party
“from engaging in unlawful telemarketing activities would not, by themselves, absolve the seller” of
third-party liability.25 It provides a laundry list of potential evidence “that may demonstrate that the
telemarketer is the seller’s authorized representative with apparent authority.”26 It attempts to shift the

(. . . continued from previous page)
agents but instead “calls made on their behalf by independent telemarketers” and “those placed by independent
contractors on behalf of” charities. TCPA 1995 Order, 10 FCC Rcd at 12397, para. 12 (emphases added). To
satisfy their request, we did not point to agency law (which would exclude independent contractors) but rather used
the phrase “on behalf of” (which would not).
19
     See 47 C.F.R. § 64.1200(a)(3)(v).
20
     See 47 C.F.R. § 64.1200(f)(9).
21
     47 C.F.R. § 64.1200(a)(7)(i)(B), (b)(3).
22
     See, e.g., 47 C.F.R. § 64.1200(d)(4).
23
   One last point. The declaratory ruling also insists that construing the phrase “on behalf of” to mean “on behalf of”
would require a notice-and-comment rulemaking. See Declaratory Ruling, paras. 31–32. But that phrase’s meaning
is before us now because we have not previously answered the question now in front of us. Neither of the rulings
cited by the Commission, see Declaratory Ruling, note 94 (citing TCPA 1995 Order, 10 FCC Rcd at 12397, para.
13; Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Declaratory Ruling, 20
FCC Rcd 13664, 13667, para. 7 (Consumer & Gov’t Affairs Bur. 2005)), addresses the critical issue: whether a
telemarketer must be an agent of a company in order to act “on behalf of” that company. Rather, they merely
establish the obvious proposition that an agent of a company does act “on behalf of” that company. Moreover, one
of these two rulings was issued by the Consumer & Governmental Affairs Bureau and thus is not even binding on
the Commission. Comcast Corp. v. FCC, 526 F.3d 763, 769 (D.C. Cir. 2008). In reality, the Commission has
previously refused to interpret the private-right-of-action provisions of the TCPA and thus cannot have established
an interpretation of “on behalf of” in section 227(c)(5). See, e.g., Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991; Junk Fax Protection Act of 2005, CG Docket Nos. 02-278, 05-338,
Report and Order and Third Order on Reconsideration, 21 FCC Rcd 3787, 3815, para. 56 (2006). Indeed, if the
Commission had already decided this question in a prior order, it is strange that it took us years to issue today’s
declaratory ruling. In short, I do not know of any administrative law principle that would prevent us from reading
the statute or our rules to mean what they say.
24
     See Declaratory Ruling, para. 34.
25
     See Declaratory Ruling, note 102.
26
     See Declaratory Ruling, para. 46.

                                                          27
                                                                                                                      97
 Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                 Page 99 of 130 PageID 179
                                         Federal Communications Commission                                  FCC 13-54


burden of proof for lack of agency onto the seller.27 And it concludes by saying that “we see no reason
that a seller should not be liable under those provisions for calls made by a third-party telemarketer when
it has authorized that telemarketer to market its goods or services.”28
        I am skeptical of these claims (more on that later), but there is a far more fundamental problem
with this “guidance.” It is not the Commission’s place to opine on the proper contours of the federal
common law of agency. We must of course fill in the gap in the TCPA regarding the source of agency
principles that apply to section 227(b)(3). But once we have determined the applicable body of law and it
is evident that we have not been entrusted to administer it (contra the TCPA or the Communications Act),
our duty and our expertise come to an end. If we had determined, for example, that state agency law
governs, there would be no question that we should not endeavor to construe each state’s agency laws. If
we had determined that some general federal statute like the Federal Tort Claims Act governed, we would
not claim expertise in its interpretation. So too here. The federal common law of agency is a general
body of law that covers numerous agencies. Its ambit extends to labor relations, patents, environmental
regulation, telecommunications, and much more. We cannot opine—at least not with the authority
afforded judicial deference29—on its scope and meaning, particularly as we are announcing its incipient
application to TCPA violations only today.
         Turning to the merits of the “guidance” provided by the Commission, the federal common law of
agency simply does not impose strict liability on sellers for the actions of their telemarketers. And even if
we were to assume that the Restatement (Third) of Agency were the law of the land, its application to the
relationship between a seller and its telemarketers is generally unclear and may require fact-specific
inquiries beyond the scope of the present record.
        For example, the black-letter law of apparent authority is that third-party liability accrues when a
person “reasonably believes the actor has authority to act on behalf of the principal and that belief is
traceable to the principal’s manifestations.”30 The principal may manifest assent or intent “through
written or spoken words or other conduct.”31 The key problem with this theory for victims of TCPA
violations is that they interact only with the telemarketer, not the seller, and thus there are no (apparent)
manifestations by the seller on which to hang the hat of apparent authority.32



27
  See Declaratory Ruling, para. 46 (“At a minimum, evidence of these kinds of relationships . . . should be
sufficient to place upon the seller the burden of demonstrating that a reasonable consumer would not sensibly
assume that the telemarketer was acting as the seller’s authorized agent.”).
28
     See Declaratory Ruling, para. 47.
29
  See, e.g., Chevron, U.S.A. Inc. v. Nat’l Resources Defense Council, Inc., 467 U.S. 837, 842 (1986) (deference
applies only “[w]hen a court reviews an agency’s construction of the statute which it administers”); Adams Fruit
Co., Inc. v. Barrett, 494 U.S. 638, 649–50 (1990) (same); see also Dep’t of Justice Apr. 2, 2013 Ex Parte at 2
(“[T]he Commission likely does not have the authority to state for the federal courts what the federal common law
of agency is.”). Similarly, Skidmore deference makes sense only when an agency’s “specialized experience” in a
particular field give its arguments added weight. U.S. v. Mead Corp., 533 U.S. 218, 234–35 (2001). And though we
may have “decades of experience” administering the TCPA, Declaratory Ruling, note 137, we have none
administering the federal common law of agency.
30
     Restatement (Third) of Agency § 2.03.
31
     Restatement (Third) of Agency § 1.03.
32
  The declaratory ruling tries to sidestep this issue by noting that “a principal may create apparent authority by
appointing a person to a particular position” and “may permit an agent to acquire a reputation of authority in an area
or endeavor by acquiescing in conduct by the agent under circumstances likely to lead to a reputation.” See
Declaratory Ruling, note 102 (citations omitted). While true, this does not explain how a consumer is to know that a
seller “appointed” a telemarketer “to a particular position” or that a particular telemarketer has “acquire[d] a
                                                                                                         (continued . . .)
                                                           28
                                                                                                                         98
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 100 of 130 PageID 180
                                         Federal Communications Commission                                FCC 13-54


         Similarly problematic are some of the items on the laundry list set forth by the Commission. For
example, the declaratory ruling claims that “apparent authority may be supported by evidence that the
seller allows the outside sales entity access to information and systems that normally would be within the
seller’s exclusive control, including: access to detailed information regarding the nature and pricing of the
seller’s products and services.”33 But the whole foundation of apparent authority is the reasonable beliefs
of consumers, and few if any consumers will know whether or not a seller allows such access to a
telemarketer at the time of the call. And in any case, how does giving a telemarketer access to the
detailed information that’s available on almost every company’s website imply agency? Rather than
clarifying the common law of agency, these dicta only muddy it, to the detriment of both consumers and
businesses that want to leave or avoid the courtroom.34
                                                         III.
         Given Congress’ inclusion of “on behalf of” in the do-not-call provisions of the TCPA, I would
adopt an interpretation consistent with the terms of those provisions and our corresponding rules. And
given our limited authority over and expertise in federal agency law principles, I would abstain from
opining on their application here. I respectfully dissent in part from the Commission’s contrary approach.
This is a somewhat unusual situation in that the declaratory ruling is occasioned by judicial requests for
assistance;35 thus, the cases that prompted our decision will return to the courts for review. Hopefully,
they will supply a legally sound result that will also better serve the interests of American consumers
victimized by violations of the TCPA and American businesses subject to it.




(. . . continued from previous page)
reputation of authority in an area,” let alone how a consumer would know that at the time that she received the
undesired call.
33
     See Declaratory Ruling, para. 46.
34
   The U.S. Department of Justice, too, believes that agency law is not as clear as the declaratory ruling suggests.
“[A]gency law is highly malleable” and “is in flux, with multiple—often competing—formulations advanced by
litigants and adopted by courts.” Dep’t of Justice Oct. 26, 2011 Ex Parte at 4. “[A]gency law has been articulated
and applied inconsistently” and “many agency law principles are inapplicable in [the context of the TCPA].” Dep’t
of Justice Apr. 8, 2013 Ex Parte at 2. In short, the courts are still ironing out the warps and woofs of agency law, so
much so that the declaratory ruling may not even be invoking the right principles, let alone applying those principles
correctly.
35
   It bears noting that we do not answer all the questions the courts asked. For instance, the declaratory ruling
declines to resolve what the term “user” means in section 217 of the Communications Act and whether a seller
might be liable under that provision, despite the invitation to do so. See Charvat v. Echostar Satellite, 630 F.3d 459,
465 (6th Cir. 2010). While disappointing, this is understandable given the fact that we never sought comment on the
issue and thus do not have a full record to review.

                                                          29
                                                                                                                      99
    Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                        Page 101 of 130 PageID 181
                              Lahman v. Nationwide Provider Sols.
                  United States District Court for the Eastern District of Texas, Sherman Division
                                   June 19, 2018, Decided; June 19, 2018, Filed
                                          Civil Action No. 4:17-CV-00305

Reporter
2018 U.S. Dist. LEXIS 101757 *; 2018 WL 3035916
                                                           Dallas, TX.
EARLINE LAHMAN, RANDY LAHMAN, AND
NATIONWIDE PROVIDER SOLUTIONS, LLC, v.
NATIONWIDE PROVIDER SOLUTIONS, CAPE FOX
                                                           Judges: AMOS L. MAZZANT, UNITED STATES
CORPORATION, CONCENTRIC METHODS LLC,
                                                           DISTRICT JUDGE.
CAPE FOX FEDERAL INTEGRATORS, CAPE FOX
PROFESSIONAL SERVICES, LLC, NAVAR INC.,
CAPE FOX GOVERNMENT SERVICES, CAPE FOX
FACILITIES SERVICES, CAPE FOX SHARED
                                                           Opinion by: AMOS L. MAZZANT
SERVICES, MICHAEL BROWN, GEORGE
BERNARDY, WILLIAM WALKER, BERNARD GREEN,
HAROLD MITCHELL, CHARLES JOHNSON,
CLIFFORD BLAIR, KATHERINE MILTON
                                                           Opinion

Subsequent History: Reconsideration granted by, in
part, Motion granted by, in part, Motion denied by, in     MEMORANDUM OPINION AND ORDER
part, Costs and fees proceeding at Lahman v. Cape Fox
                                                           Before the Court is (1) Defendant Clifford Blair's ("Blair")
Corp., 2019 U.S. Dist. LEXIS 40216 (E.D. Tex., Mar. 13,
                                                           Motion to Dismiss for Lack of Personal Jurisdiction, for
2019)
                                                           Failure to State a Claim, and, in the Alternative, for a
                                                           More Definite Statement (Dkt. #64), (2) Defendant
                                                           George Bernardy's ("Bernardy") Motion to Dismiss for
                                                           Lack of Personal Jurisdiction, for Failure to State a
Prior History: Lahman v. Nationwide Provider Sols.,
                                                           Claim, and, in the Alternative, for More Definite
2017 U.S. Dist. LEXIS 152959 (E.D. Tex., Sept. 20,
                                                           Statement (Dkt. #65); (3) Defendant William Walker's
2017)
                                                           ("Walker") Motion to Dismiss for Failure to State a Claim
                                                           (Dkt. #66); (4) Defendant Katherine Milton's ("Milton")
                                                           Motion to Dismiss for Lack of Personal Jurisdiction (Dkt.
                                                           #67); (5) Defendant Harold [*2] Mitchell's ("Mitchell")
Counsel: [*1] For Earline Lahman, Randy Lahman,
                                                           Motion to Dismiss for Insufficient Service of Process, for
Plaintiffs, Counter Defendants: David Lynn James,
                                                           Lack of Personal Jurisdiction, for Failure to State a
LEAD ATTORNEY, Miller James Miller & Hornsby,
                                                           Claim, and, in the Alternative, for More Definite
Texarkana, TX; Russell Matthew Soloway, Law Office of
                                                           Statement (Dkt. #72); (6) Defendant Charles Johnson's
Russell M. Soloway, PC, Austin, TX.
                                                           ("Johnson") Motion to Dismiss for Failure to State a
                                                           Claim and, in the Alternative, for a More Definite
For Nationwide Provider Solutions, Cape Fox                Statement (Dkt. #73); (7) Defendant Michael Brown's
Corporation, Defendants: Katrin U Schatz, Talley Ray       ("Brown") Motion to Dismiss for Insufficient Service of
Parker, Jackson Lewis PC - Dallas, Dallas, TX.             Process, for Failure to State a Claim and, in the
                                                           Alternative, for a More Definite Statement (Dkt. #75); (8)
                                                           Defendant Cape Fox Shared Services's ("Shared
For Cape Fox Corporation, Counter Claimant: Katrin U
                                                           Services") Motion to Dismiss for Lack of Personal
Schatz, Talley Ray Parker, Jackson Lewis PC - Dallas,

                                                  Patricia O'Neill
                                                                                                               100
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 102 of 130 PageID 182
                                                                                                       Page 2 of 14
                                          2018 U.S. Dist. LEXIS 101757, *2

Jurisdiction, for Failure to State a Claim and, in the        promotes        Women-Owned       Small    Businesses—
Alternative, for More Definite Statement (Dkt. #76); (9)      businesses with at least fifty-one percent direct, female
Defendant Cape Fox Facilities Services's ("Facilities         ownership and control. As a company with 8(a) and
Services") Motion to Dismiss for Lack of Personal             8(m) status and a Government Services Contract
Jurisdiction, for Failure to State a Claim and, in the        Vehicle, Nationwide Provider was one of nine
Alternative, for More Definite Statement (Dkt. #77); (10)     businesses able to bid for federal agency contracts
Defendant      Cape     Fox     Government       Services's   through multiple contract vehicles in the Paris, Texas
("Government Services") Motion to Dismiss for Lack of         region. In June 2011, Nationwide Provider received
Personal Jurisdiction, for Failure to State a Claim and, in   certification from the State of Texas Comptroller [*5] of
the Alternative, for More Definite Statement (Dkt. #78);      Public Accounts as a certified Historically Underutilized
(11) [*3]    Defendant Concentric Methods, LLC's              Business and its accompanying state contracting
("Concentric Methods") Motion to Dismiss for Lack of          advantages. Nationwide Provider's right to bid on
Personal Jurisdiction, for Failure to State a Claim and, in   federal agency contracts in the Paris, Texas region and
the Alternative, for More Definite Statement (Dkt. # 79);     help federal agencies meet their stated goal of awarding
(12) Defendant Cape Fox Federal Integrators's                 five percent of their contracts to Women-Owned Small
("Federal Integrators") Motion to Dismiss for Lack of         Businesses made it valuable.
Personal Jurisdiction, for Failure to State a Claim, and,
in the Alternative, for More Definite Statement (Dkt.         A year later, Randy Lahman ("Mr. Lahman") fell thirty
#80); (13) Defendant Navar, Inc.'s ("Navar") Motion to        feet onto concrete when a tree limb struck a lift he was
Dismiss for Failure to State a Claim and, in the              using. From July 2012 through March 2015, Mr. Lahman
Alternative, for More Definite Statement (Dkt. #81); and      underwent six surgeries for his injuries, four of which
(14) Defendant Cape Fox Professional Services's               were on his spine. Mr. Lahman's medical expenses and
("Professional Services") Motion to Dismiss for Lack of       his lost income put a severe emotional and financial
Personal Jurisdiction, for Failure to State a Claim, and,     strain on his family and Nationwide Provider. Mrs.
in the Alternative, for More Definite Statement (Dkt.         Lahman continued to run Nationwide Provider, but in
#82). After reviewing the relevant pleadings and              time recognized that she and Nationwide Provider could
motions, the Court finds that they should be granted in       use outside help.
part and denied in part.
                                                              The 8(a) Program has a Mentor-Protégé Program,
                                                              permitting young 8(a) companies to learn from other
                                                              more experienced businesses. The Small Business
BACKGROUND
                                                              Administration Mentor-Protégé Program not only
This case concerns a failed business association. On          provides needed support, advice, and resources for the
December 11, 2007, Mrs. Earline Lahman ("Mrs.                 protégé 8(a) company but also permits the mentor and
Lahman"), founded Nationwide Provider Solutions, LLC          protégé to enter into joint venture arrangements [*6]
("Nationwide Provider"), a Medical Service Organization,      where the mentor may buy up to forty percent of the
to help physicians and health care providers with             protégé in order to help the protégé raise capital.
medical [*4] billing and credentialing. Mrs. Lahman
                                                              Mrs. Lahman connected with Kay Bills ("Ms. Bills"), the
aspired to grow Nationwide Provider's client-base by
                                                              head of Mid America Government Industry Coalition,
adding private parties, the U.S. Department of Veteran
                                                              Inc. ("MAGIC"). MAGIC is a regional trade association
Affairs' Division of Health Affairs, U.S. Department of
                                                              for growing businesses involved with Federal
Health, U.S. Indian Health Affairs, and Texas state and
                                                              Contracting in Oklahoma, Texas, New Mexico, and
local health providers in the Paris, Texas region.
                                                              Colorado. On September 4, 2012, Ms. Bills introduced
On March 16, 2011, Nationwide Provider obtained a             Mrs. Lahman via e-mail to Cape Fox's Chief Executive
U.S. General Services Administration Schedule                 Officer ("CEO") Brown, as a potential mentor for
Contract Vehicle, allowing the company to bid for             Nationwide Provider. In that e-mail, Mrs. Lahman
federal government contracts ("Government Services            summarized Nationwide Provider's history and goals for
Contract Vehicle"). Nationwide Provider also received         growth with Brown. The following day, Brown
8(a) and 8(m) status from the Small Business                  telephoned Mrs. Lahman to schedule a face-to-face
Administration. The 8(a) Business Development                 meeting.
Program helps small, disadvantaged businesses secure
                                                              On September 26, 2012, Brown, Bernardy, Cape Fox's
government contracts. Meanwhile, the 8(m) Program

                                                    Patricia O'Neill
                                                                                                                  101
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                            Page 103 of 130 PageID 183
                                                                                                       Page 3 of 14
                                         2018 U.S. Dist. LEXIS 101757, *6

Chief Financial Officer ("CFO") and Johnson, the CEO        Plaintiffs of their corporate authority, income, and
of Navar, a wholly owned Cape Fox subsidiary, met with      property. Notably, Plaintiffs allege that Navar's CEO
Mrs. Lahman in Paris, Texas. In order to discuss the        Johnson first asked Mrs. Lahman to "add [Navar's]
details and business plan of Nationwide Provider more       NAICS code for construction to [Nationwide Provider's]
fully, Mrs. Lahman and Brown signed a mutual non-           System for Award Management (SAM) Profile for
disclosure agreement. At the meeting's conclusion,          qualification and submit a bid for repair work on a
Brown and Bernardy told Mrs. Lahman about their plan        hangar at [a [*9] Naval Air Station in Texas]." (Dkt. #25
for Cape Fox to buy Nationwide Provider.                    at p. 21). Plaintiffs allege that after Mrs. Lahman refused
                                                            to add the code, Johnson directed Cape Fox's Chief
On October 2, 2012, Walker, [*7] Cape Fox's General         Administrative Officer Debbie Smith ("Smith") to add the
Counsel, expressed his enthusiasm for Cape Fox to           [NAICS] code to [Nationwide Provider's] profile to
quickly purchase Nationwide Provider in a letter to Mrs.    enable [Navar] to submit the bid." (Dkt. #25 at p. 21).
Lahman, as President of Nationwide Provider. The letter
also outlined the initial terms of Cape Fox's offer.        On October 3, 2017, Plaintiffs filed their Second
                                                            Amended Complaint, alleging (1) fraud, (2)
In November 2012, Cape Fox and Nationwide Provider          misrepresentation, (3) breach of agreements of Cape
recorded the terms and conditions for Cape Fox's            Fox's purchase of Nationwide Provider, (4) breach of
purchase of Nationwide Provider in a Letter of Intent in    employment agreements, (5) that the Court should void
Manassas, Virginia. Brown signed this letter on Cape        the purchase/sale contract, (6) unconscionability, (7)
Fox's behalf. Mrs. Lahman agreed to and acknowledged        quantum meruit, (8) conversion, (9) trespass to real
the Letter of Intent on November 19, 2012. The Letter of    property, (10) tortious inference, (11) breach of fiduciary
Intent conditioned Cape Fox's purchase of Nationwide        duty, (12) intentional infliction of emotion distress, (13)
Provider on the Small Business Administration's             conspiracy, (14) single business enterprise liability, and
approval of the transaction and left the purchase price     (15) violation of law regarding the handling of medical
open for future negotiation. The Letter of Intent,          records against Defendants (Dkt. #25).
however, also included several conditions that the
parties had to satisfy in order to complete the purchase    On November 20, 2017, Blair filed his Motion to Dismiss
of Nationwide Provider (Dkt. #25 at pp. 12-13).             for Lack of Personal Jurisdiction, for Failure to State a
                                                            Claim, and, in the Alternative, for a More Definite
In early January 2013, Cape Fox sent another                Statement (Dkt. #64). On November 21, 2017, Bernardy
Agreement for Purchase and Sale of Membership               filed his Motion to Dismiss for Lack [*10] of Subject
Interests of Nationwide Provider to Mrs. Lahman and         Matter Jurisdiction, for Failure to State a Claim, and, in
Mr. Lahman. The Agreement stipulated that it "shall         the Alternative, for More Definite Statement (Dkt. #65).
have no present effect and no enforceable legal rights      On December 7, 2017, Walker filed his Motion to
are created arising from this Agreement [*8] prior to the   Dismiss for Failure to State a Claim (Dkt. #66). On
approval of this Agreement by the [Small Business           December 8, 2017, Milton filed her Motion to Dismiss for
Administration]." On January 31, 2013, Plaintiffs allege    Lack of Personal Jurisdiction, for Failure to State a
that Cape Fox "drafted and insisted that [Nationwide        Claim, and, in the Alternative, for More Definite
Provider] sign a Contract for Administrative Services."     Statement (Dkt. #67). On December 12, 2017, Mitchell
(the "Administrative Services Contract") (Dkt. #25 at p.    filed his Amended Motion to Dismiss for Insufficient
18). Per the Administrative Services Contract, Cape Fox     Service of Process, Lack of Personal Jurisdiction,
assumed operational control of Nationwide Provider's        Failure to State a Claim, and, in the Alternative, for More
accounting, finances, information technology, network       Definite Statement (Dkt. #72). On December 12, 2017,
management, and human resources (Dkt. #25 at p. 16).        Johnson filed his Motion to Dismiss for Failure to State a
The Small Business Administration ultimately never          Claim and, in the Alternative, for More Definite
approved of any agreement for Cape Fox to buy               Statement (Dkt. #73). On December 15, 2017, Brown
Nationwide Provider.                                        filed his Motion to Dismiss for Insufficient Service of
                                                            Process, Failure to State a Claim, and, in the
Plaintiffs allege that Defendants, working collectively,
                                                            Alternative, for More Definite Statement (Dkt. #75).
exercised unauthorized and unlawful control over
Nationwide Provider's operations, reneged on various        On December 15, 2017, Shared Services, Facilities
representations central to the agreement to sell            Services, Government Services, Concentric Methods,
Nationwide Provider to Cape Fox, and deprived the           Federal Integrators, and Professional Services filed


                                                  Patricia O'Neill
                                                                                                                  102
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 104 of 130 PageID 184
                                                                                                          Page 4 of 14
                                            2018 U.S. Dist. LEXIS 101757, *10

Motions to Dismiss for Lack of Personal Jurisdiction,            court's jurisdiction must "present sufficient facts as to
Failure to State a Claim, [*11] and, in the Alternative,         make out only a prima facie case supporting
for More Definite Statement1 (Dkt. #76; Dkt. #77; Dkt.           jurisdiction," if a court rules on a motion without an
#78; Dkt. #79; Dkt. #80; Dkt. #82). On the same day,             evidentiary hearing. Alpine View Co. v. Atlas Copco AB,
Navar filed its Motion to Dismiss for Failure to State a         205 F.3d 208, 215 (5th Cir. 2000). When considering
Claim, and, in the Alternative, for More Definite                the motion to dismiss, "[a]llegations in [a] plaintiff's
Statement (Dkt. #81).                                            complaint are taken as true except to the extent that
                                                                 they are contradicted by defendant's affidavits." Int'l
The Plaintiffs filed no response. Local Rule CV-7(d)             Truck & Engine Corp. v. Quintana, 259 F. Supp. 2d 553,
provides as follows:                                             557 (N.D. Tex. 2003) (citing Wyatt v. Kaplan, 686 F.2d
                                                                 276, 282-83 n.13 (5th Cir. 1982)); accord Black v. Acme
     Response and Briefing. The response and any
                                                                 Mkts., Inc., 564 F.2d 681, 683 n.3 (5th Cir. 1977).
     briefing shall be contained in one document. A
                                                                 Further, "[a]ny genuine, material conflicts between the
     party opposing a motion shall file the response, any
                                                                 facts established by the parties' affidavits and other
     briefing and supporting documents within the time
                                                                 evidence are resolved in favor of plaintiff for the
     period prescribed by Subsection (e) of this rule. A
                                                                 purposes of determining whether a prima facie case
     response shall be accompanied by a proposed
                                                                 exists." Id. (citing Jones v. Petty-Ray Geophysical,
     order conforming to the requirements of Subsection
                                                                 Geosource, Inc., 954 F.2d 1061, 1067 (5th Cir. 1992)).
     (a) of this rule. Briefing shall contain a concise
                                                                 However, if a court holds an evidentiary hearing, a
     statement of the reasons in opposition to the motion
                                                                 plaintiff "must establish jurisdiction by a preponderance
     and a citation of authorities upon which the party
                                                                 of the admissible evidence." In re Chinese
     relies. A party's failure to oppose a motion in the
                                                                 Manufactured Drywall Prods. Liab. Lit., 742 F.3d 576,
     manner prescribed herein creates a presumption
                                                                 585 (5th Cir. 2014) (citing Walk Haydel & Assocs., Inc.
     that the party does not controvert the facts set out
                                                                 v. Coastal Power Prod. Co., 517 F.3d 235, 241-42 (5th
     by movant and has no evidence to offer in
                                                                 Cir. 2008)).
     opposition to the motion.
Local Rule CV-7(d). Since no response was filed, the             A court conducts a two-step inquiry when a defendant
Court will assume that Plaintiffs do not controvert the          challenges personal jurisdiction. Ham v. La Cienega
facts set out in the aforementioned motions.                     Music Co., 4 F.3d 413, 415 (5th Cir. 1993). First, absent
                                                                 a controlling [*13] federal statute regarding service of
                                                                 process, the court must determine whether the forum
LEGAL STANDARD                                                   state's long-arm statute confers personal jurisdiction
                                                                 over the defendant. Id. And second, the court
                                                                 establishes whether the exercise of jurisdiction is
                                                                 consistent with due process under the United States
Rule 12(b)(2)                                                    Constitution.

Federal Rule of Civil Procedure 12(b)(2) requires a              The Texas long-arm statute confers jurisdiction to the
court [*12] to dismiss a claim if the court does not have        limits of due process under the Constitution. Command-
personal jurisdiction over the defendant. FED. R. CIV.           Aire Corp. v. Ont. Mech. Sales and Serv. Inc., 963 F.2d
P. 12(b)(2). After a non-resident defendant files a              90, 93 (5th Cir. 1992). Therefore, the sole inquiry that
motion to dismiss for lack of personal jurisdiction, it is       remains is whether personal jurisdiction offends or
the plaintiff's burden to establish that in personam             comports with federal constitutional guarantees. Bullion,
jurisdiction exists. Bullion v. Gillespie, 895 F.2d 213, 217     895 F.2d at 216. The Due Process Clause permits the
(5th Cir. 1990) (citing WNS, Inc. v. Farrow, 884 F.2d            exercise of personal jurisdiction over a non-resident
200, 202 (5th Cir. 1989)).                                       defendant when the defendant has established
                                                                 minimum contacts with the forum state "such that
To satisfy that burden, the party seeking to invoke the          maintenance of the suit does not offend traditional
                                                                 notions of fair play and substantial justice." Int'l Shoe
                                                                 Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90
1 When   collectively referring to Shared Services, Facilities
                                                                 L. Ed. 95 (1945). Minimum contacts with a forum state
Services, Government Services, Concentric Methods, Federal
                                                                 can be satisfied by contacts that give rise to either
Integrators, and Professional Services, the Court does so as
                                                                 general jurisdiction or specific jurisdiction. Wilson v.
the "Subsidiary Defendants."

                                                       Patricia O'Neill
                                                                                                                     103
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 105 of 130 PageID 185
                                                                                                           Page 5 of 14
                                           2018 U.S. Dist. LEXIS 101757, *13

Belin, 20 F.3d 644, 647 (5th Cir. 1994).                       of the unilateral activity of another party or third person."
                                                               Id.
General jurisdiction exists only when the defendant's
contacts with the forum state are so "'continuous and
systematic' as to render them essentially at home in the       Rule 12(b)(5)
forum State." Daimler AG v. Bauman, 571 U.S. 117,
127, 134 S. Ct. 746, 754, 187 L. Ed. 2d 624 (2014)             Federal Rule of Civil Procedure 12(b)(5) provides that a
(quoting Goodyear Dunlop Tires Operations, S.A. v.             party may file a motion to dismiss for insufficient service
Brown, 564 U.S. 915, 919, 131 S. Ct. 2846, 2851, 180           of process. A district court has "broad discretion to
L. Ed. 2d 796 (2011)); see Cent. Freight Lines v. APA          dismiss an action for ineffective service of process."
Transp. Corp., 322 F.3d 376, 381 (5th Cir. 2003) (citing       Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d
Helicopteros Nacionales de Colum., S.A. v. Hall, 466           634, 645 (5th Cir. 1994). Federal Rule 4(m) permits
U.S. 408, 414 n.8, 104 S. Ct. 1868, 80 L. Ed. 2d 404           dismissal of a suit if the plaintiff fails to serve a
(1984)). Substantial, continuous and systematic                defendant within 90 days of filing, but provides that "if
contact [*14] with a forum is a difficult standard to meet     the plaintiff shows good cause for the failure, the court
and requires extensive contacts between a defendant            shall extend the time for service for an appropriate
and the forum. Johnston v. Multidata Sys. Int'l Corp.,         period." FED. R. CIV. P. 4(m); Gartin v. Par Pharm.
523 F.3d 602, 609 (5th Cir. 2008). "General jurisdiction       Cos., Inc., 289 F. App'x 688, 692 (5th Cir. 2008).
can be assessed by evaluating contacts of the                  "[G]ood cause under Rule 4(m) requires at least as
defendant with the forum over a reasonable number of           much as would be required to show excusable neglect,
years, up to the date the suit was filed." Access              as to which simple inadvertence or mistake of counsel
Telecom, Inc. v. MCI Telecomms. Corp., 197 F.3d 694,           or ignorance of the rules usually does not suffice."
717 (5th Cir. 1992) (citation omitted). However, "vague        Gartin, 289 F. App'x at 692 (citing Lambert v. United
and overgeneralized assertions that give no indication         States, 44 F.3d 296, 299 (5th Cir. 1999)).
as to the extent, duration, or frequency of contacts are
insufficient to support general jurisdiction." Johnston,
523 F.3d at 609 (citing Gardemal v. Westin Hotel Co.,          Rule 12(b)(6)
186 F.3d 588, 596 (5th Cir. 1999)).
                                                               The Federal Rules of Civil Procedure require that each
Specific jurisdiction is proper when the plaintiff alleges a   claim in a complaint include a "short and plain statement
cause of action that grows out of or relates to a contact      . . . showing that the pleader is entitled to relief." FED.
between the defendant and the forum state.                     R.CIV. P. 8(a)(2). Each claim must include enough
Helicopteros, 466 U.S. at 414 n.8. For the Court to            factual [*16] allegations "to raise a right to relief above
exercise specific jurisdiction, the Court must determine       the speculative level." Bell Atl. Corp. v. Twombly, 550
"(1) whether the defendant has . . . purposely directed        U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929
its activities toward the forum state or purposely availed     (2007).
itself of the privileges of conducting activities there; (2)
whether the plaintiff's cause of action arises out of or       A Rule 12(b)(6) motion allows a party to move for
results from the defendant's forum-related contacts; and       dismissal of an action when the complaint fails to state a
(3) whether the exercise of personal jurisdiction is fair      claim upon which relief can be granted. FED. R. CIV. P.
and reasonable." Nuovo Pignone, SpA v. STORMAN                 12(b)(6). When considering a motion to dismiss under
ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002) (citing            Rule 12(b)(6), the Court must accept as true all well-
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474,             pleaded facts in plaintiff's complaint and view those
105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)). Defendants          facts in the light most favorable to the plaintiff. Bowlby v.
who "'reach out beyond one state' and create continuing        City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012).
relationships and obligations with [*15] citizens of           The Court may consider "the complaint, any documents
another state are subject to regulation and sanctions in       attached to the complaint, and any documents attached
the other state for consequences of their actions."            to the motion to dismiss that are central to the claim and
Burger King Corp., 471 U.S. at 475 (citing Travelers           referenced by the complaint." Lone Star Fund V (U.S.),
Health Assoc. v. Virginia, 339 U.S. 643, 647, 70 S. Ct.        L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir.
927, 94 L. Ed. 1154 (1950)). Establishing a defendant's        2010). The Court must then determine whether the
minimum contacts with the forum state requires contacts        complaint states a claim for relief that is plausible on its
that are more than "random, fortuitous, or attenuated, or      face. '"A claim has facial plausibility when the plaintiff

                                                     Patricia O'Neill
                                                                                                                      104
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                     Page 106 of 130 PageID 186
                                                                                                                   Page 6 of 14
                                             2018 U.S. Dist. LEXIS 101757, *16

pleads factual content that allows the [C]ourt to draw the         Mitchell v. E-Z Way Towers, Inc., 269 F.2d 126, 132
reasonable inference that the defendant is liable for the          (5th Cir. 1959)). In addition, "when a defendant is
misconduct alleged.'" Gonzalez v. Kay, 577 F.3d 600,               complaining of matters that can be clarified and
603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S.           developed during discovery, not matters that impede his
662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)).              ability to form a responsive pleading, an order directing
"But where the well-pleaded facts do not permit the                the plaintiff to provide a more definite statement is not
[C]ourt to infer more than the mere possibility of                 warranted." Hoffman v. Cemex, Inc., No. H-09-2144,
misconduct, the complaint has alleged—but it has not               2009 U.S. Dist. LEXIS 114130, 2009 WL 4825224, at *3
'show[n]'—'that the pleader is entitled to relief.'" Iqbal,        (S.D. Tex. Dec. 8, 2009) (citing Arista Records LLC v.
556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).                 Greubel, 453 F.Supp. 2d 961, 972 (N.D. Tex. 2006)).
                                                                   "Nevertheless, parties may rely on Rule 12(e) as a
In Iqbal, the Supreme Court established a two-step                 mechanism to enforce the minimum requirements of
approach for assessing [*17] the sufficiency of a                  notice pleading." Id.
complaint in the context of a Rule 12(b)(6) motion. First,
the Court should identify and disregard conclusory
allegations, for they are "not entitled to the assumption          ANALYSIS
of truth." Id. at 664. Second, the Court "consider[s] the
factual allegations in [the complaint] to determine if they
plausibly suggest an entitlement to relief." Id. "This
standard 'simply calls for enough facts to raise a                 I. The Court Lacks Personal Jurisdiction over Blair,
reasonable expectation that discovery will reveal                  Bernardy, Milton, and the Subsidiary Defendants
evidence of the necessary claims or elements.'" Morgan
v. Hubert, 335 F. App'x 466, 470 (5th Cir. 2009) (citation
omitted). This evaluation will "be a context-specific task
that requires the reviewing [C]ourt to draw on its judicial        A. The Defendants Do Not Have Sufficient Contacts
experience and common sense." Iqbal, 556 U.S. at 679.              with Texas for the Court to Exercise General
                                                                   Jurisdiction
Thus, "[t]o survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to            After examining the facts currently before the Court, it is
'state a claim to relief that is plausible on its face."' Id. at   clear that Plaintiffs cannot meet the burden to show that
678 (quoting Twombly, 550 U.S. at 570).                            Blair's, Bernardy's, Milton's2, and the Subsidiary
                                                                   Defendants' contacts with Texas are sufficient to
                                                                   establish general jurisdiction. Blair, Bernardy, [*19] and
Rule 12(e)                                                         Milton are not Texas residents. Blair and Bernardy are
                                                                   individuals who reside in Alaska. Milton is an individual
Rule 12(e) of the Federal Rules of Civil Procedure
                                                                   who resides in Seattle, Washington. Each of the
allows a party to move for a more definite statement of
                                                                   Subsidiary Defendants is a privately held Alaskan
the pleadings when the pleadings are "so vague or
                                                                   Native Corporation that Cape Fox owns and is located
ambiguous that the party cannot reasonably prepare a
                                                                   in Manassas, Virginia. Cape Fox is an Alaskan Native
response." FED. R. CIV. P. 12(e). "If a pleading fails to
                                                                   Corporation with is principal place of business in
specify the allegations in a manner that provides
                                                                   Ketchikan, Alaska. Such facts fall well short of the
sufficient notice, a defendant can move for a more
                                                                   substantial hurdle of showing that Defendants are at
definite statement . . . before responding." Swierkiewicz
                                                                   home in Texas and fail to establish general jurisdiction
v. Sorema N.A., 534 U.S. 506, 514, 122 S. Ct. 992, 152
                                                                   over them. See Daimler AG, 571 U.S. at 127. In turn,
L. Ed. 2d 1 (2002). Motions for a more definite [*18]
                                                                   the Court will determine whether it has specific
statement are generally disfavored because "in view of
                                                                   jurisdiction over the Individual Defendants and the
the great liberality of Federal Rule of Civil Procedure 8 .
                                                                   Subsidiary Defendants.
. . it is clearly the policy of the Rules that Rule 12(e)
should not be used to . . . require a plaintiff to amend his
complaint which under Rule 8 is sufficient to withstand a
motion to dismiss." Source Data Acquisition v. Talbot
Grp., Inc., 4:07-cv-294, 2008 U.S. Dist. LEXIS 130135,             2 The  Court refers to Blair, Bernardy, and Milton collectively as
2008 WL 678645, at *2 (E.D. Tex. Mar. 11, 2008) (citing
                                                                   the "Individual Defendants."

                                                         Patricia O'Neill
                                                                                                                               105
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 107 of 130 PageID 187
                                                                                                         Page 7 of 14
                                          2018 U.S. Dist. LEXIS 101757, *19

B. The Court Lacks Specific Jurisdiction over the             pp. 1-2). Bernardy avers that he once served as Cape
Individual Defendants                                         Fox's COO, but left the company in 2014 (Dkt. #65,
                                                              Exhibit 1 at pp. 1-2). Bernardy proclaims that he has
                                                              made fewer than six short visits to Texas in his life (Dkt.
                                                              #65, Exhibit 1 at p. 2). Bernardy submits that while
i. Blair                                                      working with Cape Fox, he visited Texas for two days to
                                                              meet with Mrs. Lahman and her associates at
Blair argues that the Second Amended Complaint                Nationwide Provider's offices in Paris, Texas as
alleges that (1) he resides in Ketchikan, Alaska, (2)         previously mentioned. (Dkt. #65, Exhibit 1 at p. 2).
during the events giving rise this case, he served as
Chair of Cape Fox's Board of Directors, and (3) he is
Cape Fox's President. Blair contends that such vague          iii. Milton
allegations cannot serve as a basis for specific personal
jurisdiction over him individually. Blair advances that his   Milton argues that the Second Amended Complaint
status as Cape Fox's officer would not create personal        alleges that: (1) she resides in Seattle, Washington, (2)
jurisdiction [*20] over him even if the Court had             she served as President of Cape Fox's Board of
personal jurisdiction over Cape Fox.                          Directors during the events leading to this action, and
                                                              (3) she acted in other executive positions with the
Via affidavit, Blair swears that he works and keeps a         Defendant entities. Milton claims [*22] that these vague
permanent residence in Saxman, Alaska and has only            and conclusory allegations cannot support specific
lived and worked in Alaska and Washington (Dkt. #64,          personal jurisdiction over Milton individually.
Exhibit 1 at p. 2). Blair concedes that he is President of
the Board of Directors for Cape Fox and has previously        In her affidavit, Milton declares that she works and
served as a Cape Fox board member, but asserts that           resides in Seattle, Washington, and that she has not
he has never visited Texas in those capacities (Dkt.          lived or worked in any other state except Alaska (Dkt.
#64, Exhibit 1 at pp. 1-2). At last, Blair claims his only    #67, Exhibit 1 at pp. 1-2). Milton contends that she is not
two visits to Texas consisted of walking through a Dallas     currently associated with Cape Fox or the Defendant
airport to reach connecting flights (Dkt. #64, Exhibit 1 at   entities (Dkt. #67, Exhibit 1 at pp. 1-2). Milton asserts
p. 2).                                                        that she previously served as President of Cape Fox's
                                                              Board from October 2014 through December 2015 and
                                                              then served as a Cape Fox Board member until the end
ii. Bernardy                                                  of 2016 (Dkt. #67, Exhibit 1 at pp. 1-2). Milton also
                                                              claims that aside from attending a mediation for this
Bernardy argues that the Second Amended Complaint             case in August 2015, she did not visit Texas while
only alleges that: (1) he resides in Anchorage, Alaska,       serving in these roles, and she has not returned to
(2) he was the Chief Operating Officer ("COO") of Cape        Texas since the mediation (Dkt. #67, Exhibit 1 at p. 2).
Fox during the events leading to this cause of action, (3)
he participated in a meeting with Mrs. Lahman in
September 2012 in Paris, Texas, (4) Mrs. Lanham told          iv. The Individual Defendants' Affidavits Show that
Bernardy and others that she had scheduled a meeting          Their Contacts with Texas Do Not Permit the Court
with Liberty Bank, and (5) Bernardy explained the             to Exercise Specific Jurisdiction over Them
business reasons for Cape Fox's interest in acquiring
Nationwide Providers to Mrs. Lahman. Bernardy claims          Via affidavit, the Individual Defendants declare that they
that these pleadings and his [*21] status as Cape Fox's       have entered no contracts and pursued no business in
corporate officer cannot provide specific jurisdiction over   Texas (Dkt. #64, Exhibit 1 at p. 2; Dkt. #65, Exhibit 1 at
him as an individual.                                         p. 2; Dkt. #67, [*23] Exhibit 1 at p. 2). The Individual
                                                              Defendants claim that they have never sued anyone,
In his affidavit, Bernardy asserts that he keeps a            been sued by anyone, submitted to jurisdiction, and
permanent residence in Anchorage, Alaska and he has           maintain no registered agent for service in Texas (Dkt.
not lived or worked elsewhere (Dkt. #65, Exhibit 1 at p.      #64, Exhibit 1 at p. 2; Dkt. #65, Exhibit 1 at p. 2; Dkt.
2). Bernardy declares that he is not employed by or           #67, Exhibit 1 at p. 2). The Individual Defendants also
affiliated with any of the entities named as defendants in    submit that they have never worked, filed, or paid taxes
the Second Amended Complaint (Dkt. #65, Exhibit 1 at          in Texas (Dkt. #64, Exhibit 1 at p. 2; Dkt. #65, Exhibit 1


                                                    Patricia O'Neill
                                                                                                                    106
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 108 of 130 PageID 188
                                                                                                          Page 8 of 14
                                          2018 U.S. Dist. LEXIS 101757, *23

at p. 2; Dkt. #67, Exhibit 1 at p. 2).                         the Court has no basis to exert personal jurisdiction over
                                                               the Individual Defendants.
The Individual Defendants reject Plaintiffs' claims that
they were involved in a joint enterprise with the other        Additionally, since Plaintiffs filed no response and
Defendants as conclusory and "completely devoid of             presented no affidavits to create any genuine, material
any specific allegations to support application of [Single     conflict with the facts established by the Individual
Business Enterprise Liability or Joint Enterprise              Defendants' affidavits, Plaintiffs' contradicted facts
Liability]." (Dkt. #64 at p. 23; Dkt. #65 at p. 23; Dkt. #67   alleged in their complaint are not takin as true. See
at p. 23). Accordingly, the Individual Defendants              Quintana, 259 F. Supp. 2d at 557 ("[a]llegations in [a]
contend that "Plaintiffs cannot extend liability to [them]     plaintiff's complaint are taken as true except to the
under a single business enterprise theory." (Dkt. #64 at       extent that they are contradicted by defendant's
p. 24; Dkt. #65 at p. 24; Dkt. #67 at p. 24). The              affidavits.") (citing Wyatt, 686 F.2d at 282-83).
Individual Defendants also aver that the Second                Accordingly, Plaintiffs have not adequately pleaded a
Amended Complaint is "devoid of any specific                   basis for the Court to exert specific jurisdiction over
allegations that [they were parties] to any fraud or [were]    the [*26] Individual Defendants since Plaintiffs have not
unjustly enriched by alleged wrongful [*24] control of         shown that the Individual Defendants purposefully
[Nationwide Provider]." (Dkt. #64 at p. 19; Dkt. #65 at p.     directed their activities to or availed themselves of the
19; Dkt. #67 at p. 19). The Individual Defendants also         privilege to pursue activities in Texas, Plaintiffs' claims
contend that the Second Amended Complaint "contains            arise or result from the Individual Defendants' forum-
no specific allegations that [the Individual Defendants]       related contacts, and the exercise of personal
made false, material representations to give rise to a         jurisdiction over the Individual Defendants is fair and
fraud or misrepresentation claim, much less any                reasonable. See STORMAN ASIA M/V, 310 F.3d at
allegations that Plaintiffs relied on such representations     378. Thus, the Individual Defendants' motions to dismiss
made by [them] and were damaged by their reliance on           for lack of personal jurisdiction are hereby granted.
such representations." (Dkt. #64 at p. 17; Dkt. #65 at p.
17; Dkt. #67 at p. 17). Indeed, the Individual Defendants
generally deny that the Second Amended Complaint               C. The Court Lacks Specific Jurisdiction over the
pleads any specific factual basis for the claims against       Subsidiary Defendants
them (Dkt. #64; Dkt. #65; Dkt. #67).

Again, since Plaintiffs filed no response, the Court
assumes that they do not "controvert the facts set out by
                                                               i. Shared Services
[the Individual Defendants] and [have] no evidence to
offer in opposition to [these arguments]." Local Rule CV-      Shared Services argues that the Second Amended
7(d).                                                          Complaint alleges that: (1) Shared Services is a
                                                               privately held Alaskan Native Corporation that Cape Fox
The Fifth Circuit permits a corporate officer to be held
                                                               wholly owns; (2) Shared Services is located at 7050
individually liable when a corporate entity serves as their
                                                               Infantry Ridge Road, Manassas, Virginia; (3) Shared
alter ego or the officer perpetrates tortious conduct in
                                                               Services has transacted business in Lamar County,
the forum on the corporation's behalf. Stuart v.
                                                               Texas but the company is not registered as a foreign
Spademan, 772 F.2d 1185, 1197 (5th Cir. 1985). The
                                                               corporation doing business in Texas with the Texas
Second        Amended       Complaint      contains     no
                                                               Secretary of State; (4) Shared Services has no regular
allegation [*25] demonstrating such circumstances
                                                               place of business or registered agent for service of
existed for the Individual Defendants. Though the
                                                               process in Texas; and (5) Shared Services's former
Second Amended Complaint alleges that Bernardy met
                                                               CFO, Verbena Williams, visited Paris, Texas in [*27]
with Mrs. Lahman for two days in Paris, Texas and
                                                               August 2013 to meet with local business people and a
expressed interest in Cape Fox purchasing Nationwide
                                                               local bank representative.
Provider, these actions did not give rise to Plaintiffs'
causes of action and do not permit the Court's exercise        Shared Services asserts that the Second Amended
of specific jurisdiction over Bernardy individually. Next,     Complaint does not purport that it engaged in any
the Second Amended Complaint hardly mentions Blair             specific, wrongful conduct with respect to Plaintiffs, let
and Milton, let alone pleads sufficient facts to show that     alone that Shared Services engaged in such conduct in
the Court can exert specific jurisdiction over them. Thus,     Texas. Shared Services advances that the Second


                                                     Patricia O'Neill
                                                                                                                     107
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 109 of 130 PageID 189
                                                                                                         Page 9 of 14
                                          2018 U.S. Dist. LEXIS 101757, *27

Amended Complaint does not claim that Shared                  transacted business in Lamar County, Texas but has
Services falsely represented anything to the Plaintiffs in    not registered as a foreign corporation doing business in
Texas, trespassed upon or wrongfully exerted its              Texas with the Texas Secretary of State; (5)
dominion or control over Plaintiffs' property in Texas,       Government Services keeps no regular place of
tortiously interfered with the Plaintiffs' business in        business in Texas and does not have a registered agent
Texas, took any action designed to emotionally distress       for service of process in the state; and (6) Government
the Plaintiffs in Texas, or pursued other tortious            Services's Director of Operations, Mike Reed, visited
behavior in Texas.                                            Paris, Texas in early August 2013 so that Mrs. Lahman
                                                              could introduce Chris Jones to community leaders,
                                                              healthcare administrators, healthcare providers, and
ii. Facilities Services                                       economic development personnel in Paris.

Facilities Services argues that the Second Amended            Government Services argues that these allegations
Complaint only alleges that: (1) Facilities Services is a     cannot support specific personal jurisdiction over
privately held Alaskan Native Corporation that Cape Fox       Government Services and, rather, show its lack of
owns; (2) Joseph Hunt is Facilities Services's President;     contacts with Texas. Government Services advances
(3) Facilities Services is located at 7050 Infantry Ridge     that Plaintiffs' claims that it has done business in Lamar
Road, Manassas, Virginia; (4) Facilities Services has         County, Texas are conclusory and insufficient to support
done business in Lamar County, Texas but has not              specific jurisdiction. Government Services advances
registered as a foreign corporation doing business in         that its Director of Operations's [*30] attending a
Texas with the [*28] Texas Secretary of State; (5)            meetings held in Paris, Texas in 2013 does not satisfy
Facilities Services maintains no regular place of             minimum contacts to establish specific jurisdiction.
business in Texas or registered agent for service of          Government Services declares that the Second
process in the state.                                         Amended Complaint does not allege that Government
                                                              Services misrepresented anything at these meetings,
Facilities Services argues that these allegations cannot      that the meetings were connected with Government
support specific personal jurisdiction over it. Facilities    Services's negotiation of any agreement at issue in this
Services asserts that, if anything, they demonstrate its      litigation, or that anything else happened at the
lack of contacts with Texas. Facilities Services contends     meetings that could give rise to any of Plaintiffs' claims.
that Plaintiffs' conclusory assertion that Facilities         Government Services asserts that its officers' presence
Services has done business in Lamar County, Texas             at a meeting does not establish minimum contacts
does not alter this fact. Facilities Services elaborates      absent evidence that the defendant engaged in tortious
that the Court need not accept conclusory jurisdictional      conduct aimed at the forum that gave rise to Plaintiffs'
allegations, even if undisputed. Accordingly, Facilities      claims. Accordingly, Government Services claims that
Services argues that the Second Amended Complaints            Plaintiffs' claims against it should be dismissed for lack
alleges no acts through which Facilities Services has         of personal jurisdiction.
purposefully availed itself of Texas, let alone acts giving
rise to any of the claims broadly asserted against the
Defendants in the Second Amended Complaint. In turn,          iv. Concentric Methods
Facilities Services argues that Plaintiffs allege nothing
that would support specific jurisdiction over Facilities      Concentric Methods argues that the Second Amended
Services based on any of their tort claims.                   Complaint alleges that: (1) Concentric Methods is a
                                                              privately held Alaskan Native Corporation that Cape Fox
                                                              owns; (2) Harold Mitchell is Concentric Method's
iii. Government Services                                      President; (3) Concentric Methods is located at 7050
                                                              Infantry Ridge Road, Manassas, Virginia; (4) Concentric
Government Services argues that the Second Amended            Methods has done business [*31] in Lamar County,
Complaint only alleges that: (1) Government [*29]             Texas but has not registered as a foreign corporation
Services is a privately held Alaskan Native Corporation       doing business in Texas with the Texas Secretary of
that Cape Fox owns; (2) Fernando Pereira is                   State; and (5) Concentric Methods has no regular place
Government Services's President; (3) Government               of business in Texas or registered agent for service of
Services is located at 7050 Infantry Ridge Road,              process in the state.
Manassas, Virginia; (4) Government Services has


                                                    Patricia O'Neill
                                                                                                                    108
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 110 of 130 PageID 190
                                                                                                         Page 10 of 14
                                          2018 U.S. Dist. LEXIS 101757, *31

Concentric Methods argues that these allegations do            privately held Alaskan Native Corporation that Cape Fox
not permit specific personal jurisdiction over it and prove    owns; (2) Harold Mitchell is Professional Services'
its lack of contacts with Texas. Concentric Methods            President; (3) Professional Services is located at 7050
states that Plaintiffs' allegation that it has done business   Infantry Ridge Road, Manassas, Virginia; (4)
in Lamar County, Texas does not permit personal                Professional Services has done business in Lamar
jurisdiction and the Court need not accept conclusory          County, Texas but has not registered as a foreign
jurisdictional allegations, even if undisputed. Concentric     corporation doing business in Texas with the Texas
Methods declares that Plaintiffs did not plead a single        Secretary of State; and (5) Professional Services keeps
act by which Concentric Methods has purposefully               no regular place of business in Texas and no registered
availed itself of Texas, let alone one yielding any of the     agent for service of process in the state.
claims asserted against it in the Second Amended
Complaint. At last, Concentric Methods argues that if          Professional Services argues that these allegations
Plaintiffs could allege some conduct by it that harmed         cannot support the Court's specific personal jurisdiction
them, such conduct would not enable specific                   over it and, instead, show its lack of contacts with
jurisdiction over Concentric Methods unless it occurred        Texas. Professional Services claims Plaintiffs' assertion
in Texas.                                                      that Professional Services has done business in Lamar
                                                               County, Texas is conclusory and does not change this.
                                                               Professional Services states that a court need not
v. Federal Integrators                                         accept conclusory jurisdictional allegations, even if
                                                               undisputed.
Federal Integrators argues that the Second Amended
Complaint alleges: (1) Federal Integrators is a
privately [*32] held Alaskan Native Corporation that           vii. The Subsidiary Defendants' Affidavits Show that
Cape Fox owns; (2) Federal Integrator's President is           Their Contacts with Texas Do Not Permit the Court
Fernando Pereira; (3) Federal Integrators is located at        to Exercise [*34] Specific Jurisdiction over Them
7050 Infantry Ridge Road, Manassas, Virginia; (4)
Federal Integrators has pursued business in Lamar              In support of these arguments, the Subsidiary
County, Texas but has not registered as a foreign              Defendants submitted an affidavit by Cape Fox's
corporation doing business in Texas with the Texas             Director of Contracts Shane Muncy (the "Muncy
Secretary of State; and (5) Federal Integrators has no         Affidavit"), declaring that they lacked minimum contacts
regular place of business in Texas and keeps no                for the Court to wield general or specific jurisdiction over
registered agent for service of process in Texas.              them (Dkt. #76, Exhibit 1; Dkt. #77, Exhibit 1; Dkt. #78,
                                                               Exhibit 1; Dkt. #79, Exhibit 1; Dkt. #80, Exhibit 1; Dkt.
Federal Integrators contends that these allegations            #82, Exhibit 1). Muncy most notably asserts that the
cannot establish specific jurisdiction over it. Federal        Subsidiary Defendants have never entered contracts or
Integrators asserts that such pleadings actually               done business with Mrs. Lahman, Mr. Lahman, or
demonstrate its lack of its contacts with Texas and            Nationwide Provider. (Dkt. #76, Exhibit 1 at p. 5; Dkt.
Plaintiffs' conclusory pleadings that Federal Integrators      #77, Exhibit 1 at p. 12; Dkt. #78, Exhibit 1 at p. 10; Dkt.
has done business in Lamar County, Texas does not              #79, Exhibit 1 at p. 4; Dkt. #80, Exhibit 1 at p. 6; Dkt.
change this. Federal Integrators avers that the Court          #82, Exhibit 1 at p. 8).
need not accept conclusory jurisdictional allegations,
even if unchallenged. Federal Integrators argues that          Muncy avers that Cape Fox does not routinely manage
the Second Amended Complaint fails to allege a single          the Subsidiary Defendants and each of the Subsidiary
act by which it has purposefully availed itself of Texas,      Defendants has its own corporate officers, keeps
let alone one act that would give rise to any of the           distinct books and accounts, earns separate revenues,
claims asserted against it in the Second Amended               is responsible for its own profits and losses, and has its
Complaint. [*33]                                               own financing. Muncy declares that each of the
                                                               Subsidiary Defendant has its own employees and pays
                                                               its own wages. Muncy states that Shared Services
vi. Professional Services                                      provides some administrative [*35] functions to the
                                                               Subsidiary Defendants at arm's length. Muncy claims
Professional Services argues that the Second Amended           that the Subsidiary Defendants share no departments or
Complaint alleges that: (1) Professional Services is a         businesses with Cape Fox. Muncy avers that each


                                                     Patricia O'Neill
                                                                                                                     109
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                Page 111 of 130 PageID 191
                                                                                                           Page 11 of 14
                                          2018 U.S. Dist. LEXIS 101757, *35

Subsidiary Defendant's management is distinct from the         Shared Services "has never solicited or conducted any
management of Cape Fox and acts solely in the best             business in the State of Texas or performed services in
interests of the particular Subsidiary Defendant.              Texas or for any Texas client." (Dkt. #76, Exhibit 1 at p.
                                                               13).
Muncy declares that Concentric Methods provided traffic
safety training to service members at two army bases in        In Texas, a court may attribute the actions of a parent
Texas (Dkt. #79, Exhibit 1 at p. 4). Muncy explains that       company to its subsidiary for purposes of exercising
this training was sporadic, used largely part-time             personal jurisdiction over it if the subsidiary and parent
employees as needed, and yielded a small portion of            company fail to operate as separate business entities.
Concentric Method's total revenue from 2009 to 2010.           See Cornerstone Healthcare Grp. Holding, Inc. v. Nautic
Muncy claims that Concentric Methods also contracted           Mgmt. VI, L.P, 493 S.W.3d 65, 72 (Tex. 2016). Since
to provide two doctors to Fort Hood and Fort Bliss and         Plaintiffs filed no response and presented no affidavits
two physicians to Fort Sam Houston in Texas from 2009          to create any genuine, material conflict with the facts
to 2011. Muncy states that Concentric Methods                  established by the Muncy Affidavit, Plaintiffs'
provided five doctors to Fort Hood and the resulting           contradicted facts, if any, alleged in their complaint are
revenues were a small portion of its yearly income.            not taken as true. See Quintana, 259 F. Supp. 2d at 557
                                                               ("[a]llegations in [a] plaintiff's complaint are taken as true
Muncy asserts that Federal Integrators had one contract        except to the extent that they are contradicted by
with the U.S. Air Force to supply traffic safety training to   defendant's affidavits.") (citing Wyatt, 686 F.2d at 282-
personnel at three bases in Texas (Dkt. #80, Exhibit 1 at      83 n.13). Accordingly, Plaintiffs have not adequately
p. 6). Muncy explains that these services accounted for        pleaded a basis for the Court to exert [*38] specific
six percent [*36] of the work it performed under a larger      jurisdiction over the Subsidiary Defendants since
contract with the Air Force. Muncy advances that these         Plaintiffs have not shown that the Subsidiary
services were irregular, used one to three part-time           Defendants purposefully directed their activities to or
employees as needed, and generated a small portion of          availed themselves of the privilege to pursue activities in
its revenues. Muncy explains that in 2017, Federal             Texas, Plaintiffs' claims arise or result from the
Integrators began offering Family Readiness Support            Subsidiary Defendants' forum-related contacts, and the
Services to a base in Houston, Texas. Muncy asserts            exercise of personal jurisdiction over the Subsidiary
that all of Federal Integrator's work in Texas involved at     Defendants is fair and reasonable. See STORMAN
most two employees and yielded one percent of its              ASIA M/V, 310 F.3d at 378. Plaintiffs also did not plead
revenue for 2017.                                              sufficient facts to demonstrate that Cape Fox's actions
                                                               in the forum can be attributed to the Subsidiary
Muncy claims that Professional Services supplied traffic
                                                               Defendants. Accordingly, Plaintiffs provided no basis for
safety training to personnel at two military bases in
                                                               the Court to exercise specific jurisdiction over the
Texas (Dkt. #82, Exhibit 1 at p. 8). Muncy asserts that
                                                               Subsidiary       Defendants.        Thus,    the    Subsidiary
this training was intermittent, used primarily part-time
                                                               Defendants' motions to dismiss for lack of personal
employees, and produced only part of its income.
                                                               jurisdiction are hereby granted.
Muncy avers that Professional Services provided
technical services to the U.S. Military as a subcontractor
and that these services generated two percent of the
                                                               II. Plaintiffs Did Not Demonstrate Good Cause, Good
company's revenue in 2013.
                                                               Faith, and a Reasonable Basis for Failing to Serve
Muncy declares that Government Services provided               Mitchell and Brown in a Timely Manner
traffic safety training to personnel at three Army bases
                                                               Mitchell argues that the Court already gave Plaintiffs
in Texas until 2016 (Dkt. #78, Exhibit 1 at p.10). Muncy
                                                               more time to serve non-Cape Fox Defendants by
explains that these services were variable and used
                                                               denying Cape Fox's motion to dismiss for failing to serve
part-time      employees.      Muncy      explains   that
                                                               Mitchell, Brown, and the other non-Cape Fox
Facilities [*37] Services began supplying traffic safety
                                                               Defendants on September 20, 2017 (Dkt #23)
training to personnel at two Texas army bases in 2017.
                                                               (extending the deadline [*39] for service until October
Muncy contends that this service is irregular, uses at
                                                               31, 2017). Mitchell advances that Plaintiffs,
most eight part-time employees, and totals a "mere
                                                               nevertheless, did not serve him until November 3,
fraction" of Facilities Services's annual revenues (Dkt.
                                                               2017—after the Court's extended deadline expired and
#77, Exhibit 1 at p. 11). Finally, Muncy proclaims that
                                                               210 days after Plaintiffs first added Mitchell as a

                                                     Patricia O'Neill
                                                                                                                       110
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                        Page 112 of 130 PageID 192
                                                                                                                     Page 12 of 14
                                               2018 U.S. Dist. LEXIS 101757, *39

defendant. Mitchell asserts that there is no evidence                Motions to Dismiss, let alone demonstrate good cause,
that Plaintiffs even tried to serve him until November 2,            good faith, and a reasonable basis for not serving
2017—after the Court's deadline had passed. Mitchell                 Brown and Mitchell within the time allotted. Sys. Signs
contends that on October 31, 2017—the last day for                   Supplies v. U.S. Dep't of Justice, 903 F.2d 1011, 1013
service—copies of the requisite documents were served                (5th Cir. 1990). Additionally, the Court already
on a wholly unaffiliated party—Harold Wayne Mitchell—                lengthened the deadline for Plaintiffs to serve Mitchell
in Tampa, Florida. Mitchell avers that Plaintiffs                    and Brown (Dkt. #23). Given Plaintiffs' repeated failure
consistently and clearly pleaded that he could be served             to timely serve Defendants, Plaintiffs' [*41] lack of any
at 7050 Infantry Ridge Road in Manassas, Virginia—the                explanation for their failure to serve Defendants in a
location where Mitchell was eventually served on                     timely manner, and the Court's earlier extension of the
November 3, 2017.                                                    deadline to serve Defendants, the Court will not excuse
                                                                     Plaintiffs' insufficient and untimely service and grants
Mitchell declares that Plaintiffs served him in his office           Brown's and Mitchell's motions to dismiss.
as President—i.e. as an individual designated by law to
accept service for Cape Fox. Accordingly, Mitchell
claims that any service he received was solely as an                 III. Plaintiffs Pleaded a Plausible Claim for Relief
agent of Cape Fox and he has not been personally                     Against Walker but Need to Further Explain Their
served in this lawsuit. At last, Mitchell argues that since          Claims Against Johnson and Navar
Plaintiffs were granted an extension of 117 days past
the original July 6, 2017 service deadline, [*40] the
failure to effect service merits dismissal of this action
under Federal Rule of Civil Procedure 12(b)(5).                      A. Plaintiffs Pleaded a Plausible Fraud Claim
                                                                     Against Walker
Brown argues that Plaintiffs did not serve him until
November 2, 2017—well after the Court's extended                     Walker argues that Plaintiffs do not sufficiently plead
deadline expired and 209 days after Plaintiffs first added           facts to state a plausible claim for relief under any of the
Brown as a defendant. Brown avers that Plaintiffs did                Second Amended Complaint's causes of action. Walker
not send a summons for him to a process server until                 advances that several of Plaintiffs' claims are barred by
October 26, 2017. Brown asserts that Plaintiffs' choice              statutes of limitations. Walker further contends that
to delay giving the summons to a process server until                federal courts require greater particularity for pleading
five days before the extended service deadline is not                fraud. In his motion, Walker notably asserts that the
good cause to excuse their failure to affect timely                  Second Amended Complaint alleges that he met with
service. Brown advances that since the Plaintiffs                    Brown, Verbena Williams, and Mrs. Lahman to discuss
received an extension of 117 more days past the initial              Cape Fox's acquisition of Nationwide Provider. Walker
July 6, 2017 deadline for service, their failure to serve            also claims that the Second Amended Complaint
him by that deadline merits dismissal of this action for             alleges that Mrs. Lahman asked Walker to review her
insufficient service of process under Federal Rule of                letter to the Small Business Administration, Walker
Civil Procedure 12(b)(5).                                            revised it, Mrs. Lahman did [*42] not fully understand
                                                                     his revisions, and Walker did not elaborate upon his
Plaintiffs did not respond to Brown's and Mitchell's3                revisions to Mrs. Lahman.

                                                                     After reviewing the Second Amended Complaint and the
3 The Court also lacks personal jurisdiction over Mitchell. Via      motion to dismiss, the Court finds that Plaintiffs have
affidavit, Mitchell declares that he has made three, brief visits    stated a plausible claim for purposes of defeating a Rule
to Texas to visit a friend, to attend a conference, and to           12(b)(6) motion. In turn, the Court denies Walker's
celebrate Concentric Method's winning a contract with the            motion to dismiss for failure to state a claim.
Defense Health Agency (Dkt. #72, Exhibit 1 at p. 2). Mitchell
further asserts that has never lived in Texas, keeps no mailing
address, bank account, or business office in Texas (Dkt. #72,        response and presented no affidavits to create any genuine,
Exhibit 1 at p. 2). Mitchell also avers that he had never done       material conflict with the facts established by Mitchell's
any business, filed suit, been sued, and has no registered           Affidavit, Plaintiffs' contradicted facts alleged in their complaint
agent for service in Texas (Dkt. #72, Exhibit 1 at p. 2). Finally,   are not taken as true. See Quintana, 259 F. Supp. 2d at 557.
Mitchell advances that he has not worked, filed, or paid taxes       Thus, Plaintiffs have not pleaded sufficient facts for the Court
in Texas (Dkt. #72, Exhibit 1 at p. 2). Since Plaintiffs filed no    to exert general or specific jurisdiction over Mitchell.

                                                          Patricia O'Neill
                                                                                                                                   111
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                              Page 113 of 130 PageID 193
                                                                                                        Page 13 of 14
                                          2018 U.S. Dist. LEXIS 101757, *42

                                                              the Second Amended Complaint has not satisfied the
B. The Plaintiffs Did Not Plead A Plausible Claim             pleading requirements under Iqbal and Twombly and
Against Johnson and Navar and Must Further                    additional briefing is needed. Thus, the Court grants
Explain Their Claims                                          Johnson's and Navar's Motions for a More Definite
                                                              Statement.
Johnson and Navar argue that the Second Amended
Complaint does not clearly or specifically plead any
cause of action against them. To that end, Johnson and        CONCLUSION
Navar meticulously account the critical elements of each
cause of action in the Second Amended Complaint and           After reviewing the parties' briefing, the Court finds that
stress how the Second Amended Complaint does not              Plaintiffs did not plead sufficient facts for the Court to
plead facts to fully allege any of those causes of action     wield personal jurisdiction over the Individual
against them. Johnson and Navar most notably claim            Defendants and the Subsidiary Defendants. The Court
that the Second Amended Complaint alleges that                also concludes that Plaintiffs did not timely serve
Johnson told Mrs. Lahman to add a NAICS code to               Mitchell and Brown and did not demonstrate good
Nationwide Provider's Award Management Profile and            cause, good faith, and a reasonable basis for not
submit a bid for repair work at a Naval Air Station in        serving them in a timely manner. Lastly, the Court finds
Texas, and Mrs. Lahman refused. Johnson claims that           that Plaintiffs pleaded plausible claims for relief against
the Second Amended Complaint alleges that Johnson             Walker but did not [*45] fully plead claims for relief
ordered a [*43] Cape Fox employee to add the NAICS            against Johnson and Navar.
code to Nationwide Provider's Award Management
Profile so Navar could bid on the repair work despite         It is therefore ORDERED that Defendant Clifford Blair's
Mrs. Lahman's objection.                                      Motion to Dismiss for Lack of Personal Jurisdiction or, in
                                                              the Alternative, Motion to Dismiss for Failure to State a
The Second Amended Complaint pleads that Johnson,             Claim and Alternative Motion for More Definite
Navar's CEO, ignored that "[Cape Fox], and its many           Statement (Dkt. #64) is GRANTED.
wholly owned subsidiaries" lacked any control over
                                                              It is further ORDERED that Defendant George
Nationwide Provider and ordered Mrs. Lahman to "add
                                                              Bernardy's Motion to Dismiss for Lack of Personal
Navar's NAICS code for construction" to Nationwide
                                                              Jurisdiction or, in the Alternative, Motion to Dismiss for
Provider's System for Award Management and bid on a
                                                              Failure to State a Claim and Alternative Motion for More
construction project in Texas (Dkt. #25 at p. 21). As
                                                              Definite Statement (Dkt. #65) is GRANTED.
alleged, when Mrs. Lahman refused to do so, Johnson
instructed a Cape Fox employee to add the construction        It is further ORDERED that Defendant Katherine
code to [Nationwide Provider's] profile "to enable Navar      Milton's Motion to Dismiss for Lack of Personal
to submit the bid." (Dkt. #25 at p. 21). Such claims could    Jurisdiction or, in the Alternative, Motion to Dismiss for
serve as a basis for tortious interference with existing or   Failure to State a Claim and Alternative Motion for More
potential business relationships, but Plaintiffs do not       Definite Statement (Dkt. #67) is GRANTED.
address all of the elements for that cause of action in
the Second Amended Complaint. The Second Amended              It is further ORDERED that Defendant Cape Fox Shared
Complaint does not explain how Johnson's and Navar's          Services' Motion to Dismiss for Lack of Personal
actions interfered with Nationwide Provider's current or      Jurisdiction or, in the Alternative, for Failure to State a
prospective business and how that interference                Claim and Alternative Motion for More Definite
damaged Nationwide Provider. Put simply, it is unclear        Statement (Dkt. #76) is GRANTED.
whether Cape Fox's Employee [*44] could have even
interfered with Nationwide Provider's business by             It is also ORDERED that Defendant Cape Fox Facilities
adding "Navar's NAICS code for construction" to               Services' Motion to Dismiss for Lack of Personal
Nationwide Provider's System for Award Management             Jurisdiction or, in the Alternative, for Failure [*46] to
given Cape Fox's prerogatives under the Administrative        State a Claim and Alternative Motion for More Definite
Services Contract. After all, the Administrative Services     Statement (Dkt. #77) is GRANTED.
Contract gave Cape Fox "operational control of
                                                              It is further ORDERED that Defendant Cape Fox
Nationwide Provider's accounting, finances, information
                                                              Government Services' Motion to Dismiss for Lack of
technology, network management, and human
                                                              Personal Jurisdiction or, in the Alternative, for Failure to
resources." See supra at 5. In turn, the Court finds that

                                                    Patricia O'Neill
                                                                                                                    112
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                           Page 114 of 130 PageID 194
                                                                                              Page 14 of 14
                                          2018 U.S. Dist. LEXIS 101757, *46

State a Claim and Alternative Motion for More Definite         AMOS L. MAZZANT
Statement (Dkt. #78) is GRANTED.
                                                               UNITED STATES DISTRICT JUDGE
It is further ORDERED that Defendant Concentric
Methods, LLC's Motion to Dismiss for Lack of Personal
Jurisdiction or, in the Alternative, for Failure to State a     End of Document
Claim and Alternative Motion for More Definite
Statement (Dkt. #79) is GRANTED.

It is further ORDERED that Defendant Cape Fox
Federal Integrators' Motion to Dismiss for Lack of
Personal Jurisdiction or, in the Alternative, for Failure to
State a Claim and Alternative Motion for More Definite
Statement (Dkt. #80) is GRANTED.

It is further ORDERED that Defendant Cape Fox
Professional Services' Motion to Dismiss for Lack Of
Personal Jurisdiction or, in the Alternative, for Failure to
State a Claim and Alternative Motion for More Definite
Statement (Dkt. #82) is GRANTED.

It is further ORDERED that Defendant Harold Mitchell's
Amended Motion to Dismiss for Insufficient Service of
Process or, in the Alternative, [*47] for Lack Of
Personal Jurisdiction or, in the Alternative, Motion to
Dismiss for Failure to State a Claim and Alternative
Motion for More Definite Statement (Dkt. #72) is
GRANTED.

It is further ORDERED that Defendant Michael Brown's
Motion to Dismiss for Insufficient Service of Process or,
in the Alternative, Motion to Dismiss for Failure to State
a Claim and Alternative Motion for More Definite
Statement (Dkt. #75) is GRANTED.

It is further ORDERED that Defendant Charles
Johnson's Motion to Dismiss for Failure to State a Claim
and Alternative Motion for More Definite Statement (Dkt.
#73) is GRANTED. Plaintiffs should file an amended
complaint within seven (7) days of this Order.

It is further ORDERED that Defendant Navar, Inc.'s
Motion to Dismiss for Failure to State a Claim and
Alternative Motion for More Definite Statement (Dkt.
#81) is GRANTED. Plaintiffs should file an amended
complaint within seven (7) days of this Order.

It is further ORDERED that Defendant Walker's Rule
12(b)(6) Motion to Dismiss Plaintiffs'

Second Amended Complaint (Dkt. #66) is DENIED.

SIGNED this 19th day of June, 2018.

/s/ Amos L. Mazzant

                                                     Patricia O'Neill
                                                                                                              113
     Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                           Page 115 of 130 PageID 195
                                 Walker v. Beaumont Indep. Sch. Dist.
                   United States District Court for the Eastern District of Texas, Beaumont Division
                                     March 11, 2016, Decided; March 11, 2016, Filed
                                             CIVIL ACTION NO. 1:15-CV-379

Reporter
2016 U.S. Dist. LEXIS 41408 *
                                                                Reger, Orgain Bell & Tucker, Beaumont, TX; Gilbert
                                                                Irvine Low, Robert L Florance, IV, Orgain, Bell & Tucker
CALVIN GARY WALKER, et al., Plaintiffs, v.
                                                                LLP - Beaumont, Beaumont, TX; John C Wander,
BEAUMONT INDEPENDENT SCHOOL DISTRICT, et
                                                                Thomas S Leatherbury, Vinson & Elkins, Dallas, TX; L
al., Defendants.
                                                                DeWayne Layfield, Attorney at Law, Beaumont, TX;
                                                                Marc A Fuller, Vinson & Elkins LLP - Dallas, Dallas, TX;
                                                                Michael Joseph Truncale, Orgain Bell & Tucker -
                                                                Beaumont, Beaumont, TX.
Subsequent History: Adopted by, Objection overruled
by, Motion granted by, in part, Motion denied by, in part,
As moot, Dismissed by, in part, Motion denied by, As
moot, in part Walker v. Beaumont Indep. Sch. Dist.,
                                                                Judges: KEITH F. GIBLIN, UNITED STATES
2016 U.S. Dist. LEXIS 38853 (E.D. Tex., Mar. 24, 2016)
                                                                DISTRICT JUDGE. [*2]



Prior History: Walker v. Beaumont Indep. Sch. Dist.,
                                                                Opinion by: KEITH F. GIBLIN
2016 U.S. Dist. LEXIS 101704 (E.D. Tex., Jan. 22,
2016)


                                                                Opinion
Counsel: [*1] For Calvin Gary Walker, Walker's
Electric, Walkers Electric, Plaintiffs: Maria-Vittoria Galli
Carminati, Carminati Law PLLC, Houston, TX.
                                                                REPORT AND RECOMMENDATION ON
                                                                ENTERPRISE DEFENDANTS' MOTION TO DISMISS
For Beaumont Independent School District, Aaron                 UNDER TEXAS CITIZENS PARTICIPATION ACT
Covington, Leroy Saleme, Vernon Butler, Jane Kingsley,          ("TCPA")
Terry Ingram, Venice Monroe, A.B. Bernard, Jimmy
Simmons, Robert Turner, Joe Domino, Lenny Cabarello,            In accordance with 28 U.S.C. § 636 and the Local Rules
Jack Carroll, Defendants: Clay T Grover, Rogers, Morris         for the United States District Court for the Eastern
& Grover, LLP, Houston, TX; Michael Charles Smith,              District of Texas, on October 15, 2015, the District Court
Siebman Burg Phillips & Smith, LLP-Marshall, Marshall,          referred this matter to the undersigned United States
TX.                                                             Magistrate Judge for pretrial management. See Order
                                                                (doc. #55). Pending before the Court for purposes of
                                                                this report is Hearst Newspapers II, LLC ("Hearst") and
For Michael "Mike" Neil, Tom Neild, Defendants:
                                                                Brooke Crum's ("Crum") (collectively, "the Enterprise
Christopher Blewer Gilbert, LEAD ATTORNEY,
                                                                Defendants") Motion to Dismiss Under Tex. Civ. Prac. &
Thompson & Horton LLP, Houston, TX.
                                                                Rem. Code § 27.001 et seq. and Federal Rule of Civil
                                                                Procedure 12(b)(6) (doc. #168). Having reviewed the
For The Beaumont Examiner, Defendant: Harry M                   motion, the submissions of the parties, the pleadings,
Reasoner, LEAD ATTORNEY, Stacey Neumann Vu,                     and the applicable law, the Court recommends that the
Vinson & Elkins - Houston, Houston, TX; Gary Neale              Enterprise Defendants' motion be GRANTED.


                                                       Patricia O'Neill
                                                                                                                  114
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 116 of 130 PageID 196
                                                                                                           Page 2 of 16
                                            2016 U.S. Dist. LEXIS 41408, *2

                                                                Walker had obtained his electrician's license through
I. Background                                                   fraud. Although Walker initially contested the matter and
                                                                continues to assert that IBEW was behind and heavily
Plaintiffs Calvin Gary Walker ("Walker"), Walkers               involved with the investigation, Walker ultimately agreed
Electric, and Walker's Electric originally filed suit in July   to pay a fine, relinquish his Master Electrician's license,
16, 2015, in the United States District Court for the           and re-take the required licensing exam.
Eastern District of Texas, Marshall Division. Walker and
Plaintiff Jessie Haynes ("Haynes") (collectively,               Walker asserts [*5] that IBEW then conspired with
"Plaintiffs") amended their complaint twice more before         BISD board members to ruin Walker's reputation and
the Marshall Division transferred the case to the United        business. According to Walker, BISD board members
States District Court for [*3] the Eastern District of          complained that he was making too much money for a
Texas, Beaumont Division, on October 2, 2015. After             minority and was a sloppy businessman. He asserts that
the case was transferred, Plaintiffs were again granted         BISD personnel sought to ensure that he did not get any
leave to amend, and their Third Amended Complaint               other contracts with BISD and imposed onerous record-
(#79) was deemed filed on September 28, 2015. The               keeping requirements upon him. Walker, however,
Enterprise Defendants timely filed the instant motion to        continued to work on BISD construction projects.
dismiss, and the Court held an oral hearing on the
matter on March 3, 2016.                                        Having failed to prevent Walker from contracting with
                                                                BISD, IBEW and BISD allegedly turned to the United
In Plaintiffs' Fourth Amended Complaint, they assert that       States Attorney for the Eastern District of Texas,
they are the victims of an extensive, long-lasting              Malcolm Bales, to get Walker indicted. Walker contends
conspiracy designed to prevent African-American                 that members of IBEW and BISD worked closely with
individuals in Beaumont from gaining power and                  the federal government to see that he was indicted on
influence in order to perpetuate "white dominion over           37 counts of fraud in May 2011. In addition, Walker
Beaumont local politics." This conspiracy, spanning             alleges that FBI agents involved in his prosecution
approximately a decade, allegedly involved around 35            tampered with potential witnesses during Walker's trial,
residents and organizations in the Beaumont area,               offering bribes to one and threatening two others.
including Beaumont Independent School District                  Members of the United States Attorney's Office also
("BISD"), the BISD Board of Trustees and subsequent             allegedly leaked information about Walker's case to
Board of Managers, two local newspapers and their               members of IBEW and BISD. Walker was tried on these
employees, two online journalists, the local chapter of         counts in December 2011, but a mistrial ensued. Walker
the International Brotherhood of Electrical Workers             subsequently pleaded [*6] guilty to one count of willful
("IBEW") and several of its members, a Beaumont City            failure to pay income taxes and signed a Factual Basis
Councilman, two local attorneys, the United States              and Stipulation attached to his plea agreement. Walker
Attorney for the Eastern District of Texas, two Assistant       complains that members of the conspiracy, including
United [*4] States Attorneys, and two agents with the           members of the press and BISD's Board of Trustees,
Federal Bureau of Investigation ("FBI"). The objective of       then relentlessly smeared him by wrongfully stating that
this alleged conspiracy was to ruin Plaintiffs' reputations     he had pleaded guilty to defrauding BISD and that he
and businesses as part of a larger campaign to harm             had agreed to repay BISD for the money that he had
minority individuals who "stepped out of line" and              stolen. Walker asserts that, although the records of
"defied the status quo."                                        BISD contained altered documents, there was no
                                                                evidence admitted at trial that Walker or his wife
Walker is a Master Electrician and owner of Walker's            submitted those documents to BISD in connection with
Electric Company, which offers electrical services in           receiving payments for projects. In addition, Walker
Beaumont. Plaintiffs assert that the conspiracy began           alleges that the Assistant United States Attorney
around 2004 when members of IBEW asked Walker to                assigned to the case urged BISD to cease doing
join and he refused, at which point he was told that the        business with Walker and sent letters to a number of
union would "get him one way or another." Several               government entities and individuals, falsely informing
years later, Walker contracted to provide electrical            them that Walker was a thief.
services to BISD, a position that had previously been
held by an IBEW member. In April 2008, IBEW filed a             Walker complains that members of the conspiracy
complaint against Walker with the Texas Department of           continued to engage in a smear campaign against him
Licensing and Registration ("TDLR"), asserting that             and that BISD board members and other conspirators


                                                      Patricia O'Neill
                                                                                                                      115
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                     Page 117 of 130 PageID 197
                                                                                                                    Page 3 of 16
                                            2016 U.S. Dist. LEXIS 41408, *6

repeatedly stated that Walker had admitted to                   number of prospective contracts for electrical services.2
submitting fraudulent invoices. Walker further contends
that members of this conspiracy joined with their               Walker claims specifically that the Enterprise
allies [*7] at a number of local news sources, including        Defendants published six defamatory articles about him
local newspaper The Beaumont Enterprise, and two                that, among other things, mischaracterized his plea
websites to spread these allegedly unfounded                    agreement and included factual stipulation for willful
allegations. Members of the conspiracy also purportedly         failure to pay income taxes as an admission of fraud
interfered with Walker's existing contract with BISD and        and misstated the amount he had agreed to forfeit.3 The
ordered BISD to stop using his services.1 Additionally,         Enterprise Defendants seek dismissal of all of Walker's
Walker alleges that he was prevented from being                 claims against them under the Texas Citizens
awarded another BISD contract and that he has lost              Participation Act ("TCPA") and Federal Rule of Civil
substantial business from other prospective clients             Procedure 12(b)(6). Fed. R. Civ. P. 12(b)(6); Tex. Civ.
because the district's "Evaluation Matrix" contained false      Prac. & Rem. Code § 27.001 et seq. (West 2015).
information that he admitted to padding BISD invoices.          Specifically, the Enterprise Defendants assert that
Walker claims that the conspiracy has continued and
that the United States Attorney's Office conspired with
                                                                2 The Enterprise Defendants reported to the Court in their
the Jefferson County District Attorney's Office to form a
joint task force in order to prosecute him in state court.      motion to dismiss that counsel for Haynes had informed them
                                                                on January 11, 2016, during their meet and confer that
Haynes asserts that she, too, was victimized by the             Haynes was not asserting any claims against the Enterprise
alleged conspiracy when BISD Board of Trustees                  Defendants. Haynes does not address this report in Plaintiffs'
member Michael Neil ("Neil") moved her away from a              response; nonetheless, Haynes asserts no facts in the Fourth
                                                                Amended Complaint specific to the Enterprise Defendants.
door leading to a press conference at BISD after
                                                                Any claims she intended to assert against them are, therefore,
Haynes prevented [*8]        Defendant Jerry Jordan
                                                                dismissed.
("Jordan"), owner of SETInvestigates.com, from entering
                                                                3 The   factual stipulation states, in relevant part:
the press conference. Haynes was subsequently
convicted of obstruction of a public passageway.
                                                                    The defendant was aware of the additional business
Haynes nonetheless asserts that her trial, at which
                                                                    income as it resulted from the submission of invoices to
Defendants Neil, Jordan, and Michael Getz ("Getz")
                                                                    the BISD. Records from the BISD reflect that on or about
(who was also present outside the press conference)                 August 29, 2009, the defendant submitted an invoice for
testified, was a product of the conspiracy. Haynes then             labor, materials, and rental equipment in the amount of
claims that the conspirators "engaged in a concerted                $1,592,839.10 for the electrical wiring of two temporary
campaign to harass [her], tarnish her reputation, attack            campuses. On or about September 9, 2009, the BISD
her integrity, and threats of [sic] criminal and/or                 issued a check in the amount of $1,592,893.10 for the
administrative repercussions."                                      payment of such materials as well for labor and
                                                                    equipment rental charges. The gross income from this
In Plaintiffs' Fourth Amended Complaint, Walker asserts             check was never reported on the 2009 tax return of the
the following claims against the Enterprise Defendants:             defendant. Records of the BISD contained copies of bills
defamation, tortious interference, civil conspiracy, and            of materials from third party electrical wholesale
Racketeer Influenced and Corrupt Organizations                      companies along with copies of unnegotiated [*11]
("RICO") conspiracy under 18 U.S.C. § 1962(d). Walker               checks drawn on defendant's bank account in the same
                                                                    amounts, payable to said wholesalers. Included in the
claims that this conspiracy is responsible for, among
                                                                    wholesale invoices was an invoice in the amount of
other things, the loss of his electrical license, his federal
                                                                    $382,975.32 which had been altered to reflect it was an
criminal prosecution for fraud and subsequent guilty
                                                                    invoice when in fact the document was a quote and not
plea for willful failure to file income taxes, his ongoing          an actual purchase. The defendant's check payable to
criminal prosecution by the Jefferson County District               that wholesaler in the amount of $382,975.32 was never
Attorney's Office, BISD's decision not to renew Walker's            presented to the wholesaler or negotiated. Records of the
contract for electrical services, [*9] and the loss of a            BISD also contained similar altered documents
                                                                    purportedly from the same electrical supplier matching
                                                                    invoices submitted by the defendant for materials in other
1 The BISD Board of Trustees was replaced by a Board of
                                                                    projects.
Managers in 2014. Walker alleges that the Board of
Managers, as members of the conspiracy, improperly              Factual Basis and Stipulation (doc. #157 of Case No. 1:11-
terminated his contract with BISD.                              CR-67).

                                                      Patricia O'Neill
                                                                                                                             116
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 118 of 130 PageID 198
                                                                                                              Page 4 of 16
                                            2016 U.S. Dist. LEXIS 41408, *11

Walker's claims are statutorily privileged under Texas           are "based on, relate[ ] to, or [are] in response to the
law, true and privileged under Texas common law, and             [Enterprise Defendants'] exercise of (1) the right of free
partially barred [*10] by the applicable statute of              speech; (2) the right to petition; or (3) the right of
limitations. They further assert that Walker has failed to       association." Tex. Civ. Prac. & Rem. Code § 27.005(b)
plead his claims properly according to Rule 12(b)(6). In         (West 2015); In re Lipsky, 460 S.W.3d at 586-87
response, Walker concedes that the TCPA applies to               (internal footnotes and citations omitted). All parties
his state-law claims, contests whether it applies to his         agree that the TCPA applies to Walker's claims of
federal-law claims, and otherwise argues that he has             defamation, tortious interference, and [*13] civil
sufficiently pleaded and provided evidence for his claims        conspiracy, but contest whether it can be applied to his
necessary to survive dismissal under both the TCPA               claims of RICO conspiracy.4 Whether the TCPA applies
and Rule 12(b)(6).                                               to federal claims asserted in federal court is a novel
                                                                 issue in this Court. As explained below, however, the
                                                                 Court need not address this issue because the Court
II. Discussion                                                   finds that Walker failed to adequately plead his RICO
                                                                 claims under Rule 12(b)(6). Therefore, the Court finds
                                                                 that the TCPA applies to Walker's claims of defamation,
A. Background of the Texas Citizens Participation Act
                                                                 tortious interference, and civil conspiracy, and declines
In 2011, the Texas Legislature enacted the TCPA to               to decide whether the TCPA also applies to Walker's
"encourage and safeguard the constitutional rights of            RICO claims.
persons to petition, speak freely, and otherwise                 C. Step Two: Has Walker Presented Clear and Specific
participate in government to the maximum extent                  Evidence Establishing a Prima Facie Case for Each
permitted by law and, at the same time, protect the              Element of His Cause of Action or, Alternatively, Have
rights of a person to file meritorious lawsuits for              the Enterprise Defendants Proven a Defense to
demonstrable injury." Tex. Civ. Prac. & Rem. Code §              Walker's Claims by a Preponderance of the Evidence?
27.002. To that end, the TCPA creates an expedited
process so defendants can quickly obtain dismissal of            Under the TCPA, a plaintiff's action may only survive
"retaliatory lawsuits that seek to intimidate [*12] or           dismissal if that plaintiff "establishes by clear and
silence them on matters of public concern." In re Lipsky,        specific evidence a prima facie case for each essential
460 S.W.3d 579, 586 (Tex. 2015). A defendant who                 element of the claims in question." Tex. Civ. Prac. &
prevails on a motion to dismiss under the TCPA shall             Rem. Code § 27.005(c). In determining whether a
recover court costs, reasonable attorney's fees,                 plaintiff has met this burden, the Court looks to
expenses, and possible sanctions against the party who           pleadings and supporting or opposing affidavits. Id. §
brought the claim. Tex. Civ. Prac. & Rem. Code §                 27.006(a). A court may also consider both direct and
27.009(a). Likewise, a plaintiff who prevails against a          circumstantial evidence. In re Lipsky, 460 S.W.3d at
TCPA motion to dismiss is entitled to recover court              590. Upon a showing of good cause and motion of a
costs and attorney's fees if a court finds that the motion       party or the court's own motion, a court is permitted to
to dismiss was frivolous or filed solely to delay                allow limited discovery relevant to a TCPA motion to
proceedings. Id. § 27.009(b). The TCPA is enforceable            dismiss. Id. § 27.006(b).
in a federal court sitting in diversity jurisdiction. Williams
v. Cordillera Commc'ns Inc., No. 2:13-CV-124, 2014
U.S. Dist. LEXIS 79584, 2014 WL 2611746, at *2 (S.D.             4 During   the Court's previous TCPA hearing on January 14,
Tex. June 11, 2014); see Cuba v. Pylant, 814 F.3d 701,
                                                                 2016, Plaintiffs conceded that the TCPA applied to their RICO
2016 U.S. App. LEXIS 3157, 2016 WL 723311, at *2 n.6
                                                                 claims asserted against a number of other Defendants;
(5th Cir. 2016) (applying the TCPA); NCDR, L.L.C. v.             however, Plaintiffs now argue that the TCPA cannot be
Mauze & Bagby, P.L.L.C., 745 F.3d 742, 746 (5th Cir.             applied to federal claims asserted in federal court. In
2014) (same).                                                    response, the Enterprise Defendants assert that Plaintiffs are
                                                                 judicially estopped from contesting whether the TCPA can be
B. Step One: Does the TCPA Apply to Plaintiffs' Claims?          applied to Plaintiffs' RICO claims and also waived this
                                                                 argument by not addressing it in Plaintiffs' response to the
A TCPA motion triggers a two-step process; the first             Enterprise Defendants' motion. Additionally, they argue that
step requires the Enterprise Defendants to prove by a            because Walker's RICO claims against them are entirely
preponderance of the evidence that the Plaintiffs' claims        based on defamation, [*14] the Court may properly dismiss
                                                                 the RICO claims under the TCPA.

                                                       Patricia O'Neill
                                                                                                                         117
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                 Page 119 of 130 PageID 199
                                                                                                               Page 5 of 16
                                           2016 U.S. Dist. LEXIS 41408, *14

Although "clear and specific" is not defined by the             when that newspaper presents "a fair, true, and
statute, the Supreme Court of Texas has interpreted the         impartial account" of a judicial proceeding, an official
phrase to mean "unambiguous, sure, or free from doubt"          proceeding to administer the law, or other public
and "explicit or relating to a particular named thing." In      proceeding, including a proceeding before "a managing
re Lipsky, 460 S.W.3d at 590 (citing KTRK Television,           board of an educational . . . institution [or] . . . of a public
Inc. v. Robinson, 409 S.W.3d 682, 689 (Tex. App.—               school board." Id. § 73.002(a)-(b). This privilege extends
Houston [1st Dist.] 2013, no pet.)). "Prima facie" refers       to information a newspaper receives from a press
to "the minimum quantum of evidence necessary to                release issued by law enforcement or a governmental
support a rational [*15] inference that the allegation of       agency. Freedom Commc'ns, Inc. v. Sotelo, No. 11-
fact is true." Id. (quoting In re E.I. DuPont de Nemours &      050336-CV, 2006 Tex. App. LEXIS 5132, 2006 WL
Co., 136 S.W.3d 218, 223 (Tex. 2004) (per curiam)).             16644602, at *4 (Tex. App.—Eastland June 15, 2006,
The Supreme Court of Texas has interpreted these                no pet.) (mem. op.). Privilege, however, "does not
phrases together to require the plaintiff to "provide           extend to the republication of a matter if it is proved that
enough detail to show the factual basis for [his] claim"        the matter was republished [*17] with actual malice
and has expressly stated that "mere notice pleading—            after it had ceased to be of public concern." Tex. Civ.
that is, general allegations that merely recite the             Prac. & Rem. Code § 73.002(a). A court may determine
elements of a cause of action—will not suffice." In re          privilege as a matter of law "[w]here the facts are
Lipsky, at 590-91; see Cuba, 2016 U.S. App. LEXIS               undisputed and the language used in the publication is
3157, 2016 WL 723311, at *6 (citing Lipsky, 460 S.W.3d          not ambiguous . . . ." Klentzman v. Brady, 456 S.W.3d
at 590-91; Serafine v. Blunt, 466 S.W.3d 352, 360 (Tex.         239, 252-53 (Tex. App.—Houston [1st Dist.] 2014, pet.
App.—Austin 2015, no pet.)) ("[T]he Texas cases inform          granted) (citing Denton Pub. Co. v. Boyd, 460 S.W.2d
that a litigant's evidentiary burden in a TCPA motion           881, 884 (Tex. 1970)).
may be satisfied by either detailed pleading or
supporting affidavits: [a] party need not provide               To determine if a publication is protected by the fair
'evidence' in the traditional sense if the pleadings are        reporting privilege, a court must interpret the account "in
sufficiently clear."). In response to a TCPA motion, a          the sense that the ordinary reader would understand."
plaintiff should cite evidence to support each element of       Tex. Monthly, Inc. v. Transamerican Nat'l Gas Corp., 7
the plaintiff's claims. See Better Bus. Bureau of Metro.        S.W.3d 801, 805 (Tex. App.—Houston [1st Dist.] 1999,
Dallas, Inc. v. Ward, 401 S.W.3d 440, 445 (Tex. App.—           no pet.) (op. on reh'g) (citing Crites v. Mullins, 697
Dallas 2013, pet. denied) (dismissing a plaintiff's             S.W.2d 715, 717 (Tex. App.—Corpus Christi 1985, writ
defamation claim when "he merely set out the elements           ref'd n.r.e.)); accord Klentzman, 456 S.W.3d at 252-53;
of his claims, and concluded after a discussion of the          Finklea v. Jacksonville Daily Progress, 742 S.W.2d 512,
elements that 'the actions by [the BBB] are defamatory          515 (Tex. App.—Tyler 1987, writ dism'd w.o.j.) ("In
per se, and [the BBB is] liable for damages . . . .' but        determining whether the newspaper's account was fair,
"cited no evidence to support each element of his               true or impartial, the critical test is the effect on the mind
defamation claims"). Regardless of whether a plaintiff          of the reader or listener; if the effect on the mind of the
proves by clear and specific evidence a prima facie             recipient would be the same, any variance between the
case for each essential [*16] element of the plaintiff's        actions charged and the actions proved should be
claims, a court must grant the defendant's motion to            disregarded.") (citations omitted). "The statutory
dismiss under the TCPA if the defendant establishes by          requirement that the published account be true is
a preponderance of the evidence each essential                  satisfied if it is substantially correct." Klentzman, 456
element of a valid defense. Tex. Civ. Prac. & Rem.              S.W.3d at 252-53 (citing Tex. Monthly, Inc., 7 S.W.3d at
Code § 27.005(d).                                               805). Even greatly exaggerated accounts are
                                                                substantially true "if no more opprobrium would be
1. Privilege: Fair Reporting of Official Proceedings
                                                                attached to the [plaintiff's] actions merely because of
                                                                such exaggeration." Finklea, 742 S.W.2d at 515
The Enterprise Defendants' primary argument the
                                                                (citations omitted); accord Klentzman, 456 S.W.3d at
defense is that all of the articles they are alleged to have
                                                                253. Further, "[u]nder section 73.002(b)(2), the proper
published are privileged under Texas law as fair reports
                                                                comparison should be between a news report or
of official proceedings and so cannot support Walker's
                                                                broadcast and an otherwise unprivileged record of the
claims for defamation. See Tex. Civ. Prac. & Rem. Code
                                                                state or federal [*18] government." Klentzman, 456
§ 73.002. Under Texas law, "[t]he publication by a
                                                                S.W.3d at 253 (citing Freedom Commc'ns, Inc., 2006
newspaper or other periodical material . . . is privileged"
                                                                Tex. App. LEXIS 5132, 2006 WL 1644602, at *3 ("[T]he

                                                       Patricia O'Neill
                                                                                                                          118
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                 Page 120 of 130 PageID 200
                                                                                                               Page 6 of 16
                                           2016 U.S. Dist. LEXIS 41408, *18

publications should be compared, not with actual fact,         repayment in the amount of $2 million. He forfeited a
but with the governmental reports that defendants              total of $3.5 million in his plea agreement, $2 million of
republished.")).                                               which the school district could have sought." Fourth
                                                               Amended Complaint (doc. #144, exh. 7).5 Third, Walker
In this case, the Enterprise Defendants assert that all of     identifies an allegedly defamatory article published by
the news articles at issue are privileged accounts of the      Crum on July 28, 2014, titled "BISD will rebid contract
four following government proceedings and records: (1)         given to Calvin Walker." Fourth Amended Complaint
a press release from the United States Attorney's Office       (doc. #144, exh. 6). Walker asserts that the article is
(doc. #168, exh. 2) stating that Walker had wilfully failed    defamatory because it states that he admitted in his
to report approximately $1.5 million in income to the          plea agreement to "falsifying" invoices submitted to
federal government, a bid altered to look like an invoice      BISD, thus implying that he had defrauded BISD.
for labor in the amount of $382,975.32 had been
submitted to BISD, and had agreed to forfeit $3.2              Although Walker never specifically addresses the
million, out of which BISD could seek restitution; (2) a       Enterprise Defendants' claims of fair reporting privilege,
letter from the United States Attorney's Office to BISD        he argues generally that these three articles are false
(doc. #168, exh. 3) informing BISD that Walker would be        and misleading for two reasons: (1) the monetary
forfeiting $3.2 million and that BISD could potentially        amounts listed for Walker's forfeiture agreement and
seek restitution for at least $1.8 million that it had         BISD's possible [*22] forfeiture claims are too high and
overpaid Walker; (3) the factual basis and stipulation         (2) the articles imply that Walker admitted to defrauding
attached to Walker's plea agreement (doc. #168, exh.           BISD in his plea agreement. As to the first issue, the
1), in which he agreed that bid documents altered to           effect of the Enterprise Defendants' articles on the mind
look like invoices were submitted to BISD; and (4) the         of the ordinary reader would not be altered even if the
finding by the Texas Comptroller that Walker's                 Enterprise Defendants' exaggerated the monetary
admissions [*19] in his plea agreement "constitute[d]          amounts at issue. See Dudley v. Farmers Branch Daily
sufficient admitted evidence of fraudulent behavior in a       Times, 550 S.W.2d 99 (Tex. Civ. App.—Eastland 1977,
procurement setting" to support its decision to debar          writ ref'd n.r.e.) (privilege still attached when article
Walker from working for the State of Texas for five years      reported that plaintiff had been charged with theft of
(doc. #168, exh. 4). In response, Walker does not              $168,000 instead of actual amount of $6,655.00) (cited
specifically address privilege under § 73.002. Neither         with approval in Finklea, 742 S.W.2d at 515). A
does he address any of the government documents                comparison of the Enterprise Defendants' articles to the
provided to the Court by the Enterprise Defendants,            previously listed government documents indicates that
aside from the factual basis and stipulation attached to
his plea agreement. Instead, he simply argues generally
                                                               5 Walker   asserts that the article also falsely stated, "In 2009,
that the articles are not substantially true or fair, or, at
the very least, are ambiguous in meaning.                      Walker previously had to surrender his master electrician
                                                               license after he falsified the renewal application." The
Turning to the articles at issue, the first three are very     Enterprise Defendants assert that they based this statement
similar. The first is an article published October 19,         on the Amended Agreed Order between Walker and the TDLR
                                                               (doc. #180, exh. A) [*21] signed on November 13, 2009,
2012, titled "BISD will not seek Calvin Walker
                                                               wherein Walker agreed that "[o]n the application for licensure,
restitution," which discusses BISD's decision not to
                                                               Calvin Gary Walker gave inaccurate, deceitful[,] or misleading
make a claim for "funds from the $3.2 million that
                                                               information to the Department regarding his work related
[Walker] will have to forfeit to the federal government at     qualifications," specifically, that Walker had submitted
a future sentencing." Fourth Amended Complaint (doc.           fraudulent documents regarding his work history in his
#144, exh. 8). Walker asserts that this article is             application to renew his Master Electrician's License. The
defamatory because, by announcing that BISD could              Amended Agreed Order constitutes a settlement agreement
seek $2 million in restitution, the article misleads           between Walker and the TDLR where Walker agreed to
readers into believing that Walker had defrauded BISD          accept the TDLR's determination of fault and surrender his
by that amount. [*20] Second, Walker asserts that an           Master Electrician's license. In light of this document, the
article published on March 11, 2014, titled "TEA report        Enterprise Defendants' statement that Walker had to surrender
questions BISD's employment of Calvin Walker" is               his license in 2009 is accurate. Additionally, Walker pleaded
                                                               that he agreed to surrender his license in 2009 as a result of
defamatory because it states, "In his plea agreement,
                                                               the TDLR's investigation. Neither does this completely
Walker signed a statement that he knowingly altered
                                                               accurate account make the article as a whole in any way false
invoices that were submitted to the school district for
                                                               or misleading.

                                                     Patricia O'Neill
                                                                                                                           119
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                    Page 121 of 130 PageID 201
                                                                                                                Page 7 of 16
                                               2016 U.S. Dist. LEXIS 41408, *21

the press release from the United States Attorney's                 2014, titled "Grand jury indicts BISD electrician for
Office had stated that Walker was anticipated to owe the            fraud," discussing Walker's indictments for fraud and
federal government approximately $3.2 million in                    money laundering by the Jefferson County District
forfeiture and that BISD was entitled to file a claim in            Attorney's Office. Fourth Amended Complaint (doc.
that proceeding to recover overpayments to Walker.                  #144, exh. 5). Walker says this article is defamatory
Also, in Walker's plea agreement, he admitted that                  because it states that the only reason BISD would not
BISD's records contained a quote that had been altered              recover $343,000 from Walker was because BISD
to look like an invoice for $382,975.32 along with a                "refused to say it was a victim of a crime." This article
check for the same amount purportedly from Walker to a              cites a vote by BISD's school board that it had not [*25]
wholesaler that was actually never presented to that                been defrauded by Walker, a statement from the former
wholesaler or negotiated. BISD's records contained                  BISD school board president explaining the school
additional [*23] "similar[ly] altered documents" for                board decision, and a statement from Walker's attorney,
invoices submitted in relation to Walker's other                    Dick DeGuerin, that "What BISD did say through their
projects.6 Accordingly, Walker's first argument is                  lawyer in court was that BISD was not defrauded." As a
rejected.                                                           threshold matter, this Court cannot see how an account
                                                                    of BISD's insistence that it had not been defrauded by
Walker also contends that the Enterprise Defendants'                Walker is defamatory to Walker. Nonetheless, looking at
first three articles are defamatory because they state              the article as a whole, it presents a true, fair, and
that Walker admitted to falsifying invoices in his plea             accurate account of Walker's indictments in state court,
agreement and factual stipulation, which implies that               previous criminal proceedings, and government
Walker defrauded BISD. Comparing the Enterprise                     documents. Therefore, this article is privileged.
Defendants' articles to the listed government
documents, particularly Walker's plea agreement, it                 Walker pleads a fifth supposedly defamatory article
becomes clear that the differences in wording are minor             published on October 2, 2014, titled "U.S. Attorney:
and merely semantic. In Walker's plea agreement, he                 BISD restitution money is gone." Fourth Amended
admitted that multiple bid quotes were submitted to                 Complaint (doc. #144, exh. 4). Walker's argument as to
BISD that had been altered to look like invoices, one               why this article is defamatory is similar to the arguments
such "invoice" was accompanied by a check payable to                made previously. He asserts that statements that he
a wholesaler for the same amount that was never                     "altered electrical invoices presented to the school
presented to that wholesaler or negotiated, and the                 district" and that "in exchange, he pleaded guilty to
"invoice" [*24] came from Walker's company. An                      federal tax violations" are false and defamatory.
ordinary reader would not discern a difference in                   However, when these statements—and the article as a
meaning between Walker's plea agreement and the                     whole—are compared with the government [*26]
Enterprise Defendants' accounts after comparing                     records attached to the Enterprise Defendants' motion
Walker's plea agreement, the various government                     and before the Court as a matter of public record, it is
documents provided by the Enterprise Defendants in                  clear that the article is fair, true, and impartial. Further,
their motion to dismiss, and these three articles.7                 any difference in wording between Walker's plea
Therefore, these three articles are privileged under                agreement and the language of the article presents a
Texas law.                                                          minor variation insufficient to overcome the Enterprise
                                                                    Defendants' claims of privilege.
Fourth, Walker identifies an article published on July 30,
                                                                    Finally, Walker asserts that the Enterprise Defendants
                                                                    published a defamatory article on October 15, 2014,
6 Infact, BISD had been informed via a letter from the United       titled "BISD board ditches electrician." Fourth Amended
States Attorney's Office that Walker was anticipated to owe         Complaint (doc. #144, exh. 3). Similar to his previous
the federal government approximately $3.2 million in forfeiture     arguments, Walker asserts that this article implies that
and that BISD was entitled to file a claim in that proceeding to
                                                                    he defrauded BISD by $382,975.32, the amount of the
recover overpayments to Walker valued approximately
                                                                    altered invoice submitted to BISD by stating that Walker
$1,877,413. (doc. #168, exh. 3).
                                                                    admitted to altering an invoice submitted to BISD. The
7 Indeed,  as the Enterprise Defendants have pointed out, the       Court has already addressed and rejected the
Texas Comptroller interpreted Walker's plea agreement and           distinction between the Enterprise Defendants' account
factual stipulation as evidence of fraudulent behavior sufficient   and what Walker actually admitted to (which is quoted
to debar Walker and his companies from working for the State
                                                                    verbatim in the same article). The article—both in
of Texas for a period of five years.

                                                          Patricia O'Neill
                                                                                                                           120
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                    Page 122 of 130 PageID 202
                                                                                                                Page 8 of 16
                                              2016 U.S. Dist. LEXIS 41408, *26

regards to the specific statements identified by Walker            charged with criminal Medicaid fraud when the charges
and as a whole—presents a fair, accurate, and impartial            were civil and despite the article using the words
account of Walker's plea agreement and is therefore                "charged" and "stolen"); Basic Capital Mgmt., Inc. v.
privileged under Texas law.                                        Dow Jones & Co., 96 S.W.3d 475, 481-82 (Tex. App.—
                                                                   Austin 2002, no pet.) (newspaper article stating that
2. [*27] Substantial Truth
                                                                   investment firm had been involved in money
The Enterprise Defendants also assert that Walker                  laundering [*28] was substantially true when only two
cannot prevail on his defamation claims against them               employees had been charged with fraud and
because he has failed to provide evidence of the falsity           conspiracy, not money laundering, and company was
of any of the allegedly defamatory articles.8 In a                 only mentioned in indictment, but not charged).
defamation suit against a media defendant over a
                                                                   Looking at the Enterprise Defendants' first article, "BISD
matter of public concern, the plaintiff bears the burden
                                                                   will not seek Calvin [*29] Walker restitution," the gist of
of proving falsity. Neely v. Wilson, 418 S.W.3d 52, 62
                                                                   the article is clear from its face. The article concerns
(Tex. 2013) (citing Philadelphia Newspapers, Inc. v.
                                                                   BISD's decision not to seek a possible restitution claim
Hepps, 475 U.S. 767, 777, 106 S. Ct. 1558, 89 L. Ed. 2d
                                                                   after Walker agreed to forfeit money as part of his plea
783 (1986); McIlvain v. Jacobs, 794 S.W.2d 14, 15 (Tex.
                                                                   agreement to federal tax violations, during which he
1990). In determining whether a statement is false,
                                                                   admitted that altered invoices had been submitted to
Texas has adopted the substantial-truth doctrine, under
                                                                   BISD. Variations in the the specific amount of BISD's
which a plaintiff is precluded from recovery when a
                                                                   possible recovery does not alter the "sting" of the article.
"publication . . . correctly conveys a story's 'gist' or 'sting'
although erring in the details." Turner v. KTRK                    The Enterprise Defendants' second article, "TEA report
Television, Inc., 38 S.W.3d 103, 115 (Tex. 2000). To               questions BISD's employment of Calvin Walker" is
determine if a statement is substantially false, a court           equally unambiguous. It concerns a report submitted by
must determine "if a broadcast taken as a whole is more            the Texas Education Agency ("TEA") criticizing BISD's
damaging to the plaintiff's reputation than a truthful             failure to protect taxpayers from fraud, including
broadcast would have been." Neely, 418 S.W.3d at 63                continuing to support of Walker despite his guilty plea.
(citing Turner, 38 S.W.3d at 115); accord McIlvain, 794            The minor details of Walker's crime and plea
S.W.2d at 16; see AOL, Inc. v. Malouf, No. 05-13-                  agreement—including the exact monetary amounts at
01637-CV, 2015 Tex. App. LEXIS 3312, 2015 WL                       issue or precise extent of Walker's acceptance of
1535669, at *4 (Tex. App.—Dallas Apr. 2, 2015, no pet.)            responsibility for the false invoices submitted to BISD—
(mem. op.) (holding news article was not substantially             do not alter the sting of the article and thus cannot
false even though it stated that plaintiff had been                support a claim of defamation. Neither do these details
                                                                   alter the gist of the third article, "BISD will rebid contract
                                                                   given to Calvin Walker," which concerns BISD's new
8 The  Enterprise Defendants further assert that their articles    Board of Managers' decision to [*30] rebid Walker's
are substantially true as a matter of law and so Walker's          electrical contract, noting Walker's guilty plea and
defamation, tortious interference, and civil conspiracy claims     BISD's previous insistence that it had not been
should be dismissed under Rule 12(b)(6). When the                  defrauded by Walker, or the sixth article, "BISD board
underlying facts as to the gist of the statement are undisputed,   ditches electrician," which concerns BISD's decision to
the court may determine substantial truth as a matter of law.
                                                                   sever ties with two contractors, one of whom was
McIlvain, 794 S.W.2d at 16 (citing Crites v. Mullins, 697
                                                                   Walker.
S.W.2d 715, 717-18 (Tex. App.—Corpus Christi, 1985, writ
ref'd n.r.e.)); Klentzman, 312 S.W.3d at 899; see Priester v. JP
                                                                   The fourth article, "Grand Jury indicts BISD electrician
Morgan Chase Bank, N.A., 708 F.3d 667, 678 (5th Cir. 2013)
                                                                   for fraud," is also attached to the Fourth Amended
(dismissing defamation claim in response to a 12(b)(6) motion
                                                                   Complaint. (doc. #144, exh. 5). It concerns a five-count
to dismiss when allegedly defamatory statements were true).
Because Walker's defamation claims—and, thus, his claims of        grand jury indictment against Walker in Jefferson
tortious interference and civil conspiracy—depend on whether       County for Money Laundering and Securing Execution
the Enterprise Defendants' articles are a substantially true       of a Document by Deception. Walker says this article is
interpretation of the factual basis submitted with Walker's plea   defamatory because it states that the only reason BISD
agreement, and all of those documents are properly before the      did not recover restitution in federal court was because
Court as either matters of public record or documents attached     it refused to say it was a victim of a crime, instead
to the Fourth Amended Complaint, the Court's analysis is the       holding that there was no evidence that Walker had
same under either theory.

                                                         Patricia O'Neill
                                                                                                                           121
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 123 of 130 PageID 203
                                                                                                                Page 9 of 16
                                            2016 U.S. Dist. LEXIS 41408, *30

defrauded it. Regardless of the truth of this statement,         222, 228-29 (Tex. App.—Houston [14th Dist.] 2014, pet.
an article detailing BISD's insistence that it had not been      denied) (agreeing with Nationwide and the Fifth Circuit's
defrauded by Walker is not defamatory to Walker.                 reasoning); Cruz v. Van Sickle, 452 S.W.3d 503, 518
Neither is it defamatory in the article "U.S. Attorney:          n.20 (Tex. App.—Dallas 2014, no pet.) (same).
BISD restitution money is gone," which concerns BISD's
new Board of Managers' likely inability to recover nearly        The Enterprise Defendants argue that the one-year
$4 million from two former BISD employees                        statute of limitations bars a defamation claim against
accused [*31] of embezzling from the school district             them based on two articles, "BISD will not seek Calvin
and cites Walker's plea agreement and BISD's previous            Walker Restitution" and "TEA report questions BISD's
decision not to seek restitution from Walker because it          employment of Calvin Walker." Walker has affirmatively
did not want to claim victim status in his case.                 pleaded that the first article was published "in 2012" and
                                                                 Exhibit 8, attached to the Fourth Amended Complaint,
3. Statute of Limitations                                        clearly states that this article was published "10:49 am,
                                                                 Friday, October 19, 2012." Walker pleaded the second
Additionally, the Enterprise Defendants assert that
                                                                 article was published "on March 11, 2014l"—the same
Walker's claims of defamation, tortious interference, and
                                                                 date plainly stated on the article. Plaintiffs did not file
civil conspiracy are barred by limitations. Under Texas
                                                                 suit until July 16, 2015, well over a year after the
law, defamation is subject to a one-year limitations
                                                                 publication [*33] of either article.9 Thus, the defamation
period. See Tex. Civ. Prac. & Rem. Code § 16.002(a)
                                                                 claims against the Enterprise Defendants based on
(West 2015). Additionally, Texas applies the one-year
                                                                 these articles are time-barred under Texas law. Further,
statute of limitations to a plaintiff's other causes of action
                                                                 because the defamation allegations are the "gravamen"
when "the gravamen of the complaint is injury to the
                                                                 of Walker's claims of tortious interference and civil
plaintiff's reputation because of allegedly defamatory
                                                                 conspiracy against the Enterprise Defendants, they too
statements." Hamad v. Ctr. for Jewish Cmty. Studies,
                                                                 are barred by limitations to the extent they are based on
265 F. App'x 414, 417 (5th Cir. 2008) (citing Hurlbut v.
                                                                 the 2012 or March 11, 2014, articles.
Gulf Atl. Life Ins. Co., 749 S.W.2d 762, 768 (Tex. 1987);
Williamson v. N.Y. Times, Inc., 980 S.W.2d 706, 710-11           Therefore, because the articles at issue are privileged
(Tex. App.—Fort Worth 1998, pet. denied)).                       under Texas law, substantially true, and partially barred

The one-year period begins to run when publication is
complete,      under     the   "single-publication   rule."
                                                                 9 In his response, Walker repeats his argument previously
Nationwide Bi-Weekly Admin., Inc. v. Belo Corp., 512
                                                                 rejected by this Court in its last TCPA report and
F.3d 137, 142 (5th Cir. 2007) (citing Holloway v. Butler,
                                                                 recommendation (doc. #170) that the Court cannot dismiss his
662 S.W.2d 688, 692 (Tex. App.—Houston [14th Dist.]
                                                                 claims on limitations grounds without affording him the
1983, writ ref'd n.r.e.)). The Supreme Court of Texas            opportunity to conduct discovery to determine if any of the
has yet to decide whether the single-publication rule            articles have been altered or republished. In essence, Walker
applies to online publications, but the Fifth Circuit in         is arguing that he should be entitled to conduct discovery to
Nationwide held that it does. Id. at 146 (finding that the       determine if he can overcome facts he affirmatively pleaded in
statute of limitations for a newspaper article republished       his own complaint. The Court rejects this argument for the
to the newspaper's online website began to run as of the         same reasons laid out in its previous order (doc. #170) and
date of republication and affirming the trial court's            notes that Walker has still not sought any discovery in this
granting of defendant's motion [*32] to dismiss under            case. Additionally, because the limitations bar is apparent on
Rule 12(b)(6)); see Hamad, 265 F App'x at 417                    the face of Walker's well-pleaded complaint, the Court finds
                                                                 that Walker's claims [*34] based on the 2012 or March 11,
("[A]ccordingly, the one-year limitations period begins to
                                                                 2014, articles should be dismissed under Rule 12(b)(6) as well
run on the first day the publication is posted on the
                                                                 as under the TCPA. Coinmach Corp. v. Aspenwood Apartment
Internet.") (citing Nationwide, 512 F.3d at 145-46). The
                                                                 Corp., 417 S.W.3d 909, 923 (Tex. 2013) (citing Wal-Mart
Fifth Circuit also noted that strong public policy               Stores, Inc. v. Sturges, 52 S.W.3d 711, 716-21, 725, 727 (Tex.
considerations favor application of the single-publication       2001)) (listing elements of tortious interference with
rule to Internet postings and that nearly every court to         prospective contract or business relations); Chon Tri v. J.T.T.,
address the issue has held that the single-publication           162 S.W. 3d 552, 556 (Tex. 2005) (listing elements of civil
rule applies to information widely available on the              conspiracy); Butnaru v. Ford Motor Co., 84 S.W. 3d 198, 207
Internet. Nationwide, 512 F.3d at 145-46 (internal               (Tex. 2002) (listing elements of tortious interference with
citations omitted); see Mayfield v. Fullhart, 444 S.W.3d         existing contract). Therefore, these claims must be dismissed
                                                                 under the TCPA.

                                                       Patricia O'Neill
                                                                                                                           122
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                   Page 124 of 130 PageID 204
                                                                                                             Page 10 of 16
                                              2016 U.S. Dist. LEXIS 41408, *34

by Texas' statute of limitations, the Court recommends             772 F.3d 1026, 1029 (5th Cir. 2014); Gibson v. Tex.
that Walker's defamation claims be dismissed.                      Dep't. of Ins.—Div. of Workers' Comp., 700 F.3d 227,
Additionally, because the defamation claims are the                233 (5th Cir. 2012).
basis of Walker's tortious interference and civil
conspiracy claims against the Enterprise Defendants,               Generally, the Court may not look beyond the four
these claims should be dismissed as well.10                        corners of the plaintiff's pleadings. [*36] Indest v.
                                                                   Freeman Decorating, Inc., 164 F.3d 258, 261 (5th Cir.
D. Motion to Dismiss [*35] Under Federal Rule of Civil             1999); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996);
Procedure 12(b)(6)                                                 see Wilson, 667 F.3d at 595. The Court may, however,
                                                                   consider matters that are outside the pleadings if those
A motion to dismiss for failure to state a claim upon              materials are matters of public record. Fin. Acquisition
which relief can be granted under Rule 12(b)(6) tests              Partners LP v. Blackwell, 440 F.3d 278, 286 (5th Cir.
only the formal sufficiency of the statement of a claim for        2006) (citing Davis v. Bayless, 70 F.3d 367, 372 n.3 (5th
relief and is "appropriate when a defendant attacks the            Cir. 1995)); Cinel v. Connick, 15 F.3d 1338, 1343 n.6
complaint because it fails to state a legally cognizable           (5th Cir.), cert. denied, 513 U.S. 868, 115 S. Ct. 189,
claim." Ramming v. United States, 281 F.3d 158, 161                130 L. Ed. 2d 122 (1994). The Court may also consider
(5th Cir. 2001), cert. denied, 536 U.S. 960, 122 S. Ct.            "documents attached to the complaint, and any
2665, 153 L. Ed. 2d 839 (2002). It is not a procedure for          documents attached to the motion to dismiss that are
resolving contests about the facts or the merits of a              central to the claim and referenced by the complaint."
case. See 5B CHARLES A. WRIGHT ET AL.,                             Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC,
FEDERAL PRACTICE AND PROCEDURE § 1356 (3d                          594 F.3d 383, 387 (5th Cir. 2010).
ed. 2015). In ruling on such a motion, the Court must
accept the factual allegations of the complaint as true,           "[A] motion to dismiss under rule 12(b)(6) 'is viewed with
view them in a light most favorable to the plaintiff, and          disfavor and is rarely granted.'" Turner v. Pleasant, 663
draw all reasonable inferences in favor of the plaintiff.          F.3d 770, 775 (5th Cir. 2011) (quoting Harrington v.
See Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct.                State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir.
1683, 40 L. Ed. 2d 90 (1974), abrogated on other                   2009)); accord Leal, 731 F.3d at 410. "The question
grounds by Harlow v. Fitzgerald, 457 U.S. 800, 102 S.              therefore is whether in the light most favorable to the
Ct. 2727, 73 L. Ed. 2d 396 (1982); Warren v.                       plaintiff and with every doubt resolved in his behalf, the
Chesapeake Expl., L.L.C., 759 F.3d 413, 415 (5th Cir.              complaint states any valid claim for relief." Collins v.
2014); Leal v. McHugh, 731 F.3d 405, 410 (5th Cir.                 Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th
2013) (noting that at the 12(b)(6) stage, the court must           Cir. 2000) (quoting 5 CHARLES A. WRIGHT &
construe all facts in favor of the non-moving party);              ARTHUR R. MILLER, FEDERAL PRACTICE AND
Wilson v. Birnberg, 667 F.3d 591, 595 (5th Cir.), cert.            PROCEDURE § 1357, at 601 (1969)); accord Wilson,
denied, 133 S. Ct. 32, 183 L. Ed. 2d 678 (2012).                   667 F.3d at 595. "In other words, a motion to dismiss an
Nevertheless, "the plaintiff's complaint [must] be stated          action for failure to state a claim 'admits the facts
with enough clarity to enable a court or an opposing               alleged in the complaint, but challenges plaintiff's rights
party to determine whether a claim is sufficiently                 to relief based upon those facts.'" Ramming, 281 F.3d at
alleged." Ramming, 281 F.3d at 161 (citing Elliott v.              161-62 (quoting Tel-Phonic Servs., Inc. v. TBS Int'l, Inc.,
Foufas, 867 F.2d 877, 880 (5th Cir. 1989)). The                    975 F.2d 1134, 1137 (5th Cir. 1992)).
"[f]actual allegations must be enough to raise a right to
relief above the speculative level." Bell Atl. Corp. v.            A Rule 12(b)(6) motion to dismiss must be read in
Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.                conjunction with Rule 8(a) of the Federal Rules of Civil
Ed. 2d 929 (2007); accord In re La. Crawfish Producers,            Procedure. Twombly, 550 U.S. at 555. Accordingly, a
                                                                   district court should not dismiss a complaint for failure to
                                                                   state a claim unless a plaintiff has failed to plead
                                                                   "enough facts to state a claim to relief that is plausible
10 For the sake of completeness, the Court would note that         on its face." Id. at 570; accord Wilson, 667 F.3d at 595;
Walker has failed to provide a factual basis for a number of       Turner, 663 F.3d at 775; Harold H. Huggins Realty, Inc.
elements of his defamation, civil conspiracy, and tortious
                                                                   v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011). "A claim
interference claims. Specifically, there are no facts supporting
                                                                   has facial plausibility when [*37] the plaintiff pleads
actual malice necessary for defamation, proximate cause
                                                                   factual content that allows the court to draw the
necessary for tortious interference, or a meeting of the minds
necessary for civil conspiracy. Coinmach                           reasonable inference that the defendant is liable for the

                                                         Patricia O'Neill
                                                                                                                         123
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 125 of 130 PageID 205
                                                                                                          Page 11 of 16
                                          2016 U.S. Dist. LEXIS 41408, *37

misconduct alleged." Coleman v. Sweetin, 745 F.3d             Walker first asserts that a RICO racketeering enterprise
756, 763 (5th Cir. 2014) (quoting Ashcroft v. Iqbal, 556      under 18 U.S.C. § 1962(c) was created to ruin his
U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868             business and reputation as part of a larger campaign to
(2009)); Harold H. Huggins Realty, Inc., 634 F.3d at          prevent African American citizens of Beaumont from
796. "Threadbare recitals of the elements of a cause of       rising to power in the community. To prove RICO
action, supported by mere conclusory statements, do           racketeering under 18 U.S.C. § 1962(c), a plaintiff must
not suffice." Iqbal, 556 U.S. at 678 (citing Twombly, 550     show: (1) an enterprise and (2) a pattern of racketeering
U.S. at 555); Gibson, 700 F.3d at 233. "Nor does a            activity. Tel-Phonic Servs., Inc., 975 F.2d at 1139-40.
complaint suffice if it tenders 'naked assertion[s]' devoid   "Each concept is a term of art which carries its own
of 'further factual enhancement.'" Iqbal, 556 U.S. at 678     inherent requirements of particularity." Elliott, 867 F.2d
(quoting Twombly, 550 U.S. at 557). "While legal              at 880; see Andrews v. Am. Nat'l Red Cross, Inc., 176
conclusions can provide the framework of a complaint,         F. Supp. 2d 673, 685 (W.D. Tex. 2001).
they must be supported by factual allegations." Id. at
679. In other words, to state a cognizable cause of           To establish an enterprise, a plaintiff must provide
action, the complaint must allege sufficient facts to         evidence of the existence of an entity separate and
"nudge" the claims "across the line from conceivable to       apart [*39] from the pattern of racketeering activity.
plausible." Twombly, 550 U.S. at 570; Leal, 731 F.3d at       United States v. Turkette, 452 U.S. 576, 583, 101 S. Ct.
410.                                                          2524, 69 L. Ed. 2d 246 (1981). The entity does not have
                                                              to be a formal or legal entity, but it must have some sort
The Enterprise Defendants assert that Walker has failed       of hierarchical or consensual decision-making structure,
to adequately plead the necessary elements of RICO            and it must exist for purposes other than just to commit
conspiracy. In order to show a RICO conspiracy, a             predicate acts. In re McCann, 268 F. App'x 359, 366
plaintiff has to demonstrate that two or more persons         (5th Cir. 2008); United States v. Bledsoe, 674 F.2d 647,
agreed to commit a substantive RICO offense and that          663 (8th Cir. 1982). A plaintiff establishes the existence
each defendant knew of and agreed to the overall              of an enterprise by providing "evidence of an ongoing
objective of the RICO offense. 18 U.S.C. § 1962(d);           organization, formal or informal, and by evidence that
Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 239 (5th         the various associates function as a continuing unit."
Cir. 2010); Tel-Phonic Servs., Inc. v. TBS Int'l, Inc., 975   Turkette, 452 U.S. at 583. For an informal enterprise,
F.2d 1134, 1139-40 (5th Cir. 1992) (dismissing plaintiff's    known as an association-in-fact enterprise, the "group
RICO conspiracy claim when the complaint "[did] not           need not have a hierarchical structure or a 'chain of
allege facts implying any agreement involving each of         command'; decisions may be made on an ad hoc basis
the Defendants to commit at least [*38] two predicate         and by any number of methods—by majority vote,
acts"); Marina Dist. Dev. Co., LLC v. Ivey, 93 F. Supp.       consensus, a show of strength, etc." Boyle v. United
3d 327, 341 (D.N.J. 2015) (citing United States v.            States, 556 U.S. 938, 948, 129 S. Ct. 2237, 173 L. Ed.
Phillips, 874 F.2d 123, 127 n.4 (3d Cir. 1989)). Each         2d 1265 (2009). "Members of the group need not have
defendant must understand the scope of the enterprise         fixed roles; different members may perform different
and knowingly agree to further its affairs through            roles at different times . . . ." Id. Further, "while the proof
committing substantive RICO offenses. United States v.        used to establish these separate elements may in
Marcello, 537 F. Supp. 1364, 1379 (E.D. La. 1982), aff'd      particular cases coalesce, proof of one does not
sub nom. United States v. Roemer, 703 F.2d 805 (5th           necessarily establish the other. The 'enterprise' is not
Cir. 1983).                                                   the 'pattern of racketeering activity.'" Id. Plaintiffs must
                                                              "plead specific facts, not mere conclusory allegations
Walker asserts two substantive RICO offenses—he               which establish the enterprise." Manax v. McNamara,
claims that IBEW and its "members" committed an               842 F.2d 808, 811 (5th Cir. 1988). [*40] "[A] RICO
offense under 18 U.S.C. § 1962(a) in conjunction with         plaintiff must plead the specified facts as to each
BISD and that BISD employees and Board of Trustee             defendant. It cannot . . . 'lump[ ] together the
members committed an offense under 18 U.S.C. §                defendants.'" In re MasterCard Int'l, Inc., Internet
1962(c). Because it is unclear from the Fourth Amended        Gambling Litig., 132 F. Supp. 2d 468, 476 (E.D. La.
Complaint which (or both) of these offenses are related       2001), aff'd, 313 F.3d 257 (5th Cir. 2002) (quoting
to the RICO conspiracy, the court will analyze whether        Goren v. New Vision Int'l, Inc., 156 F.3d 721, 730 (7th
Walker has adequately pleaded either one.                     Cir. 1988)).

1. RICO Racketeering Under Section 1962(c)                    Here, Walker's pleading of an enterprise is wholly

                                                    Patricia O'Neill
                                                                                                                       124
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                      Page 126 of 130 PageID 206
                                                                                                                  Page 12 of 16
                                                2016 U.S. Dist. LEXIS 41408, *40

conclusory and thus inadequate to survive a motion to                1513.
dismiss under Rule 12(b)(6). Walker pleads that Reaud
was a ringleader, Neil was an "enforcer," and                        Extortion as listed under § 1961 is defined in 18 U.S.C.
Defendants Tom Neild and Getz were voices of this                    § 1951 and means "the obtaining of property from
entity. Walker further maintains that the RICO enterprise            another, with his consent, induced by wrongful use of
used the Enterprise Defendants to spread false                       actual or threatened force, violence, or fear, or under
statements and information collected by BISD. None of                color of official right." 18 U.S.C. § 1951. Walker states in
these conclusions is supported in the Fourth Amended                 his complaint that IBEW members threatened him when
Complaint. Therefore, the Court finds that Walker has                he refused to join the union. Because Walker refused to
failed to plead the existence of an enterprise.                      join the union, however, there is no indication that any
                                                                     property was taken [*43] from him or where he was
Furthermore, to prove a pattern of racketeering activity,            induced to give consent to IBEW to take such property.
"a plaintiff must show at least two predicate acts of                Thus, Walker has failed to plead extortion as a predicate
racketeering that are related and amount to or pose a                act.
threat of continued criminal activity." Tel-Phonic Servs.,
Inc., 975 F.2d at 1139 (citing 18 U.S.C. § 1961(5); H.J.,            A person is guilty of witness tampering if he or she:
Inc. v. N.W. Bell Tel. Co., 492 U.S. 229, 238, 109 S. Ct.                (b) [K]nowingly uses intimidation, threatens, or
2893, 106 L. Ed. 2d 195 (1989)). Section 1961(1)                         corruptly persuades another person, or attempts to
provides the exclusive list of acts that constitute RICO                 do so, or engages in misleading conduct toward
predicate acts. 18 U.S.C. § 1961(1); Zastrow v. Houston                  another person, with intent to—
Auto Imps. Greenway Ltd., 789 F.3d 553, 559 (5th Cir.                         (1) influence, delay, or prevent the testimony of
2015). The plaintiff must also show that the predicate                        any person in an official proceeding;
offenses asserted are related and amount to or pose a                         (2) cause or induce any person to--
threat of continued criminal activity. Zastrow, 789 F.3d                           (A) withhold testimony, or withhold a
at 560 (quoting Abraham v. Singh, 480 F.3d 351, 355                                record, document, or other object, from an
(5th Cir. 2007)). "To establish continuity, plaintiffs must                        official proceeding;
prove 'continuity [*41] of racketeering activity, or its                           (B) alter, destroy, mutilate, or conceal an
threat.'" Id. at 561 (quoting Word of Faith World                                  object with intent to impair the object's
Outreach Ctr. Church, Inc. v. Sawyer, 90 F.3d 118, 122                             integrity or availability for use in an official
(5th Cir. 1996) (quoting H.J. Inc., 492 U.S. at 241))).                            proceeding;
The Fifth Circuit has expressly held that "where alleged                           (C) evade legal process summoning that
RICO predicate acts are part and parcel of a single,                               person to appear as a witness, or to
otherwise lawful transaction, a 'pattern of racketeering                           produce a record, document, or other
activity' has not been shown. Id. at 561 (quoting Sawyer,                          object, in an official proceeding; or
90 F.3d at 123). "Predicate acts extending over a few                              (D) be absent from an official proceeding
weeks or months and threatening no future criminal                                 to which such person has been
conduct do not satisfy this requirement . . . ." Id. (holding                      summoned by legal process; or
that plaintiff failed to establish a pattern under RICO
when all of the alleged witness intimidation and                     Walker with the TDLR, defamation, tortious interference with
retaliation asserted occurred within one week and were               contract, [*42] "interference with Walker's lawful business
directed at a single lawsuit and noting that the plaintiff           activities," BISD "engaging in official oppression" under Texas
"cannot credibly argue that obstructing justice is part of           Penal Code § 39.03, BISD "misusing official information"
the defendants' regular way of doing business or that                under Texas Penal Code § 39.06, and IBEW's "threatening
their purported attempts to intimidate him create a threat           Walker with repercussions for failure to join the union and for
of long-term racketeering activity") (quoting H.J. Inc.,             obtaining BISD contracts." The filing of spurious complaints
492 U.S. at 242). In his complaint, Walker includes a                with a state agency and Walker's civil tort claims are not RICO
number of alleged predicate acts; of these, only                     predicate acts. As to the assertion of "official oppression" and
                                                                     "misusing official information," Walker has not explained the
extortion, witness tampering, attempted bribery, and
                                                                     factual basis for these claims. Additionally, the Court notes
witness retaliation are listed in Section 1961 as RICO
                                                                     that both claims are ordinarily misdemeanors and do not
predicate acts.11 18 U.S.C. §§ 201(b)(3), 1961(1), 1512,             involve murder, kidnapping, gambling, arson, robbery, bribery,
                                                                     extortion, obscenity, or controlled substances. See Tex. Pen.
                                                                     Code §§ 39.03, 39.06 (West 2015). Thus, they also are not
11 Walker   also lists the filing of "spurious complaints" against   RICO acts. See 18 U.S.C. § 1961(1)(A).

                                                           Patricia O'Neill
                                                                                                                               125
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                               Page 127 of 130 PageID 207
                                                                                                         Page 13 of 16
                                           2016 U.S. Dist. LEXIS 41408, *42

         (3) hinder, delay, or prevent the communication       allegedly scared one of Walker's former coworkers,
         to a law enforcement officer or judge of the          Timothy Jones ("Jones"), into denying having previously
         United States of information relating to the          worked with Walker in Nevada, despite Jones signing
         commission or possible commission of a                an affidavit to the contrary when Walker applied for his
         Federal offense . . . .                               license. This incident does not meet the definition of
                                                               witness retaliation because there are no facts to suggest
18 U.S.C. § 1512(b). Witness retaliation [*44] imposes         that Jones suffered or was threatened with bodily injury
criminal liability on:                                         or damage to his property, or was prevented from
     (a)(1) Whoever kills or attempts to kill another          reporting the commission of a federal offense to a law
     person with intent to retaliate against any person        enforcement official. Id. § 1513(a), (b), (e). Additionally,
     for—                                                      Walker's factual support for IBEW's involvement in
          (A) the attendance of a witness or party at an       witness tampering is Walker's own conclusory, self-
          official proceeding, or any testimony given or       serving [*46] statement that tampering or retatiation
          any record, document, or other object                occurred. Walker says, "Upon hearing this [referring to
          produced by a witness in an official                 Jones' denial], Mr. Walker immediately stated that IBEW
          proceeding; or                                       was scaring electricians into saying things to harm him .
          (B) providing to a law enforcement officer any       . . ." This self-created support is insufficient to plead an
          information relating to the commission or            instance of witness tampering.
          possible commission of a Federal offense or a
          violation of conditions of probation, supervised     Second, Walker asserts that witness tampering and
          release, parole, or release pending judicial         retaliation occurred when FBI agent Deanna Stevens
          proceedings . . .                                    ("Deanna") convinced her ex-husband, Luke Stevens
     (b) Whoever knowingly engages in any conduct and          ("Luke"), not to inform Walker's defense counsel or the
     thereby causes bodily injury to another person or         judge presiding over Walker's criminal trial about "leaks"
     damages the tangible property of another person,          allegedly coming from the U.S. Attorney's office. Walker
     or threatens to do so, with intent to retaliate against   has included an affidavit from Luke stating that Deanna
     any person for—                                           threatened to take his children away and otherwise
          (1) the attendance of a witness or party at an       make him suffer if he came forward with information
          official proceeding, or any testimony given or       about the leaks. Luke further wrote that, after he spoke
          any record, document, or other object                with Defendant Assistant U.S. Attorney Bob Rawls
          produced by a witness in an official                 about the leaks, the FBI allowed Deanna to work shorter
          proceeding; or                                       hours and that she used the time to keep him away from
                                                               his children. This incident, if true, is sufficient to
          (2) any information relating to the commission       constitute an instance of witness tampering and
          or possible commission of a Federal offense or       retaliation for pleading purposes.
          a violation of conditions of probation,
          supervised release, parole, or release pending       Finally, Walker alleges that Haynes was criminally
          judicial proceedings given by a person to a law      prosecuted for [*47] obstruction of a public passageway
          enforcement [*45] officer;                           when she tried to file charges against Neil for assaulting
    or attempts to do so . . .                                 her outside of a BISD press conference. This incident
    ***                                                        constitutes neither witness tampering or witness
    (e) Whoever knowingly, with the intent to retaliate,       retaliation, as both statutes apply solely to federal
    takes any action harmful to any person, including          proceedings. 18 U.S.C. § 1515(a)(1) (defining "official
    interference with the lawful employment or                 proceeding" as used in §§ 1512, 1513 as proceedings
    livelihood of any person, for providing to a law           before federal courts or Congress). Additionally, there
    enforcement officer any truthful information relating      are no facts pleaded to suggest that any action taken
    to the commission or possible commission of any            against Haynes was in retaliation for or intended to
    Federal offense. . . .                                     prevent her from testifying or attending a federal
                                                               proceeding or providing information to law enforcement
18 U.S.C. § 1513. Walker alleges three possible                about a federal offense. 18 U.S.C. §§ 1512, 1513. Thus,
instances of witness tampering and retaliation. First,
                                                               this incident is not a RICO predicate act.
Walker asserts that during a 2009 investigation into the
validity of Walker's electrical license by the TDLR, IBEW      Bribery is governed by 18 U.S.C. § 201(b)(3) and occurs

                                                     Patricia O'Neill
                                                                                                                     126
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                             Page 128 of 130 PageID 208
                                                                                                        Page 14 of 16
                                          2016 U.S. Dist. LEXIS 41408, *47

when a person:                                                membership dues and received business by engaging in
                                                              racketeering activity and that, but for the racketeering
    directly or indirectly, corruptly gives, offers, or       activities, this business would have gone to individuals
    promises anything of value to any person, or offers       like Walker. Walker makes no mention of how the
    or promises such person to give anything of value         derived income was used to acquire an interest in or
    to any other person or entity, with intent to influence   operate the alleged enterprise. This is insufficient to
    the testimony under oath or affirmation of such first-    constitute a viable claim under 18 U.S.C. § 1962(a). Id.
    mentioned person as a witness upon a trial,               (affirming dismissal of plaintiff's § 1962(a) RICO claim
    hearing, or other proceeding, before any court, any       when plaintiff "did not plead that [defendant] used any
    committee of either House or both Houses of               part of its income to acquire an interest in or operate the
    Congress, or any agency, commission, or officer           alleged enterprise" and "did not explain how the use of
    authorized by the laws of the [*48] United States to      investment of racketeering income injured [plaintiff]").
    hear evidence or take testimony, or with intent to        Thus, Walker has failed to plead a RICO claim [*50]
    influence such person to absent himself therefrom .       under 18 U.S.C. § 1962(a).12
    ...
                                                              3. RICO Conspiracy
18 U.S.C. § 201(b)(3). Walker pleads that FBI agents
Deanna and Timothy Brewer (both of whom are also              Even if this court were to assume, however, that Walker
named defendants in this case) offered to make James          had adequately pleaded a substantive RICO offense,
Brown's ("Brown") child support obligations "disappear"       which he has not, Walker has failed to plead that the
if Brown would testify against Walker. Because Brown          Enterprise Defendants "knew of or agreed to the overall
was allegedly promised a benefit in exchange for his          objective of the RICO offense," as required for RICO
testimony as a witness against Walker, the Court finds        conspiracy. As noted above, Walker must allege an
that this is a sufficiently pleaded instance of attempted     "agreement involving each of the Defendants to commit
bribery and witness tampering.                                at least two predicate acts." Tel-Phonic Servs., Inc., 975
                                                              F.2d at 1140. Walker's only factual allegations against
Therefore, in total, Walker has pleaded four possible         the Enterprise Defendants are that they published a
predicate acts—alleged witness tampering and                  number of allegedly defamatory articles against him. He
retaliation against Luke and the attempted bribery and        pleads no facts whatsoever that they knew of or agreed
witness tampering involving Brown. The Court cannot           to a RICO conspiracy. "A person cannot be held liable
find, however, that Walker has sufficiently pleaded that      for a RICO conspiracy 'merely by evidence that he
these acts constitute a "pattern." All of the predicate       associated with other . . . conspirators or by evidence
acts occurred during a relatively brief period of time in     that places the defendant in a climate of activity that
the context of Walker's criminal trial for fraud. Further,    reeks of something foul.'" Chaney, 595 F.3d at 239
Walker's criminal prosecution ended with a plea               (quoting United States v. Posada-Rios, 158 F.3d 832,
agreement between Walker and the government.                  857 (5th Cir. 1998)) (citing Marlin v. Moody Nat. Bank,
Walker has not pleaded any facts to support an                N.A., 248 F. App'x 534 (5th Cir. 2007)). "A conspirator
argument that there exists a threat of continuing criminal    must at least know of the conspiracy [*51] and 'adopt
activity. [*49] Therefore, Walker has failed to plead a       the goal of furthering or facilitating the criminal
pattern of racketeering activity essential for his claim of   endeavor.'" Id. (quoting Salinas v. United States, 522
RICO racketeering under 18 U.S.C. § 1962(c).                  U.S. 52, 65, 118 S. Ct. 469, 139 L. Ed. 2d 352 (1997)).
                                                              Walker's pleadings are plainly insufficient to
2. RICO Racketeering Under Section 1962(a)                    demonstrate that the Enterprise Defendants each
                                                              agreed to participate in a RICO enterprise as required
To prove a violation under § 1962(a), a plaintiff must        by 18 U.S.C. § 1962(d). Therefore, the Court
show (1) the existence of an enterprise, (2) the              recommends that Walker's RICO claims against the
defendant's derivation of income from a pattern of            Enterprise Defendants be dismissed with prejudice.
racketeering activity, and (3) the use of any part of that
income in acquiring an interest in or operating the
                                                              12 It does not appear that Walker has alleged a substantive
enterprise. N. Cypress Med. Ctr. Operating Co. v. Cigna
Healthcare, 781 F.3d 182, 202 (5th Cir. 2015). Walker         RICO claim against the Enterprise Defendants. In any event,
includes in his complaint the wholly conclusory               any substantive RICO claim that Walker intended to assert
statement that IBEW and its members collected                 against the Enterprise Defendants is dismissed for the
                                                              foregoing reasons.

                                                    Patricia O'Neill
                                                                                                                    127
  Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                                  Page 129 of 130 PageID 209
                                                                                                             Page 15 of 16
                                            2016 U.S. Dist. LEXIS 41408, *51

                                                                 since the case was filed July 16, 2015, and the Court
III. Leave to Amend                                              has already ruled on dispositive motions. He has been
                                                                 afforded ample opportunity to rectify any pleading
Generally, a court should not dismiss an action for              defects. See Adrian, 363 F.3d at 404 (opining that the
failure to state a claim under Rule 12(b)(6) without             district court did not abuse its discretion by denying
giving the plaintiff an opportunity to amend. See Hart v.        leave to amend where the plaintiff did not indicate "what
Bayer Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000)               additional facts he could plead that would correct the
(plaintiff's failure to meet the specific pleading               deficiencies      in    his    previous     complaints").
requirements should not automatically or inflexibly result       Therefore, [*53] dismissal of the complaint for failure to
in dismissal of the complaint with prejudice to refiling);       state a claim is warranted.
accord Goldstein v. MCI WorldCom, 340 F.3d 238, 254
(5th Cir. 2003). Where, however, a claim is frivolous or
the "complaint alleges the plaintiff's best case," a further     IV. Conclusion and Recommendation
factual statement from the plaintiff need not be allowed.
Jones v. Greninger, 188 F.3d 322, 327 (5th Cir. 1999);           Based on the findings and legal reasoning stated herein,
see Neitzke, 490 U.S. at 327-28; Hart, 199 F.3d at 248           the undersigned recommends that the Court GRANT IN
n.6. Moreover, when the plaintiffs declare the sufficiency       PART and DENY AS MOOT IN PART the Enterprise
of their pleadings and make no attempt to amend their            Defendants' Motion to Dismiss Under Tex. Civ. Prac. &
complaint in response to the defendant's challenge               Rem. Code § 27.001 et seq. and Federal Rule of Civil
pursuant to Rule 12(b)(6), dismissal is proper when the          Procedure 12(b)(6) (doc. #168) as set forth in this
plaintiffs' allegations fail to state a claim for which relief   recommendation.        Specifically,    the   Enterprise
can be granted. See Rosenblatt v. United Way of                  Defendants' motion to dismiss under the TCPA should
Greater Houston, 607 F.3d 413, 419 (5th Cir. 2010);              be GRANTED as to Walker's claims of defamation,
Spiller v. City of Tex. City, 130 F.3d 162, 167 (5th Cir.        tortious interference, and civil conspiracy and DENIED
1997). In addition, plaintiffs should not be [*52] granted       AS MOOT as to Walker's claims under RICO. The
leave to amend after being afforded repeated                     Enterprise Defendants' motion to dismiss under Rule
opportunities to do so. See Torch Liquidating Trust ex           12(b)(6) should be GRANTED as to all of Plaintiffs'
rel. Bridge Assoc. L.L.C. v. Stockstill, 561 F.3d 377, 391       claims. Accordingly, the undersigned recommends that
(5th Cir. 2009) (finding that plaintiff had ample                the Court DISMISS with prejudice Plaintiffs' claims
opportunity to cure noted defects through a prior                against Hearst Newspapers II, LLC (sued as "The
amendment); United States ex rel. Adrian v. Regents of           Beaumont Enterprise") and Brooke Crum in their
the Univ. of Cal., 363 F.3d 398, 404 (5th Cir. 2004)             entirety.13 This recommended dismissal is based on the
(noting that "pleading review is not a game where the            extent these claims are precluded under the TCPA, to
plaintiff is permitted to file serial amendments until he        the extent that the Enterprise Defendants have
finally gets it right"); United States ex rel. Willard v.        prevailed on their defenses under the TCPA, and to the
Humana Health Plan of Tex., Inc., 336 F.3d 375, 387              extent that the Enterprise Defendants have prevailed
(5th Cir. 2003) (holding leave to amend was properly             under Federal Rule of Civil Procedure 12(b)(6).
denied where the relator had previously filed two
amended complaints). Furthermore, "where a proposed
amendment would be a futile act, a court does not                V. Objections
abuse its discretion in denying leave to amend." SB Int'l,
Inc. v. Jindal, No. 3:06-CV-1174-G, 2007 U.S. Dist.
                                                                 13 As
LEXIS 62581, 2007 WL 2410007, at *3 (N.D. Tex. Aug.                    stated above, the TCPA provides for the imposition of
23, 2007) (citing Foman v. Davis, 371 U.S. 178, 182, 83          costs, attorney's [*54] fees, other expenses and possible
S. Ct. 227, 9 L. Ed. 2d 222 (1962)).                             sanctions to the moving party if the court orders dismissal
                                                                 under the TCPA (the TCPA also provides for the same awards
"Whether leave to amend should be granted is entrusted           if a motion to dismiss is found to be frivolous). See Tex. Civ.
to the sound discretion of the district court." Lyn-Lea          Prac. & Rem. Code § 27.009 (West 2015). The Enterprise
Travel Corp. v. Am. Airlines, Inc., 283 F.3d 282, 286            Defendants have requested the award of costs, expenses,
                                                                 attorney's fees and possible sanctions in their TCPA motions.
(5th Cir.), cert. denied, 537 U.S. 1044, 123 S. Ct. 659,
                                                                 The Court would entertain separate motions for these various
154 L. Ed. 2d 516 (2002) (quoting Quintanilla v. Tex.
                                                                 costs, fees, expenses and sanctions under Section 27.009 at
Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998)).
                                                                 a later date should the Enterprise Defendants ultimately
Here, Walker has amended his complaint four times                prevail on the dismissal of Plaintiffs' claims under the TCPA.

                                                       Patricia O'Neill
                                                                                                                          128
Case 3:20-cv-01884-B-BH Document 12 Filed 07/23/20                           Page 130 of 130 PageID 210
                                                                                            Page 16 of 16
                                          2016 U.S. Dist. LEXIS 41408, *54

Pursuant to 28 U.S.C. § 636(b)(1)(C), all parties are
entitled to serve and file written objections to the report
and recommendation of the magistrate judge within
fourteen (14) days of service. Failure to file specific,
written objections to the proposed findings of facts,
conclusions of law and recommendations contained
within this report shall bar an aggrieved party from de
novo review by the District Judge of the proposed
findings, conclusions and recommendations, and from
appellate review of factual findings and legal
conclusions accepted by the District Court except on
grounds of plain error. See Thomas v. Arn, 474 U.S.
140, 155, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985);
Douglass v. United Servs. Auto. Ass'n., 79 F.3d 1415
(5th Cir. 1996) (en banc); 28 U.S.C. § 636(b)(1).

SIGNED [*55] this the 11st day of March, 2016.

/s/ Keith F. Giblin

KEITH F. GIBLIN

UNITED STATES MAGISTRATE JUDGE


  End of Document




                                                    Patricia O'Neill
                                                                                                     129
